08-13555-scc          Doc 58876           Filed 10/05/18 Entered 10/05/18 17:46:40                    Main Document
                                                       Pg 1 of 96



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------------x
                                                                          :
 In re                                                                    :             Chapter 11 Case No.
                                                                          :
 LEHMAN BROTHERS HOLDINGS INC., et al.,                                   :             08-13555 (SCC)
                                                                          :
                                     Debtors.                             :             (Jointly Administered)
                                                                          :
 -------------------------------------------------------------------------x             Ref. Docket No. 58858

                                              AFFIDAVIT OF SERVICE

 STATE OF NEW YORK  )
                    ) ss.:
 COUNTY OF NEW YORK )

 FORREST KUFFER, being duly sworn, deposes and says:

 1. I am employed as a Noticing Coordinator by Epiq Bankruptcy Solutions, LLC, located at 777
    Third Avenue, New York, New York 10017. I am over the age of eighteen years and am not
    a party to the above-captioned action.

 2. On October 1, 2018, I caused to be served the “Notice of Motion of Lehman Brothers
    Holdings Inc. for Leave to Amend and Extend the Scope of the Alternative Dispute
    Resolution Procedures Orders for Indemnification Claims of the Debtors Against Mortgage
    Loan Sellers,” dated October 1, 2018, to which was attached the “Motion of Lehman Brothers
    Holdings Inc. for Leave to Amend and Extend the Scope of the Alternative Dispute
    Resolution Procedures Orders for Indemnification Claims of the Debtors Against Mortgage
    Loan Sellers,” dated October 1, 2018 [Docket No. 58858], by causing true and correct copies
    to be:

      a. enclosed securely in separate postage pre-paid envelopes and delivered via overnight mail
         to those parties listed in the annexed Exhibit A,

      b. enclosed securely in separate postage pre-paid envelopes and delivered via first class mail
         to the party listed in the annexed Exhibit B, and

      c. delivered via electronic mail to those parties listed in the annexed Exhibit C.




 T:\Clients\LBH\Affidavits\Motion for Leave to Amend and Extend_DI 58858_AFF_10-1-18.docx
08-13555-scc          Doc 58876           Filed 10/05/18 Entered 10/05/18 17:46:40                 Main Document
                                                       Pg 2 of 96


 3. All envelopes utilized in the service of the foregoing contained the following legend:
    “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
    ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                                            /s/ Forrest Kuffer
                                                                                            Forrest Kuffer
  Sworn to before me this
  4th day of October, 2018
  /s/ Regina Amporfro
  Notary Public, State of New York
  No. 01AM6064508
  Qualified in Bronx County
  Commission Expires September 24, 2021




                                                                -2-

 T:\Clients\LBH\Affidavits\Motion for Leave to Amend and Extend_DI 58858_AFF_10-1-18.docx
08-13555-scc   Doc 58876   Filed 10/05/18 Entered 10/05/18 17:46:40   Main Document
                                        Pg 3 of 96




                                 EXHIBIT A
08-13555-scc   Doc 58876 Filed 10/05/18 Entered 10/05/18 17:46:40   Main Document
                                      Pg 4 of 96
                      LEHMAN BROTHERS HOLDINGS INC
                        Overnight Mail – Master Service List
 OFFICE OF THE US TRUSTEE
 U.S. FEDERAL OFFICE BUILDING
 ATTN: WILLIAM K. HARRINGTON, ESQ.,
 SUSAN D. GOLDEN, ESQ.
 ANDREA B. SCHWARTZ, ESQ.
 201 VARICK STREET, ROOM 1006
 NEW YORK, NY 10014

 OFFICE OF THE UNITED STATES TRUSTEE
 ATTN: JOSEPH T. NADKARNI, CFA
 SENIOR BANKRUPTCY ANALYST
 201 VARICK STREET – SUITE 1006
 NEW YORK, NEW YORK 10014

 INTERNAL REVENUE SERVICE
 SPECIAL PROCEDURES BRANCH
 ATTN: DISTRICT DIRECTOR
 290 BROADWAY
 NEW YORK, NY 10007




                                      -1-
08-13555-scc   Doc 58876   Filed 10/05/18 Entered 10/05/18 17:46:40   Main Document
                                        Pg 5 of 96




                                 EXHIBIT B
08-13555-scc   Doc 58876 Filed 10/05/18 Entered 10/05/18 17:46:40        Main Document
                                       Pg 6 of 96
                 Lehman Brothers Holding Inc., et al. – 08-13555 (SCC)
                      First Class Mail Additional Service List

 MCCALLA RAYMER, LLC
 ATTN: JEANNE MORTON, ESQ
 (COUNSEL TO AMERICA'S SERVICING COMPANY)
 1544 OLD ALABAMA ROAD
 ROSWELL GA 30076-2102

 PAUL HASTINGS LLP
 ATTN: MARTIN EDELMAN, ROBERT WERTHEIMBER
 (COUNSEL TO 605 THIRD AVENUE FEE LLC)
 75 EAST 55TH STREET
 NEW YORK NY 10022

 MORGAN, LEWIS & BOCKIUS LLP
 ATTN: MICHAEL S KRAUT, ESQ. & JAMES O MOORE, ESQ.
 (BANK NATIONAL ASSOCIATION SOLEY IN ITS CAPACITY
 AS TRUSTEE FOR CERTAIN RESIDENTION MBS TRUSTS)
 101 PARK AVENUE
 NEW YORK NY 10178-0060

 EATON CORPORATION
 ATTN: MEEKO CHISOLM
 1000 EATON BLVD
 CLEVELAND OH 44122

 WHITE & CASE LLP
 ATTN: MICHAEL RUETZEL,
 (COUNSEL TO GERMAN ASSOCIATION OF SAVINGS BANKS)
 BOCKENHEIMER LANDSTRASSE 20
 60323 FRANKFURT AM MAIN
 GERMANY

 FAEGRE BAKER DANIELS LLP
 ATTN: MICHAEL M. KRAUSS
 (COUNSEL TO 'SANTA FE ENTITIES')
 2200 WELLS FARGO CENTER
 90 SOUTH SEVENTH STREET
 MINNEAPOLIS MN 55402-3901
                                         LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876     Filed 10/05/18
                                                     ServiceEntered
                                                             List   10/05/18 17:46:40        Main Document
                                                        Pg 7 of 96
Claim Name                                Address Information
1ST ADVANTAGE MORTGAGE, L.L.C.           THOMAS R. CALIFANO DLA PIPER LLP (US) 1251 AVENUE OF THE AMERICAS 29TH FLOOR
                                         NEW YORK NY 10020-1104
1ST ADVANTAGE MORTGAGE, L.L.C.           JOSEPH MICHAEL CAREY JOSEPH A. ROSELIUS KENNETH L. SCHMETTERER DLA PIPER LLP
                                         (US) 444 WEST LAKE STREET SUITE 900 CHICAGO IL 60606
ALLIED MORTGAGE GROUP, INC.              MINDY A. MORA PHILIP R. STEIN 1450 BRICKELL AVENUE SUITE 2300 MIAMI FL 33131
AMERICA'S MORTGAGE ALLIANCE, INC.        MARTIN J ESTEVAO MESHACH Y RHOADES ALEC P. HARRIS ARMSTRONG TEASDALE 4643 S.
                                         ULSTER STREET SUITE 800 DENVER CO 80237
AMERICA'S MORTGAGE, LLC                  MARTIN J ESTEVAO MESHACH Y RHOADES ALEC P. HARRIS ARMSTRONG TEASDALE 4643 S.
                                         ULSTER STREET SUITE 800 DENVER CO 80237
AMERICAN BANK                            C/O TIMOTHY WILLIAM SALTER BLANK ROME LLP THE CHYSLER BUILDING 405 LEXINGTON
                                         AVENUE NEW YORK NY 10174
AMERICAN BANK                            C/O TRACY HENDERSON, JACK V. VALINOTI, ESQ, AMERICAN MORTGAGE LAW GROUP, P.C
                                         775 BAYWOOD DRIVE, SUITE 100 PETALUMA CA 94954
AMERICAN PACIFIC MORTGAGE CORPORATION    ATTN: G. BRADLEY HARGRAVE DIVERSIFIED CAPITAL FUNDING INC, JOSHUA ROSENTHAL
                                         MEDLIN & HARGRAVE 3562 ROUND BAN CIRCLE, STE. 212 SANTA ROSA CA 65403
AMERIFIRST FINANCIAL CORP.               DOUGLAS E. SPELFOGEL DEREK L. WRIGHT FOLEY & LARDNER LLP 90 PARK AVENUE NEW
                                         YORK NY 10016-1314
APPROVED FUNDING CORP.                   TIMOTHY WILLIAM SALTER BLANK ROME LLP THE CHRYSLER BUILDING 405 LEXINGTON
                                         AVENUE NEW YORK NY 10174
APPROVED FUNDING CORP.                   TRACY HENDERSON JACK VALINOTI, ESQ. AMERICAN MORTGAGE LAW GROUP, P.C. 775
                                         BAYWOOD DRIVE, SUITE 100 PETALUMA CA 94954
ARLINGTON CAPITAL MORTGAGE CORPORATION   DOUGLAS E. SPELFOGEL DEREK L. WRIGHT FOLEY & LARDNER LLP 90 PARK AVENUE NEW
                                         YORK NY 10016-1314
ARLINGTON CAPITAL MORTGAGE CORPORATION   TIMOTHY WILLIAM SALTER BLANK ROME LLP THE CHRYSLER BUILDING 405 LEXINGTON
                                         AVENUE NEW YORK NY 10174
ARLINGTON CAPITAL MORTGAGE CORPORATION   EVANS D. PRIESTON LAW OFFICE OF EVANS D. PRIESTON, P.C. 47 40 21ST STREET,
                                         10TH FLOOR LONG ISLAND CITY NEW YORK NY 11101
ARLINGTON CAPITAL MORTGAGE CORPORATION   JACK VALINOTI, ESQ. TRACY HENDERSON AMERICAN MORTGAGE LAW GROUP, P.C. 775
                                         BAYWOOD DRIVE, SUITE 100 PETALUMA CA 94954
ATLANTIC BAY MORTGAGE GROUP, LLC         JASON E. MANNING TROUTMAN SANDERS, LLP 222 CENTRAL PARK AVE. SUITE 2000
                                         VIRGINIA BEACH VA 23462
BANK OF ENGLAND                          PHILIP ROGERS STEIN ANTHONY V. NARULA BILZIN SUMBERG BAENA PRICE & AXELROD LLP
                                         1450 BRICKELL AVENUE SUITE 2300 MIAMI FL 33131
BONDCORP REALTY SERVICES INC.            EVANS D PRIESTON LAW OFFICE OF EVANS D. PRIESTON, P.C. 47 40 21ST STREET, 10TH
                                         FL. LONG ISLAND CITY NEW YORK NY 11101
BONDCORP REALTY SERVICES INC.            TRACY L. HENDERSON, ESQ JACK V. VALINOTI, ESQ AMERICAN MORTGAGE LAW GROUP,
                                         P.C. 775 BAYWOOD DRIVE, SUITE 100 PETALUMA CA 94954
BROADVIEW MORTGAGE CORPORATION           DOUGLAS E. SPELFOGEL DEREK L. WRIGHT FOLEY & LARDNER LLP 90 PARK AVENUE NEW
                                         YORK NY 10016-1314
BROADVIEW MORTGAGE CORPORATION           TIMOTHY WILLIAM SALTER BLANK ROME LLP THE CHRYSLER BUILDING 405 LEXINGTON
                                         AVENUE NEW YORK NY 10174
BROADVIEW MORTGAGE CORPORATION           TRACY HENDERSON JACK V. VALINOTI, ESQ AMERICAN MORTGAGE LAW GROUP, P.C. 775
                                         BAYWOOD DRIVE, SUITE 100 PETALUMA CA 94954
BWC MORTGAGE SERVICES                    TIMOTHY WILLIAM SALTER BLANK ROME LLP THE CHRYSLER BUILDING 405 LEXINGTON
                                         AVENUE NEW YORK NY 10174
BWC MORTGAGE SERVICES                    JACK VALINOTI, ESQ. TRACY HENDERSON AMERICAN MORTGAGE LAW GROUP, PC 775
                                         BAYWOOD DRIVE, SUITE 100 PETALUMA CA 94954
CAPITAL BANK CORPORATION                 AS SUCCESSOR TIB BANK, ENZA BODERONE SHALIA SAKONA, KENNETH DUVALL BILZIN
                                         SUMBERG BAENA PRICE & AXELROD LLP 1450 BRICKELL AVENUE, SUITE 2300 MIAMI FL
                                         33131
CHERRY CREEK MORTGAGE CO., INC.          TIMOTHY M SWANSON PAUL R. FRANKE, III MOYE WHITE LLP 16 MARKET SQUARE 1400
                                         16TH STREET SUITE 600 6TH FLOOR DENVER CO 80202
CIRCLE ONE MORTGAGE COMPANY              JAMES M. SULENTIC JEFFREY T. WEGNER JOHN PASSARELLI KUTAK ROCK LLP 1650 FARNAM



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                            Page 1 OF 6
                                         LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876     Filed 10/05/18
                                                     ServiceEntered
                                                             List   10/05/18 17:46:40        Main Document
                                                        Pg 8 of 96
Claim Name                                Address Information
CIRCLE ONE MORTGAGE COMPANY              STREET OMAHA NE 68102
CMG MORTGAGE, INC.                       TIMOTHY WILLIAM SALTER BLANK ROME LLP THE CHRYSLER BUILDING 405 LEXINGTON
                                         AVENUE NEW YORK NY 10174
CMG MORTGAGE, INC.                       JACK VALINOTI, ESQ. TRACY HENDERSON AMERICAN MORTGAGE LAW GROUP, PC 775
                                         BAYWOOD DRIVE, SUITE 100 PETALUMA CA 94954
COMMERCE HOME MORTGAGE, INC. F/K/A       TIMOTHY WILLIAM SALTER BLANK ROME LLP THE CHRYSLER BUILDING 405 LEXINGTON
SIMONICH CORP.                           AVENUE NEW YORK NY 10174
COMMERCE HOME MORTGAGE, INC. F/K/A       JACK VALINOTI, ESQ. TRACY HENDERSON AMERICAN MORTGAGE LAW GROUP, PC 775
SIMONICH CORP.                           BAYWOOD DRIVE, SUITE 100 PETALUMA CA 94954
CONGRESSIONAL BANCSHARES, INC            C/O TIMOTHY WILLIAM SALTER BLANK ROME LLP THE CHYSLER BUILDING 405 LEXINGTON
                                         AVENUE NEW YORK NY 10174
CONGRESSIONAL BANCSHARES, INC.           JACK VALINOTI, ESQ. TRACY HENDERSON AMERICAN MORTGAGE LAW GROUP, PC 775
                                         BAYWOOD DRIVE, SUITE 100 PETALUMA CA 94954
CORNERSTONE MORTGAGE, INC.               ATTN: G. BRADLEY HARGRAVE JOSHUA A. ROSENTHAL MEDLIN & HARGRAVE 3562 ROUND BAN
                                         CIRCLE, STE. 212 SANTA ROSA CA 65403
CRESTLINE FUNDING CORPORATION            ENZA BODERONE, ESQ. SHALIA SAKONA, ESQ., KENNETH DUVALL, ESQ., PHILIP ROGERS
                                         STEIN ANTHONY V. NARULA BILZIN SUMBERG BAENA PRICE & AXELROD LLP 1450 BRICKELL
                                         AVENUE, SUITE 2300 MIAMI FL 33131
CTX MORTGAGE COMPANY, LLC                MINDY A. MORA PHILIP ROGERS STEIN ANTHONY V. NARULA, ESQ. ENZA BODERONE, ESQ.
                                         SHALIA SAKONA, ESQ. KENNETH DUVALL, ESQ. BILZIN SUMBERG BAENA PRICE & AXELROD
                                         LLP 1450 BRICKELL AVENUE SUITE 2300 MIAMI FL 33131
DHI MORTGAGE COMPANY LTD.                DANIEL F. MARKHAM DANIEL S. WEINBERGER GIBBONS, P.C. ONE PENNSYLVANIA PLAZA
                                         NEW YORK NY 10119
DHI MORTGAGE COMPANY LTD.                DAVID M. SOUDERS TESSA K. SOMERS WEINER BRODSKY KIDER PC 1300 19TH STREET, NW,
                                         FIFTH FLOOR WASHINGTON DC 20036
DHI MORTGAGE COMPANY LTD.                PHILIP ROGERS STEIN ANTHONY V. NARULA ENZA BODERONE, ESQ. SHALIA SAKONA, ESQ.
                                         KENNETH DUVALL, ESQ. BILZIN SUMBERG BAENA PRICE & AXELROD LLP 1450 BRICKELL
                                         AVENUE SUITE 2300 MIAMI FL 33131
DIRECT MORTGAGE, CORP.                   MINDY A. MORA PHILIP R. STEIN 1450 BRICKELL AVENUE SUITE 2300 MIAMI FL 33131
DIRECTORS MORTGAGE, INC.                 VITTAL PATEL 4550 KRUSE WAY SUITE 275 LAKE OSWEGO OR 97035
DIRECTORS MORTGAGE, INC.                 DAVID B. WILES WILES LAW GROUP, LLC 510 SW FIFTH AVENUE, 6TH FLOOR PORTLAND OR
                                         97204
DRAPER AND KRAMER MORTGAGE CORPORATION   THOMAS R. CALIFANO D/B/A 1ST ADVANTAGE MORTGAGE DLA PIPER LLP (US) 1251 AVENUE
                                         OF THE AMERICAS 29TH FLOOR NEW YORK NY 10020-1104
DRAPER AND KRAMER MORTGAGE CORPORATION   D/B/A 1ST ADVANTAGE MORTGAGE JOSEPH MICHAEL CAREY JOSEPH A. ROSELIUS KENNETH
                                         L. SCHMETTERER DLA PIPER LLP (US) 444 WEST LAKE STREET SUITE 900 CHICAGO IL
                                         60606
EAGLE MORTGAGE HOLDINGS, LLC             AS SUCCESSOR TO EAGLE HOME MORTGAGE, INC. ENZA BODERONE, ESQ., SHALIA SAKONA,
                                         ESQ. KENNETH DUVALL, ESQ., PHILIP ROGERS STEIN ANTHONY V. NARULA, JAMES J.
                                         WARD, ESQ BILZIN SUMBERG BAENA PRICE & AXELROD LLP 1450 BRICKELL AVENUE, SUITE
                                         2300 MIAMI FL 33131
EMBRACE HOME LOANS, INC.                 ANDREA PINCUS REDD SMITH LLP 599 LEXINGTON AVENUE NEW YORK NY 10022
FIRST BANK                               TODD ANDERS NOTEBOOM RUTH SHNIDER STINSON LEONARD STREET 150 SOUTH FIFTH
                                         STREET SUITE 2300 MINNEAPOLIS MN 55402
FIRST CALIFORNIA MORTGAGE COMPANY        DOUGLAS E. SPELFOGEL DEREK L. WRIGHT FOLEY & LARDNER LLP 90 PARK AVENUE NEW
                                         YORK NY 10016-1314
FIRST CALIFORNIA MORTGAGE COMPANY        TIMOTHY WILLIAM SALTER BLANK ROME LLP THE CHRYSLER BUILDING 405 LEXINGTON
                                         AVENUE NEW YORK NY 10174
FIRST CALIFORNIA MORTGAGE COMPANY        TRACY HENDERSON JACK V. VALINOTI, ESQ AMERICAN MORTGAGE LAW GROUP, P.C. 775
                                         BAYWOOD DRIVE, SUITE 100 PETALUMA CA 94954
FIRST EQUITY MORTGAGE BANKERS, INC.      PHILIP ROGERS STEIN ANTHONY V. NARULA ENZA BODERONE SHALIA SAKONA KENNETH
                                         DUVALL BILZIN SUMBERG BAENA PRICE & AXELROD LLP 1450 BRICKELL AVENUE SUITE
                                         2300 MIAMI FL 33131
FIRST MORTGAGE CORPORATION               TIMOTHY WILLIAM SALTER BLANK ROME LLP THE CHRYSLER BUILDING 405 LEXINGTON


EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                            Page 2 OF 6
                                       LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40         Main Document
                                                       Pg 9 of 96
Claim Name                               Address Information
FIRST MORTGAGE CORPORATION               AVENUE NEW YORK NY 10174
FIRST MORTGAGE CORPORATION               TRACY HENDERSON JACK V. VALINOTI AMERICAN MORTGAGE LAW GROUP, P.C. 775 BAYWOOD
                                         DRIVE, SUITE 100 PETALUMA CA 94954
FIRST NATIONAL BANK                      JEFFREY T. WEGNER KUTAK ROCK LLP 1650 FARNAM STREET OMAHA NE 68102
FIRST NATIONAL BANK OF OMAHA             ADAM L. HIRSCH KUTAK ROCK LLP 1801 CALIFORNIA STREET, SUITE 3000 DENVER CO
                                         80202-2652
FIRST OPTIONS MORTGAGE                   DOUGLAS E. SPELFOGEL DEREK L. WRIGHT FOLEY & LARDNER LLP 90 PARK AVENUE NEW
                                         YORK NY 10016-1314
FREEDOM MORTGAGE CORPORATION             PHILIP ROGERS STEIN ANTHONY V. NARULA ENZA BODERONE SHALIA SAKONA KENNETH
                                         DUVALL BILZIN SUMBERG BAENA PRICE & AXELROD LLP 1450 BRICKELL AVENUE SUITE
                                         2300 MIAMI FL 33131
GATEWAY BANK, F.S.B.                     DAVID N. CRAPO GIBBONS P.C. ONE GATEWAY CENTER NEWARK NJ 07102-5310
GATEWAY BANK, F.S.B.                     CHRISTINA RIECK LOUKAS MIKE ROSOW JEFF ANSEL WINTHROP & WEINSTINE, P.A. 225 S
                                         6TH STREET SUITE 3500 MINNEAPOLIS MN 55402
GATEWAY FUNDING DIVERSIFIED MORTGAGE     DOUGLAS E. SPELFOGEL DEREK L. WRIGHT FOLEY & LARDNER LLP 90 PARK AVENUE NEW
SERVICES, LP                             YORK NY 10016-1314
GATEWAY FUNDING DIVERSIFIED MORTGAGE     TIMOTHY WILLIAM SALTER BLANK ROME LLP THE CHRYSLER BUILDING 405 LEXINGTON
SERVICES, LP                             AVENUE NEW YORK NY 10174
GATEWAY FUNDING DIVERSIFIED MORTGAGE     EVANS D PRIESTON LAW OFFICE OF EVANS D. PRIESTON, P.C. 47 40 21ST STREET, 10TH
SERVICES, LP                             FL. LONG ISLAND CITY NEW YORK NY 11101
GATEWAY FUNDING DIVERSIFIED MORTGAGE     JACK VALINOTI, ESQ. TRACY HENDERSON AMERICAN MORTGAGE LAW GROUP, P.C. 775
SERVICES, LP                             BAYWOOD DRIVE, SUITE 100 PETALUMA CA 94954
GATEWAY MORTGAGE GROUP, LLC              PHILIP ROGERS STEIN ANTHONY V. NARULA ENZA BODERONE, ESQ. SHALIA SAKONA, ESQ.
                                         KENNETH DUVALL, ESQ. BILZIN SUMBERG BAENA PRICE & AXELROD LLP 1450 BRICKELL
                                         AVENUE SUITE 2300 MIAMI FL 33131
GREENPOINT MORTGAGE FUNDING, INC.        KEVIN J. BURKE JOEL H. LEVITIN SAMUEL G. MANN CAHILL GORDON & REINDEL 80 PINE
                                         STREET NEW YORK NY 10005
GREENPOINT MORTGAGE FUNDING, INC.        JAMES A. MURPHY MURPHY & MCGONIGLE, P.C. 1185 AVENUE OF THE AMERICAS NEW YORK
                                         NY 10036
GREENPOINT MORTGAGE FUNDING, INC.        CAMERON S. MATHESON MURPHY & MCGONIGLE, P.C. 4870 SADLER ROAD 3RD FLOOR GLEN
                                         ALLEN VA 23060
GUARANTEED RATE, INC.                    CHRISTOPHER J. HOUPT MAYER BROWN LLP 1221 AVENUE OF THE AMERICAS NEW YORK NY
                                         10020
GUARANTEED RATE, INC.                    MATTHEW INGBER MAYER BROWN LLP 1675 BROADWAY NEW YORK NY 10028
GUARANTEED RATE, INC.                    THOMAS V. PANOFF LUCIA NALE MAYER BROWN LLP 71 SOUTH WACKER DR. CHICAGO IL
                                         60606
GUARANTY BANK, FSB                       KAITLIN R. WALSH FRANCIS J. EARLEY MINTZ LEVIN COHN FERRIS GLOVSKY & POPEO 666
                                         THIRD AVENUE NEW YORK NY 10017
GUARANTY BANK, FSB                       STEVEN W. JELENCHICK KEVIN KEELER JOSEPH PELTZ MATTHEW S. VIGNALI BECK, CHAET,
                                         BAMBERGER & POLSKY, SC 330 EAST KILBOURN AVENUE STE. 1085 MILWAUKEE WI 53202
GUILD MORTGAGE COMPANY                   EHRICH LENZ, ESQ. 1947 CAMINO VIDA ROBLE, SUITE 230 CARLSBAD CA 92008
GUILD MORTGAGE COMPANY                   JOEL L. INCORVAIA INCORVAIA & ASSOCIATES 445 MARINE VIEW AVE, STE 295 DEL MAR
                                         CA 92014
HARTLAND MORTGAGE CENTERS, INC.          TRACY L. HENDERSON, ESQ JACK V. VALINOTI, ESQ AMERICAN MORTGAGE LAW GROUP,
                                         P.C. 775 BAYWOOD DRIVE, SUITE 100 PETALUMA CA 94954
HOME LOAN CENTER, INC.                   N. MAHMOOD AHMAD JESSE T. SMALLWOOD WILLIAMS & CONNOLLY LLP 725 TWELFTH STREET
                                         N.W. WASHINGTON DC 20005
IFREEDOM DIRECT CORPORATION              FKA NEW FREEDOM MORTGAGE CORP., LANI ALOHA ADLER LANI ADLER PARTNERS LLC 275
                                         WEST 96TH STREET SUITE 15G NEW YORK, NY 10025 ROBERT HONEYWELL K&L GATES LLP
                                         599 LEXINGTON AVENUE NEW YORK NY 10022
IMORTGAGE.COM, INC. & LOANDEPOT.COM,     BRIAN A. CABIANCA GREGORY A. DAVIS SQUIRE PATTON BOGGS (US) LLP 1 EAST
LLC                                      WASHINGTON STREET, SUITE 2700 PHOENIX AZ 85004
K&B CAPITAL CORP.                        JEFFREY W. TOBACK, P.C. 753 W PARK AVENUE LONG BEACH NY 11561


EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                            Page 3 OF 6
                                        LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40         Main Document
                                                      Pg 10 of 96
Claim Name                               Address Information
LOAN SIMPLE, INC. F/K/A ASCENT HOME      DOUGLAS E. SPELFOGEL DEREK L. WRIGHT FOLEY & LARDNER LLP 90 PARK AVENUE NEW
LOANS, INC.                              YORK NY 10016-1314
LOAN SIMPLE, INC. F/K/A ASCENT HOME      TIMOTHY WILLIAM SALTER BLANK ROME LLP THE CHRYSLER BUILDING 405 LEXINGTON
LOANS, INC.                              AVENUE NEW YORK NY 10174
LOAN SIMPLE, INC. F/K/A ASCENT HOME      TRACY HENDERSON JACK V. VALINOTI, ESQ AMERICAN MORTGAGE LAW GROUP, P.C. 775
LOANS, INC.                              BAYWOOD DRIVE, SUITE 100 PETALUMA CA 94954
LOANDEPOT.COM, LLC                       CHRISTOPHER A. LAVOY TIFFANY & BOSCO, P.A. SEVENTH FLOOR CAMELBACK ESPLANADE
                                         II 2525 EAST CAMELBACK ROAD SEVENTH FLOOR PHOENIX AZ 85016
MEGA CAPITAL FUNDING, INC.               TIMOTHY WILLIAM SALTER BLANK ROME LLP THE CHRYSLER BUILDING 405 LEXINGTON
                                         AVENUE NEW YORK NY 10174
MEGA CAPITAL FUNDING, INC.               JACK VALINOTI, ESQ. AMERICAN MORTGAGE LAW GROUP, PC 775 BAYWOOD DRIVE, SUITE
                                         100 PETALUMA CA 94954
MEGASTAR FINANCIAL CORP.                 LORI SHAW JOAN M. RIORDAN MEGASTAR FINANCIAL CORP. 1080 CHEROKEE DENVER CO
                                         80204
MILLENNIUM MORTGAGE CAPITAL              TRACY L. HENDERSON, ESQ JACK V. VALINOTI, ESQ AMERICAN MORTGAGE LAW GROUP,
                                         P.C. 775 BAYWOOD DRIVE, SUITE 100 PETALUMA CA 94954
MILLENNIUM MORTGAGE CORPORATION          TRACY L. HENDERSON, ESQ JACK V. VALINOTI, ESQ AMERICAN MORTGAGE LAW GROUP,
                                         P.C. 775 BAYWOOD DRIVE, SUITE 100 PETALUMA CA 94954
MORTGAGE CAPITAL ASSOCIATES, INC.        ANTHONY V. NARULA, ESQ. JEFF GUTCHESS, ESQ. AXS LAW GROUP, PLLC 2121 NW 2ND
                                         AVE SUITE 201 WYNWOOD FL 33127
MORTGAGEIT, INC. AND DB STRUCTURED       DAVID J. WOLL WILLIAM T. RUSSELL, JR., JOHN A. ROBINSON ISAAC M. RETHY ANTHONY
PRODUCTS, INC.                           C. PICCIRILLO SIMPSON THACHER & BARTLETT LLP 425 LEXINGTON AVENUE NEW YORK NY
                                         10017
MOUNTAIN WEST FINANCIAL, INC             DOUGLAS E. SPELFOGEL DEREK L. WRIGHT FOLEY & LARDNER LLP 90 PARK AVENUE NEW
                                         YORK NY 10016-1314
MOUNTAIN WEST FINANCIAL, INC             ENZA BODERONE, ESQ. SHALIA SAKONA, ESQ. KENNETH DUVALL, ESQ. PHILIP ROGERS
                                         STEIN ANTHONY V. NARULA BILZIN SUMBERG BAENA PRICE & AXELROD LLP 1450 BRICKELL
                                         AVENUE SUITE 2300 MIAMI FL 33131
NEW FED MORTGAGE CORP.                   DOUGLAS E. SPELFOGEL DEREK L. WRIGHT FOLEY & LARDNER LLP 90 PARK AVENUE NEW
                                         YORK NY 10016-1314
NEW FED MORTGAGE CORP.                   TIMOTHY WILLIAM SALTER BLANK ROME LLP THE CHRYSLER BUILDING 405 LEXINGTON
                                         AVENUE NEW YORK NY 10174
NEW FED MORTGAGE CORP.                   JACK VALINOTI, ESQ. TRACY HENDERSON AMERICAN MORTGAGE LAW GROUP, PC 775
                                         BAYWOOD DRIVE, SUITE 100 PETALUMA CA 94954
NL INC. AND RPM MORTGAGE, INC.           JOSHUA W. COHEN DAY PITNEY LLP ONE AUDUBON STREET NEW HAVEN CT 06511
NL INC. AND RPM MORTGAGE, INC.           DAVID E. HARRIS MILLER STARR REGALIA 1331 N. CALIFORNIA BOULEVARD, FIFTH FLOOR
                                         WALNUT CREEK CA 94596
NORTH ATLANTIC MORTGAGE CORPORATION      JOSE CONSTANTINO CAMPOS THE LAW OFFICE OF JOSE C. CAMPOS, ESQ. 251 EAST BROAD
                                         STREET BETHLEHEM PA 18018
NORTHWEST MORTGAGE GROUP, INC.           LARRY UNGER, ROBERT ENGELKE, AND JAMES SMITH CHRISTOPHER R. AMBROSE, AMBROSE
                                         LAW GROUP LLC 312 NW 10TH AVENUE SUITE 200 PORTLAND OR 97209
OAKTREE FUNDING CORP.                    TIMOTHY WILLIAM SALTER BLANK ROME LLP THE CHRYSLER BUILDING 405 LEXINGTON
                                         AVENUE NEW YORK NY 10174
OAKTREE FUNDING CORP.                    JACK VALINOTI, ESQ. TRACY HENDERSON AMERICAN MORTGAGE LAW GROUP, PC 775
                                         BAYWOOD DRIVE, SUITE 100 PETALUMA CA 94954
PARAMOUNT RESIDENTIAL MORTGAGE GROUP,    PHILIP ROGERS STEIN ANTHONY V. NARULA ENZA BODERONE, ESQ SHALIA SAKONA, ESQ
INC.                                     KENNETH DUVALL, ESQ BILZIN SUMBERG BAENA PRICE & AXELROD LLP 1450 BRICKELL
                                         AVENUE SUITE 2300 MIAMI FL 33131
PARKSIDE LENDING, LLC                    ATTN: G. BRADLEY HARGRAVE JOSHUA A. ROSENTHAL MEDLIN & HARGRAVE 3562 ROUND BAN
                                         CIRCLE, STE. 212 SANTA ROSA CA 65403
PERL MORTGAGE, INC.                      DOUGLAS E. SPELFOGEL DEREK L. WRIGHT FOLEY & LARDNER LLP 90 PARK AVENUE NEW
                                         YORK NY 10016-1314
PHH HOME LOANS LLC                       (SUNBELT LENDING SERVICES,ARVIDA MORTGAGE SERVICES RMR FINANCIAL, AXIOM
                                         FINANCIAL) LUCIAN B. MURLEY 1201 N. MARKET STREET, SUITE 2300 P.O. BOX 1266


EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                            Page 4 OF 6
                                        LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc        Doc 58876     Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40        Main Document
                                                      Pg 11 of 96
Claim Name                               Address Information
PHH HOME LOANS LLC                      WILMINGTON DE 19899
PHH HOME LOANS, LLC                     (SUNBELT LENDING SERVICES,ARVIDA MORTGAGE SERVICES RMR FINANCIAL, LLC,AXIOM
                                        FINANCIAL) SAUL EWING LLP FRANCIS X. RILEY III 750 COLLEGE ROAD EAST PRINCETON
                                        NJ 08540
PLAZA HOME MORTGAGE INC.                MICHAEL O. WARE JOAQUIN M. C DE BACA MAYER BROWN LLP 1675 BROADWAY NEW YORK NY
                                        10019
PLAZA HOME MORTGAGE INC.                REGINALD R. GOEKE MAYER BROWN LLP 1999 K STREET, N.W. WASHINGTON DC 20006
PMAC LENDING SERVICES, INC.,            AMJAD M. KHAN BROWN NERI SMITH & KHAN LLP 11766 WILSHIRE BLVD. STE. 1670 LOS
                                        ANGELES CA 90025
PRIMARY CAPITAL MORTGAGE, LLC           F/K/A PRIMARY CAPITAL ADVISORS JOHN O'SHEA SULLIVAN, TALA AMIRFAZLI, BURR
                                        FORMAN 171 17TH STREET NW SUITE 1100 ATLANTA GA 30363
PRIMELENDING, A PLAINSCAPITAL COMPANY   MINDY A. MORA PHILIP R. STEIN 1450 BRICKELL AVENUE SUITE 2300 MIAMI FL 33131
REPUBLIC MORTGAGE HOME LOANS, LLC       DOUGLAS E. SPELFOGEL DEREK L. WRIGHT FOLEY & LARDNER LLP 90 PARK AVENUE NEW
                                        YORK NY 10016-1314
REPUBLIC MORTGAGE HOME LOANS, LLC       TIMOTHY WILLIAM SALTER BLANK ROME LLP THE CHRYSLER BUILDING 405 LEXINGTON
                                        AVENUE NEW YORK NY 10174
REPUBLIC MORTGAGE HOME LOANS, LLC       JACK VALINOTI, ESQ. TRACY HENDERSON AMERICAN MORTGAGE LAW GROUP, PC 775
                                        BAYWOOD DRIVE, SUITE 100 PETALUMA CA 94954
REPUBLIC STATE MORTGAGE CO.             (UNION TRUST MORTGAGE CORPORATION) TIMOTHY WILLIAM SALTER BLANK ROME LLP THE
                                        CHRYSLER BUILDING, 405 LEXINGTON AVENUE NEW YORK NY 10174
REPUBLIC STATE MORTGAGE CO.             (UNION TRUST MORTGAGE CORPORATION) JACK VALINOTI, TRACY HENDERSON AMERICAN
                                        MORTGAGE LAW GROUP, PC 775 BAYWOOD DRIVE, SUITE 100 PETALUMA CA 94954
RESIDENTIAL HOME FUNDING CORP.          TIMOTHY WILLIAM SALTER BLANK ROME LLP THE CHRYSLER BUILDING 405 LEXINGTON
                                        AVENUE NEW YORK NY 10174
RESIDENTIAL HOME FUNDING CORP.          JACK VALINOTI, ESQ. TRACY HENDERSON AMERICAN MORTGAGE LAW GROUP, PC 775
                                        BAYWOOD DRIVE, SUITE 100 PETALUMA CA 94954
RESPONSE MORTGAGE SERVICES, INC.        DAVID L. TILLEM PETER A. MEISELS ALLISON MICHELLE HOLUBIS WILSON, ELSER,
                                        MOSKOWITZ, EDELMAN & DICKER LLP 1133 WESTCHESTER AVENUE WHITE PLAINS NY 10604
ROSS MORTGAGE CORPORATION               TIMOTHY WILLIAM SALTER BLANK ROME LLP THE CHRYSLER BUILDING 405 LEXINGTON
                                        AVENUE NEW YORK NY 10174
ROSS MORTGAGE CORPORATION               TRACY L. HENDERSON, ESQ JACK V. VALINOTI, ESQ AMERICAN MORTGAGE LAW GROUP,
                                        P.C. 775 BAYWOOD DRIVE, SUITE 100 PETALUMA CA 94954
SACRAMENTO 1ST MORTGAGE, INC.           ATTN: G. BRADLEY HARGRAVE JOSHUA A. ROSENTHAL MEDLIN & HARGRAVE 3562 ROUND BAN
                                        CIRCLE, STE. 212 SANTA ROSA CA 65403
SANTANDER BANK, N.A., F/K/A SOVEREIGN   JAMES P. BERG, ESQ. PARKER IBRAHIM & BERG LLC 270 DAVIDSON AVENUE SOMERSET NJ
BANK, FSB,                              08873
SECURITY ONE LENDING                    MICHAEL VENDITTO REED SMITH LLP 599 LEXINGTON AVENUE NEW YORK NY 10022
SECURITYNATIONAL MORTGAGE COMPANY       HOWARD P. MAGALIFF, ESQ RICH MICHAELSON MAGALIFF MOSER, LLP 335 MADISON
                                        AVENUE, 9TH FLOOR NEW YORK NY 10017
SECURITYNATIONAL MORTGAGE COMPANY       ARTHUR GOLDSTEIN, ESQ. JILL MAKOWER, ESQ. SPIZZ COHEN & SERCHUK, P.C. 425 PARK
                                        AVENUE NEW YORK NY 10022
SECURITYNATIONAL MORTGAGE COMPANY       GIFFORD W. PRICE MACKEY PRICE & MECHAM 350 AMERICAN PLAZA II 57 WEST 200 SOUTH
                                        SALT LAKE CITY UT 84101
SECURITYNATIONAL MORTGAGE COMPANY       BLAKE D. MILLER MILLER TOONE, P.C. 165 REGENT STREET SALT LAKE CITY UT 84111
SHEA MORTGAGE INC.                      MINDY A. MORA PHILIP ROGERS STEIN ANTHONY V. NARULA ENZA BODERONE SHALIA
                                        SAKONA KENNETH DUVALL BILZIN SUMBERG BAENA PRICE & AXELROD LLP 1450 BRICKELL
                                        AVENUE SUITE 2300 MIAMI FL 33131
SIERRA PACIFIC MORTGAGE COMPANY INC.    LARA KAYAYAN JONATHAN JENKINS WALTER J. SAWICKI JENKINS KAYAYAN LLP 444 S
                                        FLOWER ST STE 1750 LOS ANGELES CA 90071
SIMONICH CORPORATION D/B/A COMMERCE     DOUGLAS E. SPELFOGEL DEREK L. WRIGHT FOLEY & LARDNER LLP 90 PARK AVENUE NEW
MORTGAGE                                YORK NY 10016-1314
SOUTHEAST FUNDING ALLIANCE, INC.        VERA JUNE STARKS LAW OFFICES OF VERA L JUNE PA PO BOX 77054 ATLANTA GA 30357
STANDARD PACIFIC MORTGAGE, INC.         F/K/A FAMILY LENDING SERVICES, INC. ANTHONY V. NARULA, AXS LAW GROUP, PLLC


EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                           Page 5 OF 6
                                        LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc        Doc 58876     Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40         Main Document
                                                      Pg 12 of 96
Claim Name                               Address Information
STANDARD PACIFIC MORTGAGE, INC.          2121 NW 2ND AVENUE SUITE 201 WYNWOOD FL 33127
STANDARD PACIFIC MORTGAGE, INC.          F/K/A FAMILY LENDING SERVICES, INC. MINDY A. MORA , PHILIP ROGERS STEIN BILZIN
                                         SUMBERG BAENA PRICE & AXELROD LLP 1450 BRICKELL AVENUE SUITE 2300 MIAMI FL
                                         33131
STEARNS LENDING, LLC                     TIMOTHY WILLIAM SALTER BLANK ROME LLP THE CHRYSLER BUILDING 405 LEXINGTON
                                         AVENUE NEW YORK NY 10174
STEARNS LENDING, LLC                     WAYNE STREIBICH BLANK ROME LLP ONE LOGAN SQUARE 130 NORTH 18TH STREET
                                         PHILADELPHIA PA 19103
STERLING NATIONAL MORTGAGE COMPANY,      DOUGLAS E. SPELFOGEL DEREK L. WRIGHT FOLEY & LARDNER LLP 90 PARK AVENUE NEW
INC.                                     YORK NY 10016-1314
STERLING NATIONAL MORTGAGE COMPANY,      TIMOTHY WILLIAM SALTER BLANK ROME LLP THE CHRYSLER BUILDING 405 LEXINGTON
INC.                                     AVENUE NEW YORK NY 10174
STERLING NATIONAL MORTGAGE COMPANY,      JACK VALINOTI, ESQ. TRACY HENDERSON AMERICAN MORTGAGE LAW GROUP, PC 775
INC.                                     BAYWOOD DRIVE, SUITE 100 PETALUMA CA 94954
SUBURBAN MORTGAGE, INC.                  ROBERT T. HONEYWELL K&L GATES LLP 599 LEXINGTON AVENUE NEW YORK NY 10022
SUBURBAN MORTGAGE, INC.                  LANI ALOHA ADLER LANI ADLER PARTNERS 275 WEST 96TH STREET, SUITE 15G NEW YORK
                                         NY 10025
SUN AMERICAN MORTGAGE COMPANY            DOUGLAS E. SPELFOGEL DEREK L. WRIGHT FOLEY & LARDNER LLP 90 PARK AVENUE NEW
                                         YORK NY 10016-1314
SUN AMERICAN MORTGAGE COMPANY            TIMOTHY WILLIAM SALTER BLANK ROME LLP THE CHRYSLER BUILDING 405 LEXINGTON
                                         AVENUE NEW YORK NY 10174
SUN AMERICAN MORTGAGE COMPANY            TRACY HENDERSON JACK V. VALINOTI, ESQ AMERICAN MORTGAGE LAW GROUP, P.C. 775
                                         BAYWOOD DRIVE, SUITE 100 PETALUMA CA 94954
THE LENDING COMPANY, INC.                ROBB HEERING, ESQ. HEERING LAW, PA 3090 PAYSON WAY WELLINGTON FL 33414
UNIVERSAL AMERICAN MORTGAGE COMPANY,     ENZA BODERONE, ESQ. SHALIA SAKONA, ESQ. KENNETH DUVALL, ESQ. PHILIP ROGERS
LLC                                      STEIN ANTHONY V. NARULA JAMES J. WARD, ESQ. BILZIN SUMBERG BAENA PRICE &
                                         AXELROD LLP 1450 BRICKELL AVENUE SUITE 2300 MIAMI FL 33131
UNIVERSAL AMERICAN MORTGAGE COMPANY,     MINDY A. MORA ENZA BODERONE, ESQ. SHALIA SAKONA, ESQ. KENNETH DUVALL, ESQ.,
LLC                                      PHILIP ROGERS STEIN ANTHONY V. NARULA JAMES J. WARD, ESQ BILZIN SUMBERG BAENA
                                         PRICE & AXELROD LLP 1450 BRICKELL AVENUE SUITE 2300 MIAMI FL 33131
WEI MORTGAGE LLC F/K/A WEI MORTGAGE      MICHAEL J. LICHTENSTEIN SHULMAN, ROGERS, GANDAL, PORDY & ECKER, P.A. 12505
CORPORATION                              PARK POTOMAC AVENUE, 6TH FLOOR POTOMAC MD 20854
WINDSOR CAPITAL MORTGAGE CORPORATION     EVANS D PRIESTON LAW OFFICE OF EVANS D. PRIESTON, P.C. 47 40 21ST STREET, 10TH
                                         FL. LONG ISLAND CITY NEW YORK NY 11101
WINDSOR CAPITAL MORTGAGE CORPORATION     TRACY L. HENDERSON, ESQ JACK V. VALINOTI, ESQ AMERICAN MORTGAGE LAW GROUP,
                                         P.C. 775 BAYWOOD DRIVE, SUITE 100 PETALUMA CA 94954
WINTRUST MORTGAGE CORPORATION            ANDREA J. PINCUS REED SMITH LLP 599 LEXINGTON AVENUE NEW YORK NY 10022-7650
WINTRUST MORTGAGE CORPORATION            MICHAEL LEIB REED SMITH LLP 10 SOUTH WACKER DRIVE CHICAGO IL 60606
WINTRUST MORTGAGE CORPORATION            LILIT ASADOURIAN REED SMITH LLP 101 SECOND STREET, SUITE 1800 SAN FRANCISCO CA
                                         94105
WR STARKEY MORTGAGE, LLP                 DOUGLAS E. SPELFOGEL DEREK L. WRIGHT FOLEY & LARDNER LLP 90 PARK AVENUE NEW
                                         YORK NY 10016-1314
WR STARKEY MORTGAGE, LLP                 TIMOTHY WILLIAM SALTER BLANK ROME LLP THE CHRYSLER BUILDING 405 LEXINGTON
                                         AVENUE NEW YORK NY 10174
WR STARKEY MORTGAGE, LLP                 JACK VALINOTI, ESQ. TRACY HENDERSON AMERICAN MORTGAGE LAW GROUP, PC 775
                                         BAYWOOD DRIVE, SUITE 100 PETALUMA CA 94954




                                  Total Creditor count 156




EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                            Page 6 OF 6
                                         LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc        Doc 58876      Filed 10/05/18
                                                     ServiceEntered
                                                             List   10/05/18 17:46:40          Main Document
                                                       Pg 13 of 96
Claim Name                                Address Information
/ FINANCIAL REMEDIES INC                 23030 LAKE FOREST DR #206 LAGUNA HILLS CA 92653
1 STOP FINANCIAL, INC.                   3572 S. VENTURA WAY AURORA CO 80013
1-800-EAST-WEST MORTGAGE COMPANY         84 NEWBURY STREET PEABODY MA 01960
1ST (FIRST) PRIORITY FUNDING INC.        2025 S. ARLINGTON HEIGHTS RD #120 ARLINGTON HEIGHTS IL 60005
1ST 2ND MORTGAGE COMPANY OF N.J., INC.   50 SPRING STREET CRESSKILL NJ 07626
1ST ADVANTAGE MORTGAGE SERVICES LLC      7660 LEAVITT ROAD SUITE B AMHERST OH 44001
1ST ADVANTAGE MORTGAGE, LLC              701 W. 22ND STREET SUITE 125 LOMBARD IL 60148
1ST ALASKA MORTGAGE, INC                 3000 C STREET, SUITE 101 ANCHORAGE AK 99503
1ST ALLIANCE MORTGAGE LLC                19 BRIAR HOLLOW LN STE 110 HOUSTON TX 77027
1ST AMERICAN HOME LOANS LLC              286 MAIN STREET SUITE 200 DANIELSON CT 06239
1ST AMERICAN MORTGAGE AND LOAN, LLC      6860 S YOSEMITE COURT SUITE 200 CENTINNIAL CO 80112
1ST AMERICAN MORTGAGE LENDERS, INC.      3111 CAMINO DEL RIO N, STE. 400 SAN DIEGO CA 92180
1ST AMERICAN WAREHOUSE MORTGAGE INC.     15901 REDHILL AVE SUITE 200 TUSTIN CA 92780
1ST CAPITAL INVESTMENT CO., L.L.C        2083 N. COLLINS BLVD. SUITE 100 RICHARDSON TX 75080
1ST CAPITAL MORTGAGE INC                 14007 RIVERDOWNS NORTH PLACE MIDLOTHIAN VA 23113
1ST CHOICE MORTGAGE BANC, LLC            27730 CHAGRIN BLVD SUITE 2-A WOODMERE OH 44122
1ST CITIZEN MORTGAGE LLC                 95 ROUTE 17 SOUTH SUITE 202 PARAMUS NJ 07652
1ST COMMERCIAL PLUS CORP.                23035 SUNFIELD DRIVE BOCA RATON FL 33433
1ST CONSTITUTION BANK                    2650 ROUTE 130 CRANBURY NJ 08512
1ST HERITAGE MORTGAGE CORP.              851 W. STATE ROAD 436, SUITE 1015 ALTAMONTE SPRINGS FL 32714
1ST LOS ANGELES MORTGAGE CORPORATION     2615 PACIFIC COAST HIGHWAY SUITE 125 HERMOSA BEACH CA 90254
1ST MARYLAND MORTGAGE CORPORATION        11401 BETHESDA CHURCH ROAD DAMASCUS MD 20872
1ST MIDWEST MORTGAGE CORPORATION         316 N. IRONWOOD SOUTH BEND IN 46615
1ST MORTGAGE CHOICE INC.                 2999 NE 191ST ST. #402 AVENTURA FL 33180
1ST MORTGAGE SOLUTIONS, INC.             1012 WEST MAIN STREET LEESBURG FL 34748
1ST NATIONAL FINANCIAL GROUP, INC        23500 MERCANTILE RD BEACHWOOD OH 44122
1ST NATIONS FUNDING GROUP INC            1 GATE SIX RD, BLDG A, STE D SAUSALITO CA 94965
1ST NEW ENGLAND MORTGAGE CORP            157 MAIN DUNSTABLE ROAD NASHUA NH 03060
1ST PACIFIC MORTGAGE INC.                10014 N. DALE MABRY HWY #101 TAMPA FL 33618
1ST RATE MORTGAGE CONSULTANTS INC.       5840 RED BUG LAKE RD #120 WINTER SPRINGS FL 32708
1ST RATE MORTGAGE CORP                   3159 VOYAGER DR. GREEN BAY WI 54311
1ST RATE MORTGAGE INC                    735 SW 9TH STREET REDMON OR 97756
1ST RESIDENTIAL FUNDING INC.             1755 W. BROADWAY STREET SUITE 1 OVIEDO FL 32765
1ST SOURCE FUNDING INC                   3646 HAMNER AVE NORCO CA 92860
1ST STATE MORTGAGE LLP                   1300 3RD STREET SOUTH NAPLES FL 34102
1ST STEP FINANCIAL SERVICES, INC.        1300 MERCANTILE LANE SUITE 146 LARGO MD 20774
1ST UNITED MORTGAGE, INC.                15867A CRABBS BRANCH WAY ROCKVILLE MD 20855
21ST CENTURY BANK                        12301 CENTRAL AVE NE BLAINE MN 55434
21ST FINANICAL                           310 E SUNSET ROAD SUITE J LAS VEGAS NV 89120
21ST MORTGAGE CORP                       19615 LIVERPOOL PKWY #B CORNELIUS NC 28031
2K REAL ESTATE, INC.                     5750 DIVISION STREET SUITE 106 RIVERSIDE CA 92506
2M ASSOCIATES INC                        4752A SELKIRK WAY FAIR OAKS CA 95628
2ND CENTURY MORTGAGE COMPANY             8700 W FLAGLER ST STE 120 MIAMI FL 33174
321LOAN.COM                              820 16TH ST. #622 DENVER CO 80202
4166 HOLDINGS, INC.                      961 SOUTH 16TH STREET SAN DIEGO CA 92113
4UDIRECT, INC.                           401 FAIRWAY DRIVE SUITE 200 DEERFIELD BEACH FL 33441-1863
A & A MORTGAGE INC                       2304 KILLEARN CENTER BLVD SUITE A TALLAHASSEE FL 32309
A & N MORTGAGE SERVICES INC              1535 NORTH DAYTON CHICAGO IL 60622
A & S MORTGAGE SERVICES CORP.            13939 GOLD CIRCLE OMAHA NE 68144



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                          Page 1 OF 75
                                        LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40           Main Document
                                                      Pg 14 of 96
Claim Name                               Address Information
A BETTER CHOICE MORTGAGE CORPORATION     546 S CHERRY ROAD SUITE G ROCK HILL SC 29732
A BETTER WAY INC                         18215 D FLOWER HILL WAY GAITHERSBURG MD 20879
A GREAT SOUTHERN MORTGAGE CORPORATION    3344 SIX FORKS ROAD RALEIGH NC 27609
A MONEY MATTER MORTGAGE, INC.            8200 GREENSBORO DRIVE SUITE 250 MCLEAN VA 22102
A PLUS MORTGAGE, LLC                     1020 9TH ST 1ST FLOOR GREELEY CO 80631
A TEAM MORTGAGE LLC                      341 N MAIN ST. CHARLES MO 63301
A+ MORTGAGE SERVICES, INC.               W188 S7830 RACINE AVENUE SUITE 500 MUSKEGO WI 53150
A-1 MORTGAGE SERVICES LLC                11606 SOUTHFORK DR SUITE 201 BATON ROUGE LA 70816
A-PLUS LENDING GROUP LLC                 1030 COUNTRY LANE DRAPER UT 84020
A. ANDERSON SCOTT MORTGAGE GROUP INC.    51 MONROE STREET SUITE 1901 ROCKVILLE MD 20850
A.C.A. MORTGAGE SERVICES INC             1150 LANCASTER BLVD, SUITE 200 MECHANICSBURG PA 17055
A.G. FINANCIAL INC                       16800 MADISON AVENUE LAKEWOOD OH 44107
A.K.T. AMERICAN CAPITAL, INC.            2121 ROSECRANS AVENUE 6TH FLOOR EL SEGUNDO CA 90245
A1A MORTGAGE GROUP INC                   1362 SW BAYSHORE BLVD PORT ST LUCIE FL 34983
A1A MORTGAGE LLC                         1328 THIRD STREET NORTH JACKSONVILLE BEACH FL 32250
AA CAPITAL INVESTMENTS INC.              1880 EAST WARM SPRINGS RD. SUITE 140 LAS VEGAS NV 89119
AA FINANCIAL & MORTGAGE INC.             464 HERNDON PKWY STE 117 & 118 HERNDON VA 20170
AAA BANC GROUP INC                       11316 CLEVELAND AVE NW UNIONTOWN OH 44685
AAA WORLDWIDE FINANCIAL COMPANY          5057 KELLER SPRINGS ROAD SUITE 300 ADDISON TX 75001
AABSOLUTE MORTGAGE PROFESSIONALS INC.    221-1 DELTA CT TALLAHASSEE FL 32303
AARON DAVID LOEWY                        454 S. ROBERTSON BLVD STE A LOS ANGELES CA 90048
AAV REAL ESTATE MORTGAGE EXCHANGE, INC. 842 FOOTHILL BLVD LA CANADA CA 91011
ABACUS MORTGAGE & FINANCIAL CORP.        770 W. HAMPDEN AVE. # 160 ENGELWOOD CO 80110
ABBEY MORTGAGE CORPORATION               ONE CEDAR ST BARNEGAT NJ 08005
ABBY INC.                                820 S. MONACO PKWY #349 DENVER CO 80224
ABC MORTGAGE CORPORATION                 337 E ROBERTSON ST BRANDON FL 33511
ABI MORTGAGE LENDING INC                 4209 LEE BLVD LEHIGH ACRES FL 33971
ABM MORTGAGE, LLC                        4175 HARLAN STREET, SUITE 107 WHEAT RIDGE CO 80033
ABOVE ALL INC                            14300 NICOLLET COURT STE 350 BURNSVILLE MN 55306
ABRAHAM INVESTMENTS, LLC                 100 TRI-STATE INT'L OFFICE CTR SUITE 122 LINCOLNSHIRE IL 60069
ABRAHAM LENDING CORPORATION              750 S NORTH LAKE BLVD SUITE 1020 ALTAMONTE SPRINGS FL 32701
ABRAHAM MORTGAGE AND FINANCIAL CORP      4045 BROOKWOOD DRIVE AUSTELL GA 30106
ABRAHAM MORTGAGE, LLC.                   2518 EAST HENRY AVE. SUITE B-4 TAMPA FL 33610
ABSOLUTE LENDING INC.                    1751 NORFOLK HOUSTON TX 77098
ABSOLUTE MORTGAGE SOLUTIONS LLC          3303 N. HOLLAND-SYLVANIA, SUITE 3 TOLEDO OH 43615
ACA MORTGAGE COMPANY, LLC                3202 KIRKWOOD HWY SUITE 205 WILMINGTON DE 19808
ACACIA MORTGAGE INC.                     2000 E. 116TH ST. CARMEL IN 46032
ACADEMY MORTGAGE CORPORATION             4055 SOUTH 700 EAST, SUITE 200 SALT LAKE CITY UT 84107
ACCELERATE MORTGAGE INC                  735 BISHOP ST SUITE 318 HONOLULU HI 96813
ACCELERATED LENDING SOURCE INC.          5650 GREENWOOD PLAZA BLVD. #103 GREENVOOD VILLAGE CO 80111
ACCELERATED MORTGAGE PROCESSING, LLC     6465 WRIGHT ROAD ATLANTA GA 30328
ACCENT MORTGAGE SPECIALISTS, LLC         5586 W. 19TH STREET SUITE 100 GREELEY CO 80634
ACCENTURE MORTGAGE CORP.                 701 SE 6TH AVE UNIT 102 DELRAY BEACH FL 33483
ACCEPTANCE CAPITAL MORTGAGE CORPORATION 15812 E. INDIANA AVE SPOKANE VALLEY WA 99216
ACCEPTANCE FINANCIAL LENDING CORP.       2550 NW 114TH AVE CORAL SPRINGS FL 33065
ACCEPTANCE MORTGAGE COMPANY, LLC         4751 SAN JUAN AVE STE 14 JACKSONVILLE FL 32210
ACCESS CAPITAL CORPORATION               4514 TRAVIS STREET SUITE 330 DALLAS TX 75205
ACCESS CAPITAL FUNDING, LLC              14366 S. OUTER 40 CHESTERFIELD MO 63117
ACCESS CAPITAL MORTGAGE, LLC             4905 DEL RAY AVENUE SUITE 401 BETHESDA MD 20814



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                            Page 2 OF 75
                                       LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 15 of 96
Claim Name                               Address Information
ACCESS FINANCIAL SOLUTIONS, LLC          400 FRANDORSON CIRCLE SUITE 204 APOLLO BEACH FL 33572
ACCESS FUNDING PARTNERS, LLC             11862 LACKLAND ROAD ST. LOUIS MO 63146
ACCESS MORTGAGE CORPORATION              2139 SILAS DEANE HIGHWAY ROCKY HILL CT 06067
ACCESS MORTGAGE CORPORATION              13331 US HIGHWAY 98 WEST MIRAMAR BEACH FL 32550
ACCESS MORTGAGE LLC                      7070 S UNION PARK CENTER, SUITE 220 MIDVALE UT 84047
ACCESS NATIONAL MORTGAGE CORPORATION     1800 ROBERT FULTON DR. SUITE 350 RESTON VA 20191
ACCLAIMED FINANCIAL GROUP INC            2694 LAKE PARK DR NORTH CHARLESTON SC 29406
ACCRUED CAPITAL INC.                     2500 MCCLELLAN AVE SUITE 160 PENNSAUKEN NJ 08109
ACCURATE FIDELITY MORTGAGE               6628 WILCREST SUITE B-200 HOUSTON TX 77072
ACCURATE INVESTMENT GROUP LLC            444 METROPLEX DRIVE SUITE B206 NASHVILLE TN 37211
ACCURATE MORTGAGE GROUP, INC.            6220 S. ORANGE BLOSSOM TR. SUITE 601 ORLANDO FL 32809
ACE MORTGAGE FUNDING, INC.               6845 PARKDALE PLACE #D INDIANAPOLIS IN 46254
ACE MORTGAGE INC                         105-20 LIBERTY AVENUE OZONE PARK NY 11417
ACF MORTGAGE LLC                         9636 CINCINNATI COLUMBUS RD WEST CHESTER OH 45241
ACRA MORTGAGE CORPORATION                950 PENINSULA CORPORATE CIRCLE BOCA RATON FL 33487
ACRE MORTGAGE & FINANCIAL, INC.          70 E MAIN STREET MARLTON NJ 08053
ACT NOW FINANCIAL, LLC                   4177 ROUND STONE TRAIL SNELLVILLE GA 30039
ACTION FINANCIAL MORTGAGE CORP           15495 EAGLE NEST LAKE STE 200 MIAMI LAKES FL 33014
ACTION MORTGAGE COMPANY                  510 WEST RIVERSIDE SPOKANE WA 99201
ACTION MORTGAGE COMPANY LLC              3 SOUTH MAIN STREET SUITE 8, PO BOX 26 ALLENTOWN NJ 08501
ACTION MORTGAGE CONSULTANTS, INC         1650 MEDICAL LANE SUITE 2 FT. MEYERS FL 33907
ACTION MORTGAGE CORP                     1120 PARK AVENUE CRANSTON RI 02910
ADA MORTGAGE COMPANY, INC                1035 SPAULDING AVE SE GRAND RAPIDS MI 49546
ADAM D. YANCEY                           113 HARBORTOWN SQ., STE 203 MEMPHIS TN 38103
ADAMARC FINANCIAL CO. INC.               1160 CHESTNUT STREET MENLO PARK CA 94025
ADAMS & DEMPSEY CORP.                    6746 S. FRANKLIN STREET CENTENNIAL CO 80122
ADEPT FINANCIAL CONSULTING INC           2110 NICOLLET AVE S MINNEAPOLIS MN 55404
ADI MORTGAGE SERVICES LLC                2620 S. PARKER RD. SUITE 360 AURORA CO 80014
ADKO MORTGAGE COMPANY, LLC               201 NORTH SERVICE ROAD, STE. 404 MELVILLE NY 11747
ADVAHOME LLC                             4770 N. BELLEVIEW KANSAS CITY MO 64116
ADVANCE MORTGAGE GROUP LLC               25925 TELEGRAPH RD SUITE 104 SOUTHFIELD MI 48034
ADVANCE MTG & INVESTMENT CO OF N.FL,     25 WEST CEDAR ST PENSACOLA FL 32502
INC
ADVANCED CAPITAL GROUP INC.              51 EAST MAIN STREET SMITHTOWN NY 11787
ADVANCED FINANCIAL SERVICES, INC.        25 ENTERPRISE CENTER NEWPORT RI 02842
ADVANCED FUNDING HOME MORTGAGE LOANS OF 6589 SOUTH 1300 EAST, STE 200 SALT LAKE CITY UT 84121
UTAH
ADVANCED MORTGAGE INC                    475 YELLOWSTONE SUITE J POCATELLO ID 83201
ADVANCED MORTGAGE LENDERS CORP           2199 PONCE DE LEON BLVD 302 CORAL GABLES FL 33134
ADVANCED MORTGAGE MARKETING LLC          635 SALT LICK RD ST. PETERS MO 63376
ADVANCED MORTGAGE OF PEORIA INC          1301 W PIONEER PARKWAY PEORIA IL 61615
ADVANCED MORTGAGE SOLUTIONS OF SOUTH     621 NW 53RD ST. SUITE 255 ONE PARK PLACE BOCA RATON FL 33487
FLORIDA INC
ADVANTAGE BANK                           1475 N. DENVER AVENUE LOVELAND CO 80538
ADVANTAGE FINANCIAL CORPORATION, LLC     1808 SECOND BAXTER CROSSING SUITE 208 FORT MILL SC 29708
ADVANTAGE FINANCIAL INC                  30 OAK COURT DANVILLE CA 94526
ADVANTAGE LENDING LLC                    507 SOUTH OREM BOULEVARD OREM UT 84058
ADVANTAGE MORTGAGE                       2616 FOX CIRCLE WALNUT CREEK CA 94596
ADVANTAGE MORTGAGE CORP.                 ONE OFFICE PARK ROAD, 2ND FLOOR HILTON HEAD ISLAND SC 29928
ADVANTAGE MORTGAGE GROUP INC, THE        4835 E. CACTUS #150 SCOTTSDALE AZ 85254


EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                          Page 3 OF 75
                                        LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40           Main Document
                                                      Pg 16 of 96
Claim Name                               Address Information
ADVANTAGE MORTGAGE LLC                   1182 E 17TH ST IDAHO FALLS ID 83404
ADVANTAGE MORTGAGE NETWORK, INC.         6500 RIVER PLACE BLVD BLDG 2, SUITE 208 AUSTIN TX 78730
ADVANTAGE ONE FINANCIAL CORP.            1350 NASA ROAD 1 SUITE 202 HOUSTON TX 77058
ADVANTAGE ONE MORTGAGE CORP              2438 BRISTOL ROAD BENSALEM PA 19020
ADVANTAGE ONE MORTGAGE, INC.             11652 JOLLYVILLE ROAD AUSTIN TX 78759
ADVANTAGE PLUS MORTGAGE LLC              6595 S. DAYTON ST., STE 3001 GREENWOOD VILLAGE CO 80111
ADVANTAGE TEAM MORTGAGE LLC              13710 STRUTHERS ROAD SUITE 120 COLORADO SPRINGS CO 80921
ADVISOR ONE MORTGAGE, LLC                99 CITIZENS DRIVE SUITE 3 GLASTONBURY CT 06033
ADVISORS MORTGAGE GROUP, LLC             2517 HWY 35 BLDG B BUILDING B, SUITE 104 MANASQUAN NJ 08736
ADVISORS REALTY GROUP, LLC               402 W. RHAPSODY STE 105 SAN ANTONIO TX 78216
ADVISORY MORTGAGE INC                    5415 W. DEVON AVE. CHICAGO IL 60646
AFC MORTGAGE GROUPM, LLC                 11 RED BARN ROAD TRUMBULL CT 06611
AFFILIATED MORTGAGE AND FINANCIAL CORP. 1233 NORTH MAYFAIR ROAD #202 WAUWATOSA WI 53226
AFFIRM HOME LOANS LLC                    5504 DEMOCRACY DRIVE SUITE 200 PLANO TX 75024
AFFORDABLE FUNDING MORTGAGE CORP         700 MAIN STREET EAST GREENWICH RI 02818
AFFORDABLE HOM MORTGAGE INC              200 W HIGHWAY 13 STE 100 BURNSVILLE MN 55337
AFFORDABLE HOME EQUITY LOANS INC         3604 W. PLATT ST TAMPA FL 33609
AFFORDABLE HOME MORTGAGE INC.            6320 S DALE MABRY HWY TAMPA FL 33611
AFFORDABLE MORTGAGE GROUP OF AMERICA,    6000 GREENWOOD PLAZA BLVD. GREENWOOD VILLAGE CO 80111
INC.
AFFORDABLE MORTGAGE OF VIRGINIA INC.     1636 EGRET CIRCLE SUFFOLK VA 23436
AFORMA FINANCIAL SERVICES                2041 BUSINESS CENTER DR #204 IRVINE CA 92612
AGENTS' MORTGAGE SOLUTIONS, INC.         700 CRAIGHEAD STREET SUITE 300 NASHVILLE TN 37204
AGL AMERIGROUP LENDING LLC               1370 WASHINGTON PIKE #106 BRIDGEVILLE PA 15017
AL RICCI ENTERPRISES, INC.               1035 E. CHAPMAN AVE ORANGE CA 92866
ALAMO MORTGAGE CORPORATION               3075 CITRUS CIRCLE STE 101 WALNUT CREEK CA 94598
ALAN BENJAMIN MORTGAGE SERVICES LLC      5995 WILCOX PL SUITE A DUBLIN OH 43016
ALAN SCRIBNER                            116 HIGH STREET SUITE 214 WESTERLY RI 02891
ALASKA USA FEDERAL CREDIT UNION          4000 CREDIT UNION DRIVE ANCHORAGE AK 99503
ALBANY FUNDING, INC.                     1720 CENTRAL AVENUE ALBANY NY 12205
ALBEMARLE MORTGAGE, LLC                  4905 DEL RAY AVE SUITE 401 BETHESDA MD 20814
ALBERT TAM INC                           777 N 1ST ST #420 SAN JOSE CA 95112
ALCOVA MORTGAGE LLC                      2001 S. MAIN STREET SUITE 103 BLACKSBURG VA 24060
ALDERUS FUNDING & INVESTMENTS LLC        3321 N BUFFALO DR SUITE 207 LAS VEGAS NV 89129
ALEX A. LISNEVSKY                        225 G STREET #532 SAN DIEGO CA 92101
ALG REAL ESTATE SERVICES INC             5716 CORSA AVE STE 200 WESTLAKE VILLAGE CA 91362
ALICIA M. CHILDS                         1089 N COLLIER BLVD SUITE 436 MARCO ISLAND FL 34145
ALKAN MORTGAGE CORP                      1331 S INTERNATIONAL PARKWAY STE 2251 LAKE MARY FL 32746
ALKI MORTGAGE LLC                        2938 ALKI AVE. SOUTHWEST SEATTLE WA 98116
ALL AMERICAN LENDING GROUP, INC.         383 W. DRAKE ROAD SUITE 201 FORT COLLINS CO 80526
ALL AMERICAN MORTGAGE INC.               311 ROUTE 17 PARAMUS NJ 07652
ALL AMERICAN MORTGAGE LENDERS INC        1612 20TH ST VERO BEACH FL 32960
ALL AMERICAN MORTGAGE, INC.              13035 W. BLUEMOUND RD STE 106 BROOKFIELD WI 53045
ALL CALIFORNIA MORTGAGE, INC.            17 E. SIR FRANCIS DRAKE BLVD. SUITE 200 LARKSPUR CA 94939
ALL CITY REAL ESTATE & MORTGAGE LLC      7225 NE 149TH PL. KENMORE WA 98028
ALL COUNTIES FUNDING INC                 311 MAIN STREET STE 14 SEAL BEACH CA 90740
ALL CREDIT CONSIDERED MORTGAGE, INC.     932 HUNGERFORD DRIVE, SUITE 6B ROCKVILLE MD 20850
ALL FLORIDA MORTGAGE ADVISORS LLC        5531 UNIVERSITY DR. #101 CORAL SPRINGS FL 33067
ALL HOME LENDING, INC.                   6131 ORANGETHORP AVENUE SUITE 270 BUENA PARK CA 90620



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 4 OF 75
                                        LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 17 of 96
Claim Name                               Address Information
ALL HOMES FINANCING INC                  10191 W. SAMPLE ROAD SUITE 204 CORAL SPRINGS FL 33065
ALL HOMES FUNDING, INC.                  1075 E. BROKAW ROAD SAN JOSE CA 95131
ALL IN ONE MORTGAGE LENDERS LLC          9200 S. DADELAND BLVD SUITE 600 MIAMI FL 33156
ALL MOUNTAIN MORTGAGE                    175 MIDLAND AVENUE SUITE 1 BASALT CO 81621
ALL MOUNTAIN MORTGAGE INC.               102 2ND ST. E WHITEFISH MT 59937
ALL PRO MORTGAGE INC                     167 SOUTH P STREET, SUITE C LIVERMORE CA 94550
ALL REAL ESTATE, LLC                     8204 ELMBROOK DRIVE SUITE 120 DALLAS TX 75247
ALL STATES FINANCIAL FUNDING, INC.       401 COOPER LANDING RD. #C-22B CHERRY HILL NJ 08002
ALL VISION MORTGAGE LLC                  1163 MADISON AVE BRIDGEPORT CT 06606
ALL-AMERICAN MORTGAGE ASSOCIATES LLC     1415 ELBRIDGE PAYNE ROAD SUITE 120 CHESTERFIELD MO 63017
ALLA M. MOKRITSKY                        9800 RICHMOND AVE #427 HOUSTON TX 77042
ALLEN DUNBAR PERRY                       7545 IRVINE CENTER DR IRVINE CA 92618
ALLEN EQUITY GROUP                       5435 JOHNSON DRIVE MISSION KS 66205
ALLIANCE CAPITAL FUNDING, INC.           802 E. BAMBERGER DR., SUITE A AMERICAN FORK UT 84003
ALLIANCE CAPITAL MORTGAGE CORPORATION    5523 N. CUMBERLAND AVE SUITE 1211 CHICAGO IL 60656
ALLIANCE COMMERCIAL GROUP LLC            4175 SILVER PEAK PARKWAY #B SUWANEE GA 30024
ALLIANCE FINANCIAL RESOURCES LLC         706 E. BELL RD. #115 PHOENIX AZ 85022
ALLIANCE MORTGAGE BANKING CORP.          3601 HEMPSTEAD TURNPIKE SUITE 305 LEVITTOWN NY 11756
ALLIANCE MORTGAGE GROUP, LLC             984 CLOCKTOWER DRIVE, SUITE A SPRINGFIELD IL 62704
ALLIANCE MORTGAGE, LLC                   602 PHEASANT ST GAITHERSBURG MD 20878
ALLIANZ MORTGAGE SERVICES INC            13215 E PENN ST 7TH FLR WHITTIER CA 90605
ALLIED FINANCIAL, LLC                    260 COLUMBIA AVENUE, SUITE 18 FORT LEE NJ 07024
ALLIED HOME MORTGAGE CAPITAL             23 ROUTE 125 SUITE 1 PLAISTOW NH 03865
ALLIED MORTGAGE GROUP INC.               7 BALA AVENUE SUITE 108 BALA CYNWYD PA 19004
ALLIED MORTGAGE GROUP INC.               600 GRANT STREET, SUITE 205 SUITE 108 DENVER CO 80203
ALLIED MORTGAGE PROFESSIONALS, INC.      1515 S. FEDERAL HWY SUITE 121 BOCA RATON FL 33432
ALLIED MORTGAGE UNLIMITED INC.           3655-A OLD COURT RD STE 5 BALTIMORE MD 21208
ALLPOINTE LLC                            375 SOUTHPOINTE BOULEVARD CANONSBURG PA 15317
ALLSOURCE MORTGAGE INC.                  3514-A MONTLIMAR PLAZA DR. MOBILE AL 36609
ALLSTATE BANCORP INC.                    6500 WILSHIRE BLVD SUITE 1200 LOS ANGELES CA 90048
ALLSTATE COMMERCIAL LENDING INC.         2850 UNIVERSITY DRIVE CORAL SPRINGS FL 33065
ALLSTATE FUNDING CORPORATION             4021 W. WATERS AVENUE TAMPA FL 33614
ALLSTATE HOME EQUITIES CORP.             2010 GRAND AVENUE BALDWIN NY 11561
ALLSTATE MORTGAGE CORPORATION            1090 BROADWAY WEST LONG BRANCH NJ 07764
ALLSTATE MORTGAGE LOANS & INV INC.       809 NE 25TH AVE OCALA FL 34470
ALLWAYS FINANCIAL SERVICES INC           1424 E BROADWAY AVE LONG BEACH CA 90804
ALMADEN-BLOSSOM HILL REALTY INC.         6489 CAMDEN AVE SUITE 104 SAN JOSE CA 95120
ALMERIA & ASSOCIATES FINANCIAL GRP CORP 2400 N UNIVESITY DRIVE SUITE 206 PEMBROKE PINES FL 33024
ALPHA MORTGAGE USA INC                   13601 PRESTON RD SUITE 800W DALLAS TX 75240
ALPHA OMEGA MORTGAGE SERVICES, INC.      11150 HURON STREET, STE. 212 NORTHGLENN CO 80234
ALPINE BANK                              2200 GRAND AVENUE GLENWOOD SPRINGS CO 81601
ALPINE LENDING, LLC                      2425 E. CAMELBACK ROAD SUITE 800 PHOENIX AZ 85016
ALPINE MORTGAGE & FINANCIAL SERVICES     1628 HENTHORNE SUITE 130 MAUMEE OH 43537
LLC
ALPINE MORTGAGE LLC                      6 SW CENTERPOINTE SUITE 300 LAKE OSWEGO OR 97035
ALPINE RESERVE MORTGAGE, LTD.            1797 PEARL ROAD BRUNSWICK OH 44212
ALTA FINANCE & INVESTMENTS INC.          17071 NE 20TH AVE NORTH MIAMI BEACH FL 33162
ALTA FINANCIAL CORPORATION               2727 PACES FERRY ROAD ONE PACES WEST, SUITE 1800 ATLANTA GA 30339
ALTERNATIVE FINANCIAL RESOURCES          540 E. ABRIENDO AVE. SUITE C PUEBLO CO 81004



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                           Page 5 OF 75
                                         LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876     Filed 10/05/18
                                                     ServiceEntered
                                                             List   10/05/18 17:46:40           Main Document
                                                       Pg 18 of 96
Claim Name                                Address Information
ALTERNATIVE OPTIONS MORTGAGE, INC.       10501 N. CENTRAL EXPRESSWAY STE 210 DALLAS TX 75231
ALVAREZ REALTY AND LOANS INC             1170 6TH STREET NORCO CA 92860
ALWARIS CAPITAL, INC.                    4063 BANCROFT DR EL DORADO HILLS CA 95762-6936
AM MORTGAGE BROKERS, INC.                5277 MANHATTAN CIRCLE SUITE 103 BOULDER CO 80303
AMARIT FINANCIAL GROUP, LLC              425 KELLER PKWY. KELLER TX 76248
AMBASSADOR FUNDING INC.                  12555 ORANGE DR DAVIE FL 33330
AMBASSADOR MORTGAGE, INC                 2801 HENNEPIN AVE. SOUTH MINNEAPOLIS MN 55408
AMBECK MORTGAGE ASSOCIATES               3421 TULLY ROAD SUITE A MODESTO CA 95350
AMBOY MORTGAGE COMPANY                   4000 S. EASTERN AVE SUITE 210 LAS VEGAS NV 89119
AMC HOME LOANS INC                       9418 MYSTIC COURT PARKER CO 80138
AMC MORTGAGE, LLC                        5113 SOUTHWEST PKWY #195 AUSTIN TX 78735
AMCAP MORTGAGE LTD.                      2539 S. GESSNER, SUITE 20 HOUSTON TX 77063
AMCAP MORTGAGE LTD.                      1000 CENTRAL PARKWAY NORTH SAN ANTONIO TX 78232
AMEK FINANCIAL SERVICES INC              9555 JAMES AVE S STE 228 BLOOMINGTON MN 55431
AMERIBANC MORTGAGE CORPORATION           41877 ENTERPRISE CIRCLE NORTH #200 TEMECULA CA 92590
AMERIBANQ MORTGAGE GROUP, LLC            805 ESTELLE DR. SUITE 104A LANCASTER PA 17604
AMERICA ONE MORTGAGE CORPORATION         523 ENCINITAS BOULEVARD SUITE 204 ENCINITAS CA 92024
AMERICA TRUST FUNDING-MRTG BANKERS LLC   11820 PARKLAWN DR SUITE 530 ROCKVILLE MD 20852
AMERICA'S ADVANTAGE MORTGAGE INC.        15424 S. HARLEM AVE. ORLAND PARK IL 60462
AMERICA'S BEST MORTGAGE LLC              132 S. BROAD ST STE 204 CANFIELD OH 44406
AMERICA'S HOME MORTGAGE LLC              11430 GRAVOIS ROAD SUITE 103 ST. LOUIS MO 63126
AMERICA'S HOMEFUNDERS INC                5425 E. BELL RD SUITE 102 SCOTTSDALE AZ 85254
AMERICA'S LENDING GROUP                  14726 RAMONA AVENUE, SUITE 201 CHINO CA 91710
AMERICA'S MORTGAGE ALLIANCE, INC.        11941 WEST 48TH AVENUE SUITE 200 WHEAT RIDGE CO 80033
AMERICA'S MORTGAGE CENTER, LLC           295 NORTHERN BLVD SUITE 105 GREAT NECK NY 11021
AMERICA'S MORTGAGE, LLC                  11941 WEST 48TH AVENUE, SUITE 200 SUITE 200 WHEAT RIDGE CO 80033
AMERICAN ACCEPTANCE MORTGAGE, INC.       7010 MCCUTCHEON ROAD CHATTANOOGA TN 37421
AMERICAN ADVANTAGE MORTGAGE SERVICES     2550 KINGSTON ROAD SUITE 113 YORK PA 17402
AMERICAN BANK                            9001 EDMONSTON RD. SUITE 300 GREENBELT MD 20770
AMERICAN BANK                            12211 PLUM ORCHARD DRIVE SUITE 300 SILVER SPRING MD 20904
AMERICAN CAPITAL FINANCIAL SERVICES INC 1501 SPORTS DR SACRAMENTO CA 95834
AMERICAN CAPITAL MORTGAGE BANKERS, LTD   1981 MARCUS AVENUE # C112 LAKE SUCCESS NY 11042
AMERICAN CAPITAL MORTGAGE CORP           555 SE 99TH AVE SUITE 101 PORTLAND OR 97216
AMERICAN CHOICE MORTGAGE INC.            8181 AVERY RD BROADVIEW HEIGHTS OH 44147
AMERICAN DIRECT MORTGAGE LLC             1300 SW ARROWHEAD RD. SUITE B TOPEKA KS 66604
AMERICAN DREAM ACQUISITION GROUP, INC    920 RANDOLPH RD SANTA BARBARA CA 93111
AMERICAN DREAM MORTGAGE BANKERS, INC.    1800 NORTHERN BOULEVARD SUITE 114 ROSLYN NY 11576
AMERICAN DREAM MORTGAGE SOLUTIONS, INC. 1380 CEDAR GREEN STONE MOUNTAIN GA 30088
AMERICAN DREAM REALTY INC                15208 BEAR VALLEY RD STE B-150 VICTORVILLE CA 92395
AMERICAN EAGLE FINANCIAL INC.            1431 POTOMAC AVENUE PITTSBURGH PA 15216
AMERICAN EQUITY HOME LOANS, LLC          2355 DERR ROAD SPRINGFIELD OH 45503
AMERICAN FAMILY FUNDING CORP.            900 EAST HAMILTON AVE. SUITE 525 CAMPBELL CA 95008
AMERICAN FAMILY MORTGAGE INC.            5296 S COMMERCE DR SUITE 102 MURRAY UT 84107
AMERICAN FAMILY MORTGAGE LLC             1101 E 78TH ST BLOOMINGTON MN 55420
AMERICAN FEDERAL FINANCIAL SERVICES      5001 NEWPORT DRIVE ROLLING MEADOWS IL 60008
INC.
AMERICAN FIDELITY MORTGAGE SERVICES,     1751 SOUTH NAPERVILLE ROAD WHEATON IL 60187
INC.
AMERICAN FINANCIAL FUNDING CORP.         10649 W. 163RD ST. ORLAND PARK IL 60467



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                              Page 6 OF 75
                                        LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 19 of 96
Claim Name                               Address Information
AMERICAN FINANCIAL FUNDING GROUP INC     825 N PARK CENTER DR SUITE 202 SANTA ANA CA 92705
AMERICAN FINANCIAL MORTGAGE INC.         1738 ELTON RD #314 SILVER SPRING MD 20901
AMERICAN FINANCIAL NETWORK, INC          3110 CHINO AVE SUITE 290 CHINO HILLS CA 91709
AMERICAN FINANCIAL RESOURCES             3770 N. 7TH STREET SUITE 100 PHOENIX AZ 85014
INCORPORATE
AMERICAN HOME BANK, N.A.                 3840 HEMPLAND ROAD MOUNTVILLE PA 17554
AMERICAN HOME EQUITY CORPORATION         2677 N. MAIN STREET # 225 SANTA ANA CA 92705
AMERICAN HOME EQUITY LOAN CORP           2400 HERODIAN WAY #175 ATLANTA GA 30080
AMERICAN HOME FINANCIAL SERVICES         10555 MARTY OVERLAND PARK KS 66212
AMERICAN HOME LENDERS INC.               8751 W. BROWARD BLVD PLANTATION FL 33324
AMERICAN HOME LENDING INC                2435 OREGON AVE STOCKTON CA 95204
AMERICAN HOME LOAN MORTGAGE CORP.        78 CAMBRIDGE STREET BURLINGTON MA 01803
AMERICAN HOME LOAN MORTGAGE CORP.        3050 E. COMMERCIAL BLVD. FT. LAUDERDALE FL 33308
AMERICAN HOME MORTGAGE                   5401 N. ORACLE RD. TUCSON AZ 85704
AMERICAN HOME MORTGAGE CORP.             4821 HIGHLAND RD WATERFORD MI 48328
AMERICAN HOMESTEAD MORTGAGE LLC          495 N MAIN ST KALISPELL MT 59901
AMERICAN HOMETOWN MORTGAGE LLC           612 BLOOMFIELD AVE BLOOMFIELD NJ 07003
AMERICAN INTERBANC MORTGAGE, LLC         4 PARK PLAZA #100 IRVINE CA 92614
AMERICAN INTERNET MORTGAGE, INC.         4241 JUTLAND DRIVE SUITE 305 SAN DIEGO CA 92117
AMERICAN LENDING NETWORK INC             1256 S STATE ST #201 OREM UT 84097
AMERICAN LIBERTY MORTGAGE INC.           2785 N. SPEER BLVD. STE 250 DENVER CO 80211
AMERICAN LOANS, INC.                     5802 S 900 E MURRAY UT 84121
AMERICAN MIDWEST FINANCIAL SERVICES INC 3635 JESSE DRIVE HOWELL MI 48843
AMERICAN MORTGAGE & INVESTMENT           12510 PROSPERITY DRIVE, #100 SILVER SPRING MD 20904
SERVICES, INC.
AMERICAN MORTGAGE ADVISERS, INC.         204 WEST NASH STREET GRAPEVINE TX 76051
AMERICAN MORTGAGE BANKERS CORP           100 HIGHWAY 36, SUITE 2R WEST LONG BRANCH NJ 07764
AMERICAN MORTGAGE FINANCIAL, INC         30600 NORTHWESTERN HWY STE 306 FARMINGTON HILLS MI 48334
AMERICAN MORTGAGE PROFESSIONALS, INC.    465 EAST GRAND AVENUE ESCONDIDO CA 92025
AMERICAN NATIONAL BANK                   8990 WEST DODGE ROAD OMAHA NE 68114-3383
AMERICAN NATIONAL BANK                   3033 E. 1ST AVE. DENVER CO 80206
AMERICAN NATIONAL INVESTMENTS INC        852 5TH AVE SAN DIEGO CA 92101
AMERICAN NATIONWIDE MORTGAGE COMPANY     3820 NORTHDALE BLVD. SUITE 111A TAMPA FL 33624
INC
AMERICAN NATIONWIDE MORTGAGE, INC.       720 SOUTH JONES BLVD. LAS VEGAS NV 89107
AMERICAN PACIFIC MORTGAGE CORPORATION    3000 LAVA RIDGE CT #200 ROSEVILLE CA 95661
AMERICAN PACIFIC SURETY SERVICES INC     2215 VIA ANACAPA, STE. A PALOS VERDES CA 90274
AMERICAN SECURITY MORTGAGE CORP.         2101 REXFORD ROAD SUITE 150-WEST CHARLOTTE NC 28211
AMERICAN SOUTHWEST MORTGAGE CORP.        3503 NW 63RD SUITE 500 OKLAHOMA CITY OK 73116
AMERICAN STAR MORTGAGE INC               911 EAST 86TH STREET SUITE 107 INDIANAPOLIS IN 46240
AMERICAN STATE MORTGAGE, INC.            4470 CHAMBLEE DUNWOODY RD. SUITE 170 ATLANTA GA 30338
AMERICAP MORTGAGE CORPORATION            1979 LAKESIDE PKWY STE 450 TUCKER GA 30084
AMERICAPITAL, LLC                        7975 N. HAYDEN RD SUITE D-261 SCOTTSDALE AZ 85258
AMERICAS FIRST MORTGAGE LLC              93 WEST FRANKLIN STREET SUITE 303 CENTERVILLE OH 45459
AMERICAS MORTGAGE EXPERTS INC            1101 GULF BREEZE PARKWAY SUITE 6 GULF BREEZE FL 32561
AMERICAS UNITED FINANCIAL SERVICES, LLC 5340 GREENLAND ROAD ATLANTA GA 30342
AMERICASBANK                             500 YORK RD. TOWSON MD 21204
AMERICO MORTGAGE FUNDING LLC             1919 N. FLAGLER DR WEST PALM BEACH FL 33409
AMERICORP CREDIT CORPORATION             2400 EAST KATELLA AVE. SUITE 1265 ANAHEIM CA 92806
AMERIFINANCE INC                         401 NORTH BRAND BLVD GROUND FLOOR GLENDALE CA 91203


EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                          Page 7 OF 75
                                         LEHMAN BROTHERS HOLDINGS INC.
           08-13555-scc      Doc 58876     Filed 10/05/18
                                                     ServiceEntered
                                                             List   10/05/18 17:46:40           Main Document
                                                       Pg 20 of 96
Claim Name                                Address Information
AMERIFIRST HOME IMPROVEMENT FINANCE CO   4041 POWDER MILL ROAD SUITE 204 CALVERTON MD 20705
AMERIFIRST HOME MORTGAGE CORP            9415 SUNSET DRIVE, SUITE 157 MIAMI FL 33173
AMERIFUND FINANCIAL INC.                 8808 PACIFIC AVE. TACOMA WA 98444
AMERIHOME LOAN CORP.                     9123 N. MILITARY TRAIL #210 PALM BEACH GARDENS FL 33410
AMERIHOME MORTGAGE CORP.                 RR 9 BOX 9121 LAKE ARIEL PA 18436-9311
AMERILENDING & ASSOCIATES CORP.          9200 S DADELAND BLVD SUITE 208 MIAMI FL 33156
AMERILOAN CAPITAL LLC                    225 GORDONS CORNER ROAD, SUITE 1D MANALAPAN NJ 07726
AMERILOAN INC                            1044 E CULLUMBER ST GILBERT AZ 85234
AMERIPLAN FINANCIAL GROUP, INC.          1136 E STUART ST., #4201 FORT COLLINS CO 80525
AMERIPRO CAPITAL GROUP INC.              5721 W. SLAUSON AVE #110 CULVER CITY CA 90230
AMERIPRO FUNDING, INC.                   8303 N. MOPAC EXPRESSWAY STE B425 AUSTIN TX 78759
AMERISTATE BANCORP INC                   7925 GRACELAND STREET DAYTON OH 45459
AMERITIME MORTGAGE COMPANY, LLC          2100 WEST LOOP SOUTH SUITE 900 HOUSTON TX 77027
AMERIWAY MORTGAGE CORPORATION            948 S. SEMORAN BLVD. SUITE 103 ORLANDO FL 32807
AMERIWORLD MORTGAGE, INC.                2190 MERIDIAN PARK BLVD, SUITE M CONCORD CA 94520
AMHERST FUNDING GROUP, LP                7801 N. CAPITAL OF TEXAS HWY SUITE 300-B AUSTIN TX 78731
AMME FINANCIAL, INC.                     8962 E. HAMPDEN #187 DENVER CO 80231
AMMIE HO                                 1930 TIENDA DRIVE SUITE 102 LODI CA 95242
AN OPPORTUNE INC                         440 LAKE COOK DEERFIELD IL 60015
ANA MARIA TELLO                          3269 S. MAIN ST #275 SALT LAKE CITY UT 84115
ANALY MORTGAGE CENTER INC                4795 OLD REDWOOD HWY STE B SANTA ROSA CA 95403
ANALYST CONSULTANTS MORTGAGE, INC.       7184 SW 47 STREET MIAMI FL 33155
ANASTASIOS G. MANITSAS                   4340 REDWOOD HIGHWAY SUITE A-33 SAN RAFAEL CA 94903
ANCHOR FINANCIAL, INC.                   1580 SAWGRASS CORP. PARKWAY SUNRISE FL 33323
ANDERSON HOME MORTGAGE CORPORATION       1803 REASEARCH BOULEVARD SUITE 504 ROCKVILLE MD 20850
ANDERSON LENDING GROUP, INC              401 WESTPARK CT PEACHTREE CITY GA 30269
ANDREW JOSEPH BOHUSLAVIZKI               6789 QUAIL HILL PARKWAY SUITE 226 IRVINE CA 92603
ANDREWS MORTGAGE                         2821 NORTHUP WAY SUITE 250 BELLEVUE WA 98004
ANGEL D. CASTRO                          8050 E. FLORENCE AVE STE 21 DOWNEY CA 90240
ANM FUNDING, LLC                         3811 13TH AVE BROOKLYN NY 11218
ANN ARBOR MORTGAGE COMPANY LLC           2200 GREEN RD. SUITE E ANN ARBOR MI 48105
ANNAPOLIS FIRST MORTGAGE, LLC            7272 PARK CIRCLE DRIVE, SUITE 140 HANOVER MD 21076
ANTHONY DANDOLA ASSOCIATES MORTGAGE      6 EAST MAIN STREET SUITE 6C9 RAMSEY NJ 07446
CORP
ANTHONY OMAR ALONZO                      9846 WHITEOAK AVE #108 NORTHRIDGE CA 91324
ANTIETAM MORTGAGE, INC.                  9029 SHADYGROVE COURT GAITHERSBURG MD 20877
APEX HOME LOANS, INC.                    10411 MOTOR CITY DRIVE #350 BETHESDA MD 20827
APEX MORTGAGE FUNDING INC                4005 NW 114 AVE STE 12 MIAMI FL 33178
APEX MUTUAL MORTGAGE CORP INC.           900 EAST OCEAN BLVD SUITE D-130 STUART FL 34994
APOLLO HOME MORTGAGE CORPORATION         434 HALE AVE N OAKDALE MN 55128
APPALACHIAN MORTGAGE CORPORATION         1711 BREWARD RD. HENDERSONVILLE NC 28791
APPLE MORTGAGE CORP.                     19 W 44TH STREET SUITE 1514 NEW YORK NY 10036
APPLETREE FINANCIAL NETWORK, INC.        7975 NW 154TH STREET SUITE 210 MIAMI LAKES FL 33016
APPROVAL FIRST HOME LOANS, INC.          4610 S ULSTER ST SUITE 150 DENVER CO 80237
APPROVED FUNDING CORP.                   41 GRAND AVE RIVER EDGE NJ 07661
APPROVED MORTGAGE CORPORATION            107 N. STATE ROAD 135 SUITE 301 GREENWOOD IN 46142
ARAMINTA FINANCIAL GROUP LLC             4351 GARDEN CITY DR. SUITE #350 LANDOVER MD 20785
ARBOR FINANCIAL, LLC                     7900 EAST UNION AVENUE 11TH FLOOR DENVER CO 80237
ARBOR MORTGAGE CORPORATION               2311 E BELTLINE #200 GRAND RAPIDS MI 49546



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                          Page 8 OF 75
                                         LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876     Filed 10/05/18
                                                     ServiceEntered
                                                             List   10/05/18 17:46:40          Main Document
                                                       Pg 21 of 96
Claim Name                                Address Information
ARBORETUM MORTGAGE CORPORATION           601 UNION STREET SUITE 610 SEATTLE WA 98101
ARCHER FINANCE INC.                      1525 MESA VERDE DR EAST SUITE 204 COSTA MESA CA 92626
ARCHWAY MORTGAGE SERVICES INC            510A SUMMIT AVE GREENSBORO NC 27405
ARCSTONE FINANCIAL INC                   1917 HILLHURST AVE, #205 LOS ANGELES CA 90027
ARGON MORTGAGE COMPANY                   2909 HILLCROFT SUITE 101 HOUSTON TX 77057
ARGYLE MARKETING GROUP CORP              6760 CORAL WAY MIAMI FL 33155
ARIEL CAPITAL, LLC                       5106 LUCAS LANE AUSTIN TX 78731
ARIEL S MARTINEZ                         6833 INDIANA AVE SUITE 104 RIVERSIDE CA 92506
ARISTER MORTGAGE CORP                    7443 NW 57 ST. TAMARAC FL 33319
ARIZONA LOAN CENTER INC.                 1450 W. GUADALUPE DR. GILBERT AZ 85233
ARIZONA WHOLESALE MORTGAGE INC           3813 E. TRACKER TRAIL PHOENIX AZ 85050
ARK COMPANIES LTD.                       1200 W ASH UNIT A WINDSOR CO 80050
ARK MORTGAGE, INC.                       299 MARKET STREET SADDLE BROOK NJ 07663
ARK-LA-TEX FINANCIAL SERVICES LLC        16000 DALLAS PARKWAY SUITE 800 DALLAS TX 75248
ARKANSAS RESIDENTIAL, INC                4658 NORTH HIGHWAY 7 HOT SPRINGS AR 71909
ARLINGTON CAPITAL MORTGAGE CORPORATION   3260 TILLMAN DRIVE SUITE 90 BENSALEM PA 19020
ARMSTRONG MORTGAGE LLC                   1421 LUISA ST. SUITE C SANTA FE NM 87505
ARRAY FINANCIAL GROUP INC                200 4 FALLS CORPORATE CENTER SUITE 105 WEST CONSHOHOCKEN PA 19428
ARRIBA MORTGAGE INC.                     536 PASEO DEL PUEBLO NORTE TAOS NM 87571
ARRIVAS MORTGAGES INC                    377 MAITLAND AVE #1006 ALTAMONTE SPRINGS FL 32701
ARTISAN MORTGAGE LLC                     9051 W KELTON LANE SUITE 8 PEORIA AZ 85382
ASCELLA MORTGAGE, LLC                    63 EAST CENTER ST. MANCHESTER CT 06040
ASCENT HOME LOANS INC                    6465 S. GREENWOOD PLAZA BLVD SUITE 800 ENGLEWOOD CO 80111
ASCOT MORTGAGE SERVICES, L.L.C.          7502 GREENVILLE AVENUE SUITE 500 DALLAS TX 75231
ASHLAND FINANCIAL GROUP LLC              3314 PAPER MILL ROAD SUITE 100 PHOENIX MD 21131
ASHLEY RIVER MORTGAGE, LLC               108 CENTRAL AVENUE #6 GOOSE CREEK SC 29445
ASHTON FINANCIAL GROUP                   3250 EAST COAST HWY SUITE B CORONA DEL MAR CA 92625
ASJ FINANCIAL GROUP LLC                  3418 W. 84ST SUITE 104 HIALEAH GARDENS FL 33018
ASPEN CREEK FINANCIAL LLC                116 N. COLLEGE AVE SUITE 9 FORT COLLINS CO 80524
ASPIRE FINANCIAL, INC.                   4309 ALPHA ROAD DALLAS TX 75224
ASPIRE MORTGAGE LENDERS, LLC             5931 NW 173 DRIVE #6 MIAMI FL 33015
ASSET DIRECT MORTGAGE LLC                1351 DIVIDEND DR, SUITE K MARIETTA GA 30067
ASSET MORTGAGE OF ARKANSAS INC.          155 FANTINEL DR SUITE D SPRINGDALE AR 72762
ASSOCIATED MORTGAGE CENTER INCORPORATED 591 TAHOE KEYS BLVD STE D-1 SOUTH LAKE TAHOE CA 96150
ASSOCIATED MORTGAGE CORPORATION          6911 SOUTH 66TH EAST AVENUE TULSA OK 74133
ASSOCIATES HOME LOAN OF FLORIDA, INC     4319 E. 7TH AVENUE TAMPA FL 33602
ASSURANCE FINANCIAL SOLUTIONS OF FL      10033-B N. DALE MABRY HWY TAMPA FL 33618
INC.
ASSURANCE HOME LOAN INC.                 1829 SOUTH HARBOR CITY BLVD. MELBOURNE FL 32901
ASSURANCE MORTGAGE, LLC                  1935 VINE STREET SUITE 240 SALT LAKE CITY UT 84121-6558
ASSURED EQUITY INVESTMENTS, INC.         15 HUBBLE SUITE 120 IRVINE CA 92618
ASSURED FINANCIAL CORPORATION            725 W. SHAW AVENUE FRESNO CA 93704
ASSURED HOME LOANS, INC.                 1850 E 17TH ST. #209 SANTA ANA CA 92705
ASSURED MORTGAGES OF CENTRAL FL INC.     540 E HORATIO AVE STE 200 MAITLAND FL 32751
ASTANA MORTGAGE LLC                      1921 S ALMA SCHOOL RD SUITE 214 MESA AZ 85210
AT HOME MORTGAGE BROKERS INC             7325 NORTH 16TH STREET, SUITE 100 PHOENIX AZ 85020
AT MORTGAGE, INC                         211 STATION ROAD SUITE 602 MINEOLA NY 11501
ATHENA MARAIO INC                        15 EAST 31ST ST. 5TH FLOOR NEW YORK NY 10016
ATIK INCORPORATED                        149 W HARVARD STE 302 FT COLLINS CO 80525



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                           Page 9 OF 75
                                      LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 22 of 96
Claim Name                               Address Information
ATLANTA DISCOUNT HOME LOANS INC          3169 HOLOCOMBE BRIDGE ROAD SUITE 100 NORCROSS GA 30071
ATLANTIC BANK & TRUST, NA                152 EAST BAY STREET CHARLESTON SC 29401
ATLANTIC BAY MORTGAGE GROUP LLC          1427 N. GREAT NECK ROAD SUITE 201 VIRGINIA BEACH VA 23454
ATLANTIC COAST FINANCIAL SERVICES, INC. 413 S. COLLEGE ROAD, UNIT 6 WILMINGTON NC 28403
ATLANTIC COAST HOME LOANS LLC            1020 NW 23RD AVE SUITE E GAINESVILLE FL 32609
ATLANTIC COAST MORTGAGE GROUP INC.       710-G 21ST AVE NORTH MYRTLE BEACH SC 29577
ATLANTIC FINANCE CORPORATION             2824 S. ALDER ST. PHILADELPHIA PA 19148
ATLANTIC FIRST MORTGAGE CORPORATION      9240 BONITA BEACH RD. S.E. SUITE 3301 BONITA SPRINGS FL 34135
ATLANTIC HOME LENDING, INC.              340 TURNPIKE ST. CANTON MA 02021
ATLANTIC HOME LOANS INC.                 20 CHAPIN ROAD UNIT 1013 PINE BROOK NJ 07058
ATLANTIC HOME MORTGAGE CORP.             34 SYCAMORE AVENUE, BLDG 1, STE H LITTLE SILVER NJ 07739
ATLANTIC MORTGAGE & FUNDING INC.         360 SOUTHPORT CIR SUITE 101 VIRGINIA BEACH VA 23452
ATLANTIC MORTGAGE ASSOCIATES INC         3507 TULLY RD STE 50 MODESTO CA 95356
ATLANTIC PACIFIC HOME LOANS INC          3444 CAMINO DEL RIO NORTH STE 104 SAN DIEGO CA 92108
ATLANTIC PIONEER MORTGAGE INC            3201 W COMMERCIAL BLVD STE 124 FT LAUDERDALE FL 33309
ATLANTIC TRUST MORTGAGE CORP             9250 BAYMEADOW RD STE 120 JACKSONVILLE FL 32256
ATLANTIS MORTGAGE CO., INC.              615 HOPE ROAD 1ST FL. VICTORIA PLAZA EATONTOWN NJ 07724
ATLAS FINANCIAL SERVICES, INC.           2774 CONEY ISLAND AVENUE 2ND FLOOR BROOKLYN NY 11235
ATLAS MORTGAGE INC                       3821 LORNA ROAD SUITE 114 BIRMINGHAM AL 35244
ATLAS MORTGAGE, INC.                     2101 E MURRAY-HOLLADAY RD STE 200 SALT LAKE CITY UT 84117
ATM REAL ESTATE INC                      3260 BLUME DRIVE SUITE 505 RICHMOND CA 94806
ATS SOUTHERN LENDING CORPORATION         110 NASA PARKWAY SUITE 670 HOUSTON TX 77058
ATTAINABLE EQUITY CORP                   7 BAYBERRY LANE RANDOLPH NJ 07869
ATX MORTGAGE INC                         7200 N. MOPAC SUITE 225 AUSTIN TX 78731
AUEN MORTGAGE COMPANY                    950 COPPER CANYON ROAD ARGYLE TX 76226
AUGUSTINE E. ASINOBI                     24301 SOUTHLAND DRIVE SUITE 308 HAYWARD CA 94545
AURORA FINANCIAL GROUP INC               9 EVES DRIVE SUITE 190 MARLTON NJ 08053
AURORA LOAN SERVICES, INC.               10350 PARK MEADOWS DR. LITTLETON CO 80124
AURORA MORTGAGE, LLC                     8150 LEESBURG PIKE SUITE 1070 VIENNA VA 22182
AUSTIN CAPITAL MORTGAGE INC              4425 SOUTH MOPAC SUITE 300 #300 AUSTIN TX 78735
AUTUMN MORTGAGE LLC                      418 RIVER ST. GREENVILLE SC 29601
AVALON FG                                21209 BLOOMFIELD AVE. SUITE 25 LAKEWOOD CA 90715
AVALON FINANCIAL GROUP, LLC              4544 HARDING ROAD SUITE 211 NASHVILLE TN 37205
AVENTUS INC                              2901 SOUTH 128TH STREET SUITE 1500 SEATTLE WA 98168
AVENUE MORTGAGE INC                      14241 FIRESTONE BLVD STE 110 LA MIRADA CA 90638
AVIATION MORTGAGE PARTNERS               111 N. SEPULVEDA BLVD. STE 300 MANHATTAN BEACH CA 90266
AVIS MORTGAGE GROUP LLC                  1001 WHITE HORSE PIKE SUITE 201 HADDON TOWNSHIP NJ 08107
AVIS MORTGAGE, INC.                      201 SANDPOINTE, SUITE 230 SANTA ANA CA 92707
AXIOM FINANCIAL, LLC.                    9350 SOUTH 150 EAST SUITE 140 SANDY UT 84070
AXIOM MORTGAGE BANKERS CORPORATION       3002 DOW AVENUE SUITE 404 TUSTIN CA 92780
AXIS FINANCIAL GROUP, INC                7002 ENGLE ROAD SUITE 102 MIDDLEBURG HEIGHTS OH 44130
AXIS MORTGAGE & INVESTMENTS              1201 S. ALMA SCHOOL RD #3700 MESA AZ 85210
AXXIUM HOME LOANS INC.                   26 PHEASANT RUN RD NEW HOPE PA 21549
AZTEC MORTGAGE CAPITAL LLC               9129 RIDGE PINE TR ORLANDO FL 32819
B & M MORTGAGE LLC                       257 ROUTE 22 EAST GREEN BROOK NJ 08812
B.P. CARROLL HOME MORTGAGE, INC.         5929 NORTH MAY AVENUE, STE. 301 OKLAHOMA CITY OK 73112
BABYLON FUNDING GROUP INC.               73 DEER PARK AVE STE 1 BABYLON NY 11702
BACH CONSULTING, INC.                    12273 EMERALD COAST PKWY STE 203 DESTIN FL 32550
BAHIA MORTGAGE LLC                       2002 N. LOIS AVE SUITE 595 TAMPA FL 33607



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                           Page 10 OF 75
                                       LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40           Main Document
                                                      Pg 23 of 96
Claim Name                               Address Information
BAKER STREET MORTGAGE CORPORATION        2901 AUBURN ROAD SUITE 230 ROCHESTER HILLS MI 48326
BALDASSARE S. AGRO                       1111 ROUTE 110 SUITE 202 FARMINGDALE NY 11735
BALTIMORE AMERICAN MORTGAGE CORPORATION 7484 CANDLEWOOD ROAD SUITE B-J HANOVER MD 21076
INC.
BANC GROUP MORTGAGE CORP.                10400 SOUTH ROBERTS ROAD PALOS HILLS IL 60465
BANCO POPULAR & E-LOAN, INC.             7900 MIAMI LAKES DRIVE WEST MIAMI LAKES FL 33016
BANCOCORP MORTGAGE INC                   6152 S CONGRESS AVE LANTANA FL 33462
BANCPLUS HOME MORTGAGE CENTER INC.       2699 E. OAKLAND PARK BLVD. FORT LAUDERDALE FL 33306
BANCSOURCE MORTGAGE CORPORATION          2750 S WADSWORTH BLVD, #C-200 DENVER CO 80227
BANCSTAR MORTGAGE LLC                    8120 WOODMONT AVENUE #350 BETHESDA MD 20814
BANCTRUST MORTGAGE LLC                   4710 ROSEDALE AVE SUITE 200 BETHESDA MD 20814
BANK OF COMMERCE                         322 W. 6TH STREET CHELSEA OK 74016
BANK OF ENGLAND                          5 STATEHOUSE PLAZA SUITE 500 LITTLE ROCK AR 72201
BANK OF FAYETTEVILLE MORTGAGE            ONE SOUTH BLOCK FAYETTEVILLE AR 72701
BANK OF HAWAII                           949 KAMOKILA BLVD SUITE 342 KAPOLEI HI 96707
BANK OF OKLAHOMA, N.A.                   7060 S. YALE SUITE 400 TULSA OK 74136
BANK OF ST. AUGUSTINE                    120 STATE ROAD 312 WEST ST. AUGUSTINE FL 32086
BANK OF UTAH                             2605 WASHINGTON BLVD OGDEN UT 84401
BANKERS CHOICE MORTGAGE CORP             10651 N KENDALL DR #200 MIAMI FL 33176
BANKERS FIDELITY MORTGAGE CORP.          1240 N. LAKEVIEW AVE., STE. 125 ANAHEIM CA 92807
BANKERS FIRST MORTGAGE, INC              HC 1, BOX 2400 ROUTE 611 TANNERSVILLE PA 18372
BANKERS INVESTMENT GROUP INC             23272 MILL CREEK DR #240 LAGUNA HILLS CA 92653
BANKERS MORTGAGE CORPORATION             255 OLD NEW BRUNSWICK ROAD SUITE S210 PISCATAWAY NJ 08854-3758
BANKERS MORTGAGE TRUST, INC.             1560 SAWGRASS CORPORATE PKWY SUNRISE FL 33323
BARCLAY BUTLER FINANCIAL, INC.           1051 E. MAIN STREET, #219 EAST DUNDEE IL 60118
BARKLEY FUNDING INTERNATIONAL CORP       144 CONTINENTE AVE STE 220 BRENTWOOD CA 94513
BARRETT FINANCIAL GROUP LLC              1910 S, STAPLEY DRIVE SUITE 120 MESA AZ 85204
BARRISTER MORTGAGE & INVESTMENT LLC      986 MC BRIDE AVENUE WEST PATERSON NJ 07247
BARRON MORTGAGE CORPORATION              9800 MCKNIGHT RD. PITTSBURGH PA 15237
BAY BANC MORTGAGE CORP                   801 COMPASS WAY, SUITE 208 ANNAPOLIS MD 21401
BAY CAPITAL CORP.                        10811 RED RUN BLVD. SUITE 200 OWINGS MILLS MD 21117
BAY CITIES REALTY AND HOME LOANS INC     2322 KELLY ST HAYWARD CA 94541
BAY TO BAY LENDING LLC                   501 S. DAKOTA AVE. TAMPA FL 33606
BAY-VALLEY MORTGAGE GROUP                22320 FOOTHILL BLVD #260 HAYWARD CA 94541
BAYONE REAL ESTATE INVESTMENT CORP.      1754 TECHNOLOGY DR STE 108 SAN JOSE CA 95110
BAYSIDE FINANCIAL SERVICES LLC           1022 HIGH DUNES QUAY-101 HAMPTON VA 23664
BAYSIDE LENDING LLC                      5811 MEMORIAL HWY #107 TAMPA FL 33615
BAYTREE LENDING COMPANY                  1S443 SUMMIT AVENUE SUITE 201 OAKBROOK TERRACE IL 60181
BAYVIEW RESIDENTIAL BROKERAGE            1190 S BASCOM AVE STE 108 SAN JOSE CA 95128
BBC FUNDING CORPORATION                  6230 ORCHARD LAKE RD SUITE 115 WEST BLOOMFIELD MI 48322
BCS MORTGAGE, LLC                        1400 DALLAS DRIVE SUITE C DENTON TX 76205
BEACH CITY BROKERS INC                   200 S. PACIFIC COAST HWY REDONDO BEACH CA 90277
BEACH LENDING INC                        2701 190TH ST STE 204 REDONDO BEACH CA 90278
BEACH MORTGAGE CO, INC.                  5117 N. CROATAN HIGHWAY KITTY HAWK NC 27949
BEACON MORTGAGE, LLC                     5330 MANHATTAN CIRCLE, SUITE F BOULDER CO 80303
BEAR CANYON FINANCE CORPORATION          7171 E CAVE CREEK RD SUITE R-B CAVE CREEK AZ 85331
BEAR MORTGAGE INC                        3918 NORTH 138TH ST OMAHA NE 68167
BEAZER MORTGAGE CORPORATION              1000 ABERNATHY ROAD SUITE 1200 ATLANTA GA 30328
BENCH FINANCIAL GROUP INC.               13233 SOUTH BENCH COVE DRAPER UT 84020



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                            Page 11 OF 75
                                        LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 24 of 96
Claim Name                               Address Information
BENCHMARK CONSULTING, INC                1822 DREW ST STE1 CLEARWATER FL 33765
BENCHMARK MORTGAGE INC.                  6800 PARAGON PLACE RICHMOND VA 23230
BENCHMARK MORTGAGE LLC                   18425 HWY 105 WEST SUITE 104 MONTGOMERY TX 77356
BENCHMARK MORTGAGE LLC                   700 KEN PRATT BLVD., # 121 LONGMONT CO 80501
BENEFICIAL FINANCIAL MORTGAGE CORP       16969 NW 67TH AVE STE 208 MIAMI FL 33015
BENROM GROUP, LLC                        3150 CARLISLE BLVD NE STE 104 ALBUQUERQUE NM 87110
BENTON MORTGAGE CORP                     415 N CRESCENT DR STE 320 BEVERLY HILLS CA 90210
BERKLEY MORTGAGE CORP                    5402 GLENSIDE DR STE D RICHMOND VA 23228
BERKSHIRE CAPITAL LLC                    3290 W BIG BEAVER RD STE 503 TROY MI 48084
BERKSHIRE FINANCIAL GROUP INC            585 N. GANNON AVENUE STATEN ISLAND NY 10314
BERNARD E COHEN INVESTMENTS INC.         19510 VENTURA BLVD #208 TARZANA CA 91356
BEST FINANCIAL MORTGAGE SERVICES INC.    108 PHENIX AVENUE CRANSTON RI 02920
BEST FINANCIAL SERVICES, LLC             1492 HIGH RIDGE ROAD SUITE 6 STAMFORD CT 06905
BEST MORTGAGE CORPORATION                315 E. 700 SOUTH SALEM UT 84653
BEST MORTGAGE OF NORTH FLORIDA INC.      926 NW 13TH ST GAINESVILLE FL 32601
BEST MORTGAGE RESOURCE, LLC              4509 VETERANS MEMORIAL BLVD METAIRIE LA 70006
BEST MORTGAGE, INC.                      7001 NORTH LOCUST SUITE 101 GLADSTONE MO 64118
BEVERLY HILLS FINANCIAL GROUP            9320 WILSHIRE BLVD. SUITE 302 BEVERLY HILLS CA 90212
BILLY JACK BREWER                        650 N. MACARTHUR BLVD. STE 100 COPPELL TX 75019
BIRCHLEAF INC                            8660 BRENTWOOD BLVD SUITE C BRENTWOOD CA 94513
BISHOP LENDING GROUP, LLC.               236 CANAL BLVD SUITE 1 PONTE VEDRA BEACH FL 32082
BJV FINANCIAL SERVICES, INC.             7221 W. TOUHY CHICAGO IL 60631
BKM FINANCIAL SERVICES, INC.             119 W. WOODHILL DRIVE SUITE 6 NAGS HEAD NC 27959
BLACKSTONE MORTGAGE GROUP INC.           1634 6TH STREET NW WASHINGTON DC 20001
BLONDIN MORTGAGE COMPANY                 2553 FRUITVILLE RD. SARASOTA FL 34237
BLUE COAST HOME LOANS INC                7111 GARDEN GROVE BLVD STE 209 GARDEN GROVE CA 92841
BLUE KEY FINANCIAL MORTGAGE CO., INC.    711 86TH STREET BROOKLYN NY 11228
BLUE MOON INDUSTRIES LLC                 100 N. CORPORATE DR. #190 BROOKFIELD WI 53045
BLUE RIDGE MORTGAGE CO., INC.            612 N. ORANGE AVE. SUITE A-3 JUPITER FL 33458
BLUEGRASS MORTGAGE SERVICES, INC.        7000 HOUSTON RD #31 FLORENCE KY 41042
BLUEPRINT HOME MORTGAGE INC              49 E CANYON DR HUDSON WI 54016
BLUFF CITY MORTGAGE INC                  6920 OAK FOREST STE 100 OLIVE BEACH MS 38654
BMC CAPITAL, LP                          4514 COLE AVE. STE 750 DALLAS TX 75205
BMIC MORTGAGE, INC.                      5640 NICHOLSON LANE, SUITE 210 ROCKVILLE MD 20852
BOARDWALK MORTGAGE GROUP LLC             5000 JFK BLVD SUITE D NORTH LITTLE ROCK AR 72116
BONDCORP REALTY SERVICES, INC.           1200 QUAIL STREET SUITE 160 NEWPORT BEACH CA 92660
BORISS HOME MORTGAGE INC                 2330 OAK STREET JACKSONVILLE FL 32204
BORROWERS NETWORK, LLC                   2350 FRANKLIN ROAD SUITE 140 BLOOMFIELD MI 48302
BOURDEAU FINANCIAL INC                   95 HIGHLAND AVE STE 160 BETHLEHEM PA 18017
BQ ENTERPRISES INC.                      440 WAVERLY AVE BUILDING 1, SUITE 2 PATCHOGUE NY 11772
BR MORTGAGE LTD                          450 W WILSON BRIDGE ROAD WORTHINGTON OH 43085
BRAD W. PETERSON                         77 HOOKELE ST, #202 KAHULUI HI 96732
BRADFORD MORTGAGE COMPANY                100 NORTH CHERRY STREET SUITE 400 WINSTON SALEM NC 27101
BRADFORD MORTGAGE, INC.                  640 SPENCE LN. #215 NASHVILLE TN 37217
BRADLEY N SINGER ENTERPRISES INC.        12505 ORANGE DRIVE SUITE 905 DAVIE FL 33330
BRC FINANCIAL GROUP, INC.                7880 W. OAKLAND PARK BLVD SUITE 304 SUNRISE FL 33351
BREMER BANK NA                           7650 EDINBOUGH WAY STE 100 BLOOMINGTON MN 55435
BRENCKMAN FUNDING, LLC                   4450 ARAPAHOE AVE. SUITE 100 BOULDER CO 80303
BRIAN LOISELLE                           1355 NORTH GREENFIELD RD. MESA AZ 85205



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 12 OF 75
                                        LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 25 of 96
Claim Name                               Address Information
BRIDGE CAPITAL LENDING LLC               1820 N CORPORATE LAKE BLVD #208 WESTON FL 33326
BRIDGEGATE PROPERTIES                    100 OLD COUNTRY ROAD SUITE 108 BRISBANE CA 94005
BRIDGELINE CAPITAL GROUP INC             101 CALIFORNIA ST SUITE 815 SAN FRANCISCO CA 94111
BRIDGEPORT LENDING INC.                  1706 D ST, SUITE A VANCOUVER WA 98663
BRIDGEVIEW MORTGAGE CORP.                1200 HEMPSTEAD TURNPIKE FRANKLIN SQUARE NY 11010
BRIDGEWATER CAPITAL, INC.                2108 SOUTH BLVD. SUITE 209 CHARLOTTE NC 28203
BRIGHTON REALTY INC                      ONE CIVIC CENTER DRIVE STE 240 SAN MARCOS CA 92069
BROADVIEW MORTGAGE CORPORATION           2200 WEST ORANGEWOOD AVENUE SUITE 215 ORANGE CA 92868
BROKER SOLUTIONS INC                     17890 SKYPARK CIRCLE STE 100 IRVINE CA 92614
BROKERS ALLIANCE MORTGAGE INC            28990 PACIFIC COAST HWY, STE 105 MALIBU CA 90265
BROKERS FUNDING CORPORATION              505 EAST HUNTLAND DRIVE, SUITE 600 AUSTIN TX 78752
BROOKLINE LENDING GROUP LLC              2726 OBSERVATORY AVENUE CINCINNATI OH 45208
BROWARD FUNDING CORP.                    9050 PINES BLVD., SUITE 450 PEMBROKE PINES FL 33024
BROWN, CHARLES PHILIP                    2103 EL CAMINO REAL SUITE 206 OCEANSIDE CA 92054-6281
BROWNING CAPITAL AND INVESTMENT CORP     6000 WALDEN DR SUITE 101 KNOXVILLE TN 37919
BRYANT EQUITIES, INC.                    30211 AVENIDA DE LAS BANDERAS SUITE 200 RANCHO SANTA MARGARITA CA 92688
BRYMUS CAPITAL INC                       1851 E FIRST ST SUITE 850 SANTA ANA CA 92705
BTR MORTGAGE CO, INC                     233 MECHANIC ST MARLBORO MA 01752
BUCCANEER MORTGAGE AND INVESTMENT CORP. 1507 & 1513 4 ST N ST. PETERSBURG FL 33704
BUCKHEAD FINANCIAL, INC.                 3355 LENOX RD #250 ATLANTA GA 30326
BUDDY'S LITTLE MAN INC                   16500 SAN PEDRO SUITE 240 SAN ANTONIO TX 78232
BUFFINGTON MORTGAGE CORPORATION          10711 BURNET ROAD SUITE 210 AUSTIN TX 78758
BUILDING CAPITAL INC                     1105 GLENDON AVE. LOS ANGELES CA 90024
BULLS-EYE MORTGAGE CORP                  3596 RECKER HWY WINTER HAVEN FL 33880
BURKE INC.                               1437 HIGH STREET, SUITE 100 DENVER CO 80218
BURR ENTERPRISES LTD.                    200 BROADHOLLOW RD. SUITE 300 MELVILLE NY 11747
BV NEVADA HOLDINGS INC.                  2980 SOUTH RAINBOW BLVD SUITE 200-Q LAS VEGAS NV 89146
C & G MORTGAGE, INC.                     4165 LITTLE YORK RD DAYTON OH 45414
C & R MORTGAGE CORPORATION               7788 NORTH MILWAUKEE AVE NILES IL 60714
C & R SOUTHWEST FINANCIAL LLC            524 S. CASCADE AVE SUITE 9 COLORADO SPRINGS CO 80903
C&C FINANCIAL SERVICES, INC              1211 N. WESTSHORE BLVD SUITE 314 TAMPA FL 33607
C&M MORTGAGE TEAM, INC                   1635 E HWY 50 SUITE 100 CLERMONT FL 34711
C-WALL ENTERPRISES INC.                  600 N MOUNTAIN AVE., #D-201 UPLAND CA 91786
C. M. MORTGAGE SERVICES INC.             7 N. WALNUT STREET WEST CHESTER PA 19380
C.J. MORTGAGE CENTRE, INC.               324 WOOSTER RD. BARBERTON OH 44203
C.R. MAYO LLC                            4183 SNAPFINGER WOODS DRIVE DECATUR GA 30035
CA LENDING, INC                          2625 TOWNSGATE RD STE 320 WESTLAKE VILLAGE CA 91361
CABRILLO MORTGAGE AND REALTY SERVICES    3110 CAMINO DEL RIO SOUTH, # 314 SAN DIEGO CA 92108
CACHE BANK & TRUST                       4601 W 20TH ST GREELEY CO 80634
CAHOLO INC                               1340 TREAT BLVD #599 WALNUT CREEK CA 94597
CALABASAS FUNDING CORPORATION            3200 LOS ANGELES AVENUE, SUITE 23 SIMI VALLEY CA 93065
CALIBUR MORTGAGE GROUP INC               6412 S. 144TH ST. SEATTLE WA 98168
CALIFORNIA FINANCIAL GROUP, INC.         4940 IRVINE BLVD SUITE 111 IRVINE CA 92620
CALIFORNIA HOME INVESTMENTS, INC.        520 N. BROOKHURST ST. SUITE 117 ANAHEIM CA 92801
CALIFORNIA PREMIER SERVICES INC.         2363 CALIFORNIA AVENUE #204 CORONA CA 92881
CALIFORNIA REAL ESTATE LOANS INC         600 N SAN MATEO DR SAN MATEO CA 94401
CALIFORNIA REALTY PROFESSIONALS, INC.    451 WEST FIFTH STREET OXNARD CA 93030
CAMBRIDGE FINANCIAL GROUP LLC, THE       2432 HEDIGHAM WIXOM MI 48393
CAMBRIDGE HOME CAPITAL LLC               80 CUTTERMILL ROAD, SUITE 408 GREAT NECK NY 11021



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 13 OF 75
                                        LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40           Main Document
                                                      Pg 26 of 96
Claim Name                               Address Information
CAPITAL ADVANTAGE MORTGAGE, INC.         1225 KEN PRATT BLVD #214 LONGMONT CO 80501
CAPITAL CERTIFIED MORTGAGE LENDERS,      16150 N. ARROWHEAD FTNS. CTR. DR. #240 PEORIA AZ 85382
INC.
CAPITAL CITY BANK                        1301 METROPOLITAN BLVD. TALLAHASSEE FL 32308
CAPITAL CITY BANK                        3710 SW TOPEKA BLVD. TOPEKA KS 66604
CAPITAL CITY FINANCIAL CORPORATION       2740 PAWTUCKET AVENUE EAST PROVIDENCE RI 02914
CAPITAL EXPRESS MRE INC.                 6727 FLANDERS DRIVE SUITE 224 SAN DIEGO CA 92121
CAPITAL FINANCE INC                      969 OLD HIGHWAY 8 NW STE 100 NEW BRIGHTON MN 55112
CAPITAL FINANCIAL MORTGAGE CORP          215 KEDRON AVE FOLSOM PA 19033-1310
CAPITAL FINANCIAL MORTGAGE SERVICES LLC 1321 SUNDIAL PT WINTER SPRINGS FL 32708
CAPITAL FUNDING MORTGAGE COMPANY, LLC    747 NORTH LASALLE 6TH FLOOR CHICAGO IL 60610
CAPITAL FUNDING SOLUTIONS GROUP INC      5000 N PARKWAY CALABASAS SUITE 300 CALABASAS CA 91302
CAPITAL FUNDING SOURCE INC               6363 N. FEDERAL HWY. BOCA RATON FL 33487
CAPITAL LENDING RESOURCES INC            11755 WILSHIRE BLVD STE 1800 LOS ANGELES CA 90025
CAPITAL MARKET FUNDING INC               318 DIABLO ROAD, BLDG. C DANVILLE CA 94526
CAPITAL MORTGAGE FINANCE CORP.           6310 STEVENS FOREST ROAD COLUMBIA MD 21046
CAPITAL MORTGAGE FUNDING INC             1720 LOUCKS RD 2ND FL YORK PA 17404
CAPITAL MORTGAGE SERVICES, INC.          1105 LAKEWOOD PARKWAY STE 475 ALPHARETTA GA 30004
CAPITAL ONE N.A.                         11130 INDUSTRIPLEX BLVD BATON ROUGE LA 70809
CAPITAL PACIFIC MORTGAGE, INC.           4625 S. LAKESHORE DRIVE TEMPE AZ 85282
CAPITAL PLUS CORP.                       106-06 JAMAICA AVENUE RICHMOND HILL NY 11418
CAPITOL MORTGAGE CORPORATION INC         1540 EUREKA RD. SUITE 100 ROSEVILLE CA 95661
CAPSTONE GROUP MORTGAGE CORP.            1240 SO. PARKER RD, STE 203 DENVER CO 80231
CAPWEST FINANCIAL INC                    2554 VIA TEJON PALOS VERDES ESTATES CA 90274
CAPWEST MORTGAGE CORP.                   14231 METCALF AVE SUITE 200 OVERLAND PARK KS 66223
CARDINAL MORTGAGE SERVICES               6783 S REDWOOD RD #101 WEST JORDAN UT 84084
CARDINAL MORTGAGE SERVICES OF OHIO, INC 6797 NORTH HIGH STREET #330 WORTHINGTON OH 43085
CARLOS GUTIERREZ                         7028 GREENLEAF AVE SUITE N WHITTIER CA 90602
CARLTON ENTERPRISES INC.                 703 PIER AVE HERMOSA BEACH CA 90254
CARNATION BANC INC.                      1650 W. MARKET ST., SUITE 30 AKRON OH 44313
CAROLINA FIRST BANK                      113 REED AVENUE LEXINGTON SC 29072
CAROLINA MORTGAGE SERVICES, INC.         7800 PROVIDENCE ROAD SUITE 208 CHARLOTTE NC 28226
CAROLINA STATE MORTGAGE CORP.            100 E. DUNE STREET NAGS HEAD NC 27959
CAROLINA'S PREMIER MORTGAGE CORP.        117 B SPRATT STREET FORT MILL SC 29715
CARROLLTON BANK                          2300 YORK ROAD SUITE 115 TIMONIUM MD 21093
CARTERET MORTGAGE CORP                   6211 CENTREVILLE ROAD #800 CENTREVILLE VA 20121
CASABLANCA FINANCIAL GROUP INC.          3550 W. WATERS AVE STE 200 TAMPA FL 33614
CASCADE MORTGAGE BANKING CORP            11097 SE MYSTERY SPRINGS CT CLACKAMAS OR 97015
CASH MORTGAGE LLC                        6670 INDIAN VILLAGE HEIGHTS PUEBLO CO 81008
CASTLE & COOKE MORTGAGE, LLC             2735 E. PARLEYS WAY SUITE 305 SALT LAKE CITY UT 84109
CASTLE HOME MORTGAGE CORP.               1600 RT 22 EAST UNION NJ 07083
CASTLE LENDING INC.                      23332 MILL CREEK ROAD, SUITE 215 LAGUNA HILLS CA 92653
CASTLE MORTGAGE CORPORATION              828 WHITE ST. KEY WEST FL 33040
CASTLE ROCK FUNDING                      1742 FOXFIELD DR. CASTLE ROCK CO 80104
CASTLE ROCK MORTGAGE ALLIANCE, LLC       927 PARK STREET CASTLE ROCK CO 80109
CASTLEWOOD HOME LOANS, LLC               12835 E. ARAPAHOE RD. ENGLEWOOD CO 80112
CATHERINE MAYANN V. CRUZ                 2390 MARITIME DR. SUITE 110 ELK GROVE CA 95758
CAVALIER MORTGAGE GROUP, LLC             629 PHOENIX DRIVE, STE. 175 VIRGINIA BEACH VA 23452
CB TOWNE CENTER FINANCIAL INC            17410 BLOOMFIELD AVE CERRITOS CA 90703



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                        Page 14 OF 75
                                       LEHMAN BROTHERS HOLDINGS INC.
          08-13555-scc       Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40           Main Document
                                                      Pg 27 of 96
Claim Name                               Address Information
CCHL & F INC                             1939 WARNER ROAD SUITE A SANTA FE NM 87505
CCO MORTGAGE CORPORATION                 10561 TELEGRAPH RD. GLEN ALLEN VA 23059
CDC FINANCIAL GROUP, INC.                3131 S VAUGHN WAY SUITE 125 AURORA CO 80014
CDH CAPITAL INVESTMENT GROUP, LLC        1278 FM 407 SUITE 109 LEWISVILLE TX 75077
CDM & ASSOCIATES                         2337 A YALE AVE. E SEATTLE WA 98102
CEDAR MORTGAGE COMPANY                   901 CAMPISI WAY SUITE 205 CAMPBELL CA 95008
CEDARSTONE MORTGAGE, LLC                 1544 SAWDUST ROAD SUITE 110 THE WOODLANDS TX 77380
CELEBRITY MORTGAGE LLC                   200 PARK AVE SUITE 200 FLORHAM PARK NJ 07932
CELTIC MORTGAGE INC.                     4425 MILITARY TRAIL SUITE 205 JUPITER FL 33458
CENDERA FUNDING INC                      8509 WESTERN HILLS BLVD, SUITE 100 FORT WORTH TX 76108
CENTENNIAL MORTGAGE CORP.                312 WALL STREET KINGSTON NY 12401
CENTENNIAL MORTGAGE GROUP, INC.          376 HOLLYWOOD AVENUE FAIRFIELD NJ 07004
CENTEX CAPITAL CORP.                     125-10 QUEENS BOULEVARD SUITE 314 KEW GARDENS NY 11415
CENTRAL LENDING LLC                      626 S. RACE STREET DENVER CO 80209
CENTRAL PACIFIC HOMELOANS, INC.          201 MERCHANT STREET SUITE 1700 HONOLULU HI 96813
CENTRAL PACIFIC MORTGAGE CO              21515 SR 410E STE D BONNEY LAKE WA 98390
CENTRAL PACIFIC MORTGAGE CO.             1166 S. GILBERT RD #105 GILBERT AZ 85296
CENTRAL SOURCE MORTGAGE BANKING INC      6400 SE LAKE ROAD SUITE 180 MILWAUKIE OR 97222
CENTRAL VALLEY HOME LOANS INC            2351 W MARCH LN STE A STOCKTON CA 95207
CENTURION FUNDING CORP. OF AMERICA       162 EAST MAIN STREET AVON MA 02322
CENTURY BANK, N.A.                       5151 BELT LINE ROAD SUITE 200 DALLAS TX 75254
CENTURY MORTGAGE COMPANY                 9920 CORPORATE CAMPUS DRIVE SUITE 3000 LOUISVILLE KY 40223
CENTURY MORTGAGE CORPORATION             680 MIDDLETOWN BLVD LANGHORNE PA 19047
CERTIFIED HOME MORTGAGE, INC.            4518 BEECH ROAD SUITE 395 TEMPLE HILLS MD 20748
CF BANK                                  2923 SMITH ROAD FAIRLAWN OH 44333
CFMS INC.                                14412 FRIAR ST. VAN NUYS CA 91401
CHANCELLOR MORTGAGE AND FUNDING, LLC     2302 JEFFERSON DAVIS HWY FREDERICKSBURG VA 22401
CHAPEL HILL MORTGAGE LLC                 1517 CHAPEL HILL ROAD SUITE 200 COLUMBIA MO 65203
CHAPEL MORTGAGE CORPORATION              26521 RANCHO PARKWAY SOUTH LAKE FOREST CA 92630
CHAPMAN GROUP COMPANY, INC               18000 STUDEBAKER ROAD, SUITE 700 CERRITOS CA 90703
CHAPMAN MORTGAGE GROUP INC.              9727 GREENSIDE DRIVE COCKEYSVILLE MD 21030
CHARLES ENTERPRISES CORP                 764 EAST 100 NORTH PAYSON UT 84651
CHARLES P. REINHOLD                      51221 INDUSTRIAL DR MACOMB MI 48042
CHARTER CAPITAL CORPORATION              700 IRWIN ST STE 201 SUITE 201 SAN RAFAEL CA 94901
CHARTER FUNDING INC.                     1781 VINEYARD DR. STE 200 ANTIOCH CA 94509
CHARTER MORTGAGE LLC                     500 SOUTHLAND DRIVE SUITE 222 BIRMINGHAM AL 35226
CHASE FUNDING GROUP INC                  2900 BRISTOL STE A-208 COSTA MESA CA 92626
CHASE HOME FUNDING, INC.                 11219 LOCKWOOD DR. SILVER SPRING MD 20901
CHASE VENTURES HOLDINGS, INC.            343 THORNALL STREET EDISON NJ 08837
CHAU VINH LE                             32904 NORTHSHIRE CIR. TEMECULA CA 92592
CHAU, BERNICE                            1515 OAKLAND BLVD STE 130 WALNUT CREEK CA 94596
CHERRILL MORTGAGE GROUP, INC.            11333 N. SCOTTSDALE RD, #190 SCOTTSDALE AZ 85254
CHERRY CREEK MORTGAGE CO INC             7600 E ORCHARD RD SUITE 250 N GREENWOOD VILLAGE CO 80111
CHESAPEAKE MORTGAGE CORPORATION          9315 LARGO DRIVE WEST SUITE 225 LANDOVER MD 20774
CHICAGO MORTGAGE SOLUTIONS               3400 DUNDEE RD. SUITE 150 NORTHBROOK IL 60062
CHOICE FINANCE CORPORATION               6001 MONTROSE ROAD, SUITE 704 ROCKVILLE MD 20852
CHOICE FINANCING SERVICES, INC.          4411 W. MARKET STREET SUITE 302 GREENSBORO NC 27407
CHOICE LENDING CORP.                     12138 INDUSTRIAL BLVD #102 VICTORVILLE CA 92395
CHOICE MORTGAGE, LLC                     133 GAITHER DR SUITE R MT LAUREL NJ 08054



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                        Page 15 OF 75
                                         LEHMAN BROTHERS HOLDINGS INC.
           08-13555-scc      Doc 58876     Filed 10/05/18
                                                     ServiceEntered
                                                             List   10/05/18 17:46:40           Main Document
                                                       Pg 28 of 96
Claim Name                                Address Information
CHOICEAMERICA LENDING LLC                8500 W 110TH ST STE 220 OVERLAND PARK KS 66210
CHRIS BARTLETT & CO MTG SOLUTIONS LLC    782 CLINTON AVENUE BRIDGEPORT CT 06604
CHRISTENSEN FINANCIAL, INC.              2484 SR 434 WEST LONGWOOD FL 32779
CHRISTIAN ROBERTS MORTGAGE LLC           6955 UNION PARK CTR #410 MIDVALE UT 84047
CHRISTIANA HOME LOAN, LLC                22 PEDDLER'S VILLAGE SUITE 22 NEWARK DE 19702
CHURCH STREET MORTGAGE, LLC              311 HARBOR POINTE DRIVE, SUITE 6 MOUNT PLEASANT SC 29464
CIANCIO ENTERPRISES, INC.                1124 ROUTE 94 NEW WINDSOR NY 12553
CIG CORP                                 1350 OLD BAYSHORE HIGHWAY SUITE 150 BURLINGAME CA 94010
CIRCLE ONE MORTGAGE COMPANY              205 WEST OAK STREET FORT COLLINS CO 80521
CITI HOME MORTGAGE CORP.                 8569 PINES BLVD PEMBROKE PINES FL 33024
CITI-NET CAPITAL GROUP CORPORATION       97-45 QUEENS BOULEVARD SUITE 1108 REGO PARK NY 11374
CITICAPITAL REAL ESTATE & MORTGAGE LLC   9802 MCPHERSON SUITE 112 LAREDO TX 78045
CITIFINANCE, LLC                         1110 BRICKELL AVE MIAMI FL 33131
CITIMUTUAL CORPORATION                   999 BAYHILL DRIVE SUITE 101 SAN BRUNO CA 94066
CITIWIDE MORTGAGE INC.                   8424 N NEBRASKA AVE TAMPA FL 33604
CITIZENS BANK MORTGAGE COMPANY, LLC      328 S. SAGINAW STREET FLINT MI 48502
CITIZENS FINANCIAL MORTGAGE INC          1225 INDUSTRIAL BLVD 2ND FLOOR SOUTAMPTON PA 18966
CITIZENS FIRST MORTGAGE SOLUTIONS, INC   2330 SCENIC HWY SUITE 111 SNELLVILLE GA 30039
CITIZENS MORTGAGE GROUP, INC             3435 10TH ST NORTH NAPLES FL 34103
CITY 2 CITY HOME LOANS INC               17601 E. 17TH ST SUITE 240 TUSTIN CA 92780
CITY BANK                                4701 S. LOOP 289 LUBBOCK TX 79424
CITY FIRST MORTGAGE SERVICES, L.L.C.     750 SOUTH MAIN SUITE 104 BOUNTIFUL UT 84010
CITY VIEW GROUP LLC                      5940 S RAINBOW BLVD LAS VEGAS NV 89118
CITYWIDE FUNDING GROUP LLC               2275 W. BROADWAY #D IDAHO FALLS ID 83402
CITYWIDE HOME LOANS, A UTAH CORP         4001 S 700 E #250 SALT LAKE CITY UT 84107
CITYWIDE MORTGAGE ASSOCIATES, INC.       10800 FARLEY STE 300 OVERLAND PARK KS 66210
CITYWIDE MORTGAGE INC.                   49976 VAN DYKE SHELBY TOWNSHIP MI 48317
CLARK/ALLENBACH GROUP                    4660 LA JOLLA VILLAGE DRIVE SAN DIEGO CA 92122
CLASSIC MORTGAGE, LLC                    25 E. SPRING VALLEY AVE. MAYWOOD NJ 07607
CLEAR FINANCIAL SOLUTIONS, INC.          100 SITTERLY ROAD SUITE 100 CLIFTON PARK NY 12065
CLEAR LAKE MORTGAGE CORPORATION          600 SANDTREE DR, SUITE 107 PALM BEACH GARDENS FL 33403
CLEARWAY MORTGAGE, LLC                   2511 BROWNCROFT BLVD - SUITE 101 ROCHESTER NY 14625
CLIENT'S CHOICE HOME LOAN LLC            523 N. WEBER STREET COLORADO SPRINGS CO 80903
CLIFTON FINANCIAL SERVICES, INC.         2335-A SOUTH RIDGEWOOD AVE. SOUTH DAYTONA FL 32119
CLINTONVILLE MORTGAGE GROUP, LTD         3630 NORTH HIGH STREET COLUMBUS OH 43214
CLOVERHILL MORTGAGE GROUP, INC.          571 BLOOMFIELD AVENUE, SUITE 203 VERONA NJ 07044
CMG MORTGAGE INC.                        3160 CROW CANYON ROAD SUITE 400 SAN RAMON CA 94583
CMI MORTGAGE, INC.                       17780 PRESTON RD, SUITE 130 DALLAS TX 75252
CNL ENTERPRISES INC                      324 DATURA STREET WEST PALM BEACH FL 33401
COAST 2 COAST GROUP, INC.                6345 S. JONES BOULEVARD SUITE #300 LAS VEGAS NV 89118
COAST CITIES FINANCIAL, INC.             15316 DOS PALMAS ROAD VICTORVILLE CA 92392
COAST TO COAST LENDING GROUP INC         26300 LA ALAMEDA SUITE 140 MISSION VIEJO CA 92691
COAST TO COAST MORTGAGE FINANCIAL, INC. 725 ARIZONA AVENUE SUITE 202 SANTA MONICA CA 90401
COASTAL CAPITAL CORP.                    ONE PLAZA ROAD SUITE 100 GREENVALE NY 11548
COASTAL CITIES MORTGAGE, INC.            12526 HIGH BLUFF DRIVE, STE 300 SAN DIEGO CA 92130
COASTAL COMMUNITY BANK                   PO BOX 12220 EVERETT WA 98201
COASTAL COUNTY FINANCIAL SERVICES INC    4605 BARRANCA PKWY #101-G IRVINE CA 92604
COASTAL EDGE MORTGAGE LLC                4870 HAYGOOD RD STE 101 VIRGINIA BEACH VA 23455
COASTAL FINANCIAL INC.                   1500 ROSECRANS AVENUE SUITE 500 MANHATTAN BEACH CA 90266



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 16 OF 75
                                        LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 29 of 96
Claim Name                               Address Information
COASTAL HOME FUNDING INC.                3680 ROUTE 112 SUITE A CORAM NY 11727
COASTAL LENDING SERVICES INC             464 S. RIDGEWOOD AVE. DAYTONA BEACH FL 32114
COASTAL MORTGAGE FUNDING INC             225 MAIN STREET SUITE 6 DESTIN FL 32541
COASTAL MORTGAGE GROUP                   14 MAINE STREET SUITE 410 BRUNSWICK ME 04011
COASTAL MORTGAGE GROUP INC.              800 20TH PLACE, SUITE 2 VERO BEACH FL 32960
COASTAL MORTGAGE LENDERS, INC.           8985 STAR TULIP COURT NAPLES FL 34113
COASTLINE MORTGAGE COMPANY INC.          286 UNION STREET 2ND FLOOR NEW BEDFORD MA 02740
COASTLINE MORTGAGE CONSULTANTS LLC       353 MILITARY CUTOFF RD SUITE 200 WILMINGTON NC 28405
COATS ENTERPRISE INC.                    800 GRAND AVENUE SUITE A5 CARLSBAD CA 92008
COBALT MORTGAGE, INC.                    11255 KIRKLAND WAY SUITE 100 KIRKLAND WA 98033
COBBLESTONE MORTGAGE LLC                 11451 S. 700 E #E DRAPER UT 84020
COEURD'ALENE MORTGAGE INC                7560 N GOVERNMENT WAY UNIT 2 DALTON GARDENS ID 83815
COLDWATER CANYON CAPITAL ADVISORS LLC    115 EAST 86TH STREET PH NEW YORK NY 10028
COLOMBO BANK                             14801 SOUTHLAWN LANE ROCKVILLE MD 20850
COLONIAL 1ST MORTGAGE INC                4551 COX RD STE 240 GLEN ALLEN VA 23060
COLONIAL FIRST LENDING GROUP INC         4505 SOUTH WASATCH BLVD #200 SALT LAKE CITY UT 84124
COLONIAL FIRST MORTGAGE FUNDING CORP     235 COMMERCIAL BLVD., SUITE 201 LAUDERDALE BY THE SEA FL 33308
COLONIAL HOME MORTGAGE COMPANY           108 KING HIGHWAY EAST SUITE 210 HADDONFIELD NJ 08033
COLONIAL MORTGAGE CORP. OF SARASOTA      4950 FRUITVILLE ROAD SARASOTA FL 34232
COLONIAL SAVINGS, F.A.                   2626A WEST FREEWAY FORT WORTH TX 76102
COLONY MORTGAGE LENDERS, INC.            600 N. BRAND BLVD. 6TH FLOOR GLENDALE CA 91203
COLORADO CAPITAL BANK                    2 SOUTH CASCADE AVE. SUITE 150 COLORADO SPRINGS CO 80903
COLORADO CONSUMER MORTGAGE, INC.         4155 E. JEWELL #712 DENVER CO 80222
COLORADO FEDERAL SAVINGS BANK            8400 EAST PRENTICE AVENUE SUITE 545 GREENWOOD VILLAGE CO 80111
COLORADO FINANCIAL CENTER INC            1450 S. HAVANA ST. #724 AURORA CO 80012
COLORADO MORTGAGE CAPITAL                6895 E HAMPDEN AVE LOWER LEVEL DENVER CO 80224
COLORADO MORTGAGE SOLUTIONS INC.         678 ELATI ST DENVER CO 80204
COLORADO STATE FUNDING INC               620 N TEJON ST SUITE 201 COLORADO SPRINGS CO 80903
COLUMBIA RIVER BANK, INC                 1701 NE 3RD ST STE B BEND OR 97701
COLUMBIA SAVINGS BANK                    411 LUDLOW AVE CINCINNATI OH 45220
COLUMBIA STATE BANK                      1301 A STREET MS: 5001 TACOMA WA 98401-2156
COLUMBUS MORTGAGE BROKERS, LTD           6530 WEST CAMPUS OVAL NEW ALBANY OH 43054
COMMERCE MORTGAGE CORP.                  9600 NW 25TH ST SUITE 3E MIAMI FL 33172
COMMON ONE MORTGAGE GROUP LLC            11110 FORT STREET OMAHA NE 68134
COMMONWEALTH BANCORP                     2812 SANTA MONICA BLVD STE 204 SANTA MONICA CA 90404
COMMONWEALTH FUNDING GROUP, INC.         3605 VARTAN WAY SUITE 304 HARRISBURG PA 17110
COMMONWEALTH LENDING, INC                5250 S COMMERCE DR STE 101A SALT LAKE CITY UT 84107
COMMONWEALTH MORTGAGE & INVESTMENTS INC 3740 WEST HUNDRED ROAD CHESTER VA 23831
COMMONWEALTH MORTGAGE, LLC               447 ATLANTIC BLVD STE 4 ATLANTIC BEACH FL 32233
COMMUNITY BANC MORTGAGE LLC              3055 WEBER DRIVE AURORA IL 60504
COMMUNITY BANKS OF COLORADO              1810 AIRPORT ROAD SUITE 400 EAST BRECKENRIDGE CO 80424
COMMUNITY HOME FINANCIAL SERVICES INC    3873 SCHAEFER AVE STE E CHINO CA 91710
COMMUNITY HOME LENDING LLC               8121 GEORGIA AVE. SUITE 600 SILVER SPRINGS MD 20910
COMMUNITY HOME LOAN, INC.                11000 RICHMOND AVE. #120 HOUSTON TX 77042
COMMUNITY HOME LOANS LLC                 298 E. 4TH STREET BENSON AZ 85602
COMMUNITY LENDING GROUP INC              1262 W 12700 S STE A RIVERTON UT 84065
COMMUNITY MORTGAGE CORPORATION           142 TIMBER CREEK DR. CORDOVA TN 38018
COMMUNITY MORTGAGE GROUP, INC.           1745 SHEA CENTER DR SUITE 270 HIGHLANDS RANCH CO 80129
COMMUNITY MORTGAGE LENDERS, INC.         7525 OFFICE RIDGE CIRCLE EDEN PRAIRIE MN 55344



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                            Page 17 OF 75
                                        LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc        Doc 58876     Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40          Main Document
                                                      Pg 30 of 96
Claim Name                               Address Information
COMMUNITY MORTGAGE LENDING GROUP, INC   7138 LAKE WORTH ROAD SUITE 104 LAKE WORTH FL 33467-2970
COMMUNITY MORTGAGE SOLUTIONS, INC.      21 OLD KINGS ROAD, STE B-215 PALM COAST FL 32137
COMMUNITY MTG NETWORK OF FLORIDA, INC   400 SE 6TH STREET FT. LAUDERDALE FL 33301
COMMUNITY RESIDENTIAL MTG. CORP.        500 PINE ST SUITE 201 CHASKA MN 55318
COMMUNITY RESOURCE MORTGAGE, INC.       508 HAMPTON STREET SUITE 201 COLUMBIA SC 29201
COMMUNITY TRUST FUNDING INC             5994 S PRINCE ST, #200 LITTLETON CO 80120
COMMUNITY WEST BANK, N.A.               445 PINE AVENUE GOLETA CA 93117
COMMUNITY WEST MORTGAGE, LLC            5650 GREENWOOD PLAZA BLVD. SUITE 114 GREENWOOD VILLAGE CO 80111
COMPASS FINANCIAL CORP.                 8120 SHERIDAN BLVD SUITE C-200 WESTMINSTER CO 80003
COMPASS MORTGAGE LLC                    2212 S. FLORIDA AVE LAKELAND FL 33803
COMPASS MORTGAGE LLC                    14255 US HIGHWAY ONE JUNO BEACH FL 33408
COMPASS MORTGAGE, INC.                  27755 DIEHL ROAD SUITE 300 WARRENVILLE IL 60555
COMPETITIVE LENDING MORTGAGE COMPANY    50-A MAPLE STREET WARWICK RI 02888
LLC
COMPLETE FINANCIAL RESOURCE, LLC        1126 SOUTH MAIN STREET PLYMOUTH MI 48170
COMPLETE MORTGAGE SOLUTIONS, INC        27908 ORCHARD LAKE RD STE A FARMINGTON HILLS MI 48334
COMSTOCK MORTGAGE                       3426 AMERICAN RIVER DR SACRAMENTO CA 95864
CONCENTRIC CAPITAL INC                  3550 ROUND BARN BLVD SUITE 307 SANTA ROSA CA 95403
CONNECTICUT COMMUNITY BANK, N.A.        605 WEST AVENUE NORWALK CT 06850
CONNI BAINES                            2507 DELWOOD AVE DURANGO CO 81301
CONSOLIDATED MORTGAGE INC               413 W IDAHO, STE 301 BOISE ID 83702
CONSUMER LENDING INC                    57 WALNUT ST MONTCLAIR NJ 07042
CONSUMER MORTGAGE SERVICES, INC         999 WEST CHESTER PIKE SUITE 200 WEST CHESTER PA 19382
CONSUMER ONE CORP                       154-2 REMINGTON BLVD RONKONKOMA NY 11779
CONSUMERS FINANCIAL COMPANY             307 EAST 900 SOUTH SALT LAKE CITY UT 84111
CONSUMERS MORTGAGE SOURCE, L.L.C.       9600 COLERAIN AVENUE, SUITE 401 CINCINNATI OH 45251
CONTACT ONE FUNDING CORP                9121 HAVEN AVENUE SUITE 220 RANCHO CUCAMONGA CA 91730
CONTEMPORARY MORTGAGE CORP.             375 N. MAIN STREET SUITE B-3 WILLIAMSTOWN NJ 08094
CONTEMPORARY MORTGAGE SERVICES, INC.    498 PALM SPRINGS DRIVE, SUITE 220 ALTAMONTE SPRINGS FL 32701
CONTINENTAL AMERICAN MORTGAGE CORP      6116 N CENTRAL EXPRESSWAY, #200 DALLAS TX 75206
CONTINENTAL CAPITAL CORP.               290 BROADHOLLOW ROAD SUITE 201 MELVILLE NY 11747-4818
CONTINENTAL FUNDING CORP.               7 CABOT PLACE STE. 7 STOUGHTON MA 02072
CONTINENTAL HOME LOANS, INC.            175 PINELAWN ROAD SUITE 400 MELVILLE NY 11747
CONTOUR MORTGAGE CORPORATION            61 S. MAIN ST NEW CITY NY 10956
CONVENTIONAL PROPERTIES INC.            5425 OBERLIN DR SUITE 100 SAN DIEGO CA 92121
COOK & ASSOCIATES INC                   6139 S RURAL ROAD TEMPE AZ 85283
COPIA FINANCIAL GROUP, INC.             8055 EAST TUFTS AVE. SUITE 1330 DENVER CO 80237
COPPERHILL FINANCIAL GROUP, INC         25050 AVENUE KEARNY SUITE 201 VALENCIA CA 91355
CORAL MORTGAGE BANKERS CORP.            60 EAST LINDEN AVENUE ENGLEWOOD NJ 07631
CORE MORTGAGE FINANCIAL INC             1020 8TH AVENUE S STE #9 NAPLES FL 34102
CORE STATE FINANCIAL LLC                4258 NEW HOLLAND RD MOHNTON PA 19540
CORNERSTONE BANK                        9120 WEST 135TH OVERLAND PARK KS 66221
CORNERSTONE CAPITAL, INC.               5455 W 11000 N #201 HIGHLAND UT 84003
CORNERSTONE FIRST FINANCIAL, LLC        2233 WISCONSIN AVENUE, NW SUITE 408 WASHINGTON DC 20007
CORNERSTONE HOME MORTGAGE               1912 SIDEWINDER DRIVE, SUITE 216 PARK CITY UT 84060
CORNERSTONE LENDING INC                 720 SECOND STREET PIKE,SUITE 104 SOUTHAMPTON PA 18966
CORNERSTONE LENDING INC                 745 US HIGHWAY 1, SUITE 301 NORTH PALM BEACH FL 33408
CORNERSTONE MORTGAGE CENTER INC.        300 S. SHACKLEFORD LITTLE ROCK AR 72211
CORNERSTONE MORTGAGE COMPANY            1177 WEST LOOP SOUTH SUITE 200 HOUSTON TX 77027



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 18 OF 75
                                        LEHMAN BROTHERS HOLDINGS INC.
           08-13555-scc      Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40           Main Document
                                                      Pg 31 of 96
Claim Name                               Address Information
CORNERSTONE MORTGAGE CORPORATION         3636 CAMINO DEL RIO N #220 SAN DIEGO CA 92108
CORNERSTONE MORTGAGE GROUP, INC.         2032 ASHLEY OAKS CIRCLE WESLEY CIRCLE FL 33543
CORNERSTONE MORTGAGE INC.                605 GARDNER BLVD. HOLLY HILL SC 29059
CORNERSTONE MORTGAGE, INC.               11255 OLIVE BOULEVARD ST. LOUIS MO 63141
CORONA MORTGAGE INC                      400 S RAMONA #116 CORONA CA 92879
CORPORATE FINANCIAL INC                  438 E. KATELLA AVE #F ORANGE CA 92867
CORREA, MARCOS                           9164 MIRA MESA BLVD SAN DIEGO CA 92126
CORRIDOR MORTGAGE GROUP, INC.            11085 STRATFIELD COURT MARRIOTSVILLE MD 21104
COTTON STATE MORTGAGE, INC.              3301 BUCKEYE ROAD SUITE #700 ATLANTA GA 30341
COUNTRYWIDE                              4500 PARK GRANADA CALABASAS CA 91302
COUNTY MORTGAGE SERVICES                 7374 SW 93 AVE #204 MIAMI FL 33173
COUNTYWIDE MORTGAGE CORPORATION          36358 GARFIELD, STE 8 CLINTON TOWNSHIP MI 48035
COURTESY MORTGAGE COMPANY                2615 CAMINO DEL RIO SOUTH SUITE 400 SAN DIEGO CA 92108
COVENANT LENDING GROUP, LP               4011 W. PLANO PKWY #127 PLANO TX 75093
COVENANT MORTGAGE LLC                    8227 PAGE AVE ST. LOUIS MO 13130
COVENTRY MORTGAGE OF UTAH INC.           225 N. ADAMSWOOD RD. LAYTON UT 84040
COVINA MORTGAGE LENDING INC.             5777 S. RURAL ROAD SUITE 4 TEMPE AZ 85283
COX MORTGAGE LLC                         402 OFFICE PARK DR SUITE 109 BIRMINGHAM AL 35223
CP FINANCIAL & CP REALTY, INC            13101 W. WASHINGTON BLVD, #131 LOS ANGELES CA 90066
CP MORTGAGE, INC.                        4201 CONGRESS STREET, SUITE 350 CHARLOTTE NC 28209
CRAIG H. MORSE                           5655 LINDERO CANYON ROAD #521 WESTLAKE VILLAGE CA 91362
CRANBROOK MORTGAGE CORP.                 41800 HAYES RD. SUITE B CLINTON TOWNSHIP MI 48038
CREATIVE CAPITAL GROUP INC               212 A MAIN ST #2 SEAL BEACH CA 90740
CREATIVE HOME MORTGAGE SOLUTIONS         1300 NW 17TH AVENUE DELRAY BEACH FL 33445
CREATIVE HOME MORTGAGES, INC.            9290 SW 72 ST STE 102 MIAMI FL 33173
CREATIVE MORTGAGE FINANCING INC          432 MAIN ST DANBURY CT 00810
CREATIVE MORTGAGE INC                    5200 DTC PARKWAY, STE#400 STE 140-Q ENGLEWOOD CO 80111
CREATIVE MORTGAGE OF NEW MEXICO LLC      2842 HIGHWAY 14 MADRID NM 87010
CREATIVE MORTGAGE OPTIONS INC.           195 WEKIVA SPRINGS RD STE 224 LONGWOOD FL 32779
CREATIVE MORTGAGE SOLUTIONS 2000 INC     5747-5749 N UNIVERSITY DR TAMARAC FL 33321
CREDO DEUS INC                           2501 CHERRY AVE, SUITE 150 SIGNAL HILL CA 90755
CRESCENT MORTGAGE LLC                    1755 PROSPECTOR AVE. SUITE 201 PARK CITY UT 84060
CRESTLINE FINANCIAL & MKTG SVCS CORP     320 ARKANSAS ST VALLEJO CA 94590
INC
CRESTLINE FUNDING CORPORATION            18851 BARDEEN AVENUE IRVINE CA 92612
CRISTETA LEJANO LAGAREJOS                91 GREGORY LANE #1 PLEASANT HILL CA 94523
CROSS CAPITAL LLC                        518 STUYVESANT AVE STE 202 LYNDHURST NJ 07571
CROWN JEWEL HOME LOANS                   5015 CANYON CREST DRIVE, SUITE #109 RIVERSIDE CA 92507
CROWN MORTGAGE CORP.                     6500 JERICHO TURNPIKE SYOSSET NY 11751
CROWN MORTGAGE GROUP & ASSOCIATES LLC    481 E. HILLSBORO BLVD STE 200 DEERFIELD BEACH FL 33441
CROWN SONRISA INC                        43 CORPORATE PARK #201 IRVINE CA 92606
CS FINANCIAL, INC.                       9595 WILSHIRE BLVD SUITE 801 BEVERLY HILLS CA 90212
CSM MORTGAGE, INC.                       5101 COLLEGE BLVD SUITE 206 LEAWOOD KS 66211
CTHM LLC                                 TWO CORPORATE DRIVE, SUITE 438 SHELTON CT 06484
CTR FINANCIAL CORP                       8282 SO STATE STREET SUITE 12 MIDVALE UT 84047
CTX MORTGAGE COMPANY, LLC                2828 N. HARWOOD DALLAS TX 75201
CU FINANCIAL INC.                        16530 S. 106TH COURT ORLAND PARK IL 60467
CURTIS MORTGAGE, INC.                    1400 DALLAS DRIVE SUITE C DENTON TX 76205
CUSO MORTGAGE INC.                       2990 LAVA RIDGE CT SUITE 190 ROSEVILLE CA 95661



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                        Page 19 OF 75
                                       LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 32 of 96
Claim Name                               Address Information
CUSTOM FINANCIAL CORP                    218 BROADWAY 2ND FLOOR BETHPAGE NY 11714
CUSTOM LENDING SOLUTIONS, LLC            4492 NORTH MONROE AVE LOVELAND CO 80538
CUSTOM MORTGAGE & FUNDING INC            6200 BAKER RD STE 200 EDEN PRAIRIE MN 55346
CUSTOM MORTGAGE NETWORK, INC.            13700 SW 145TH CT MIAMI FL 33186
CUSTOM MORTGAGE SOLUTIONS INC.           2790 N. ACADEMY BLVD STE 317 COLORADO SPRINGS CO 80917
CYNTHIA A. EMERINE                       6555 OLYMPUS DR EVERGREEN CO 80439
CYNTHIA H MOORE                          7298 W MANCHESTER AVE LOS ANGELES CA 90045
CYPRESS FINANCIAL MORTGAGE &             144 SOUTH E ST #205 SANTA ROSA CA 95404
INVESTMENTS INC
CYPRESS MORTGAGE GROUP INC               1155 ARNOLD DR SUITE C MARTINEZ CA 94553
CYPRESS POINT FUNDING, INC.              5353 MISSION CENTER ROAD SUITE 215 SAN DIEGO CA 91367-9210
D & D FINANCIAL, INC.                    2280 ADMINISTRATION DR ST. LOUIS MO 63146
D & D MORTGAGE SOLUTIONS INC             5525 GEORGETOWN RD D INDIANAPOLIS IN 46254
D & F LENDING CORP                       1150 NW 72 AVE SUITE 306 MIAMI FL 33126
D&B MORTGAGE CONSULTANTS, INC            2929 E. COMMERICAL BLVD. SUITE 202 FT. LAUDERDALE FL 33308
D&E REALTY FINANCING AND INVESTMENTS     1634 N 7TH ST PHOENIX AZ 85006-2259
LLC
D&M CAPITAL FUNDING CORPORATION          8780 19TH ST. SUITE 133 ALTA LOMA CA 91701
D'ANGELO FINANCIAL GROUP INC             8399 E. INDIAN SCHOOL ROAD #104 SCOTTSDALE AZ 85251
DACOR FINANCIAL INC.                     1200 BAYHILL DRIVE, SUITE 112 SAN BRUNO CA 94066
DALCO MORTGAGE CO LLC                    355 EISENHOWER PKWY SUITE 212 LIVINGSTON NJ 07039
DAN LAWSON                               925 W. HEDDING STREET SAN JOSE CA 95126
DANBER LENDING LLC                       3220 S. FAIR LANE SUITE 23 TEMPE AZ 85282
DANIEL RAY RAMSEY JR                     2398 FAIR OAKS BLVD. SUITE #7 SACRAMENTO CA 95825
DANVILLE FINANCIAL ENTERPRISES INC       671 SAN RAMON VALLEY BLVD DANVILLE CA 94526
DARIEN FINANCIAL SERVICES, INC.          50 OLD KING'S HIGHWAY N DARIEN CT 06820
DAS ACQUISITION COMPANY, LLC             12140 WOODCREST EXECUTIVE DR. SUITE 150 ST. LOUIS MO 63141
DAVID CHRISTOPHER HUTTON                 5775 SOUNDVIEW DRIVE SUITE 204 B GIG HARBOR WA 98335
DAVID GOMEZ                              4538 CENTERVIEW DRIVE SUITE 126 SAN ANTONIO TX 78228
DAVID LEWIS MILES                        8507 SAGESTONE CT. HOUSTON TX 77095
DAVID WILLIAM TAPIE                      1627 EDGEMONT DRIVE CAMARILLO CA 93010
DBSA HOLDINGS, INC.                      9444 WAPLES ST #200 SAN DIEGO CA 92121
DCY MORTGAGE                             1435 HUNTINGTON AVE. SUITE 102 SOUTH SAN FRANCISCO CA 94080
DEAN V RAFELLO                           8538 LORETTO AVE COTATI CA 94931
DEDICATED MORTGAGE LLC                   8 W BROAD STREET SUITE 326 HAZLETON PA 18201-6427
DEL SOL MORTGAGE INC.                    4959 PALO VERDE ST SUITE #103C MONTCLAIR CA 91763
DELTA LENDING GROUP                      2755 LONE TREE WAY ANTIOCH CA 94509
DENNIS JAMES SULLIVAN                    14161 ELSWORTH ST. SUITE E MORENO VALLEY CA 92553
DENNIS LEILI                             3 BURGUNDY PLACE PALM COAST FL 32137
DENNIS M. SANCHEZ                        1117 RIO RANCHO BLVD #17 RIO RANCHO NM 87124
DENNIS R. POLL                           77 MCALLISTER STREET SAN FRANCISCO CA 94102-3828
DENVER DISCOUNT LENDING, INC             8250 W COAL MINE AVE SUITE 2 LITTLETON CO 80123
DERAJ HOLDINGS INC.                      2975 S. RAINBOW BLVD #I LAS VEGAS NV 89146
DERL GEROD BROWN II                      5711 W. SLAUSON AVE SUITE 100 CULVER CITY CA 90230
DESERT EQUITY LENDING LLC                13840 N. NORTHSIGHT BLVD #117 SCOTTSDALE AZ 85260
DESERT VALLEY MORTGAGE LLC               382 S BLUFF NUM 150 SAINT GEORGE UT 84770
DESERT VIEW MORTGAGE LLC                 624 N. STAPLEY MESA AZ 85203
DESIGN MORTGAGE GROUP, INC.              2040 NORTH LOOP 336 WEST SUITE 124 CONROE TX 77304
DESTINY FUNDING CORPORATION              500 OLD COUNTRY ROAD SUITE 315 GARDEN CITY NY 11530



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 20 OF 75
                                       LEHMAN BROTHERS HOLDINGS INC.
         08-13555-scc        Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 33 of 96
Claim Name                               Address Information
DFC CONSULTANTS, INC.                    400 W. MAIN ST. SUITE 236 WEST BABYLON NY 11702
DHA FINANCIAL, INC.                      7600 E. ARAPAHOE ROAD, #319 ENGLEWOOD CO 80112
DHI MORTGAGE COMPANY, LTD.               12331 RIATA TRACE PKWY SUITE C-150 AUSTIN TX 78727
DHI MORTGAGE COMPANY, LTD.               12357 RIATA TRACE PKWY SUITE C-150 AUSTIN TX 78727
DIAMOND BANK, FSB                        1525 W. HOMER STREET SUITE 101 CHICAGO IL 60622-1285
DIAMOND FINANCIAL SERVICES INC           1885 WINCHESTER BLVD CAMPBELL CA 95008
DIAMOND FUNDING CORPORATION              872 PARK AVENUE CRANSTON RI 02910
DIAMOND MORTGAGE SERVICES, LLC           3912 E. WILLIAMS DRIVE PHOENIX AZ 85050
DICKINSON MORTGAGE & ASSOCIATES, INC     21345 CATAWBA AVE. CORNELIUS NC 28031
DIER ENTERPRISES INC.                    8283 N. HAYDEN RD #150 SCOTTSDALE AZ 85258
DILLY MORTGAGE REALITY CORP.             705A EAST OAK STREET KISSIMMEE FL 34744
DIMEN FINANCIAL & REALTY, INC.           4849 LONE TREE WAY SUITE A ANTIOCH CA 94531
DIMENSION TEXAS MORTGAGE, INC.           9770 W. LITTLE YORK HOUSTON TX 77040
DIRECT FINANCE CORP.                     439 COLUMBIA RD. HANOVER MA 02339
DIRECT MORTGAGE                          10561 BARKLEY, SUITE 610 OVERLAND PARK KS 66212
DIRECTORS MORTGAGE INC.                  4550 SW KRUSE WAY SUITE 275 LAKE OSWEGO OR 97035
DIRECTORS MORTGAGE USA, INC.             34931 US HIGHWAY 19N SUITE 100 PALM HARBOR FL 34684
DISCOUNT FUNDING ASSOCIATES, INC.        1000 FORT SALONGA ROAD NORTHPORT NY 11768
DISCOUNT HOME MORTGAGE CORP.             ONE CROSS ISLAND PLAZA SUITE 126 ROSEDALE NY 11422
DISCOUNT MORTGAGE FINDERS                3601 W. COMMERCIAL BLVD STE 32 FT. LAUDERDALE FL 33309
DISCOUNT MORTGAGE LENDERS, INC           2625 BUTTERFIELD ROAD SUITE 104S OAK BROOK IL 60523
DISCOUNT MORTGAGE WAREHOUSE INC.         3363 NE 163RD STREET SUITE 804 NORTH MIAMI BEACH FL 33160
DISTINCTIVE HOME LENDING, INC.           8101 E. PRENTICE AVE. SUITE 260 GREENWOOD VILLAGE CO 80111
DITECH FUNDING CORPORATION               893 HIGH STREET SUITE E WORTHINGTON OH 43085
DIVERSIFIED CAPITAL FUNDING, INC.        1901 S. BASCOM AVENUE SUITE 300 CAMPBELL CA 95008
DIVERSIFIED FINANCIAL MORTGAGE CORP.     200-A MONROE ST SUITE 215 ROCKVILLE MD 20850
DIVERSIFIED FINANCIAL SERVICES ONE,      620 BALTIMORE PIKE SPRINGFIELD PA 19064
INC.
DIVERSIFIED HOME LENDING LLC             5444 WESTHEIMER SUITE 1560 HOUSTON TX 77056
DIVERSIFIED MORTGAGE                     500 OFFICE PARK DR BIRMINGHAM AL 35223
DIVERSIFIED MORTGAGE GROUP, INC.         11460 ROBINSON DRIVE NW COON RAPIDS MN 55443
DIVERSIFIED MORTGAGE SERVICES INC        2530 SCOTTSVILLE ROAD SUITE 6 BOWLING GREEN KY 42104
DIVERSIFIED MORTGAGE, INC.               8055 GOV RITCHIE HIGHWAY PASADENA MD 21122
DIVERSITY LENDING GROUP, INC             2375 ST. JOHNS BLUFF RD STE 106 JACKSONVILLE FL 32246
DML MORTGAGE ENTERPRISES, INC.           334 UNDERHILL AVENUE, SUITE 2A YORKTOWN HEIGHTS NY 10598
DMR OF BRANDON INC.                      1801 CHERRY RIDGE LANE BRANDON FL 33511
DNB FUNDING, INC.                        1088 E ALTAMONTE DR #106 ALTAMONTE SPRINGS FL 32701
DNT MORTGAGE & REAL ESTATE LLC           14297 AZALEA CT ROSEMOUNT MN 55068
DOLAN MORTGAGE LLC                       2330 DECATUR HIGHWAY GARDENDALE AL 35071
DOMINION EAGLE FINANCIAL GROUP INC       1107 HEATHERSTONE DRIVE FREDERICKSBURG VA 22407
DOMINION RESIDENTIAL MORTGAGE, LLC       10529-D BRADDOCK RD FAIRFAX VA 22032
DON MCMASTERS                            456 MECHEM DR. SUITE B RUIDOSO NM 88345
DRAGAS MORTGAGE COMPANY                  4532 BONNEY ROAD SUITE C VIRGINIA BEACH VA 23462
DRAKE MORTGAGE CORPORATION               320 108TH AVENUE NE, SUITE 110 BELLEVUE WA 98004
DREAM SOURCE FINANCIAL, LLC              1012 MARQUEZ PLACE SUITE 101 SANTA FE NM 87505
DREAMERICA MORTGAGE INC.                 146 MONROE CENTER SUITE 1210 GRAND RAPIDS MI 49503
DREW LABARBERA                           2104 GREEN HILL DRIVE MCKINNEY TX 75070
DUC LE                                   556 N FIRST ST SUITE 102 SAN JOSE CA 95112
DURAN MORTGAGE CORP                      1336 S MILITARY TRAIL STE F WEST PALM BEACH FL 33415



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 21 OF 75
                                       LEHMAN BROTHERS HOLDINGS INC.
           08-13555-scc      Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 34 of 96
Claim Name                               Address Information
DWJ MORTGAGE CORP                        1200 MT DIABLE BLVD SUITE 206 WALNUT CREEK CA 94596
E MORTGAGE MANAGEMENT, LLC               222 HADDON AVENUE SUITE 21 HADDON TOWNSHIP NJ 81080
E*TRADE BANK                             671 NORTH GLEBE ROAD ARLINGTON VA 22203
E-TEK CAPITAL, LLC                       486 EVESHAM RD. CHERRY HILL NJ 08003
E. MICHAEL ALWAN                         2170 CHESAPEAKE HARBOUR DRIVE ANNAPOLIS MD 21403
E.C. FUNDING CORP                        ONE RAMADA PLAZA, SUITE 707 NEW ROCHELLE NY 10801
EAGLE BANK                               7815 WOODMONT AVENUE BETHESDA MD 20814
EAGLE BANK AND TRUST COMPANY OF          3944 VOGEL ROAD ARNOLD MO 63010
MISSOURI
EAGLE FUNDING GROUP, LTD                 14100 SULLYFIELD CIRCLE, SUITE 500 CHANTILLY VA 20151
EAGLE HOME MORTGAGE, LLC                 10510 NE NORTHUP WAY SUITE 300 KIRKLAND WA 98033
EAGLE MORTGAGE GROUP, LLC                264 AMITY ROAD, SUITE 207 WOODBRIDGE CT 06525
EAGLE MORTGAGE, INC.                     406 N. 130TH STREET SUITE 201 OMAHA NE 68154
EAGLE NATIONWIDE MORTGAGE COMPANY        3 DICKENSON DRIVE SUITE 200 CHADDS FORD PA 19317
EAGLE RIVER MORTGAGE INC.                971 WINSLOW ROAD EDWARDS CO 81632
EAGLE VIEW MORTGAGE CORPORATION          5798 BLACKSHIRE PATH INVER GROVE HEIGHTS MN 55076
EAGLES NEST MORTGAGE LLC                 314 MAIN STREET KALISPELL MT 59901
EARNEST MORTGAGE ASSOCIATES INC          3136 3RD AVE N SAINT PETERSBURG FL 33713
EAST COAST CAPITAL CORP.                 6901 JERICHO TURNPIKE SUITE 212 SYOSSET NY 11791
EAST COAST LENDERS INC                   420 LINCOLN ROAD SUITE 440 MIAMI BEACH FL 33139
EAST COAST MORTGAGE & FINANCIAL SRVC     455 PENNSYLVANIA AVE STE 230 FORT WASHINGTON PA 19034
INC
EAST COAST MORTGAGE CORP.                110 FAIRVIEW AVE. VERONA NJ 07044
EAST SIDE GROUP LLC                      10 E HARRISON ST SARATOGA SPRINGS NY 12866
EASTCHESTER MORTGAGE CORP.               1403 EASTCHESTER DRIVE, SUITE 102 HIGH POINT NC 27265
EASTCOAST MORTGAGE CO                    6 CAMELIA CIRCLE GEORGETOWN SC 29440
EASTERN AMERICAN MORTGAGE CO.            201 LOWER NOTCH ROAD LITTLE FALLS NJ 07424
EASTERN AMERICAN MORTGAGE COMPANY        3820 NOSTRAND AVENUE SUITE 103 BROOKLYN NY 11235
EASTERN WHOLESALE MORTGAGE CORP          4175 E BAY DR SUITE 260 CLEARWATER FL 33764
EASTON MORTGAGE CORPORATION              220 MONTGOMERY STREET SUITE 2100 SAN FRANCISCO CA 94104
EASTOWN MORTGAGE INC                     838 CHERRY STREET SOUTHEAST GRAND RAPIDS MI 49506
EASTWEST MORTGAGE SERVICES INC.          9621 MICKELBERRY RD #102 SILVERDALE WA 98383
EC MORTGAGE INC.                         4500 HUGH HOWELL ROAD SUITE 370 TUCKER GA 30084
EDELMAN MORTGAGE SERVICES, INC.          4000 LEGATO RD. 9TH FLOOR FAIRFAX VA 22033
EDEN LEE                                 20963 ELBRIDGE CT. CASTRO VALLEY CA 94552
EDGE FINANCIAL GROUP, LLC                ONE FINANCIAL WAY, SUITE 410 CINCINNATI OH 45242
EDGECORE FINANCIAL GROUP LLC             2855 COOLIDGE STE 200 TROY MI 48084
EDGEWATER FINANCIAL GROUP, LLC           1331 N. MILLS AVE ORLANDO FL 32803
EDGEWATER LENDING GROUP INC.             15350 SW SEQUOIA PARKWAY SUITE 150 PORTLAND OR 97224
EDR DUPLICATION, LLC                     4499 EASTON WAY, 2ND FLOOR COLUMBUS OH 43219
EFS MORTGAGE, INC.                       8501 TURNPIKE DR., SUITE 208 WESTMINSTER CO 80031
ELECTRONIC MORTGAGES INC                 35 5TH ST PETALUMA CA 94952
ELEND MORTGAGE, LLC                      2100 W. LOOP SOUTH #900 HOUSTON TX 77027
ELIAS LEGRA INC.                         525 EAST 9TH STREET HIALEAH FL 33010
ELITE EQUITY CONSULTANTS INC             18455 BURBANK BLVD # 211 TARZANA CA 91356
ELITE FUNDING CORP.                      6303 IVY LANE, SUITE 310 GREENBELT MD 20770
ELITE FUNDING GROUP LLC                  27589 N. 83RD LANE PEORIA AZ 85383
ELITE HOME MORTGAGE LLC                  9121 SOUTH MONROE STREET SUITE A SANDY UT 84070
ELITE MORTGAGE CONCEPTS OF SOUTHWEST FL 1100 5TH AVE SOUTH STE 408 NAPLES FL 34102



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 22 OF 75
                                        LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 35 of 96
Claim Name                               Address Information
ELITE MORTGAGE SERVICES, INC.            564 S. WASHINGTON NAPERVILLE IL 60540
EMBASSY MORTGAGE CORPORATION             9210 CYPRESS GREEN DRIVE JACKSONVILLE FL 32256
EMBLEM MORTGAGE LLC                      2 RIDGEDALE AVENUE SUITE 345 CEDAR KNOLLS NJ 07927
EMC HOLDINGS, LLC                        8400 EAST CRESCENT PARKWAY ENGLEWOOD CO 80111
EMCORE MORTGAGE, LLC                     2255 CUMBERLAND PARKWAY SE BLDG 1200 ATLANTA GA 30339
EMERALD FINANCIAL, LTD                   1600 AIRPORT FREEWAY SUITE 338 BEDFORD TX 76022
EMERALD MORTGAGE GROUP INC               452 OSEOLA ST STE 210 ALTAMONTE SPRINGS FL 32701
EMERALD PACIFIC FINANCIAL CORPORATION    1801 PARKCOURT PLACE #F200 SANTA ANA CA 92701
EMERY FINANCIAL, INC.                    620 NEWPORT CENTER DR. STE 630 NEWPORT BEACH CA 92660
EMMA ELAINE FLUCKERS                     11515 LANDS POND SAN ANTONIO TX 78253
EMMEG CORP                               1333 JOHNSON AVENUE SAN LUIS OBISPO CA 93401
EMPIRE CAPITAL GROUP INC                 1074 DANDELION WAY PERRIS CA 92571
EMPIRE FINANCIAL SERVICES, INC           51 MONROE STREET SUITE 1107 ROCKVILLE MD 20850
EMPIRE MORTGAGE ASSOCIATES, LLC          751-3 COATES AVENUE HOLBROOK NY 11741
EMPIRE MORTGAGE COMPANY, LLC             9429 E. BEND ROAD BURLINGTON KY 41003
EMPIRE MORTGAGE INC                      545 METRO PLACE SOUTH SUITE 475 DUBLIN OH 43017
EMPIRE MORTGAGE INC.                     340 FALCON RIDGE PARKWAY SUITE 200A MESQUITE NV 89027
EMPIRE MORTGAGE SERVICES, INC            1460 NW 107 AVE SUITE N MIAMI FL 33193
EMPIRE MORTGAGE SERVICES, INC.           285 DAVIDSON AVE., STE. 503 SOMERSET NJ 08873
EMPOWERMENT HOME LENDING INC             112 NEWCASTLE WALK WOODSTOCK GA 30188
EMPRESA CASTILLO LLC                     3500 OAK LAWN AVE SUITE 105 DALLAS TX 75219
ENCOMPASS MORTGAGE LLC                   77 W. CHICAGO STREET SUITE 6 CHANDLER AZ 85225
ENCORE MORTGAGE SOLUTIONS INC.           12381 S CLEVELAND AVE SUITE 200 FT. MYERS FL 33907
ENDEAVOR CAPITAL MORTGAGE LP             525 N. SAM HOUSTON PKWY EAST SUITE 605 HOUSTON TX 77060
ENTERPRISE MORTGAGE CORP.                525 VIKING DRIVE VIRGINIA BEACH VA 23452
ENVISION MORTGAGE INC                    112 SOUTH MAIN GARLAND UT 84312
EPI MORTGAGE CENTER, INC.                83 BANK STREET, WATERBURY CT 06702
EQUIFINANCIAL SERVICES LLC               1000 CLIFFMINE RD STE 380 PITTSBURGH PA 15275
EQUINEST, INC.                           30 TECHNOLOGY DRIVE WARREN NJ 07059
EQUITABLE HOME MORTGAGE INC.             6831 E 5TH AVENUE SCOTTSDALE AZ 85251
EQUITY 1 MORTGAGE, LLC                   8080 WARD PARKWAY SUITE 310 KANSAS CITY MO 64114
EQUITY CONSULTANTS LLC                   4180 HIGHLANDER PKWY RICHFIELD OH 44286
EQUITY FINANCIAL GROUP, INC.             9240 SUNSET DRIVE, SUITE 100 MIAMI FL 33173
EQUITY FINANCIAL INC.                    204 ROUTE 18 EAST BRUNSWICK NJ 08816
EQUITY FINANCIAL LLC                     1150 N. NIMITZ HWY UNIT #6 HONOLULU HI 96819
EQUITY FIRST FUNDING CORP.               5005 SOUTH 900 EAST STE 200 SALT LAKE CITY UT 84117
EQUITY FREEDOM CORPORATION               2715 CONEY ISLAND AVENUE 3RD FLOOR BROOKLYN NY 11235
EQUITY GUILD, INC.                       2298 HORIZON RIDGE PARKWAY SUITE 104 HENDERSON NV 89052
EQUITY INCOME                            143 S. GLENDALE AVE. SUITE 300 GLENDALE CA 91205
EQUITY MORTGAGE FUNDING, INC.            26648 VAN DYKE AVE. CENTER LINE MI 48015-1222
EQUITY MORTGAGE LLC                      501 S CHERRY ST DENVER CO 80246
EQUITY PLUS, INC.                        500 PHILADELPHIA PIKE WILMINGTON DE 19809
EQUITY RESOURCES, INC.                   25 1/2 S. PARK PLACE PO BOX 5177 NEWARK OH 43055
EQUITY SOURCE HOME LOAN, LLC             1116 CAMPUS DRIVE WEST MORGANVILLE NJ 07751
ERETZ FUNDING LTD.                       5916 18TH AVE BROOKLYN NY 11204
ERETZ FUNDING NJ LTD.                    426 CLIFTON AVENUE LAKEWOOD NJ 08701
ERIC JOHNATHAN WOLFE                     107 W. AMERIGE AVE FULLERTON CA 32832
ERIN ANN O'BRIEN                         1424 SE 17TH AVE., STE 2 CAPE CORAL FL 33990
ESHLEMAN, DAVID M                        12820 SARATOGA-SUNNYVALE RD STE 1 SARATOGA CA 95070



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 23 OF 75
                                         LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876     Filed 10/05/18
                                                     ServiceEntered
                                                             List   10/05/18 17:46:40          Main Document
                                                       Pg 36 of 96
Claim Name                                Address Information
ESTABLISHED MORTGAGE PROFESSIONALS INC. 2596 NURSERY ROAD CLEARWATER FL 33764
ESTATE MORTGAGE LLC                      558 NORTH 100 EAST LEHI UT 84043
EUCLID MORTGAGE SERVICES, LLC            1737 H STREET NW WASHINGTON DC 20006
EUGENE COUNCIL                           5675 JIMMY CARTER BLVD., STE. 520 NORCROSS GA 30071
EUGENE HARRELL INC                       3049 UALENA STREET SUITE 502 HONOLULU HI 96819
EURO-AMERICAN CREDIT & TRADE INC.        15141 E. WHITTIER BLVD #530 WHITTIER CA 90603
EUROMEX MORTGAGE CORP.                   5411 W. ADDISON AVE CHICAGO IL 60641
EVER INCREASING ENTERPRISES, INC.        3906 CANTER GLEN DRIVE EAGAN MN 55123
EVERBANK REVERSE MORTGAGE, LLC           700 CORPORATE BLVD. NEWBURGH NY 12550
EVERETT D. KING                          1100 MELODY LANE SUITE 132 ROSEVILLE CA 95678
EVERGREEN FINANCIAL LLC                  1453 NEW HAVEN RD NAUGATUCK CT 06770
EVERGREEN LENDING, LLC                   4936 FAIRMONT AVENUE SUITE 100 BETHESDA MD 20814
EVERGREEN MONEYSOURCE MORTGAGE COMPANY   10900 NE 4TH STREET SUITE 1400 BELLEVUE WA 98004
EVERGREEN MORTGAGE & FINANCIAL, INC.     100 EXECUTIVE CENTER DRIVE STE 106 GREENVILLE SC 29615
EVERGREEN MORTGAGE COMPANY, INC.         119 WEST MAIN STREET SMITHTOWN NY 11787
EVERGREEN MORTGAGE CORPORATION           218 EAST PONCE DE LEON AVE DECATUR GA 30030
EVERGREEN MORTGAGE CORPORATION           11933 W. BURLEIGH ST. WAUWATOSA WI 53222
EVERGREEN MORTGAGE INC                   120 SEA VIEW DR SAN RAFAEL CA 94901
EVERGREEN PACIFIC MORTGAGE INC           911 COUNTY CLUD RD STE 350 EUGENE OR 97401
EVERYLOAN FINANCIAL CORPORATION          4675 MACARTHUR COURT SUITE 475 NEWPORT BEACH CA 92660
EVOLVE BANK & TRUST                      123 WEST PARKIN PARKIN AR 72373
EWV ENTERPRISES INC                      2835 CAMINO DEL RIO S SUITE 210 SAN DIEGO CA 92108
EXCEL FINANCIAL GROUP, LLC               3000 S. COLLEGE AVE, #201 FT. COLLINS CO 80525
EXCEL MORTGAGE CORPORATION               3648 FM 1960 WEST SUITE 100 HOUSTON TX 77068
EXCEL MORTGAGE GROUP, INC.               606 EDMONDSON AVE SUITE 300 BALTIMORE MD 21228
EXCELLENCE MORTGAGE, LTD.                3512 PAESANOS PKWY #100 SAN ANTONIO TX 78231
EXCELSIOR MORTGAGE, LLC                  1091 ROUTE 173 WEST ASBURY NJ 08802
EXCEPTIONAL FINANCIAL SOLUTIONS INC.     3934 MURPHY CANYON RD #B202 SAN DIEGO CA 92123
EXCLUSIVE METRO MORTGAGE, LLC            1775 THE EXCHANGE STE 540 ATLANTA GA 30339
EXECUTIVE FINANCIAL MORTGAGE CORP.       7270 NW 12TH ST STE 545 MIAMI FL 33126
EXECUTIVE MORTGAGE BANKERS               500 BI-COUNTY BLVD., SUITE 160 FARMINGDALE NY 11735
EXPERT MORTGAGE GROUP INC.               3401 NW 82 AVE. SUITE 250 DORAL FL 33122
EXPRESS FINANCIAL SERVICES LLC           123 W FIRST ST SUITE C80 CASPER WY 82601
EXPRESS HOME MORTGAGE INC                76 S ORANGE AVE, STE 206 SOUTH ORANGE NJ 07079
EXPRESS MORTGAGE CORPORATION             36-51 BELL BOULEVARD SUITE 205 BAYSIDE NY 11361
EXPRESS MORTGAGE LLC                     1118 N. WALTON BLVD BENTONVILLE AR 72712
EXPRESS REAL ESTATE AND MORTGAGE         2191 5TH STREET STE 203 NORCO CA 92860
PROFESSIONALS INC
EYMAN ENTERPRISES INC                    33 HAWTHORNE ST MEDFORD OR 97504
EZ MORTGAGE LENDING INC.                 10335 W. OKLAHOMA AVE #203 GREENFIELD WI 53227
EZ PASS FUNDING LLC                      1270 49TH STREET BROOKLYN NY 11219
EZY MORTGAGE INC                         12905 SW 42 ST SUITE 111 MIAMI FL 33175
F&M MORTGAGE GROUP, LLC                  13211 EXECUTIVE PARK TERRACE GERMANTOWN MD 20874
F-FIVE INC.                              2255 WINTHROP CT. SIMI VALLEY CA 93065
F.T. FINANCIAL INC                       9420 E. DOUBLETREE RANCH RD SUITE #C-110 SCOTTSDALE AZ 85258
F.T. FRANKLIN FUNDING, LLC               6812 N. ORACLE ROAD, #138 TUCSON AZ 85704
FAIR CREDIT MORTGAGE INC.                7289 GARDEN RD., STE., 109 RIVIERA BEACH FL 33404
FAIR EQUITY LENDING LLC                  3545 W 12TH ST SUITE 201 GREELEY CO 80634
FAIR OAK FINANCIAL, LLC                  42 LLOYD AVENUE MALVERN PA 19355



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                          Page 24 OF 75
                                        LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 37 of 96
Claim Name                               Address Information
FAIRFAX MORTGAGE INVESTMENTS, INC.       3900 UNIVERSITY DRIVE SUITE 300 FAIRFAX VA 22030
FAIRFIELD COUNTY BANK                    150 DANBURY ROAD RIDGEFIELD CT 06877
FAIRFIELD FINANCIAL SERVICES INC.        3324 VINEVILLE AVENUE MACON GA 31204
FAIRMONT FINANCIAL CORP                  1456 KENNEDY DR. KEY WEST FL 33040
FAIRMONT FUNDING LTD.                    1333 60TH ST. BROOKLYN NY 11219
FAIRVIEW MORTGAGE CORP.                  12-14 UNQUA ROAD MASSAPEQUA NY 11758
FAIRWAY FINANCIAL GROUP, LLC             1062 BARNES ROAD SUITE 302 WALLINGFORD CT 06492
FAIRWAY FINANCIAL SERVICES, INC          8716 PRODUCTION AVE SAN DIEGO CA 92121
FAIRWAY INDEPENDENT MORTGAGE             771 LOIS DRIVE SUN PRAIRIE WI 53590
CORPORATION
FAIRWAY LENDING GROUP INC                255 W CENTRAL AVE #103 BREA CA 92821
FAITHPROMISE, INC                        6711 FOREST PARK DRIVE SAVANNAH GA 31406
FAMILY 1ST FINANCIAL CORP                1 GRANT STREET MUNHALL PA 15120
FAMILY CHOICE MORTGAGE CORP              1155 SILAS DEANE HIGHWAY WETHERSFIELD CT 06109
FAMILY FINANCIAL GROUP INC               626 PARK AVE CRANSTON RI 02910
FAMILY HOME FINANCE CORP.                746 MERRICK RD. BALDWIN NY 11510
FAMILY MORTGAGE INC.                     2626 S. RAINBOW BOULEVARD SUITE 200 LAS VEGAS NV 89146
FAMILY MORTGAGE SERVICES, INC.           3540 WAKE RUN COURT GAINESVILLE GA 30506
FAR EAST FINANCIAL SERVICES, INC.        5600 S. QUEBEC ST., STE 110-D GREENWOOD VILLAGE CO 80111
FARMERS & MERCHANTS STATE BANK OF        9480 CORKSCREW PALM CENTER, STE #4 ESTERO FL 33928
BUSHNELL
FAST HOMES & FAST LOANS, LLC             16422 STUEBNER AIRLINE SPRING TX 77379
FAST TRACK MORTGAGE, INC                 28295 HIGHWAY 74 EVERGREEN CO 80439
FAST TRAK MORTGAGE CORP                  2080 SUGARLOAF PKWY #20D LAWRENCEVILLE GA 30045
FBC MORTGAGE LLC                         201 S ORANGE AVE STE 100 ORLANDO FL 32801
FEDERAL MORTGAGE INC.                    1771 W. DIEHL RD. STE 190 NAPERVILLE IL 60563
FEDERATED FUNDING L.L.C.                 3122 WHITE OAK HOUSTON TX 77007
FEDERICO PERALTA PERALTA JR.             935 W. EL MISSION AVE SUITE D ESCONDIDO CA 92592
FFS MORTGAGE CORP                        6187 NW 167TH STREET MIAMI FL 33015
FIDELITY & TRUST MORTGAGE, INC.          7000 WISCONSIN AVENUE CHEVY CHASE MD 20815
FIDELITY DIRECT MORTGAGE LLC             13701 LAKESIDE DR CLARKSVILLE MD 21029
FIDELITY FEDERAL BANK & TRUST            205 DATURA STREET WEST PALM BEACH FL 33401
FIDELITY FIRST MORTGAGE COMPANY          1873 S BELLAIRE ST STE 1400 DENVER CO 80222
FIDELITY FUNDING LLC                     911 E. COUNTY LINE ROAD LAKEWOOD NJ 08701
FIDELITY FUNDING MORTGAGE CORP.          1051 WINDERLEY PLACE, SUITE 307 MAITLAND FL 32751
FIDELITY HOME MORTGAGE, LLC              1906 KRISTY COURT LONGMONT CO 80504
FIDELITY MORTGAGE LOANS INC.             3314 HENDERSON BLVD SUITE 103 TAMPA FL 33609
FIDELITY MORTGAGE SERVICES, INC.         5828 HUBBARD DRIVE SUITE 500 ROCKVILLE MD 20852
FIDELITY MORTGAGE SERVICES, INC.         101 WYMORE ROAD SUITE 500 ALTAMONTE SPRINGS FL 32714
FIDELITY REALTY GROUP, INC.              18962 SOLEDAD CANYON RD. SANTA CLARITA CA 91351
FIDELITY WEST MORTGAGE INC               1700 ADAMS AVE, SUITE 217 COSTA MESA CA 92626
FIELDCREST MORTGAGE CORP.                23101 LAKE CENTER DR #205 LAKE FOREST CA 92630
FINANCE USA CORPORATION                  35377 GLENCOE CT. ROUNDHILL VA 20141
FINANCIAL & INVESTMENT RESOURCES INC.    2 PERRY STREET MORRISTOWN NJ 07960
FINANCIAL ADVANTAGE MORTGAGE INC.        1 PRESIDENTIAL DRIVE SUITE 19 ROSELLE IL 60172
FINANCIAL CAPITAL INC                    1123 HILLTOP DR REDDING CA 96003
FINANCIAL CENTER OF UTAH                 2825 E. COTTONWOOD PKWY SUITE 500 SALT LAKE CITY UT 84121
FINANCIAL CENTER WEST, INC               23101 LAKE CENTER DR. #150 LAKE FOREST CA 92630
FINANCIAL FINDERS CORP                   4218 GREEN RIVER RD #204 CORONA CA 92880



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 25 OF 75
                                         LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876     Filed 10/05/18
                                                     ServiceEntered
                                                             List   10/05/18 17:46:40           Main Document
                                                       Pg 38 of 96
Claim Name                                Address Information
FINANCIAL LOGISTICS INC                  1325 COLLEGE AVE SANTA ROSA CA 95404
FINANCIAL MORTGAGE, INC.                 1260 W. JEFFERSON ST. JOLIET IL 60435
FINANCIAL SOLUTIONS MORTGAGE             3300 BASS LAKE RD STE 204 BROOKLYN CENTER MN 55429
CORPORATION
FINANCIAL TRIANGLE INC                   1741 ALTON ROAD MIAMI BEACH FL 33139
FINANCIAL TRUST LENDING CORP.            701 SW 27TH AVE #950 MIAMI FL 33135
FIRST ADVANTAGE MORTGAGE COMPANY         12126 DARNESTOWN ROAD, SUITE 6 GAITHERSBURG MD 20878
FIRST ADVANTAGE MORTGAGE INC.            1926 HOLLYWOOD BLVD., SUITE 316 HOLLYWOOD FL 33020
FIRST AMERICAN FINANCIAL MORTGAGE CORP   2310 PARKLAKE DR., BLDG. 11 SUITE 530 ATLANTA GA 30345
FIRST APPROVAL MORTGAGE COMPANY, INC.    17910 E DICKENSON PLACE AURORA CO 80013
FIRST ARKANSAS FINANCIAL, INC.           906 SOUTH ROCK SHERIDAN AR 72150
FIRST ATLANTIC FINANCIAL, LLC            30 W GUDE DRIVE SUITE 380 ROCKVILLE MD 20850
FIRST BANC FUNDING COMPANY LLC.          2200 SOUTH MAIN STREET, SUITE 110 LOMBARD IL 60148
FIRST BANK                               #1 FIRST MISSOURI CENTER ST. LOUIS MO 63141
FIRST BANK                               590 YGNACIO VALLEY ROAD WALNUT CREEK CA 94596
FIRST BANK MORTGAGE, DIV FIRST BANK GA   2743 PERIMETER PARKWAY BUILDING 100, SUITE 100 AUGUSTA GA 30907
FIRST BANKER MORTGAGE CORPORATION        17525 VENTURA BLVD., SUITE 101 ENCINO CA 91316
FIRST BLACKHAWK FINANCIAL CORPORATION    4145 BLACKHAWK PLAZA CIRCLE DANVILLE CA 94506
FIRST CALIFORNIA FINANCIAL INC.          22772 CENTRE DR. SUITE 220 LAKE FOREST CA 92630
FIRST CALIFORNIA MORTGAGE COMPANY        5401 OLD REDWOOD HIGHWAY N. SUITE 208 PETALUMA CA 94945
FIRST CALL MORTGAGE COMPANY, INC         100 BRICKSTONE SQUARE 5TH FLOOR ANDOVER MA 01810
FIRST CAPITAL GROUP, LP                  2405 MCCABE WAY SUITE 213 IRVINE CA 92614
FIRST CAPITAL GROUP, LP                  2405 MCCABE WAY, #214 SUITE 213 IRVINE CA 92614
FIRST CAPITAL LENDING LLC                3805 OAKLAND AVENUE SUITE 201 E ST. JOSEPH MO 64506
FIRST CAPITAL MORTGAGE CORPORATION       935 WEST CHESTNUT, STE. 600 CHICAGO IL 60622
FIRST CAPITAL MORTGAGE GROUP, LLC        202-206 K STREET UNIT 1 SOUTH BOSTON MA 02127
FIRST CAPITAL MORTGAGE, INC.             2230 N. UNIVERSITY PKWY #2F PROVO UT 84604
FIRST CAROLINA HOME EQUITY, INC.         7621 LITTLE AVE., STE. 210 CHARLOTTE NC 28226
FIRST CHOICE MORTGAGE INC                W229 N1433 WESTWOOD DR SUITE 105 WAUKESHA WI 53186
FIRST CHOICE MORTGAGE LLC                10561 TELEGRAPH RD GLEN ALLEN VA 23059
FIRST CHOICE MORTGAGE, LLC               5214 PERTH COURT DENVER CO 80249
FIRST CITIZENS BANK AND TRUST COMPANY    1314 PARK STREET COLUMBIA SC 29201
FIRST CITY MORTGAGE INC.                 325 COUNTRY CLUB DR. STOCKBRIDGE GA 30281
FIRST CLASS HOME MORTGAGE LLC            10656 JACOB ASTOR WAY SOUTH JORDAN UT 84095
FIRST COLONIAL MORTGAGE CORP.            2451 N. HARLEM AVENUE CHICAGO IL 60707
FIRST COLONY MORTGAGE CORPORATION        1320 SOUTH 740 EAST OREM UT 84097
FIRST COLORADO HOME LOANS CORP.          12295 ORACLE BLVD SUITE 340 COLORADO SPRINGS CO 80921
FIRST COMMUNITY BANC GROUP               2156 DEEP WATER LANE NAPERVILLE IL 60564
FIRST COMMUNITY BANK, NA                 5455 SUNSET BLVD LEXINGTON SC 29072
FIRST COMMUNITY MORTGAGE, INC.           1610 S. CHURCH STREET MURFREESBORO TN 37130
FIRST COMMUNITY RESOURCES INC.           74-09 37TH AVE #415 JACKSON HEIGHTS NY 11372
FIRST CONTINENTAL MORTGAGE LLC           1108 KANE CONCOURSE SUITE 220 BAY HARBOR ISLANDS FL 33154
FIRST CONTINENTAL MORTGAGE, LTD.         2929 BRIARPARK DRIVE SUITE 125 HOUSTON TX 77042
FIRST CREDIT UNION                       25 S. ARIZONA PLACE SUITE 111 CHANDLER AZ 85225
FIRST EMPIRE FUNDING CORP.               366 SOUTH OYSTER BAY HICKSVILLE NY 11801
FIRST EQUITY FINANCIAL CORP              900 LANIDEX PLAZA PARSIPPANY NJ 07054
FIRST EQUITY FINANCIAL LLC               2301 MAITLAND CENTER PARKWAY MAITLAND FL 32751
FIRST EQUITY FUNDING, LTD                4801 E. INDEPENDENCE BLVD. STE. 303 CHARLOTTE NC 28212
FIRST EQUITY MORTGAGE BANKERS, INC.      9130 S. DADELAND BLVD. SUITE 1901 MIAMI FL 33156



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 26 OF 75
                                         LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876     Filed 10/05/18
                                                     ServiceEntered
                                                             List   10/05/18 17:46:40           Main Document
                                                       Pg 39 of 96
Claim Name                                Address Information
FIRST EQUITY MORTGAGE, LLC               36 WEST MAIN STREET, SUITE 206 FREEHOLD NJ 07728
FIRST FALCON FINANCIAL SERVICES, INC     13906 W 7TH AVE GOLDEN CO 80401
FIRST FED MORTGAGE, INC.                 8800 N. GAINEY CENTER DR. #280 SCOTTSDALE AZ 85258
FIRST FEDERAL BANK, FSB                  1300 MCFARLAND BLVD. NE TUSCALOOSA AL 35406
FIRST FIDELITY MORTGAGE LLC              5115 MARYLAND WAY BRENTWOOD TN 37027
FIRST FINANCIAL FREEDOM INC              5 NW 1ST AVE HIGH SPRINGS FL 32643
FIRST FINANCIAL HOME MORTGAGE CORP       6175 N.W 153RD ST #230 MIAMI LAKES FL 33014
FIRST FINANCIAL LENDING GROUP INC.       21800 OXNARD ST SUITE 370 WOODLAND HILLS CA 91367
FIRST FINANCIAL MORTGAGE CO LLC          735 BISHOP ST STE 224 HONOLULU HI 96813
FIRST FINANCIAL SERVICES, INC.           6230 FAIRVIEW ROAD CHARLOTTE NC 28210
FIRST FLAGLER MORTGAGE & FINANCE CORP.   712 N. US 1, STE 300 NORTH PALM BEACH FL 33408
FIRST FLORIDA HOME LOANS LLC             6000 METRO WEST BLVD SUITE 110 ORLANDO FL 32835
FIRST FRANKLIN                           4500 PARK GRANADA MAIL STOP CH-143 CALABASAS CA 91302
FIRST FREEDOM MORTGAGE GROUP INC.        4146 SW 64TH AVE DAVIE FL 33314
FIRST FUNDING INC                        1101 MERCANTILE LANE SUITE 201 LARGO MD 20774
FIRST FUNDING OF CAROLINA, INC.          1364 EBENEZER RD ROCK HILL SC 29732
FIRST GUARANTY MORTGAGE CORP.            8180 GREENSBORO DR. #500 MCLEAN VA 22102
FIRST HOME MORTGAGE CORPORATION          8003 CORPORATE DRIVE BALTIMORE MD 21236-4984
FIRST HORIZON HOME LOANS A DIV OF FTBNA 4000 HORIZON WAY IRVING TX 75063
FIRST INDEPENDENT MORTGAGE COMPANY       11225 SE 6TH STREET STE. 100 BELLEVUE WA 98004
FIRST INDEPENDENT MORTGAGE LLC           201 EDGEWATER DRIVE SUITE 210-A WAKEFIELD MA 01880
FIRST INDEPENDENT NATIONAL BANK          8901 INDEPENDENCE PARKWAY PLANO TX 75025
FIRST INTEGRITY MORTGAGE SERVICES, INC. 77 WEST PORT PLAZA SUITE 200 ST. LOUIS MO 63146
FIRST LIBERTY MORTGAGE, LLC              3829 OLD HIGHWAY 94 SOUTH ST. CHARLES MO 63304
FIRST MAINSTREET BANK, NA                401 MAIN STREET LONGMONT CO 80501
FIRST MIDLAND MORTGAGE COMPANY, LLC      3915 OLD LEE HIGHWAY SUITE 23-D FAIRFAX VA 22030
FIRST MORTGAGE COMPANY, L.L.C.           6501 N BROADWAY SUITE 250 OKLAHOMA CITY OK 73116
FIRST MORTGAGE CORPORATION               3230 FALLOW FIELD DRIVE DIAMOND BAR CA 91765
FIRST MULTIPURPOSE SERVICES LLC          35-10 BROADWAY - SUITE 203 ASTORIA NY 11106
FIRST MUTUAL CORP.                       523 HOLLYWOOD AVENUE, SUITE 300 CHERRY HILL NJ 08002
FIRST MUTUAL FUNDING, INC.               5975 W SUNRISE BLVD SUITE 202 SUNRISE FL 33313
FIRST MUTUAL MORTGAGE CORP.              9874 W LINEBAUGH AVE TAMPA FL 33626
FIRST NATIONAL BANK OF THE MID CITIES    4009 AIRPORT FREEWAY BEDFORD TX 76095
FIRST NATIONAL HOME LENDING, INC.        8790 GOVERNORS HILL DRIVE CINCINNATI OH 45249
FIRST NATIONAL MORTGAGE BANC INC.        6500 POE AVENUE SUITE 200 DAYTON OH 45414
FIRST NATIONS MORTGAGE OF FLORIDA, LLC   868 106TH AVE NORTH NAPLES FL 34108
FIRST NATIONS MORTGAGE, INC.             9500 ANNAPOLIS ROAD. C1 & C2 LANHAM MD 20706
FIRST NATIONWIDE LENDING OF AMERICA INC 27883 SMYTH DRIVE VALENCIA CA 91355
FIRST NET FINANCIAL INC                  1350 41ST AVE. #200 CAPITOLA CA 95010
FIRST OHIO BANC & LENDING INC            6100 ROCKSIDE WOODS BLVD, STE 100 & 107 INDEPENDENCE OH 44131
FIRST OHIO BANC & LENDING, INC.          6100 ROCKSIDE WOODS BLVD. SUITE 100 INDEPENDENCE OH 44131
FIRST OHIO HOME FINANCE INC.             385 COUNTY LINE RD W SUITE 200 WESTERVILLE OH 43082
FIRST OPTION MORTGAGE, L.L.C.            400 GALLERIA PARKWAY SUITE 1750 ATLANTA GA 30339
FIRST PERFORMANCE MORTGAGE CORP.         15 OFFICE PARK CIR SUITE 120 BIRMINGHAM AL 35223
FIRST PREMIER MORTGAGE, INC.             620 CHURCH STREET NORTH CONCORD NC 28025
FIRST PRIORITY FINANCIAL, INC            3700 HILBORN ROAD FAIRFIELD CA 94534
FIRST RATE FINANCIAL LLC                 3030 DENALI STE 9 ANCHORAGE AK 99503
FIRST RATE FUNDING CORP.                 501 NEW KARNER ROAD ALBANY NY 12205
FIRST RATE MORTGAGE CO                   16650 15 MILE RD FRASER MI 48026



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                           Page 27 OF 75
                                         LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876     Filed 10/05/18
                                                     ServiceEntered
                                                             List   10/05/18 17:46:40          Main Document
                                                       Pg 40 of 96
Claim Name                                Address Information
FIRST RATE MORTGAGE LLC                  2179 ASHLEY PHOSPHATE RD SUITE C N. CHARLESTON SC 29406
FIRST RELIANCE BANK                      2170 WEST PALEMETTO STREET FLORENCE SC 29501
FIRST RESIDENTIAL MORTGAGE CORP          507 E TRAVELERS TRL BURNSVILLE MN 55337
FIRST RESIDENTIAL MORTGAGE CORPORATION   949-A W. PACHECO BLVD LOS BANOS CA 93635
FIRST RESIDENTIAL MORTGAGE SERVICES      570 SYLVAN AVENUE ENGLEWOOD CLIFFS NJ 07632
CORP
FIRST SAVINGS FINANCIAL LLC              1810 STAFFORD AVE, SUITE A FREDERICKSBURG VA 22401
FIRST SAVINGS MORTGAGE CORPORATION       8444 W. PARK DRIVE 4TH FLOOR MCLEAN VA 22102
FIRST SECURITIES FINANCIAL SERVICES,     34119 W. TWELVE MILE RD SUITE 355 FARMINGTON HILLS MI 48331
INC.
FIRST SECURITY BANCORP                   314 N. SPRING SEARCY AR 72143
FIRST SELECT FINANCIAL INC               8050 E FLORENCE AVE STE 7 DOWNEY CA 90240
FIRST SELECT MORTGAGE CORP.              1663 SIBLEY BLVD. CALUMET CITY IL 60409
FIRST SOURCE FUNDING, INC.               8 INVERNESS DRIVE EAST, STE 260 ENGLEWOOD CO 80112
FIRST SOURCE MORTGAGE, INC.              446 WESTHILL BLVD #1 APPLETON WI 54914
FIRST SOUTH FINANCIAL CORP.              4705-C OLEANDER DRIVE MYRTLE BEACH SC 29577
FIRST SOUTHWEST BANK                     720 MAIN STREET ALAMOSA CO 81101
FIRST SUFFOLK MORTGAGE CORPORATION       1476 DEER PARK AVENUE N. BABYLON NY 11703
FIRST TAMPA BAY MORTGAGE, INC.           17222-2 ALICO CENTER RD FT. MYERS FL 33967
FIRST TEAM MORTGAGE CORP.                68 TADMUCK ROAD UNIT 3 WESTFORD MA 01886
FIRST UNITED MORTGAGE CORP.              205 S. EOLA DRIVE ORLANDO FL 32801
FIRST UNIVERSAL NETWORK, INC.            127 ROUTE 59 MONSEY NY 10952
FIRST VALLEY MORTGAGE INC.               14663 TITUS STREET SUITE 201 PANORAMA CITY CA 91402
FIRST WASHINGTON MORTGAGE, LLC           2233 WISCONSIN AVENUE, NW SUITE 412 WASHINGTON DC 20007
FIRST WATERVIEW FINANCIAL, L.L.C.        935 ROUTE 34 SUITE 2E MATAWAN NJ 07747
FIRST WORLD MORTGAGE CORP.               127 PROSPECT AVENUE WEST HARTFORD CT 06106
FIRST-RATE MORTGAGE INC OF GEORGIA       2377 TERRELL DR ATLANTA GA 30341
FIRSTAR FINANCIAL, INC                   4719 COMMON VISTA CIRCLE INDIANAPOLIS IN 46220
FIRSTCO MORTGAGE CORPORATION             1505 WEST HIGHWAY 50 OFALLON IL 62269
FIRSTLINE MORTGAGE INC.                  3200 BRISTOL STREET SUITE 720 COSTA MESA CA 92626
FISHER FINANCIAL GROUP INCORPORATED      3303 E. BASELINE ROAD GILBERT AZ 85234
FIVE STAR FINANCIAL SERVICES INC         19700 OAK GROVE AVE PO BOX 1166 PRIOR LAKE MN 55372
FIVE-STAR MORTGAGE INC                   1717 N MILIPITAS BLVD MILPITAS CA 95035
FLAGSHIP FINANCIAL GROUP, LLC            251 WEST RIVERPARK DR. STE 100 PROVO UT 84604
FLAGSHIP FINANCIAL SERVICES INC.         1500 NW 62ND STREET SUITE 206 FORT LAUDERDALE FL 33309
FLAGSHIP MORTGAGE BANC, INC.             12681 NEW BRITTANY BLVD. FT. MYERS FL 33907
FLAGSTAR CAPITAL MARKETS CORPORATION     5151 CORPORATE DR. TROY MI 48098-2639
FLAGSTONE FINANCIAL SERVICES, INC.       1800 BERING SUITE 100 HOUSTON TX 77057
FLAT BRANCH MORTGAGE INC                 501 W CHERRY ST STE 102 COLUMBIA MO 65201
FLAT RATE MORTGAGE LLC                   13545 BARRETT PARKWAY DRIVE SUITE 160 BALLWIN MO 63021
FLEX FUNDING, LLC                        5335 WISCONSIN AVENUE NW SUITE #700 WASHINGTON DC 20015
FLEX LOAN SERVICES LLC                   2592 N LINCOLN AVENUE SUITE F LOVELAND CO 80538
FLORIDA CHOICE MORTGAGE CORP             1 S.W 129 AVE STE 304 PEMBROKE PINES FL 33027
FLORIDA FUNDING & EQUITY                 2334 SW 67 AVE MIAMI FL 33155
FLORIDA HOME EQUITY CORP.                204 CENTURY 21 DRIVE JACKSONVILLE FL 32216
FLORIDA LENDING GROUP INC.               2400 E COMMERCIAL BLVD #215 FT LAUDERDALE FL 33308
FLORIDA UNITED LENDING MTG CO & INVEST. 2101 PONCE DE LEON BLVD CORAL GABLES FL 33134
FMF CAPITAL, LLC                         25800 NORTHWESTERN HWY. SUITE 525 SOUTHFIELD MI 48075
FNB MORTGAGE, LLC                        8230 LEESBURG PIKE SUITE 700 VIENNA VA 22182



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 28 OF 75
                                        LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 41 of 96
Claim Name                               Address Information
FNB SOUTHEAST MORTGAGE CORPORATION       1501 HIGHWOODS BLVD. SUITE 400 GREENSBORO NC 27410
FOLDEN ENTERPRISES INC                   2111 LINCOLN AVE SAN JOSE CA 95125
FORNACI, JONATHAN CHARLES                1601 NORTH MAIN ST #202 WALNUT CREEK CA 94596
FORTUNE FINANCIAL GROUP LLC              26 GARDEN CENTER SUITE 1 BROOMFIELD CO 80020
FORTUNE FINANCIAL MORTGAGE GROUP, INC    4507 FURLING LANE #106 DESTIN FL 32541
FOUNDERS MORTGAGE & FINANCIAL INC        4518 N. 32ND STREET SUITE #201 PHOENIX AZ 85018
FOUR CORNERS REALTY FINANCIAL            161 FASHION LN TUSTIN CA 92780
FRANCE HOME LOANS INC.                   2470 BERRYESSA RD STE H SAN JOSE CA 95133
FRANK HAMILTON GORDON                    19200 VON KARMAN AVE. SUITE 300 IRVINE CA 92612
FRANK R. PETTEWAY                        1975 HAMILTON AVENUE #25 SAN JOSE CA 95125
FRANKLIN FINANCIAL                       2 EAST 22ND STREET, STE. 101 LOMBARD IL 60148
FRANKLIN LOAN CORP                       44-800 VILLAGE COURT PALM DESERT CA 92260
FRANKLIN MORTGAGE CORP                   7200 S. ALTON WAY SUITE B 120 ENGLEWOOD CO 80112
FRANKLIN MORTGAGE FUNDING, INC.          253 MAIN STREET STE. 2, 2ND FLOOR MILFORD MA 01757
FREDERICK DAVID HANCOCK, JR              6290 BAHIA DEL MAR CIR #1 ST PETERSBURG FL 33715
FREE STYLE LENDING LLC                   2501 BLICHMAN AVE SUITE 105 GRAND JUNCTION CO 81505
FREEDOM FIRST MORTGAGE INC               2120 AMES ST EDGEWATER CO 80214
FREEDOM FUNDING GROUP, INC.              1478 ATWOOD AVENUE JOHNSTON RI 02919
FREEDOM HOME MORTGAGE LLC                15 PARK PLACE, SUITE 300 APPLETON WI 54914
FREEDOM LENDING CENTER, INC.             201 PARK PLACE SUITE 207 ALTAMONTE SPRINGS FL 32701
FREEDOM MORTGAGE CORP.                   907 PLEASANT VALLEY AVE. SUITE 3 MT. LAUREL NJ 08054
FREEDOM NATIONAL LENDING LLC             1200 N. COLLEGE AVE STE 2 FAYETTEVILLE AR 72703
FRELS ENTERPRISES INC                    3303 LOUISIANA SUITE #220 HOUSTON TX 77006
FREMONT BANK                             39150 FREMONT BLVD. FREMONT CA 94538
FRESCHTA TUKHI                           2107 N FIRST STREET #570 SAN JOSE CA 95131
FRIENDS AND FAMILY HOME LOANS INC        1800 N LAKE AVE PASADENA CA 91104
FRMC FINANCIAL, INC.                     2661 RIVA ROAD, BLDG 1000 SUITE 1020 ANNAPOLIS MD 21401
FRONTIER BANK FSB                        P.O. BOX 981180 PARK CITY UT 84098
FRONTIER FINANCIAL, INC.                 12400 OLIVE BLVD. ST. LOUIS MO 63141
FRONTIER INVESTMENT COMPANY              1200 EXECUTIVE PARKWAY SUITE 430 EUGENE OR 97401
FRONTIER MORTGAGE GROUP, LLC             8101 E PRENTICE AVE, STE 500 GREENWOOD VILLAGE CO 80111
FRONTLINE FINANCIAL LLC                  4543 S 700 EAST STE 202 SALT LAKE CITY UT 84107
FULL SERVICE LENDING INC                 2805 N GLENOAKS BLVD BURBANK CA 91504
FUNDING SOLUTIONS LENDING CORP.          10535 FOOTHILL BLVD SUITE 350 RANCHO CUCAMONGA CA 91730
FUNDING SOURCE CORP.                     166 ROUTE 59 MONSEY NY 10952
FUNDING TREE INC.                        2460 N. FIRST ST. #260 SAN JOSE CA 95131
FUNDING UNLIMITED LLC                    95-20 63RD ROAD SUITE 'O' REGO PARK NY 11374
FUNDSTAR FINANCIAL LLC                   20400 OBSERVATION DRIVE SUITE 102 GERMANTOWN MD 20876
FUSION FINANCIAL LLC                     3401 QUEBEC STREET SUITE 10000 DENVER CO 80207
FUTURE FINANCIAL INC.                    2707 W. ADVENTURE DR. ANTHEM AZ 85086
G & M MORTGAGE CORP                      224 COMMERCIAL BLVD STE 303 LAUDERDALE BY THE SEA FL 33308
G SQUARED FINANCIAL, LLC                 690 VILLAGE TRACE NE BUILDING 21, SUITE A MARIETTA GA 30067
G&M MORTGAGE CORPORATION                 3221 N ELIZABETH ST PUEBLO CO 81008
GABRIEL FINANCIAL GROUP, INC.            1270 NORTHLAND DRIVE SUITE 370 MENDOTA HEIGHTS MN 55120
GAIL MCADAMS                             217 E. ANAPAMU STREET SANTA BARBARA CA 93101
GALINDO SERVICES INC                     2158 E MAIN ST STOCKTON CA 95205
GALVAN QUAID DOMINGO INC                 229 NORTH CENTRAL AVE SUITE 304 GLENDALE CA 91203
GARCIA MORTGAGE, LLC                     6830 GRAVOIS RD ST. LOUIS MO 63116
GARDEN MORTGAGE CO                       5580 FAR HILLS AVE DAYTON OH 45429



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 29 OF 75
                                         LEHMAN BROTHERS HOLDINGS INC.
          08-13555-scc       Doc 58876     Filed 10/05/18
                                                     ServiceEntered
                                                             List   10/05/18 17:46:40          Main Document
                                                       Pg 42 of 96
Claim Name                                Address Information
GARDEN STATE MORTGAGE CORP               200 BRAEN AVENUE WYCKOFF NJ 07481
GARRISON FINANCIAL SOLUTIONS GROUP INC   2911 WALSINGHAM CT MATTHEWS NC 28105
GARY ALLEN SCHERRER                      2815 CAMINO DEL RIO SOUTH #230 SAN DIEGO CA 92108
GATELY, KARYL ANN                        18 TECHNOLOGY STE 104 IRVINE CA 92618
GATEWAY BANK, FSB                        2306 MERCED STREET SAN LEANDRO CA 94577
GATEWAY BUSINESS BANK                    1403 NORTH TUSTIN AVENUE SUITE 280 SANTA ANA CA 92705
GATEWAY CAPITAL MORTGAGE CORPORATION     13610 BARRETT OFFICE DRIVE MANCHESTER MO 63021
GATEWAY FUNDING DIVERSIFIED MORTGAGE     300 WELSH ROAD BLDG R BUILDING 5 HORSHAM PA 19044
SERVICES LP
GATEWAY FUNDING DIVERSIFIED MORTGAGE     300 WELSH RD. BUILDING 5 HORSHAM PA 19044
SERVICES LP
GATEWAY MORTGAGE CORPORATION             8 E GALENA BLVD SUITE 208 AURORA IL 60806
GATEWAY MORTGAGE GROUP, LLC              6910 E 14TH STREET TULSA OK 74112
GATEWAY MORTGAGE SERVICES, LLC           432 ALLEGHENY RIVER BLVD. OAKMONT PA 15139
GB MORTGAGE LLC                          1290 WESTON RD. WESTON FL 33326
GCN INC                                  7911 PROFESSIONAL CIRCLE HUNTINGTON BEACH CA 92648
GEER FINANCIAL GROUP INC                 13024 BEVERLY PARK RD. SUITE 103 MUKILTEO WA 98275
GEMSTARR MORTGAGE SERVICES INC.          11011 SHERIDAN STREET #209 COOPER CITY FL 33025
GENE LITLE                               155 E CAMPBELL AVE #101 CAMPBELL CA 95008
GENERAL MORTGAGE COMPANY INC             16012 HWY 71 S GREENWOOD AR 72936
GENERAL MORTGAGE CORPORATION             9040 FRIARS RD STE 200 SAN DIEGO CA 92108
GENERATION MORTGAGE ASSOCIATES LLC       5775 5TH AVE N ST PETERSBURG FL 33710
GENERATION V, INC                        5650 GREENWOOD PLAZA BLVD STE 113 GREENWOOD VILLAGE CO 80111
GENESIS FIANANCIAL GROUP INC.            1217 COOPER POINT RD SW #5 OLYMPIA WA 98501
GENESIS FUNDING GROUP LLC                2808 DOUGLAS ST NE WASHINGTON DC 20018-1553
GENESIS NATIONAL MORTGAGE CORP.          2150 JOSHUA'S PATH SUITE 202 HAUPPAUGE NY 11788
GENESIS REALTY INC.                      251 N BRAND BLVD SUITE 203 GLENDALE CA 91203
GENEVA FINANCIAL CORPORATION             501 HAMILTON ST. GENEVA IL 60134
GENPACT MORTGAGE SERVICES, INC.          15420 LAGUNA CANYON ROAD SUITE 100 IRVINE CA 92618
GEORGE L. GLENNON                        410 CORTEZ ROAD W STE 113 BRADENTON FL 34207
GEORGE MASON MORTGAGE LLC                4100 MONUMENT CORNER DRIVE # 100 FAIRFAX VA 22030
GEORGIA FUNDING NETWORK, LLC             6127 OAKBROOK PARKWAY NORCROSS GA 30093
GEORGIA LENDING & INVESTMENTS, INC       322 MAXWELL RD, STE 100 ALPHARETTA GA 30004
GERALD A. POLAK                          50 EAST LOCUST AVENUE WHITE PLAINS NY 10604-2702
GERSHMAN INVESTMENT CORP.                7 N. BEMISTON AVENUE ST. LOUIS MO 63105
GFI MORTGAGE BANKERS, INC                50 BROADWAY NEW YORK NY 10004
GHIMIRE INCORPORATED                     8422 BELLONA LANE SUITE 304 TOWSON MD 21204
GHS MORTGAGE LLC                         567 SYCAMORE VALLEY RD WEST DANVILLE CA 94526
GIBRALTAR FINANCIAL GROUP INC.           4025 AUTOMATION WAY #B4 FORT COLLINS CO 80525
GIBRALTAR MORTGAGE LLC                   4190 BELFORT ROAD SUITE 315 JACKSONVILLE FL 32216
GIL & GIL MORTGAGE CORP.                 4306 N. LINCOLN 2ND FLOOR CHICAGO IL 60618
GILBERT ESCOBEDO, JR.                    3051 COLONY DR. SAN ANTONIO TX 78230
GILBERT ORAHA                            1641 N. FIRST ST. SUITE 225 SAN JOSE CA 95112
GILPIN FINANCIAL SERVICES, INC.          1400 NORTH DUPONT STREET WILMINGTON DE 19806
GILSON, MELVIN R                         831 ALAMO DR. SUITE 9A VACAVILLE CA 95688
GLENDA M FORDE                           373 ATLANTIC AVENUE BROOKLYN NY 11217
GLOBAL ADVISORY GROUP, INC.              2902 COLBY AVENUE EVERETT WA 98201
GLOBAL EQUITY MORTGAGE CORP              7800 CONGRESS AVENUE, SUITE 206 BOCA RATON FL 33487
GLOBAL FINANCIAL, INC.                   181 S FRANKLIN AVE SUITE 202 VALLEY STREAM NY 11581



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                          Page 30 OF 75
                                       LEHMAN BROTHERS HOLDINGS INC.
           08-13555-scc      Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 43 of 96
Claim Name                               Address Information
GLOBAL GROUP REALTY                      336 WILLOW STREET SAN JOSE CA 95110
GLOBAL HOUSING SERVICES LLC              600 WASHINGTON AVE N STE B103 MINNEAPOLIS MN 55401
GLOBAL LENDING GROUP INC.                2561 NURSERY RD SUITE C CLEARWATER FL 33764
GLOBAL LENDING INC                       2085 E COLORADO BL PASADENA CA 91107
GLOBAL MORTGAGE, INC.                    550 NORTH REO STREET SUITE 300 TAMPA FL 33609
GLOBAL QUEST REAL ESTATE & FINANCIAL     39350 CIVIC CENTER DR #110 FREMONT CA 94538
GLOBAL SERVICE ENTERPRISES, INC          6931 ARLINGTON ROAD STE 501 BETHESDA MD 20814
GLOBAL WIDE CAPITAL LLC                  4909 E. MCDOWELL RD. SUITE 103 PHOENIX AZ 85008
GLOBE MORTGAGE AMERICA LLC               475 GRAND AVENUE ENGLEWOOD NJ 07631
GLOBEX LENDING CORP.                     3575 NE 207 STREET SUITE B-7 AVENTURA FL 33180
GMFS LLC                                 7389 FLORIDA BLVD. SUITE 200A BATON ROUGE LA 70806
GOLD CIRCLE MORTGAGE COMPANY             13906 GOLD CIRCLE OMAHA NE 68144
GOLD CREEK FINANCIAL, LLC                900 COFFMAN SUITE D LONGMONT CO 80501
GOLD KEY MORTGAGE LLC                    1146 MAGNOLIA AVE BUENA VISTA VA 24416
GOLD MORTGAGE BANC, INC.                 15095 W. 116TH ST. OLATHE KS 66062
GOLD MOUNTAIN MORTGAGE CORP.             7365 CARNELIAN ST SUITE 204 RANCHO CUCAMONGA CA 91730
GOLD STAR HOME MORTGAGE LLC              3007 N BELT STE K ST. JOSEPH MO 64506
GOLD STAR MORTGAGE FINANCIAL GROUP CORP 3879 PARKARD ROAD ANN ARBOR MI 48108
GOLD STAR MORTGAGE L.P.                  5013 COLLEYVILLE BLVD SUITE 201 COLLEYVILLE TX 76034
GOLDEN BROOK CAPITAL INCORPORATED        18 SHEPPARD PLACE STE D EDISON NJ 08817
GOLDEN HORIZON MORTGAGE INC              520 CAPITOL MALL STE. 650 SACRAMENTO CA 95814
GOLDEN MORTGAGE CORPORATION              818 ROUTE 202-206 BRIDGEWATER NJ 08807
GOLDEN MORTGAGE CORPORATION              43252 WOODWARD AVE., STE. 150 BLOOMFIELD MI 48302
GOLDEN PALM MORTGAGE CORP.               1575 PINE RIDGE RD. SUITE 16 NAPLES FL 34109
GOLDEN STATE MORTGAGES INC.              211 A CITRUS TOWER BLVD CLERMONT FL 34711
GOLDSTONE FUNDING CORP.                  445 HAMILTON AVE SUITE 1102 WHITE PLAINS NY 10601
GOLF SAVINGS BANK                        6505 218TH STREET SW, SUITE 9 MOUNTLAKE TERRACE WA 98043
GONZALES, SYLVIA                         45 3RD AVE, STE 101 CHULA VISTA CA 91910
GOOD FAIATH MORTGAGE INC                 2620 STATE RD 590 UNIT 3 CLEARWATER FL 33759
GOOD FAITH LENDING INC                   1101 CALIFORNIA AVE STE 102 CORONA CA 92881
GOOD SENSE FINANCIAL INC.                4640 E SUNRISE DR STE 211 TUCSON AZ 85718
GOODBRAND LENDING CORPORATION            25910 ACERO SUITE 370 MISSION VIEJO CA 92691
GOODLIN FINANCIAL GROUP INC              8196 SW HALL BLVD STE 101 BEAVERTON OR 97008
GORMAN & GORMAN RESIDENTIAL MORTGAGE     11960 WESTLINE INDUSTRIAL DR ST. LOUIS MO 63146
SERVICES, INC
GOTHAM CITY MORTGAGE CORP.               32-21 JUNCTION BLVD 1ST FLOOR EAST ELMHURST NY 11369
GOVELL FUNDING GROUP, LLC                394 NEW HAVEN AVE SUITE 7 MILFORD CT 06460
GOW PRODUCTIONS INC                      589 VANCE ST CHULA VISTA CA 91910
GPS MORTGAGE CORPORATION                 9800 MT. PYRAMID CT. STE 400 ENGLEWOOD CO 80112
GRACE FINANCIAL NETWORK LLC              10900 CRABAPPLE ROAD SUITE 201 ROSWELL GA 30075
GRACE MORTGAGE SERVICES INC              205 CREEKSTONE RIDGE WOODSTOCK GA 30188
GRACY A ELLIS                            603 E UNIVERSITY DR SUITE 136 CARSON CA 90746
GRADE ONE FINANCIAL INC.                 88 MAIN STREET MILFORD MA 01757
GRAND BANK, NA                           4287 ROUTE ONE SOUTH PO BOX 940 MONMOUTH JUNCTION NJ 08852
GRAND MASTERS LENDING INC                16036 VALLEY BLVD FONTANA CA 92335
GRAND MOUNTAIN BANK, FSB                 3 TEN MILE DRIVE P.O. BOX 964 GRANBY CO 80446
GRAND OAK MORTGAGE CO INC                5225 EAST COOK ROAD GRAND BLANC MI 48439
GRAND RIVER USA LLC                      20200 ORCHARD LANE HOWARD CITY MI 49329
GRANDE HOMES INC                         10175 RANCHO CARMEL DR #A108 SAN DIEGO CA 92128



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 31 OF 75
                                         LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876     Filed 10/05/18
                                                     ServiceEntered
                                                             List   10/05/18 17:46:40          Main Document
                                                       Pg 44 of 96
Claim Name                                Address Information
GRANDEUR FINANCIAL OF OREGON INC         939 WILLAGILLESPIE RD EUGENE OR 97401
GRANITE MORTGAGE & CONSTRUCTION FIN INC 10 RIVER PARK PLACE SUITE 802 ST PAUL MN 55107
GREAT AMERICAN CAPITAL CORP              1851 NW 125TH AVE SUITE 110 PEMBROKE PINES FL 33028
GREAT AMERICAN EQUITY MORTGAGE INC       1035 BOYCE RD, #220 PITTSBURGH PA 15241
GREAT AMERICAN LOAN CORP.                313 JUDAH ST. SUITE 1 ROSEVILLE CA 95678
GREAT AMERICAN MORTGAGE CO OF FLORIDA    12543 S. TAMIAMI TR WARM MINERAL SPRINGS FL 34287
GREAT EASTERN MORTGAGE & INVESTMENT,     825 PARKWAY, SUITE 1 JUPITER FL 33477
INC
GREAT LAKES FINANCE INC.                 21800 HAGGERTY RD NORTHVILLE MI 48167
GREAT LAKES FUNDING GROUP INC            6549 W NORTH AVENUE OAK PARK IL 60302
GREAT LAKES LENDING INC                  3254 RICE ST LITTLE CANADA MN 55126
GREAT LAKES RESIDENTIAL MORTGAGE CO      835 E RAND RD ARLINGTON HEIGHTS IL 60004
GREAT OAK MORTGAGE COMPANY. LLC          2350 AIRPORT FREEWAY, SUITE 505 BEDFORD TX 76022
GREAT WESTERN FINANCIAL SERVICES, INC.   5408 W. PLANO PARKWAY PLANO TX 75093
GREATER CAPITAL DISTRICT FUNDING, LLC    251 NEW KARNER RD STE 205 ALBANY NY 12205
GREATER ENTERPRISES INC.                 1055 E. COLORADO BLVD #500 PASADENA CA 91106
GREATER LOUISVILLE MORTGAGE GROUP LLC    2610-B GLEESON LOUISVILLE KY 40299
GREATER PGH HOME EQUITY INC              3901 WASHINGTON ROAD SUITE 202 MCMURRAY PA 15317
GREEN CENTURY, INC.                      8043 OLD YORK ROAD ELKINS PARK PA 19027
GREEN VALLEY MORTGAGE CORP.              1741-B NORTH OCEAN AVENUE MEDFORD NY 11763
GREEN VALLEY REALTY & MORTGAGE CO        500 E CALVAVERAS BLVD SUITE 201 MILPITAS CA 95035
GREENBACK FUNDING INC                    2139 TAPO ST #115 SIMI VALLEY CA 93063
GREENBRIAR MORTGAGE INC.                 690 ROYAL SAINT GEORGES DRIVE GREENWOOD IN 46143
GREENLEAF FINANCIAL SERVICES INC         17626 NATHAN'S DRIVE TAMPA FL 33647
GREENSTREET FINANCIAL GROUP, INC.        990 STEWART AVENUE GARDEN CITY NY 11530
GREENTHREE MORTGAGE LTD.                 1115-1 N SHOOP AVE WAUSEON OH 43567
GREENTREE MORTGAGE COMPANY               10000 LINCOLN DRIVE WEST SUITE 5 MARLTON NJ 08053
GREENWICH HOME MORTGAGE                  240 CEDAR KNOLLS ROAD CEDAR KNOLLS NJ 07927
GREENWOOD PROPERTIES LLC                 204 RIDGE STREET CHARLOTTESVILLE VA 22901
GREG ALEN LEVY                           1000 W. COLLEGE AVENUE SANTA ROSA CA 95401
GREGG EDWARD WATKINS                     5703 OBERLIN DRIVE SUITE 212 SAN DIEGO CA 92121
GREGORY L. DOEDEN                        22556 E WEAVER DR AURORA CO 80016
GROUP 2000 REAL ESTATE SERVICES, INC.    8010 HAVEN AVENUE RANCHO CUCAMONGA CA 91730
GROUP 4M INVESTMENTS & MANAGEMENT INC    24422 AVENIDA DE LA CARLOTA SUITE 290 LAGUNA HILLS CA 92653
GROUP BANKERS FUNDING INC                9901 PARAMOUNT BLVD STE 105 DOWNEY CA 90240
GSA MORTGAGE INCORPORATED                1990 W CAMELBACK ROAD #308 PHOENIX AZ 85015
GSF MORTGAGE CORPORATION                 19395 W. CAPITOL DR SUITE 100 BROOKFIELD WI 53045
GSL MORTGAGES INC                        2449 6TH STREET LIVERMORE CA 94550
GTT ENTERPRISES, INC.                    111 DEERWOOD ROAD, SUITE 355 SAN RAMON CA 94583
GUARANTEE MORTGAGE CORPORATION           2257-F LARKSPUR LANDING CIR LARKSPUR CA 94939
GUARANTEE MORTGAGE INC                   1111 BRICKELL AVE MIAMI FL 33131
GUARANTEED FINANCIAL CORP                6231 W. ROOSEVELT ROAD BERWYN IL 60402
GUARANTEED HOME MORTGAGE COMPANY, INC.   2 GANNETT DRIVE SUITE 110 WHITE PLAINS NY 10604
GUARANTEED MORTGAGE BROKERS, INC.        4742 NW 2ND AVE. BOCA RATON FL 33431
GUARANTEED RATE, INC.                    3940 N. RAVENSWOOD CHICAGO IL 60613
GUARANTY BANK AND TRUST COMPANY          11806 E. OSWEGO ST. ENGLEWOOD CO 80112
GUARANTY FEDERAL FINANCIAL CORP.         160 FARMINGTON AVENUE FARMINGTON CT 06032
GUARANTY MORTGAGE BANK, INC              1624 MARKET ST, STE 201 DENVER CO 80202
GUARANTY MORTGAGE CORP                   4208 198TH STREET SOUTH WEST LYNNWOOD WA 98036



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 32 OF 75
                                       LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 45 of 96
Claim Name                               Address Information
GUARDHILL FINANCIAL CORP.                950 3RD AVENUE 24TH FLOOR NEW YORK NY 10022
GUARDIAN FIRST FUNDING GROUP, LLC        48 SOUTH SERVICE ROAD STE 320 MELVILLE NY 11747
GUARDIAN MORTGAGE GROUP - LODO LLC       1523 18TH ST STE 1B DENVER CO 80202
GUARDIAN MORTGAGE GROUP, LLC             7900 EAST UNION AVENUE, SUITE 1001 DENVER CO 80237
GUARDIAN MORTGAGE INC.                   10614 ALISON DR. BURKE VA 22015
GUILD MORTGAGE COMPANY                   9160 GRAMERCY DRIVE SAN DIEGO CA 92123
GULF ATLANTIC FUNDING GROUP INC.         5400 SOUTH UNIVERSITY DRIVE SUITE 603 DAVIE FL 33328
GULF STATES MORTGAGE CORP.               217 COMMERCIAL BLVD. STE A LAUDERDALE BY THE SEA FL 33308
GULF STATES MORTGAGE CORPORATION         5206 F.M. 1960 WEST SUITE 210 HOUSTON TX 77069
GULF TO BAY MORTGAGE COMPANY             3375 34TH STREET NORTH SUITE 206 ST. PETERSBURG FL 33713
GULFSIDE MORTGAGE, INC.                  10911 BONITA BEACH ROAD SUITE 1071 BONITA SPRINGS FL 34135
GULFSTREAM BUSINESS BANK                 2400 SE MONTEREY ROAD STUART FL 34996
GUTI GROUP, INC.                         1616 EAST INDIAN SCHOOL ROAD SUITE 100 PHOENIX AZ 85016
H & L MORTGAGE, INC.                     50 BRIAR HOLLOW LAN STE 490 WEST HOUSTON TX 77027
H. JAMES BROWNING                        1001 W. GLEN OAKS LANE SUITE 101 MEQUON WI 53092
H. WILLIAM EATOCK JR.                    7415 AQUARINA BEACH DRIVE STE 302 MELBOURNE BEACH FL 32951
HA THI DO                                6201 GREENBACK LANE SUITE G CITRUS HEIGHTS CA 95621
HALEAKALA HOME LOANS, LTD                101 E KAAHUMANU AVE. SUITE G KAHULUI HI 96732
HAMILTON FS, LLC                         444 MAIN STREET CHESTER NJ 07930
HAMILTON GROUP FUNDING, INC.             10044 GRIFFIN ROAD COOPER CITY FL 33328
HAMMER FINANCIAL CORP.                   4849 N. MILWAUKEE AVE SUITE 806 CHICAGO IL 60630
HAMMER SPECIALTY FOODS INC.              700 W. GERMANTOWN PIKE SUITE 201 NORRISTOWN PA 19403
HANOVER FUNDING, LLC                     39 RT 46 EAST UNIT 802 PINE BROOK NJ 07058
HANOVER MORTGAGE CORPORATION             230 HILTON AVE. SUITE 101 HEMPSTEAD NY 11550
HARBOR 1ST MORTGAGE CORP.                12345 JONES ROAD SUITE 185 HOUSTON TX 77070
HARBOR POINT MORTGAGE COMPANY            1117 S. MILWAUKEE AVE SUITE B-4 LIBERTYVILLE IL 60048
HARBORSIDE MORTGAGE OF FLORIDA, INC.     26344 US 19 N CLEARWATER FL 33761
HARBOUR MORTGAGE COMPANY                 4196 PONTIAC LAKE RD. WATERFORD MI 48328
HARBOUR POINTE MORTGAGE LLC              12003 MUKILTEO SPEEDWAY, SUITE 104 MUKILTEO WA 98275
HARDING MORTGAGE ASSOCIATES INC          20311 61ST AVE SE WOODINVILLE WA 98072
HARRIS FUNDING, CORP.                    9000 SUNSET BOULEVARD #1408 LOS ANGELES CA 90069
HARRIS HANSON & FOX INC                  195 E HILLCREST DR # 116 THOUSAND OAKS CA 91360
HARRISON ADEBOLA OGUNLEYE                2025 SAN LUIS AVE STE 16 MOUNTAIN VIEW CA 94043
HARTFORD FINANCIAL SERVICES, INC.        9933 LAWLER AVENUE #105 SKOKIE IL 60077
HARTLAND FINANCIAL CORP                  4901 NW 17TH WAY FORT LAUDERDALE FL 33309
HARTLAND MORTGAGE CENTERS, INC.          1900 WEST 75TH STREET WOODRIDGE IL 60517
HARVEST HOME MORTGAGE SOURCE LLC         555 BROADHOLLOW ROAD SUITE 300 MELVILLE NY 11747
HAT CHEONG LAU                           19925 STEVENS CREEK BLVD. CUPERTINO CA 95014-2358
HAWAII MORTGAGE COMPANY, INC.            443 PORTLOCK RD. HONOLULU HI 96825
HAWKEYE MORTGAGE LLC                     7405 UNIVERSITY BLVD #2 DES MOINES IA 50325
HAWKVIEW I, INC.                         125 MAIN ST. MT. KISCO NY 10549
HDS MORTGAGE, LLC                        3110 S. WADSWORTH SUITE 106 DENVER CO 80227
HEALTH ONE CREDIT UNION                  26440 HOOVER RD SUITE C WARREN MI 48093
HEARTLAND BANK                           14125 CLAYTON ROAD CHESTERFIELD MO 63017
HEARTLAND FUNDING & CAPITAL, LLC         611 THEBE STREET CAIRO NE 68824
HECTOR LUIS PADILLA                      2366 REO DRIVE SAN DIEGO CA 92139
HELPBRINGER MORTGAGE SERVICES, INC.      57 E. WILSON BRIDGE RD. SUITE 100 WORTHINGTON OH 43085
HENRY & JUNE INC                         801 S UNIVERSITY DR STE A-129 PLANTATION FL 33324
HERBERG INC                              950 S BASCOM AVE STE 2112 SAN JOSE CA 95128



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 33 OF 75
                                       LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc        Doc 58876    Filed 10/05/18
                                                   ServiceEntered
                                                           List   10/05/18 17:46:40            Main Document
                                                     Pg 46 of 96
Claim Name                              Address Information
HERITAGE FINANCIAL CORP.                164 SOUTH STREET JERSEY CITY NJ 07307
HERITAGE FINANCIAL LLC                  370 INTERLOCKEN BLVD SUITE #409 BROOMFIELD CO 80021
HERITAGE FINANCIAL SOLUTIONS LLC        7264 COLUMBIA ROAD MAINEVILLE OH 45039
HERITAGE HOME FINANCE LLC               23077 GREENFIELD #231 SOUTHFIELD MI 48075
HERITAGE LENDING GROUP, INC.            503 BLACKBURN DRIVE MARTINEZ GA 30907-8201
HERITAGE MORTGAGE BANKING CORP          25 LINDSLEY DRIVE MORRISTOWN NJ 07960
HERITAGE MORTGAGE SERVICES LLC          27900 CHAGRIN BLVD SUITE E212 WOODMERE OH 44122
HERITAGECHOICE FINANCIAL GROUP LLC      4436 MAGNOLIA PATH DECATUR GA 30034
HERNANDEZ-CHAVEZ PLATINUM FINANCIAL,    11801 BEVERLY BLVD WHITTIER CA 90601
INC
HESTIA MORTGAGE CORPORATION             7826 W. OAKBROOK CIR MADISON WI 53717
HH HORIZON FUNDING, LP                  4101 WILLIAM D TATE AVE SUITE 220 GRAPEVINE TX 76051
HI-TECH MORTGAGE SERVICES LLC           540 GALLIVAN BLVD DORCHESTER MA 02124
HICKORY MORTGAGE CO. INC.               RT 611 P.O. BOX 15 TANNERSVILLE PA 18372
HIGH PERFORMANCE LENDING INC            28494 WESTINGHOUSE PL STE 306 VALENCIA CA 91355
HIGH PLAINS LENDING, LLC                10475 PARK MEADOWS DRIVE STE 600 LONE TREE CO 80124
HIGH POINT MORTGAGE CORP.               10000 IH 10 WEST SUITE 433 SAN ANTONIO TX 78230
HIGHLANDS CAPITAL GROUP, LLC            1205 HILLTOP PARKWAY STEAMBOAT SPRINGS CO 80487
HILLSIDE MORTGAGE, INC.                 557 PETERSON LANE AUSTIN TX 78734
HKM CHECKTAX POSTAL CORP.               10001 DENISON AVE CLEVELAND OH 44102
HLMC REALTY SERVICES LLC                17600 PULASKI COUNTRY CLUB HILL IL 60478
HMM ENTERPRISES INC.                    2205 SAWGRASS VILLAGE DR PONTE VEDRA BEACH FL 32082
HMW & JK ENTERPRISES INC.               1290 24TH AVE SAN FRANCISCO CA 94122
HOLBROOK MORTGAGE, LLC                  13455 NOEL ROAD SUITE 1000 DALLAS TX 75240
HOLMGREN & ASSOCIATES                   1900 MOUNTAIN BLVD OAKLAND CA 94611
HOLT REALTY, INC.                       2011 WEST COLORADO AVE. COLORADO SPRINGS CO 80904
HOME & MORTGAGE RESOURCE, LLC.          2200 WESTPORT PLAZA DR. ST LOUIS MO 63146
HOME 1ST LENDING LLC                    1973 LONGWOOD LAKE MARY RD LONGWOOD FL 32750
HOME 4 ALL REALTY & MORTGAGE INC.       405 MARINA CENTER SUISUN CITY CA 94585
HOME BUYERS MORTGAGE CO., INC.          1640 OLD PECOS TRAIL, SUITE E/F SANTA FE NM 87505
HOME CAPITAL FUNDING                    3131 CAMINO DEL RIO NORTH STE 320 SUITE 320 SAN DIEGO CA 92108
HOME CAPITAL FUNDING                    3131 CAMINO DEL RIO NORTH SUITE 320 SAN DIEGO CA 92108
HOME EQUITY MORTGAGE, LLC               2670 MEMORIAL BLVD SUITE C MURFREESBORO TN 37129
HOME FINANCE USA, INC.                  23812 140TH AVE. E GRAHAM WA 98338
HOME FINANCIAL SERVICES INC.            72 JERICHO TURNPIKE MINEOLA NY 11501
HOME FIRST LLC                          2902 N. CENTRAL PARK AVE. UNITS 1N & 1S CHICAGO IL 60618
HOME FIRST MORTGAGE, LLC                1675 MONTCLAIR RD SUITE 230 BIRMINGHAM AL 35210
HOME FRONT LENDING LLC                  635 NORTH HYER AVE. ORLANDO FL 32803
HOME GROWN LENDING ALLIANCE             7700 E. ARAPAHOE RD SUITE 230 CENTENNIAL CO 80112
HOME LENDERS OF GEORGIA, LLC            1355 TERRILL MILL ROAD, BLDG. 1472 SUITE #250 MARIETTA GA 30067
HOME LENDING OF AMERICA, INC            5299 DTC BLVD STE 290 GREENWOOD VILLAGE CO 80111
HOME LOAN CENTER, INC                   163 TECHNOLOGY DRIVE IRVINE CA 92618
HOME LOAN EXPRESS HAWAII, LLC           151 EAST WAKEA AVE SUITE 204 KAHULUI HI 96732
HOME LOAN MORTGAGE CORP                 1101 TWIN PEAK CIRCLE LONGMONT CO 80503
HOME LOAN MORTGAGE CORPORATION          11776 MARIPOSA ROAD HESPERIA CA 92345
HOME LOANS OF HAWAII LLC                1286 KALANI ST #B-208 HONOLULU HI 96817
HOME LOANS UNLIMITED INC                28200 BOUQUET CANYON SUITE F SANTA CLARITA CA 91350
HOME MONEY LOANS LLC                    7236 S 2740 E STE B SALT LAKE CITY UT 84121
HOME MORTGAGE LENDERS, INC.             4819 EAST BUSCH BLVD #206-1 TAMPA FL 33617



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                           Page 34 OF 75
                                         LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876     Filed 10/05/18
                                                     ServiceEntered
                                                             List   10/05/18 17:46:40           Main Document
                                                       Pg 47 of 96
Claim Name                                Address Information
HOME MORTGAGE SERVICES LLC               6886 S. YOSEMITE ST STE 232 CENTENNIAL CO 80112
HOME MORTGAGE SOURCE, LLC                605 E MICHIGAN AVE LANSING MI 48912
HOME OWNERS MORTGAGE CORP, LLC           5441 BOEING DRIVE, SUITE 200 LOVELAND CO 80538
HOME OWNERS MORTGAGE LLC                 430 MAIN ST. WINDSOR CO 80550
HOME PRO REALTY INC.                     4506 E. LAPALMA AVE ANAHEIM HILLS CA 92807
HOMEFIRST MORTGAGE CORPORATION           207 SOUTH ALFRED STREET ALEXANDRIA VA 22314
HOMEGATE MORTGAGE, LLC                   9100 CENTRE POINTE DR, STE 110 WEST CHESTER OH 45069
HOMELAND FUNDING SOLUTIONS INC           20 CENTERVILLE RD. WARWICK RI 02886
HOMELENDERS INC.                         220 N STATE RD 7 SUITE 203 HOLLYWOOD FL 33021
HOMELINK MORTGAGE CORP.                  10 LANDING CIRCLE #5 CHICO CA 95973
HOMELINK MORTGAGE INC                    12700 NE 124TH STREET #205 KIRKLAND WA 98034
HOMELOANS 'R' US INC                     630 F GRAND AVENUE CARLSBAD CA 92008
HOMELOANS INC                            31534 RAILROAD CANYON ROAD CANYON LAKE CA 92587
HOMEMAKERS MORTGAGE INC                  16880 W BERNARDO DR STE 210 SAN DIEGO CA 92127
HOMEPLUS CORPORATION                     3505 CAMINO DEL RIO SOUTH SUITE 264 SAN DIEGO CA 92108
HOMEQUEST FUNDING LLC                    2221 LEE ROAD SUITE 11 WINTER PARK FL 32789
HOMEQUEST MORTGAGE CORPORATION           25283 CABOT RD STE 108 LAGUNA HILLS CA 92653
HOMEQUEST MORTGAGE, LLC                  1128 EAST GREENWAY RD SUITE 102 MESA AZ 85203
HOMERICA MORTGAGE CORPORATION            235 MAMARONECK AVENUE WHITE PLAINS NY 10605
HOMES AND LOANS USA.COM                  440 EAST SAMPLE ROAD #201 POMPANO BEACH FL 33064
HOMES.COM, INC.                          13155 SW 42ND STREET , STE. 107 MIAMI FL 33175
HOMESERVICES LENDING, LLC                6800 FRANCE AVENUE SOUTH SUITE 655 EDINA MN 55435
HOMESIDE FUNDING CORP.                   184-04 HILLSIDE AVE SUITE 202 HOLLIS NY 11423
HOMESMART MORTGAGE LLC                   5611 NORTH 16TH STREET, SUITE 100 PHOENIX AZ 85016
HOMESOURCE LENDING INC.                  4540 SOUTHSIDE BLVD #603 JACKSONVILLE FL 32216
HOMESTATE MORTGAGE COMPANY, LLC          3801 CENTERPOINT DRIVE, #100 ANCHORAGE AK 99503
HOMESTATE MORTGAGE CORPORATION           4405 NORTHSIDE PARKWAY, SUITE 2103 ATLANTA GA 30327
HOMESTEAD FUNDING CORP.                  8 AIRLINE DRIVE ALBANY NY 12205
HOMESTEAD REAL ESTATE SERVICES INC       PO BOX 875 JACKSON CA 95642
HOMETOWN MORTGAGE CO. INC.               96 FRENEAU AVE MATAWAN NJ 07747
HOMETOWN MORTGAGE COMPANY, INC.          417 NOLANA SUITE B MCALLEN TX 78504
HOMETRUST MORTGAGE COMPANY               5353 W. ALABAMA STREET SUITE 500 HOUSTON TX 77056
HOMETRUST MORTGAGE CORPORATION           1475 EAST WOODFIELD ROAD, SUITE 110 SCHAUMBURG IL 60173
HORAN MORTGAGE GROUP LLC                 306 DARTMOUTH STREET SUITE 108 BOSTON MA 02116
HORGA INC                                17811 NE GLISAN ST PORTLAND OR 97230
HORIZON FINANCIAL GROUP, INC             30665 NORTHWESTERN HWY, STE. 270 FARMINGTON HILLS MI 48334
HORIZON FINANCIAL INC.                   31 BOLAND CT GREENVILLE SC 29615
HORIZON FINANCIAL MORTGAGE CORPORATION   2423 W 7TH ST ST. PAUL MN 55116
HORRY COUNTY STATE BANK                  5201 BROAD STREET LORIS SC 29569
HORSETOOTH FINANCIAL GROUP, INC.         2708 DENVER DRIVE FT. COLLINS CO 80525
HOUSING USA MORTGAGES INC                315 SE 11 STREET FORT LAUDERDALE FL 33316
HOWARD DOPPELT                           2555 NE 15TH STREET POMPANO BEACH FL 33062
HOZ MORTGAGE SERVICES CORP.              8180 NW 36 ST SUITE 420 MIAMI FL 33166
HR LENDING                               1745 SHEA CENTER DRIVE 4TH FLOOR HIGHLANDS RANCH CO 80126
HS FINANCIAL SERVICES INC.               7901 SOUTHPARK PLAZA SUITE 108 LITTLETON CO 80120
HUANG, CHRISTOPHER C                     3082 STEVENS LN SAN JOSE CA 95148
HUDSON HOME LOANS LLC                    39 LIBRARY ST HUDSON NH 03051
HUETE MORTGAGE INC                       2200 POWELL ST STE 900 EMERYVILLE CA 94608
HUNT D. ROSE                             11521 JAMES GRANT DR. EL PASO TX 79936



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 35 OF 75
                                       LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 48 of 96
Claim Name                               Address Information
HUNTER LENDING LLC                       621 17TH STREET #1423 DENVER CO 80293
HUNTER MORTGAGE COMPANY                  1465 NORTHSIDE DRIVE SUITE 222 ATLANTA GA 30318
HURACO INC.                              22935 LYONS AVE UNIT E/F NEWHALL CA 91321
HUTTON FINANCIAL SERVICES, INC           13300 OLD BLANCO RD SUITE 147 SAN ANTONIO TX 78216
HWH UNLIMITED INC                        43386 BUSINESS PARK DRIVE TEMECULA CA 92590
I-LEND MORTGAGE INC.                     118 KUPUOHI ST #C-4 LAHAINA HI 96761
I.M. FINANCIAL, INC                      1075 YORBA PLACE SUITE 102 PLACENTIA CA 92870
I.M.S. MORTGAGE SERVICES LLC             174 CLARKSON ROAD SUITE 205 ELLISVILLE MO 63011
ICEBERG FINANCIAL, LLC                   3125 W COLORADO AVE DENVER CO 80219
ICG MORTGAGE CONSULTING GROUP INC        700 AIRPORT BLVD #410 BURLINGAME CA 94010
IDEAL FINANCIAL MORTGAGES INC            1277 SPRING CIRCLE DR CORAL SPRINGS FL 33071
IDEAL HOME LOANS, INC.                   5300 DTC PARKWAY SUITE 150 GREENWOOD VILLAGE CO 80111
IFREEDOM DIRECT CORPORATION              2363 SO. FOOTHILL DRIVE SALT LAKE CITY UT 84109
IFREEDOM DIRECT CORPORATION              2363 S. FOOTHILL DRIVE SALT LAKE CITY UT 84109
IKON REAL ESTATE INC.                    1044 C ST SUITE B HAYWARD CA 94541
ILN INDUSTRIES INC                       9000 W SUNSET BLVD SUITE 415 WEST HOLLYWOOD CA 90069
ILTIS LENDING GROUP INC.                 1348 FRUITVILLE ROAD SUITE 303 SARASOTA FL 34236
IMF FUNDING, LC                          929 FEE FEE ROAD, SUITE 200 MARYLAND HEIGHTS MO 63043
IMMEDIATE FUNDING, INC.                  16000 VENTURA BLVD. 8TH FLOOR ENCINO CA 91436
IMORTGAGE.COM, INC.                      4800 NORTH SCOTTSDALE ROAD SUITE 3800 SCOTTSDALE AZ 85251
IN TOUCH MORTGAGE, INC.                  1336 N. FEDERAL HWY POMPANO BEACH FL 33062
INDCAP INDEPENDENT CAPITAL INC.          5050 S TACOMA WAY #1A TACOMA WA 98409
INDEPENDENT FINANCIAL SERVICES GROUP     1820 E. GARRY AVE. SUITE 209 SANTA ANA CA 92705
INC
INDEPENDENT HOME MORTGAGE CORP.          311 S. MAIN STREET P.O. BOX 1416 PALISADE CO 81526
INDY MORTGAGE, INC                       8136 BASH STREET, SUITE 100 INDIANAPOLIS IN 46250
INFINITY FINANCIAL SERVICES, LLC         4936 FAIRMONT AVE SUITE 201 BETHESDA MD 20814
INFINITY FUNDING GROUP INC               1465 N. UNION BLVD. COLORADO SPRINGS CO 80909
INFINITY FUNDING L.L.C.                  6640 N. ORACLE ROAD SUITE 130 TUCSON AZ 85704
INFINITY HOME MORTGAGE COMPANY, INC      1934 OLNEY AVE SUITE 100 CHERRY HILL NJ 08003
INFOLOAN, INC.                           1735 N. FIRST ST. SUITE 110 SAN JOSE CA 95112
INFORMATION SYSTEM INTERNATIONAL INC     17186 77TH AVE N MAPLE GROVE MN 55311
INNOVATION MORTGAGE                      8543 S REDWOOD ROAD SUITE D WEST JORDAN UT 84088
INNOVATIVE ISLAND MORTGAGES INC          725 KAPIOLANI BLVD #C111 HONOLULU HI 96813
INNOVATIVE MORTGAGE SERVICES INC         1430 FLORES COURT TRINITY FL 34655
INNOVATIVE MORTGAGE SOLUTIONS, LLC       200 LAKE DRIVE EAST SUITE 110 CHERRY HILL NJ 08002
INNOVATIVE PROPERTY SERVICES, INC.       2700 N 29 AVE #203 HOLLYWOOD FL 33020
INNOVATOR MORTGAGE LLC                   1987 N. RIVERSIDE AVE PROVO UT 84604
INNOVEX MORTGAGE, INC.                   9775 TOWNE CENTRE DR. SAN DIEGO CA 92121
INSIGHT MORTGAGE LENDING, LLC            4455 E. BROADWAY RD, STE 108 MESA AZ 85206
INSPIRED FINANCING, LLC                  429 CENTRAL AVE ST PETERSBURG FL 33701
INSTALOAN CORPORATION                    5250 W CENTURY BLVD SUITE 500 LOS ANGELES CA 90045
INTEGRA FUNDING GROUP INC.               41695 DATE STREET, SUITE 100 MURRIETA CA 92562
INTEGRA MORTGAGE & INVESTMENT, INC.      498 PALM SPRINGS DR, SUITE 100 ALTAMONTE SPRINGS FL 32701
INTEGRAL MORTGAGE COMPANY                610 PROFESSIONAL DRIVE SUITE 225 GAITHERSBURG MD 20879
INTEGRATED FINANCIAL SOLUTIONS, LLC      10176 BALTIMORE NATIONAL PIKE ELLICOTT MD 21042
INTEGRATED MORTGAGE STRATEGIES, LTD.     300 MEADOWMONT VILLAGE CIRCLE STE 333 CHAPEL HILL NC 27517
INTEGRITY FIRST FUNDING GROUP, INC.      1237 LADY MARION LANE DUNEDIN FL 34698
INTEGRITY FUNDING GROUP, INC.            999 SW DISK DR - SUITE 105 BEND OR 97702



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 36 OF 75
                                         LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876     Filed 10/05/18
                                                     ServiceEntered
                                                             List   10/05/18 17:46:40          Main Document
                                                       Pg 49 of 96
Claim Name                                Address Information
INTEGRITY FUNDING, INC.                  119 MAIN STREET SOUTH RIVER NJ 08882
INTEGRITY HOME FUNDING LLC               197 W. SPRING VALLEY AVENUE MAYWOOD NJ 07607
INTEGRITY HOME LOANS, L.L.C.             1942 WINDING VIEW SAN ANTONIO TX 78258
INTEGRITY HOME MORTGAGE INC              4026 HIGHWAY 16 NORTH DENVER NC 28037
INTEGRITY LENDING GROUP, INC.            8601 NW 58 ST SUITE 102 DORAL FL 33166
INTEGRITY MORTGAGE & FINANCIAL INC       5528 LIBRARY LANE COLORADO SPRINGS CO 80918
INTEGRITY MORTGAGE & INVESTMENTS INC.    2303 N. PINE AVE BLDG #200 OCALA FL 34475
INTEGRITY MORTGAGE CORPORATION OF TEXAS 8676 SKILLMAN DALLAS TX 75243
INTEGRITY MORTGAGE GROUP                 9683 TIERRA GRANDE STREET #102 SAN DIEGO CA 92126
INTEGRITY MORTGAGE GROUP INC             1265 HIGHWAY 10 W SUITE 8 DETROIT LAKES MN 56501
INTEGRITY MORTGAGE GROUP INC             1499 BLAKE STREET SUITE 8 DENVER CO 80202
INTEGRITY MORTGAGE GROUP LLC             8595 COLLEGE BLVD SUITE 130 OVERLAND PARK KS 66210
INTEGRITY MTG AND FINANCIAL SVCS, INC.   147 COLUMBIA TURNPIKE STE 109 FLORHAM PARK NJ 07932
INTEGRITY RESIDENTIAL MORTGAGE GROUP     7610 FALLS OF NEUSE SUITE 100 RALEIGH NC 27615
INTER USA BANCORP, INCORPORATED          8020 N. LINCOLN SKOKIE IL 60077
INTERCOASTAL MORTGAGE COMPANY & ASSOC., 1 PURLIEU PLACE, #130 WINTER PARK FL 32792
INC
INTERCOUNTY MORTGAGE NETWORK CORP.       3400 HIGHWAY 35 HAZLET NJ 07730
INTERIM CAPITAL MORTGAGE, LLC            875 PASADENA AVENUE S. ST. PETERSBURG FL 33707
INTERLINC MORTGAGE, INC.                 19221 I-45 SOUTH SUITE 210 CONROE TX 77385
INTERLINK MORTGAGE CORPORATION           7310 N.16TH STREET #210 SUITE 156 PHOENIX AZ 85020
INTERMOUNTAIN CAPITAL LLC                11075 S. STATE #18 SANDY UT 84070
INTERMOUNTAIN INDUSTRIES, INC.           5137 S. 1500 WEST RIVERDALE UT 84405
INTERMOUNTAIN MORTGAGE COMPANY, INC.     2029 SIDEWINDER DRIVE SUITE 200 PARK CITY UT 84060
INTERNATIONAL MORTGAGE INVESTORS, INC.   240 CRANDON BLVD, SUITE 234 KEY BISCAYNE FL 33149
INTERNATIONAL MORTGAGE SERVICES LLC      2407 HWY. 71 SUITE 2405-B SPRING LAKE HEIGHTS NJ 07762
INTERNATIONAL PARTNERS GROUP INC         6135 NW 167 ST STE E-22 MIAMI FL 33015
INTERPACIFIC SOUTHLAND INC               14101 ASTORIA ST SYLMAR CA 91342
INTERSTATE FINANCIAL CORPORATION         1000 TECH ROAD MADISON HEIGHTS MI 48071
INTERSTATE MORTGAGE ALLIANCE CORP        7611 ETIWANDA AVE RANCHO CUCAMONGA CA 91739
INTERSTATE MORTGAGE SERVICE INC          4135 S. POWER ROAD #133 MESA AZ 85212
INTOHOMES MORTGAGE SERVICES INC.         401 COURT ST. RENO NV 89501
INTRACOASTAL MORTGAGE CORPORATION        5206 10TH AVENUE N LAKE WORTH FL 33463
INTRADE USA CORP.                        175 FULTON STREET HEMPSTEAD NY 11550
INVENTIVE MORTGAGE CORPORATION           10330 W. ROOSEVELT RD, SUITE 204 WESTCHESTER IL 60154
INVESTMENT PROPERTY FUNDING, INC.        9780 MT. PYRAMID COURT SUITE 270 ENGLEWOOD CO 80112
INVESTORS MORTGAGE SERVICES INC          502 CUSTER WAY SE STE B TUMWATER WA 98501
IOWA MORTGAGE & CONSULTING SERVICES      4730 SW 9TH ST SUITE B DES MOINES IA 50315
INC.
IOWA MORTGAGE ASSOCIATES, INC.           1111 E. ARMY POST ROAD, SUITE 486 DES MOINES IA 50315
IRIS R WOOD                              1783 WASHINGTON RD STE 100 EAST POINT GA 30344
ISIDORO P JIMENEZ                        6712 FRIENDS AVE #A WHITTIER CA 90601
ISLAND CAPITAL MORTGAGE, INC.            44 COCOANUT ROW, STE., # M-207A PALM BEACH FL 33480
ISLAND COMMUNITY LENDING                 65-1158 MAMALAHOA HWY, #16 KAMUELA HI 96743
ISLAND MORTGAGE SOURCE INC               500 MANONO STREET #103 HILO HI 96720
ISLAND REALTY & MORTGAGE LLC             1361 13TH AVE. S #245-A JACKSONVILLE BEACH FL 32250
IVEX MORTGAGE LLC                        5500 COTTONWOOD LN STE 108 PRIOR LAKE MN 55372
IWAYLOAN, LP                             10190 OLD KATY ROAD SUITE 350 HOUSTON TX 77043
J & M BUSINESS SERVICES INC.             8368-104 SIX FORKS RD RALEIGH NC 27615



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                        Page 37 OF 75
                                         LEHMAN BROTHERS HOLDINGS INC.
           08-13555-scc      Doc 58876     Filed 10/05/18
                                                     ServiceEntered
                                                             List   10/05/18 17:46:40         Main Document
                                                       Pg 50 of 96
Claim Name                                Address Information
J B MORTGAGE SERVICES INC                4655 WALZEM RD. SUITE 120 SAN ANTONIO TX 78218
J P MORTGAGE SERVICES, INC               5211 S CATHAY CT CENTENNIAL CO 80015
J. VIRGIL, INC.                          201 N. HENRY ST. BAY CITY MI 48706
J.D. MARTINEZ INVESTMENTS INC.           4014 GUNN HWY, #170 TAMPA FL 33618
J.T. INC                                 1820 PRESTON PARK BLVD SUITE 1800 PLANO TX 75093
JACINTO MORTGAGE GROUP                   39210 STATE ST. #100 FREMONT CA 94538
JACOB DAVID REYES                        2210 N. MAIN ST. SALINAS CA 93906
JACOB M. MILLER                          13682 BIRCHWOOD AVE. ROSEMOUNT MN 55068
JAFRAN INC.                              4115 BLACKHAWK PLAZA CIR #100 BLACKHAWK CA 94506
JAMES ALLEN TAYLOR                       809 SYLVAN AVE. STE. 500 A MODESTO CA 95350
JAMES B. SANDERSON                       9140 RAVENNA ROAD, UNIT 2 TWINSBURG OH 44087
JAMES C. GRELL                           18119 S. PRAIRIE AVE. STE 101 TORRANCE CA 90504
JAMES E. CARMICHAEL                      4830 WEST AVENUE, STE. 101 SAN ANTONIO TX 78213
JAMES HOA NGUYEN                         1925 CONCOURSE DRIVE SAN JOSE CA 95131
JAMES N. COLE                            248 S. MAIN STREET EATON RAPIDS MI 48827
JAMES PONZI & ASSOCIATES INC.            8751 E. HAMPDEN AVE #A-3 DENVER CO 80231
JAMES T DUNKELMAN                        1801 EXCISE AVE STE 113 ONTARIO CA 91761
JAMS-01, INC.                            3701 PENDER DRIVE SUITE 150 FAIRFAX VA 22030
JARED BLAINE FRENCH                      4501 E. LAPALMA SUITE 150 ANAHEIM CA 92807
JARVIS & ASSOCIATES                      9000 E. 29TH AVENUE DENVER CO 80238
JAVIER GARCIA JR.                        835 BLOSSOM HILL RD #220 SAN JOSE CA 95123
JAYNA INC                                800 N. RAINBOW BLVD SUITE 100 LAS VEGAS NV 89107
JB ASSOCIATES, LLC                       6305 85TH ST CT E PUYALLUP WA 98371
JD COULTER COMPANY                       11421 EAST CARSON ST. STE N LAKEWOOD CA 90715
JD FINANCIAL GROUP INC                   1920 HALLANDALE BEACH BLVD STE 509 HALLANDALE FL 33009
JDS FINANCIAL LTD.                       129 FAIRFIELD WAY SUITE 210 BLOOMINGDALE IL 60108
JEANETTE MARIE COOK                      349 HIGHLAND AVE SAN MATEO CA 94401
JEFFERSON INDEPENDENT MORTGAGE, INC      17732 PRESTON RD SUITE 100 DALLAS TX 75252
JENERIC FUNDING INC                      501 N. EL CAMINO REAL SUITE #200 SAN CLEMENTE CA 92672
JENNIFER VERA                            1111 BAYHILL DR STE 255 SAN BRUNO CA 94066
JENNWELL CORP.                           2830 BROADWAY CENTER BLVD BRANDON FL 33510
JEREMY NOE RANGEL                        339 PAJARO ST SALINAS CA 93901
JERSEY MORTGAGE COMPANY OF NEW JERSEY,   20 COMMERCE DRIVE SUITE 200 CRANFORD NJ 07016
INC.
JERSEY NATIONAL MORTGAGE LLC             44 S MAPLE AVE RIDGEWOOD NJ 07450
JESSICA L. HICKS LLC                     1815 N. HUTCHINSON RD SUITE 63 SPOKANE WA 99212
JESSIE MANCILLA                          1100 EUBANK BLVD NE ALBUQUERQUE NM 87112
JFK FINANCIAL INC                        2505 CHANDLER AVE STE 1 LAS VEGAS NV 89120
JFRASER MORTGAGE GROUP LLC               2740 E OAKLAND PARK BLVD FT. LAUDERDALE FL 33306
JILL BENOIT                              11540 N. COMMUNITY HOUSE ROAD #125 CHARLOTTE NC 28277
JIMMY LEE MOODY                          19401 SOUTH VERMONT E 101 TORRANCE CA 90502
JJW ENTERPRISES INC.                     1580 S 2300 E SALT LAKE CITY UT 84108
JLM DIRECT FUNDING                       9235 KATY FREEWAY, SUITE 160 HOUSTON TX 77024
JLM FINANCIAL GROUP LLC                  11911 US HWY ONE STE 201 NORTH PALM BEACH FL 33408
JM KNOLL & COMPANY INC                   2002 LANCASTER ST MINNETONKA MN 55305
JM REAL ESTATE SERVICES, INC.            5950 CANOGA AVE SUITE 610 WOODLAND HILLS CA 91367
JMA MORTGAGE CORP                        357 NORTH AVE WAKEFIELD MA 01880
JMAC MORTGAGE                            1324 NORTH LAKE DRIVE LEXINGTON SC 29072
JNLW 5010 PARTNERS, LTD.                 26110 EMERY ROAD SUITE 300 WARRENSVILLE HEIGHTS OH 44128



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                       Page 38 OF 75
                                        LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 51 of 96
Claim Name                               Address Information
JO & B ENTERPRISES CORPORATION           1280 WINCHESTER PKWY, STE 100 SMYRNA GA 30080
JOHN LEWIS FIGUEROA                      521 N. MOUNTAIN AVE SUITE J UPLAND CA 91786
JOHN LOUIS SEVERINO                      13454 ALMETZ STREET SYLMAR CA 91342
JOHN M. HUTCHENS                         416 N MAIN STREET SUITE 205 EULESS TX 76039
JOHN O. DOUGHERTY                        13005 STRICKLAND ROAD RALEIGH NC 27613
JOHN R. STOUFFER, INC.                   2601 S. LEMAY #41 FT COLLINS CO 80525
JOHN W. WELLER JR                        316 EISENHOWER PKWY 2ND FLOOR LIVINGSTON NJ 07039
JOHNNY RICE                              6890 S. TUCSON WAY CENTENNIAL CO 80112
JOHNSON MORTGAGE COMPANY , LLC           739 THIMBLE SHOALS BLVD. NEWPORT NEWS VA 23606
JONATHAN F SCHREURS                      13299 MONO WAY SONORA CA 95370
JONES FINANCE & REAL ESTATE INV, INC.    7900 SUDLEY RD #214 MANASSAS VA 20109
JORDAN PROPERTY GROUP INC                1100 S COAST HWY STE 221 LAGUNA BEACH CA 92651
JOSE P. ESCAMILLA                        10727 WHITE OAK AVE SUITE 120 GRANADA HILLS CA 91344
JOSE SANCHEZ, JR.                        123 E. 9TH STREET, STE. 315 UPLAND CA 91786
JOSHUA PHILIP MOTTO                      1862 UNION STREET SAN FRANCISCO CA 94123
JPMORGAN CHASE BANK, NA                  343 THORNALL STREET, 8TH FLOOR EDISON NJ 08837
JPO FUNDING, INC.                        418 N. MAIN ST. #211 EULESS TX 76039
JR MORTGAGE                              600 S. CHERRY ST #143 DENVER CO 80246
JSCHUMER MORTGAGE COMPANY                1260 NORTH DUTTON SUITE 130 SANTA ROSA CA 95401
JSSMITH MORTGAGE LLC                     16150 N ARROWHEAD FOUNTAIN CTR DR #135 PEORIA AZ 85382
JT WILLIAMS CORPORATION                  12853 DARBY RIDGE RD TAMPA FL 33624
JTM FINANCIAL SERVICES, INC.             57 MOORE LANE NORTHBOROUGH MA 01532
JUDI FAITH KUTNER                        1009 PARK STREET PEEKSKILL NY 10566
JUDITH ANN BEHRENS                       37472 EAGLE DR RAYMOND CA 93563
JUDITH O. SMITH MORTGAGE GROUP, INC.     6125 INTERSTATE 20 SUITE 140 FORT WORTH TX 76132
JUST FUND IT MORTGAGE, INC.              750 TERRADO PLAZA SUITE 15 COVINA CA 91723
JUST LOANS INC                           275 SARATOGA AVENUE SUITE 152 SANTA CLARA CA 95050
JUST MORTGAGE, INC.                      9680 HAVEN AVENUE SUITE 300 RANCHO CUCAMONGA CA 91730
JWM FINANCIAL CONSULTANTS INC.           13012 JUSTICE AVE. BATON ROUGE LA 70816
K & B CAPITAL CORP.                      40 SE 5TH STREET SUITE 502 BOCA RATON FL 33432
K & L MORTGAGE PROFESSIONALS, LLC        16 FOX HUNT DRIVE BEAR DE 19701
K L RIDLEY AND COMPANY INC               945 S PRAIRIE AVE STE 200E INGLEWOOD CA 90301
K-UNITED MORTGAGE LLC                    3107 LYNDALE AVE N MINNEAPOLIS MN 55411
K. HOVNANIAN AMERICAN MORTGAGE, LLC      3601 QUANTUM BOULEVARD BOYNTON BEACH FL 33426
K.D. FINANCIAL SERVICES INC.             4919 ALBEMARLE RD SUITE 202 CHARLOTTE NC 28205
KAMER CAPITAL MORTGAGE CORPORATION       752A HEMPSTEAD TURNPIKE SUITE 201 FRANKLIN SQUARE NY 11010
KANE. H. HOFFMAN                         9028 BROOKS RD. SOUTH WINDSON CA 95425
KAPPEL MORTGAGE GROUP INC.               2150 RIVER PLAZA DRIVE SUITE 205 SACRAMENTO CA 95833
KAREN C. CARLOUGH                        12 CEDARCREST DR RENSSELAER NY 12144
KARMIC TRUST INC.                        2730-E SAN PEDRO ALBUQUERQUE NM 87110
KASH MORTGAGE GROUP, INC.                3457 BABCOCK BLVD SUITE 101 PITTSBURGH PA 15237
KAY-CO INVESTMENTS, INC.                 350 IGNACIO BLVD. NOVATO CA 94949
KAYE FINANCIAL CORPORATION               6441 INKSTER RD SUITE 240 BLOOMFIELD HILLS MI 48301
KB CAPITAL LLC                           3389 MAGIC OAK LANE OAKWOOD PROFESSIONAL PARK SARASOTA FL 34232
KEB BURLEY, INC.                         34826 U.S. HWY 19 N PALM HARBOR FL 34684
KELLY MORTGAGE AND REALTY INC.           149 CINNAMON TEAL ALISO VIEJO CA 92656
KELLY STEPHENS MORTGAGE INC              5501 INDEPENDENCE PARKWAY SUITE 103 PLANO TX 75023
KENISTON MORTGAGE SERVICES, INC.         15 OSSIPEE TRAIL WEST STANDISH ME 04084
KENNEDY MORTGAGE CORP.                   1857 HELM DRIVE LAS VEGAS NV 89119



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 39 OF 75
                                       LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 52 of 96
Claim Name                               Address Information
KENNETH ARTHUR ENGLE                     301 WEST 18TH STREET SUITE 202 MERCED CA 95340
KENNY JOHN KING                          13805 RESEARCH BLVD. SUITE 110 AUSTIN TX 75750
KENNY KING                               6925 UNION PARK #600 MIDVALE UT 84047
KENSINGTON FINANCIAL SERVICES LLC        535 EAST CRESCENT AVENUE RAMSEY NJ 07446
KERRY A. SUMNER                          10 HIGH STREET UNIT G WAKEFIELD RI 02879
KEVIN D. LANDRUS                         141 STONY CIRCLE #120 SANTA ROSA CA 95401
KEY FINANCIAL CORPORATION                3631 131ST AVE. CLEARWATER FL 33762
KEY FINANCIAL SOURCES INC                6756 NORTH HARLEM AVENUE CHICAGO IL 60631
KEY MORTGAGE LENDERS, LLC                14400 NW 77TH COURT SUITE 106 MIAMI LAKES FL 33016
KEYPOINT MORTGAGE LLC                    125 BATHURST AVE. NO. ARLINGTON NJ 07031
KEYSTONE FUNDING LLC                     101 PRATHER PARK SUITE C MYRTLE BEACH SC 29588
KEYSTONE HOME MORTGAGE, LLC              1837 LEMAY FERRY ROAD, #100 ST LOUIS MO 63125
KEYSTONE MORTGAGE INC.                   22110 CONNELLS PRAIRIE RD E. BUCKLEY WA 98321
KEYSTONE SERVICES CORP                   4010 EAST 30TH STREET FARMINGTON NM 87402
KGB ENTERPRISES                          10 RESOLUTE LANE SUITE 200 MOUNT PLEASANT SC 29464
KIMBERLY UYEN NGO                        1625 E 17TH STREET #204 SANTA ANA CA 92705
KINDER MORTGAGE INC                      632 WEST MONTROSE ST CLERMONT FL 34711
KING CAPITAL LLC                         7949 NORTH HIGH STREET COLUMBUS OH 43235
KING FINANCIAL GROUP, INC.               2611 CROSS TIMBERS RD. SUITE 300 FLOWER MOUND TX 75028
KING MORTGAGE CORP.                      65 WILLOWBROOK BOULEVARD WAYNE NJ 07470
KINGS MORTGAGE SERVICES, INC.            1710 W. WALNUT VISALIA CA 93277
KK FINANCIAL GROUP INC                   10700 SW BEAVERTON HILLSDALE HWY SUITE 355 BEAVERTON OR 97005
KLEINBANK                                1550 AUDUBON RD. CHASKA MN 55318
KMA FINANCIAL RESIDENTIAL MORTGAGE       8319 WORNALL RD KANSAS CITY MO 64114
STORE LLC
KMG MORTGAGE SERVICES INC.               27782 VISTA DEL LAGO #29 MISSION VIEJO CA 92692
KMILES INC.                              7880 UNIVERSITY DR. STE. 300 TAMARAC FL 33321
KO, KATHY YAU-KAM                        60 98TH AVE STE 205 OAKLAND CA 94603
KOKESH PARTNERS LLC                      15600 WAYZATA BLVD STE 101 WAYZATA MN 55391
KROBOTH & HELM MORTGAGE COMPANY INC      1444 1ST STREET SUITE A SARASOTA FL 34236
KYLE T. TO                               1941 TULLY ROAD #20 SAN JOSE CA 95122
L & H MANAGEMENT GROUP, INC              6065 NW 167 ST B 27 MIAMI LAKES FL 33015
L & S MORTGAGE GROUP INC                 1210 PROGRESSIVE DRIVE SUITE 200 CHESAPEAKE VA 23320
L A MORTGAGE, INC.                       600 N SEPULVEDA BLVD LOS ANGELES CA 90049
L.I. ACTIVE EQUITIES LTD                 23 BARLOW AV GLEN COVE NY 11542-1811
LABE BANK MORTGAGE COMPANY               4321 NORTH ELSTON AVENUE CHICAGO IL 60641
LAGUNA BEACH FINANCIAL, INC.             1891 S. COAST HWY #B LAGUNA BEACH CA 92651
LAHER ASSOCIATES, INC                    94-17 JAMAICA AVENUE WOODHAVEN NY 11421
LAKE FOREST BANK & TRUST CO.             507 SHERIDAN ROAD HIGHWOOD IL 60040
LAKE INVESTMENTS INC                     1122 E. GREEN STREET PASADENA CA 91106
LAKELAND BANK                            250 OAK RIDGE ROAD OAK RIDGE NJ 07438
LAKELAND MORTGAGE CORP.                  8300 NORMAN CENTER DRIVE SUITE 240 BLOOMINGTON MN 55437
LAKESHORE HOME LOANS INC.                5003 CORNELL RD. CINCINNATI OH 45242
LAKESHORE MORTGAGE INC.                  1801 HILL AVENUE SPIRIT LAKE IA 51360
LAKESHORE MORTGAGE SERVICES              5601 W. SLAUSON AVE SUITE 290 CULVER CITY CA 90230
LAKESHORE MORTGAGE SERVICES, LLC         2324 NORTH HWY 16 DENVER NC 28037
LAKESIDE MORTGAGE & LOAN CORPORATION     3025 N. WESTERN AVE CHICAGO IL 60618
LAKESIDE MORTGAGE, INC.                  17714 KINGS POINT DRIVE, SUITE A CORNELIUS NC 28031
LANCE B. DYE                             307 EAST PARK AVE #201 ANACONDA MT 59711



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                           Page 40 OF 75
                                         LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876     Filed 10/05/18
                                                     ServiceEntered
                                                             List   10/05/18 17:46:40           Main Document
                                                       Pg 53 of 96
Claim Name                                Address Information
LAND VISION MANAGEMENT LLC               729 NORTH SCOTT BELTON MO 64208
LANDMARK FINANCIAL OF SOUTH FLORIDA,     7300 WEST MCNAB ROAD #215 TAMARAC FL 33321
INC.
LANDMARK FUNDING GROUP INC.              411 KINGSTON AVENUE - SUITE 201 BROOKLYN NY 11225
LANDMARK MORTGAGE GROUP INC.             17070 COLLINS AV #T-261 SUNNY ISLES FL 33160
LANDOVER MORTGAGE, LLC                   12721 BEL-RED ROAD SUITE 3 BELLEVUE WA 98005-2605
LANDSTONE MORTGAGE LLC                   21023 N CAVE CREEK ROAD SUITE 1 PHOENIX AZ 85050
LANDTRUST FINANCIAL, LLC                 9725 SE 36TH ST. SUITE 304 MERCER ISLAND WA 98040
LANE T. ADLER                            20436 VIA CELLINI PORTER RANCH CA 91326
LAPALMA MORTGAGE INC.                    116 ALHAMBRA CIRCLE SUITE 220 CORAL GABLES FL 33134
LARGO SERVICES LLC                       428 N HALIFAX AVE DAYTONA BEACH FL 32118
LAS BRISAS HOMES INC                     4025 CORNELL ROAD AGOURA CA 91301
LAS OLAS MORTGAGE CENTER INC             945 EAST LAS OLAS BLVD FORT LAUDERDALE FL 33301
LATIN SOLUTIONS MORTGAGE INC.            9370 SUNSET DR. #B-245 MIAMI FL 33173
LAURENT DROPSY                           16520 BAKE PARKWAY SUITE 230 IRVINE CA 92618
LB BROKERAGE INC.                        189 QUINCY AVE. LONG BEACH CA 90803
LBA MORTGAGE SERVICES, INC.              3504 PARK AVE WEEHAWKEN NJ 07087
LC FINANCE COMPANY                       9905 VIA LINDA CYPRESS CA 90630
LDS FINANCIAL LLC                        78 KENWOOD STREET STE. 2 PROVIDENCE RI 02907
LEADERSCORP FINANCIAL INC                3400 INLAND EMPIRE BLVD SUITE 200 ONTARIO CA 91764
LEADING MORTGAGE CORP                    450 NEWPORT CENTER DR. STE 360 NEWPORT BEACH CA 92660
LEGACY FUNDING CORP                      5400 WARD RD, BUILDING 1, STE. 200 ARVADA CO 80002
LEGACY FUNDING USA, LLC                  11639 SOUTH 700 E DRAPER UT 84020
LEGACY HOME MORTGAGE LLC                 10486 MIRAGE AVE WEEKI WACHEE FL 34614
LEGACY MORTGAGE CORPORATION              12800 SOUTH RIDGELAND AVENUE PALOS HEIGHTS IL 60463
LEGACY MORTGAGE, INC                     1132 BISHOP ST. SUITE 1515 HONOLULU HI 96813
LEGACY MORTGAGE, INC.                    11 DUNDAR RD SPRINGFIELD NJ 07081
LEGEND MORTGAGE CORPORATION              8380 MELROSE AVE SUITE ONE LOS ANGELES CA 90069
LEN ROBERTS LTD.                         403 MERRICK AVENUE EAST MEADOW NY 11554
LEND 1 CORPORATION                       6565 S. DAYTON ST, #2600 GREENWOOD VILLAGE CO 80111
LEND SELECT MORTGAGE LLC                 1317 ROUTE 73 STE 201 MOUNT LAUREL NJ 08054
LENDEQUITY FINANCIAL CORP                100 FRANKLIN SQUARE DR STE 302 SOMERSET NJ 08873
LENDER DIRECT INC                        1744 W KATELLA AVE STE 210 ORANGE CA 92867
LENDER'S NETWORK, INC.                   927 FOREST AVE. PORTLAND ME 04103
LENDERS CHOICE MORTGAGE SERVICES, INC.   13930 SW 47 STREET, SUITE 203 MIAMI FL 33175
LENDERS DIRECT MORTGAGE INC              451 CARYLE CIRCLE CORONA CA 92882
LENDERS FOR LIFE HOME MORTGAGE CORP      620 EAST STATE HIGHWAY 260 SUITE B-2 PAYSON AZ 85541
LENDERS RATE APPROVAL.COM, CORPORATION   92 CORPORATE PARK SUITE C-403 IRVINE CA 92606
LENDERS SHELBY MARGINSON, INC.           5305 TECHNOLOGY DRIVE TAMPA FL 33647
LENDERS TRUST MORTGAGE CORP INC.         4140 NW 7TH COURT DELRAY BEACH FL 33445
LENDIA, INC.                             472 LINCOLN STREET WORCESTER MA 01605
LENDING BANKERS MORTGAGE LLC             1 OAKWOOD BLVD STE 170 HOLLYWOOD FL 33020
LENDING BEE INC.                         8159 SANTA MONICA BLVD. SUITE 201 WEST HOLLYWOOD CA 90046
LENDING EXECUTIVES INC.                  990 HIGHLAND DRIVE #203 SOLANA BEACH CA 92075
LENDING GROUP LLC                        2401 PGA BLVD STE 144 PALM BEACH GARDENS FL 33410
LENDING RESOURCE INCORPORATED            271 NORTH AVENUE SUITE 703 NEW ROCHELLE NY 10801
LENDMONEY MORTGAGE SERVICES, LLC         1619 WEST ALABAMA STREET HOUSTON TX 77006
LENDSOUTH MORTGAGE, LLC                  7914 WRENWOOD BLVD., SUITE C BATON ROUGE LA 70809
LENOX FINANCIAL MORTGAGE CORP.           4 PARK PLAZA SUITE 700 IRVINE CA 92614



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 41 OF 75
                                       LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 54 of 96
Claim Name                               Address Information
LESLIE WOMACK REMY                       514 E COMMERCE ST JACKSONVILLE TX 75766
LEWIS HUNT ENTERPRISES, INC.             3250 WEST BIG BEAVER RD. SUITE 300 TROY MI 48084
LEXINGTON CAPITAL CORP.                  203-20 ROCKY HILL ROAD BAYSIDE NY 11361
LHM FINANCIAL CORPORATION                7025 E. GREENWAY PARKWAY SUITE 300 SCOTTSDALE AZ 85254
LIBERTY ALLIANCE MORTGAGE INC.           2510 NW 97TH AVE. DORAL FL 33172-1407
LIBERTY BELL MORTGAGE CORPORATION        9112 DAVENPORT ST NE BLAINE MN 55449
LIBERTY FINANCIAL GROUP, INC.            205 108TH AVENUE NE SUITE 270 BELLEVUE WA 98004
LIBERTY FUNDING GROUP INC                601 N CONGRESS AVE STE 429 DELRAY BEACH FL 33445
LIBERTY HOME LOANS, INC.                 2687 NORTH PARK DRIVE SUITE 103 LAFAYETTE CO 80026
LIBERTY HOUSE FINANCIAL GROUP LLC        1201 MONSTER ROAD SOUTHWEST RENTON WA 98055
LIBERTY MORTGAGE INC                     12443 SAN JOSE BLVD. SUITE 501 JACKSONVILLE FL 32223-8651
LIBERTY MORTGAGE INC OF UTAH             4525 SOUTH WASATCH BLVD NUM 210 SALT LAKE CITY UT 84124
LIBERTY MORTGAGE INC.                    501 S. NICOLET RD. STE. 240 APPLETON WI 54914
LIBERTY MORTGAGE INC.                    110 PINE AVE. STE. 240 LONG BEACH CA 90802
LIBERTY RESIDENTIAL MORTGAGE             5151 BELTLINE ROAD #1140 DALLAS TX 75254
LIBERTY TRUST MORTGAGE, INC              216 CENTERVIEW DRIVE SUITE 317 BRENTWOOD TN 37027
LIFESTYLE ESTATES REALTY AND FUNDING     20261 ACACIA STREET SUITE 110 NEWPORT BEACH CA 92660
INC
LIFETIME FINANCIAL SERVICES LLC          613 NORTHWEST LOOP 410 SUITE 650 SAN ANTONIO TX 78216
LIFETIME MORTGAGE INC.                   11900 HULL STREET RD MIDLOTHIAN VA 23112
LIFETIME MORTGAGE INC.                   6851 FLAGS CENTER DR COLUMBUS OH 43229
LIGHTHOUSE FINANCIAL, INC.               14 CHAMONIX LAGUNA NIGUEL CA 92677
LIGHTNING FUNDING, INC                   5372 MERRICK RD MASSAPEQUA NY 11578
LINCOLN FUNDING GROUP, INC.              727 MARQUIS LN SAN ANTONIO TX 78216
LINCOLN LENDING GROUP INC                4917 EHRLICH RD STE 202 TAMPA FL 33624
LINCOLN MORTGAGE ASSOCIATES LLC          5 NORTH CANNON AVE LANSDALE PA 19446
LINCOLN MORTGAGE COMPANY                 15 E. RIDGE PIKE CONSHOHOCKEN PA 19428
LINCOLN MORTGAGE INC                     13748 NEVADA CIR SAVAGE MN 55378
LINCOLN MORTGAGE INC.                    2935 PINE LAKE ROAD SUITE B LINCOLN NE 68516
LINCOLN MORTGAGE LLC                     100 GANNETT DRIVE SOUTH PORTLAND ME 04106
LINCOLN MUTUAL MORTGAGE, INC.            1701 QUINCY AVE. #10 NAPERVILLE IL 60540
LINCOLN PRIME LENDING, LLC               101 E. PARK BLVD. SUITE 955A PLANO TX 75074
LINDEN RESIDENTIAL CREDIT CORP.          4175 VETERANS MEMORIAL HIGHWAY RONKONKOMA NY 11779
LINSTAR MORTGAGE CORPORATION             2026 LAFAYETTE AVE ST. LOUIS MO 63104
LION ENTERPRISES INC                     1745 SAN PASQUAL VALLEY ROAD STE B ESCONDIDO CA 92027
LION PUMA ENTERPRISES LLC                405 E 12450 S STE L DRAPER UT 84020
LISA K. ANDERSON                         2445 SANTA CLARA AVENUE ALAMEDA CA 94501
LISA SHARI HILL                          2087 GRAND CANAL BLVD. #12 STOCKTON CA 95207
LITTLEWOOD FINANCIAL GROUP               2 HARRISON STREET, SUITE 158 SAN FRANCISCO CA 94105
LIVING IN AMERICA FINANCIAL INC          18321 VENTURA BLVD STE 780 TARZANA CA 91356
LJK AND ASSOCIATES                       1925 VOORHEES AVENUE SUITE B REDONDO BEACH CA 90278
LLAMAS, LILIA ERMINIA                    2872 ROWENA AVE STE 1 LOS ANGELES CA 90039
LMU FINANCIAL INC                        28202 CABOT ROAD SUITE 435 LAGUNA NIGUEL CA 92677
LOAN CENTER OF CALIFORNIA, INCORPORATED ONE HARBOR CENTER SUITE 388 SUISUN CITY CA 94585
LOAN CORRESPONDENTS INC                  959 SOUTH COAST DRIVE COSTA MESA CA 92626
LOAN EXPRESS INC                         670 N RIVER ST SUITE 201 PLAINS PA 18705
LOAN FINDER FINANCIAL LLC                15200 E. GIRARD AVENUE #2700 AURORA CO 80014
LOAN PROFESSORS INC.                     667 N FIRST STREET SAN JOSE CA 95112
LOAN SOURCE FINANCIAL                    1901 OLYMPIC BOULEVARD SUITE 200 WALNUT CREEK CA 94596



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 42 OF 75
                                        LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40           Main Document
                                                      Pg 55 of 96
Claim Name                               Address Information
LOAN TECH INC                            171 SAXONY RD STE 103 ENCINITAS CA 92024
LOANADVISORS INC                         9870 RESEARCH DR IRVINE CA 92618
LOANGUY.COM                              11620 WILSHIRE BOULEVARD SUITE 460 LOS ANGELES CA 90025
LOANS FOR RESIDENTIAL HOMES MTG CORP.    5586 POST ROAD EAST GREENWICH RI 02818
LOANSOURCE FUNDING LLC                   416 NE 112TH AVE VANCOUVER WA 98684
LOL INCORPORATED                         5854 BLACKSHIRE PATH INVER GROVE HEIGHTS MN 55076
LONG ISLAND MORTGAGE GROUP, INC          5018 EXPRESS DRIVE SOUTH RONKONKOMA NY 11779
LORDE & SILVA, L.L.C.                    1800 NE LOOP 410 SUITE 103 STE 103 SAN ANTONIO TX 78217
LOS GATOS CAPITAL                        15729 LOS GATOS BLVD STE 100 LOS GATOS CA 95032
LOUNDAGIN LOMAX LTD                      182 FARMERS LANE SUITE 203 SANTA ROSA CA 95405
LUGOSTAR INC                             121 N STATE COLLEGE BLVD SUITE 14 ANAHEIM CA 92806
LUND MORTGAGE INC.                       15396 N. 83RD AVE BLDG E PEORIA AZ 85381
LUX & ASSOCIATES LLC                     6205 PLANK RD FREDERICKSBURG VA 22407
LUXURY MORTGAGE CORP.                    ONE LANDMARK SQUARE SUITE 100 STAMFORD CT 06901
LX INTERNATIONAL CORP                    1800 W 49TH ST STE 301 HIALEAH FL 33012
LYNN M. WANTUCK                          415 N. GLENDEVEY DRIVE PUEBLO WEST CO 81007
LYNX FINANCIAL GROUP LLC                 7395 KINGSGATE WAY WEST CHESTER OH 45069
LYNX FUNDING INC                         130 E MAIN ST OAK CREEK CO 80467
M & I BANK, FSB                          4121 NW URBANDALE DRIVE URBANDALE IA 50322
M&G MORTGAGE & INVESTMENT GROUP LLC      10783 NW 41 STREET DORAL FL 33178
M.C. MORTGAGE                            1447 W. SHAW AVENUE FRESNO CA 93711
M.L.W MORTGAGE CONSULTANTS LLC           45 NEWBURY STREET SUITE 204 BOSTON MA 02116
M.R.L. INC.                              7520 MONTGOMERY BLVD NE #E-16 ALBUQUERQUE NM 87109
M1 RESOURCES INC                         4 MELA LN RANCHOS PALOS VERDES CA 90275
M2 INVESTMENTS, LLC                      8055 E. TUFTS AVE #720 DENVER CO 80237
M2 LENDING SOLUTIONS LC                  7939 EAST ARAPHOE ROAD, SUITE 200 SUITE 200 GREENWOOD VILLAGE CO 80112
MAC 5 MORTGAGE INC                       225 UNION BLVD SUITE 350 LAKEWOOD CO 80228
MAC CLAIR MORTGAGE CORP                  G 3404 MILLER RD. FLINT MI 48433
MAC INVESTMENT CO., LLC                  626 N 19TH ST FLOOR 1 ALLENTOWN PA 18104-4334
MACK RANSOM MORTGAGE LLC                 288 MAYWOOD WAY ASHLAND OR 97520
MACKENZIE RAE MORTGAGE SERVICES, INC     1 BROADWAY, STE 202 DENVILLE NJ 07834
MACON COUNTY MORTGAGE COMPANY            104 W ELM ST BUFFALO IL 62515
MADLINE DIMOULAKIS                       4027 OLD WILLIAM PENN HWY MURRYSVILLE PA 15668
MADRIGAL, JOSE L                         12762 GLORIA ST. GARDEN GROVE CA 92843
MAGELLAN CAPITAL MORTGAGE, LLC           1111 E DRAPER PARKWAY #390 DRAPER UT 84020
MAGELLAN MORTGAGE, INC.                  13965 W. CHINDER BLVD. SUITE 200 BOISE ID 83713
MAHARZADA FINANCIAL INC.                 7201 MILL RUN DRIVE DERWOOD MD 20855
MAI FINANCIAL SERVICES INC               10061 RIVERSIDE DR STE 747 TOLUCA LAKE CA 91602
MAIN LINE MORTGAGE CO                    250 A1A NORTH PONTE VEDRA BEACH FL 32082
MAIN STREAM FINANCIAL INC.               1108 E. CLARK AVENUE SUITE 114 SANTA MARIA CA 93455
MAIN STREET BANK                         475 WEST BROAD STREET ATHENS GA 30601
MAIN STREET LENDING LLC                  7898 E ACOMA DR #102 SCOTTSDALE AZ 85260
MAIN STREET MORTGAGE LLC                 3267 MAIN STREET, STRATFORD CT 06614
MAINE FAMILY MORTGAGE INC.               73 DELAWARE COURT PORTLAND ME 04103
MAINSTREET MORTGAGE                      5655 LINDERO CANYON RD #726 WESTLAKE VILLLAGE CA 91362
MAJESTIC HOME MORTGAGE CORP              345 SOUTH AVENUE GARWOOD NJ 07027
MAK FINANCIAL GROUP INC.                 5609 PATTERSON AVENUE SUITE B RICHMOND VA 23226
MAK FINANCIAL INC                        22755 SAVI RANCH PKWY STE B YORBA LINDA CA 92887
MAKSOR MANAGEMENT GROUP LLC              2790 44TH ST SW WYOMING MI 49519



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 43 OF 75
                                      LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40           Main Document
                                                      Pg 56 of 96
Claim Name                               Address Information
MALAHAT MICHELLE AMIN                    3776 W. GRANTLINE ROAD TRACY CA 95304
MALIBU FUNDING, INC.                     6837 DUME DRIVE MALIBU CA 90265
MAMMEN & ASSOCIATES INC.                 4002 N. 32ND PLACE PHOENIX AZ 85018
MANAGED INVESTMENTS, INC.                3800 AUTOMATION WAY, STE 300 FT. COLLINS CO 80525
MANHATTAN MORTGAGE CORP.                 504 S. KINGS AVENUE BRANDON FL 33511
MANHATTAN MORTGAGE GROUP, LTD.           6833 CLARK STATE ROAD BLACKLICK OH 43004
MANN FINANCIAL, INC.                     1220B WHITEFISH STAGE ROAD KALISPELL MT 59901
MANOR MORTGAGE SOLUTIONS, INC.           4 UNION ST. SUITE 204 MEDFORD NJ 08055
MAR MORTGAGE CORPORATION                 2135 S CONGRESS AVE SUITE 4A WEST PALM BEACH FL 33406
MARATHON MORTGAGE SOLUTIONS, INC         2301 EAST CARSON ST PITTSBURGH PA 15203
MARIBELLA MORTGAGE LLC                   3600 MINNESOTA DRIVE SUITE 650 EDINA MN 55435
MARIC CAPITAL CORP.                      175 GREAT NECK RD. STE. 302 GREAT NECK NY 11021
MARIE EMILY ESTIOKO KLETKE               5199 E PACIFIC COAT HIGHWAY SUITE 507 LONG BEACH CA 90804
MARIETTA VICTORIA CRUZ                   4221 WILSHIRE BLVD SUITE 290-4 LOS ANGELES CA 90010
MARILOU ROWE                             77600 DELAWARE PLACE PALM DESERT CA 92211
MARIMARK MORTGAGE LLC                    5327 PRIMROSE LAKE CIRCLE TAMPA FL 33647
MARINE BANCORP INC.                      3120 ROBBINS RD SPRINGFIELD IL 62704
MARIO D MEZA                             395 BROADWAY AVE SUITE 4 EL CENTRO CA 92243
MARIO LOPEZ                              34116 DATE PALM DRIVE SUITE B CATHEDRAL CITY CA 92234
MARITA VALENTI, INC                      25 ROSEMERE ST RYE NY 10580
MARK 1 MORTGAGE                          11911 ARTESIA BLVD STE 100 CERRITOS CA 90701
MARK EDWARD ALSTON                       5933 CENTURY BLVD SUITE 610 LOS ANGELES CA 90045
MARK LICHT                               17 HANOVER ROAD, SUITE 410 FLORHAM PARK NJ 07932
MARK ONE ASSOCIATES LLC                  2740 ROUTE 10 WEST MORRIS PLAINS NJ 07950
MARKET STREET MORTGAGE CORP.             2650 MCCORMICK DRIVE SUITE 200 CLEARWATER FL 33759
MARKET YARD MORTGAGE, LLC                11 MECHANIC ST FREEHOLD NJ 07728
MARTIN AND MARDEN, LLC                   3640 SCARLET OAK ST. LOUIS MO 63122
MARTIN FUNDING CORPORATION               5055 OCEAN BLVD SARASOTA FL 34242
MARY EVELYN LAWRENCE                     5104 ADELINA WAY CARMICHAEL CA 95608
MARYLAND RESIDENTIAL LENDING LLC         4 RESEARCH PLACE SUITE 140 ROCKVILLE MD 20850
MASON DIXON FUNDING, INC.                800 KING FARM BLVD., SUITE 210 ROCKVILLE MD 20850
MASON MCDUFFIE MORTGAGE CORPORATION      2010 CROW CANYON PLACE SAN RAMON CA 94583
MASTERKEY MORTGAGE LLC                   115 NORTHWIND TRAIL FAYETTEVILLE GA 30214
MAT GROUP L.C.                           1924 ST. ANDREWS CT NE CEDAR RAPIDS IA 52402
MATEO MORTGAGE FUNDING INC               1415 E GUADALUPE ROAD #105A TEMPE AZ 85283
MATISON MORTGAGE PROFESSIONALS LLC       202 MERIDIAN SOUTH PUYALLUP WA 98371
MATRIX MORTGAGE GROUP INC.               1496 SE LENNARD ROAD PORT ST. LUCIE FL 34952
MATTHEW BENOIT                           11540 N. COMMUNITY HOUSE RD SUITE 125 CHARLOTTE NC 28277
MATTHEW J. FAURIA                        9081 FOOTHILLS BLVD SUITE 150 ROSEVILLE CA 95747
MATTHEW THOMAS CASTRO                    14895 E. 14TH ST SUITE 150 SAN LEANDRO CA 94578
MAUI MORTGAGE PROFESSIONALS INC          101 KAAHUMANU AVE SUITE E KAHULUI HI 96732
MAW MAW INC.                             312 W. NORA SPOKANE WA 99205
MAXAMILLION MORTGAGE, LLC                7684 WEST COUNTY HIGHWAY 30A SANTA ROSA BEACH FL 32459
MAXFINANCE.COM INC.                      4100 W. KENNEDY BLVD. STE 301 TAMPA FL 33609
MAXIM LENDING, INC.                      6750 W. LOOP SOUTH SUITE 745 BELLAIRE TX 77401
MBA MORTGAGE SERVICES, INC.              403 VIOLA COURT BEL AIR MD 21015
MBI MORTGAGE, INC.                       6850 AUSTIN CENTRE BLVD. SUITE 220 AUSTIN TX 78731
MCFARLAND, AMELIA HELEN                  2091 RIO VISTA DR FALLBROOK CA 92028
MCJAB INC                                4550 KEARNY VILLA RD SAN DIEGO CA 92123



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                        Page 44 OF 75
                                         LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876     Filed 10/05/18
                                                     ServiceEntered
                                                             List   10/05/18 17:46:40         Main Document
                                                       Pg 57 of 96
Claim Name                                Address Information
MCJAMES MORTGAGE CORPORATION             30012 IVY GLENN DRIVE, SUITE 130 LAGUNA NIGUEL CA 92677
MCKENDRIX AND COMPANY LLC                8815 UNIVERSITY EAST DR STE 200 CHARLOTTE NC 28213
MCKIM MORTGAGE INC                       10047 MAIN STREET, SUITE 101 BELLEVUE WA 98004
MCLEAN FINANCIAL MORTGAGE CORPORATION    6000 MARINA DRIVE HOLMES BEACH FL 34217
MCLEOD CAPITAL MORTGAGE GROUP INC.       841 PRUDENTIAL DRIVE #1500 JACKSONVILLE FL 32207
MCMILLIN REAL ESTATE & MORTGAGE CO.,INC 2727 HOOVER STREET NATIONAL CITY CA 91950
MCNEIL FINANCIAL GROUP, INC.             7503 W. MADISON STREET FOREST PARK IL 60130
MCS MORTGAGE BANKERS, INC.               646 MEDFORD AVE PATCHOGUE NY 11772
MDKJR INC.                               2247 INDIAN MEADOWS DRIVE SAN ANTONIO TX 78230
MEADOWBROOK MORTGAGE CORPORATION         6001 ADAMS ROAD SUITE 135 BLOOMFIELD MI 48304
MECHANIC MORTGAGE GROUP, INC.            50 CHARLES LINDBERGH BLVD. UNIONDALE NY 11553
MEGA CAPITAL FUNDING, INC.               5550 TOPANGA CANYON BLVD. SUITE 100 WOODLAND HILLS CA 91367
MEGAMERICA MORTGAGE GROUP INC.           19210 HUEBNER ROAD, #205 SAN ANTONIO TX 78258
MEGASTAR FINANCIAL CORP.                 3773 CHERRY CREEK NORTH DRIVE EAST TOWER - SUITE 875 DENVER CO 80209
MELBA BAQUERO                            1105 N HARRISON FRESNO CA 93728
MELINDA ENTERPRISES INC                  639 TULLY ROAD SUITE G SAN JOSE CA 95111
MELISSA SOUTHAM                          11410 NE 124TH ST, #516 KIRKLAND WA 98034
MELPHIS MORTGAGE AND INVESTMENT LLC      3690 N STATE ROAD 7 LAUDERDALE LAKES FL 33319
MEMERIC INC                              402 GOLDENWEST HUNTINGTON BEACH CA 92648
MERCHANT RESOURCES LLC                   14001 RIVERDOWNS NORTH PLACE RICHMOND VA 23113
MERCURY LENDING INC                      444 DE HORO ST STE 130 SAN FRANCISCO CA 94107
MERCURY, INC                             353-C RTE 46 WEST FAIRFIELD NJ 07004
MERIDIAN BANK                            200 W. 3RD STREET ALTON IL 62002
MERIDIAN CAPITAL INC                     3000 EXECUTIVE PARKWAY #445 SAN RAMON CA 94583
MERIDIAN FINANCIAL NETWORK INC.          1600 KAPIOLANI BLVD. SUITE 210 HONOLULU HI 96814
MERIDIAN HOME MORTGAGE CORPORATION       1363 N. MAIN ST HAMPSTEAD MD 21074
MERIDIAN MORTGAGE CORP.                  46 DANBURY RD NEW MILFORD CT 06776
MERIDIAN MORTGAGE FINANCIAL CORP.        2851 S PARKER RD SUITE 680 AURORA CO 80014
MERIDIAN MORTGAGE INC                    1395 LIBERTY ST SE STE 100 SALEM OR 97302
MERIDIAN MORTGAGE LLC                    12760 ABERDEEN ST. NE STE 210 BLAINE MN 55449
MERIDIAN RESIDENTIAL CAPITAL LLC         2607 NOSTRAND AVENUE BROOKLYN NY 11210
MERIT FINANCIAL PARTNERS LLC             12360 66TH STREET NORTH, SUITE G LARGO FL 33773
MERIT FINANCIAL, INC.                    13905 NORTHEAST 128TH STREET KIRKLAND WA 98034
MERRIMACK MORTGAGE COMPANY, INC.         1045 ELM STREET SUITE 601 MANCHESTER NH 03101
METRO ELITE MORTGAGE CORP                33 WALT WHITMAN ROAD SUITE 207 HUNTINGTON STATION NY 11746
METRO MORTGAGE BROKERS OF AMERICA INC.   32 OFFICE PARK ROAD 218 COURTYARD BLDG HILTON HEAD ISLAND SC 29928
METRO MORTGAGE FINANCIAL GROUP, INC      4801 S UNIVERSITY DR STE 111 DAVIE FL 33328
METRO MORTGAGE SERVICES, INC.            2154 TRADE CENTER WAY SUITE 2 NAPLES FL 34109
METRO POINTE MORTGAGE, LLC               11620 SOUTH STATE ST. # 1401 DRAPER UT 84020
METROLINK MORTGAGE CORPORATION           6418 S QUEBEC ST ENGLEWOOD CO 80111
METROPOINT FINANCIAL CORPORATION         3090 S JAMAICA CT SUITE 107 AURORA CO 80014
METROPOLITAN FINANCIAL MORTGAGE COMPANY 6419 LYNDALE AVE S STE B MINNEAPOLIS MN 55423
METROPOLITAN MORTGAGE CORP.              110 MAGNOLIA DRIVE LAKEWOOD NJ 08701
METROPOLITAN MORTGAGE GROUP INC          2930 WETMORE AVE SEVENTH FLOOR, SUITE A EVERETT WA 98201
METROPOLITAN MORTGAGE SERVICES INC       745 PALISADE AVENUE CLIFFSIDE PARK NJ 07010
METROQWEST INC                           1851 NW 125TH AVENUE SUITE 280 PEMBROKE PINES FL 33028
MFS MORTGAGE SERVICE INC                 983 W WISE RED SUITE 207 SCHAUMBURG IL 60193
MGM MORTGAGE COMPANY                     24400 CHAGRIN BLVD., SUITE 220 BEACHWOOD OH 44122
MGM MORTGAGE INC                         237 EAST AVENUE M LANCASTER CA 93535-5335



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 45 OF 75
                                       LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 58 of 96
Claim Name                               Address Information
MGM MORTGAGE INC,                        10268 W. CENTENNIAL RD. SUITE 303 LITTLETON CO 80127
MI SOLUTION MORTGAGE INC.                1065 S. SHERIDAN BLVD LAKEWOOD CO 80226
MICHAEL A DEFFINA                        190 HARTZ AVENUE SUITE 200 DANVILLE CA 94526
MICHAEL EUGENE FRASER                    943 B EAST MCNEESE ST. LAKE CHARLES LA 70607
MICHAEL KEVORKIAN                        3622 OLIVER ROAD CARMEL CA 93923
MICHAEL S. RYAN                          1400 COLEMAN AVENUE #F-17 SANTA CLARA CA 95050
MICHAEL SCOTT HURST                      3729 BLANDING BLVD JACKSONVILLE FL 32210
MICHIGAN MUTUAL INC                      800 MICHIGAN STREET PORT HURON MI 48060
MID AMERICAN MORTGAGE, INC               900 OGDEN AVENUE SUITE 207 DOWNERS GROVE IL 60515
MID CITY MORTGAGE LLC                    15 JOANNE ROAD STOUGHTON MA 02072
MID FLORIDA MORTGAGE PROFESSIONALS       777 E ALTAMONTE DR SUITE 204 ALTAMONTE SPRINGS FL 32701
MID-AMERICA MORTGAGE INC.                14707 CALIFORNIA ST SUITE 3 OMAHA NE 68154
MID-STATE BANK & TRUST                   P.O. BOX 6001 ARROYO GRANDE CA 93420
MIDCONTINENT FINANCIAL CENTER INC        3610 BUTTONWOOD DR STE 300 COLUMBIA MO 65201
MIDDLEKAUFF MORTGAGE COMPANY             2415 BLANDING BLVD, SUITE 9 JACKSONVILLE FL 32210
MIDLAND MORTGAGE CORPORATION             1500 RICHLAND STREET COLUMBIA SC 29211
MIDTOWN BANK & TRUST COMPANY             712 WEST PEACHTREE STREET ATLANTA GA 30308
MIDWEST AMERICA FINANCIAL CO., LLC       90 ALTON ROAD MIAMI BEACH FL 33139
MIDWEST COMMUNITY BANK                   510 PARK CREST DRIVE FREEPORT IL 61032
MIDWEST EQUITY MORTGAGE INC              13600 WEST 95TH STREET LENEXA KS 66215
MIDWEST HOME LOANS INC                   10800 LYNDALE AVE S STE 100 BLOOMINGTON MN 55420
MIDWEST LENDING CENTER, INC              19250 EVERETT LANE SUITE 201 MOKENA IL 60448
MIDWEST LOAN SERVICES, INC.              616 SHELDEN AVENUE SUITE 300 HOUGHTON MI 49931
MIDWEST MORTGAGE GROUP, INC.             10488 HOLLY HOCK COURT LITTLETON CO 80129
MIDWEST RESIDENTIAL LENDING              1491 WEST MAIN STREET TIPP CITY OH 45371
MILE HIGH BANKS, N.A.                    4600 S. ULSTER ST. SUITE 300 DENVER CO 80237
MILE HIGH MORTGAGE.COM                   1501 W. CAMPUS DR. #I LITTLETON CO 80120
MILLENNIUM MARKETING CO INC.             9 VICTORY DRIVE STE 2B LIBERTY MO 64068
MILLENNIUM MORTGAGE & FINANCIAL SVCS     12040 98TH AVENUE NE #103 KIRKLAND WA 98034
INC
MILLENNIUM MORTGAGE CORP.                43-645 MONTEREY AVENUE SUITE D PALM DESERT CA 92260
MILLENNIUM MORTGAGE CORPORATION          6500 HARBORVIEW COURT #203 MIDLOTHIAN VA 23113
MILLER COMPANIES OF TEXAS INC            504 N HIGHWAY 342 RED OAK TX 75154
MILLER HOME MORTGAGE LLC                 2815 DIVISION STREET SUITE 200 METAIRIE LA 70002
MINNESOTA NATIONAL MORTGAGE CORP.        1499 BLAKE ST. SUITE 1G DENVER CO 80202
MIRAMAX MORTGAGE LLC                     6565 S DAYTON ST # 2500 ENGLEWOOD CO 80111
MISSION BISHOP REAL ESTATE, INC.         39180 LIBERTY STREET, #102 FREMONT CA 94538
MISSION FUNDING GROUP INC                9507 NEWBRIDGE DRIVE RIVERSIDE CA 92508
MITCHELL-LLOYD MORTGAGE CORP             615 BROADWAY ROUTE 110 SUITE 29 AMITYVILLE NY 11701
MJ SECURITIES, LLC                       300 FT. ZUMWALT SQUARE SUITE 120 O FALLON MO 63366
MJD DIVERSIFIED FINANCIAL SERVICES, INC 330 PAULS DRIVE SUITE 104 BRANDON FL 33511
MJM DEVELOPMENT INC                      3962A BROWN PARK DR. HILLARD OH 43026
MLD MORTGAGE, INC.                       30 B VREELAND RD. FLORHAM PARK NJ 07932
MLS HONDA FINANCIAL INC                  620 N BRAND BLVD STE 401 GLENDALE CA 91203
MNK ENTERPRISES INC                      21050 CENTRE POINTE PKWY SANTA CLARITA CA 91350
MNO INVESTMENTS, INC                     12070 TELEGRAPH RD SUITE 205 SANTA FE SPRINGS CA 90670
MOHSIN MORTGAGE CORP                     3075 WASHINGTON RD BRIDGEVILLE PA 15017
MONARCH FUNDING CORP.                    5500 E. SANTA ANA CANYON ROAD SUITE 253 ANAHEIM CA 92807
MONARCH MORTGAGE COMPANY INC             1738 GARRISON WAY EL CAJON CA 92019



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 46 OF 75
                                         LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876     Filed 10/05/18
                                                     ServiceEntered
                                                             List   10/05/18 17:46:40           Main Document
                                                       Pg 59 of 96
Claim Name                                Address Information
MONARCH MORTGAGE LLC                     1951 W CAMELBACK ROAD SUITE 203 PHOENIX AZ 85015
MONCOR, INC.                             4851 INDEPENDENCE ST. SUITE 150 WHEAT RIDGE CO 80033
MONEY STREAM LENDING INC                 1030 W HAMILTON ST ALLENTOWN PA 18101
MONEY WORLD SALES/ MORTGAGES             1475 SOUTH BASCOM AVENUE CAMPBELL CA 95008
MONEY-WISE SOLUTIONS LLC                 175 DWIGHT ROAD SUITE 103 LONGMEADOW MA 01106
MONEYTIME MORTGAGE SERVICES, INC. (FN)   740 W. LAS LOMITAS ROAD TUCSON AZ 85704
MONEYTREE MORTGAGE COMPANY               2 EAST 22ND STREET LOMBARD IL 60148
MONEYWISE MORTGAGE CORPORATION           490 W. LAKE STREET #104 ROSELLE IL 60172
MONICOORO HOME LOANS INC.                3258 W. IRVING PARK RD CHICAGO IL 60618
MONSANTO FINANCIAL INC                   600 CENTRAL AVE. SUITE F LAKE ELSINORE CA 92530
MONTGOMERY MORTGAGE SOLUTIONS INC        1330 ROUTE 206 VILLAGE SHOPPER I SKILLMAN NJ 08558
MONTGOMERY MORTGAGE, INC.                3 GROGANS PARK DR. #102 THE WOODLANDS TX 77380
MONTICELLO BANKING COMPANY               2554 S HWY 127 RUSSELL SPRINGS KY 42642
MOORE MORTGAGE, INC.                     12418 CANTRELL ROAD LITTLE ROCK AR 72223
MORELAND FINANCIAL CORPORATION           512 PENNSYLVANIA AVE. FORT WASHINGTON PA 19034
MORIA DEVELOPMENT, INC.                  4500 S. LAKESHORE DRIVE SUITE 150 TEMPE AZ 85282
MORNING STAR FUNDING CORP                15165 NW 77TH AVENUE STE 1005 MIAMI LAKES FL 33014
MORNINGSTAR MORTGAGE CORP.               14142 DENVER WEST PKWY #255 GOLDEN CO 80401
MORRISON FINANCIAL SVCS OF FLORIDA LLC   555 WINDERLEY PL STE 350 MAITLAND FL 32751
MORTGAGE 1, INC.                         43456 MOUND ROAD STERLING HEIGHTS MI 48313
MORTGAGE 101 MADE EASIER INC             2385 EXECUTIVE CENTER DRIVE SUITE 100 BOCA RATON FL 33431
MORTGAGE 1ST, INC                        360 TOWNE CENTER BLVD, SUITE D RIDGELAND MS 39157
MORTGAGE 4 LESS INC                      6912 STIRLING ROAD HOLLYWOOD FL 33024
MORTGAGE 911 INC                         3617 CROWN POINT RD SUITE 7 JACKSONVILLE FL 32257
MORTGAGE ACCEPTANCE CORP.                712 NW O'BRIEN LEES SUMMIT MO 64063
MORTGAGE ACCEPTANCE CORPORATION OF       10175 FORTUNE PARKWAY JACKSONVILLE FL 32256
JACKSONVILLE
MORTGAGE ACCESS CORP                     225 LITTLETON ROAD MORRIS PLAINS NJ 07950-0510
MORTGAGE ADVANTAGE CORPORATION           5727 CORAL WAY MIAMI FL 33155
MORTGAGE ALLIANCE CORPORATION            11036 OAKMONT OVERLAND PARK KS 66210
MORTGAGE ALLIANCE PARTNERS LLC           3926 JFK PARKWAY SUITE 9B FORT COLLINS CO 80525
MORTGAGE ALTERNATIVES CORP               314 EAST MAIN ST NORTON MA 02766
MORTGAGE AMERICA BANKERS, LLC            3720 FARRAGUT AVENUE SUITE 500 KENSINGTON MD 20895
MORTGAGE ANGEL INC                       30021 TOMAS ST STE 300 RANCHO SANTA MARGARITA CA 92688
MORTGAGE ASSOCIATES LLC                  208 SPRUCE AVE. N BOX 4975 KETCHUM ID 83340
MORTGAGE BANC INC                        10497 COURTNEY DRIVE FAIRFAX VA 22030
MORTGAGE BANKERS OF VIRGINIA, INC.       2567 HOMEVIEW DRIVE RICHMOND VA 23294
MORTGAGE BIZ OF FLORIDA INC              530 S FEDERAL HIGHWAY STE 202 DEERFIELD BEACH FL 33441
MORTGAGE BROKERS SERVICES, INC.          4800 S. 188TH STREET SUITE 220 SEATAC WA 98188
MORTGAGE BROKERS, INC.                   380 E FT LOWELL RD #246C TUCSON AZ 85705
MORTGAGE CAPITAL ASSOCIATES, INC.        11150 W. OLYMPIC BLVD. SUITE 1160 LOS ANGELES CA 90064
MORTGAGE CHOICE INC.                     9260 SUNSET DR. #215 MIAMI FL 33173
MORTGAGE CONCEPTS, INC.                  2605 W. COLLEGE AVE. APPLETON WI 54914
MORTGAGE CONSULTANTS GROUP, INC          7500 COLLEGE BLVD SUITE 150 OVERLAND PARK KS 66210
MORTGAGE CONSULTING SERVICES, INC.       2830 COPLEY RD. SUITE 21 AKRON OH 44321
MORTGAGE CORPORATION OF AMERICA, INC.    4277 VALLEY FAIR STREET SIMI VALLEY CA 93063
MORTGAGE DIRECT LENDING, INC.            12520 HIGH BLUFF DRIVE SUITE 145 SAN DIEGO CA 92130
MORTGAGE DIRECT, INC.                    360 W. BUTTERFIELD ROAD ELMHURST IL 60126-5040
MORTGAGE ENTERPRISE, LTD.                79 POWERHOUSE ROAD ROSLYN HEIGHTS NY 11577



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 47 OF 75
                                         LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876     Filed 10/05/18
                                                     ServiceEntered
                                                             List   10/05/18 17:46:40           Main Document
                                                       Pg 60 of 96
Claim Name                                Address Information
MORTGAGE EXPERTS                         2647 PLEASANT HILL ROAD PLEASANT HILL CA 94523
MORTGAGE FACTORY INC.                    2000 BERING DRIVE, SUITE 550 HOUSTON TX 77057
MORTGAGE FINANCIAL, INC.                 170 MAIN STREET SUITE 108 TEWKSBURY MA 01876
MORTGAGE FINANCING SERVICES INC          4301 S PINE ST SUITE 110 TACOMA WA 98409
MORTGAGE FIRST INC                       154 NEWTON ROAD SUITE B-5 VIRGINIA BEACH VA 23462
MORTGAGE FIRST, INC.                     5632 JOHNSON STREET HOLLYWOOD FL 33021
MORTGAGE FORCE LLC                       14 CHURCH HILL ROAD SUITE A4 NEWTON CT 06470
MORTGAGE FUNDING OF ARIZONA LLC          9625 EAST PINE VALLEY RD SCOTTSDALE AZ 85260
MORTGAGE GIVER LLC                       90 ENFIELD STREET SUITE 206 ENFIELD CT 06082
MORTGAGE GROUP LTD THE                   12 WELBY RD NEW BEDFORD MA 02745
MORTGAGE GUARANTY                        118 HARTFORD TURNPIKE SHREWSBURY MA 01545
MORTGAGE HAUS, INC                       1550 NORTH MAIN UNIT A COLUMBIA IL 62236
MORTGAGE INFORMATION CENTER INC          452 OSCEOLA STREET STE 213 ALTAMONTE SPRINGS FL 32701
MORTGAGE INNOVATIONS, INC.               6909 S. HOLLY CIRCLE CENTENNIAL CO 80111
MORTGAGE LENDERS OF AMERICA, L.L.C.      8400 WEST 110TH STREET SUITE 500 OVERLAND PARK KS 66210
MORTGAGE LENDING ASSOCIATES              3878 OAK LAWN AVENUE, SUITE 520 DALLAS TX 75219
MORTGAGE LENDING INC                     700 SOUTHWEST HIGGGINS AVE MISSOULA MT 59803
MORTGAGE LENDING INC                     7030 TACOMA MALL BLVD TACOMA WA 98409
MORTGAGE LENDING SOLUTIONS INC.          900 PENNSYLVANIA AVE. MONACA PA 15061-1808
MORTGAGE LINE FINANCIAL CORP.            135 CROSSWAYS PARK DRIVE SUITE 401 WOODBURY NY 11797
MORTGAGE LINKS, INC.                     1855 RICHMOND AVENUE STATEN ISLAND NY 10314
MORTGAGE MANAGEMENT CONSULTANTS, INC.    1008 WEST AVENUE M-4 SUITE H PALMDALE CA 93551
MORTGAGE MARKET RESOURCES INC            11 PARK PLACE, SUITE 1912 NEW YORK NY 10007
MORTGAGE MART, INC.                      12828 E 13TH, STE 3 WICHITA KS 67230
MORTGAGE MASTER SERVICE CORP.            24909 104TH AVENUE SOUTH EAST KENT WA 98031
MORTGAGE MASTER, INC.                    102 ELM STREET WALPOLE MA 02081
MORTGAGE MATE LLC                        21 E 75 N SUITE A GARDEN CITY UT 84078
MORTGAGE MATTERS THE HOME LOAN COMPANY   8881 TERRENE CT SUITE 103 BONITA SPRINGS FL 34135
MORTGAGE MAX OF SOUTH FLORIDA, INC.      120 E. OAKLAND PARK BLVD. SUITE 105 WILTON MANORS FL 33334
MORTGAGE MAX, LLC                        80 BROAD STREET NEW YORK NY 10004
MORTGAGE MAXX, INC.                      3935 LAKE MICHIGAN DR NW GRAND RAPIDS MI 49544
MORTGAGE MD FINANCIAL SERVICES, LLC      8975 S PECOS RD #7A HENDERSON NV 89074
MORTGAGE NETWORK INC                     1246 W CHESTER PIKE SUITE 307 WEST CHESTER PA 19382
MORTGAGE NETWORK INC.                    300 ROSEWOOD DRIVE DANVERS MA 01923
MORTGAGE NETWORK SOLUTIONS, LLC          223 PINE CLIFF DR WILMINGTON DE 19810
MORTGAGE ONE INC.                        4250 VETERANS MEMORIAL HWY. STE 104 HOLBROOK NY 11741
MORTGAGE ONE SOLUTIONS, INC.             8245 BOONE BOULEVARD SUITE 650 VIENNA VA 22182
MORTGAGE OPTIONS FINANCIAL INC           2365 E VALLEY PARKWAY ESCONDIDO CA 92027
MORTGAGE PLUS BANC LLC                   1240 PARK AVE AMHERST OH 44052
MORTGAGE PLUS INC                        41-51 WILSON AVENUE NEWARK NJ 07105-3297
MORTGAGE PLUS LLC                        132 JENNINGS LANE JOHNSTOWN CO 80534
MORTGAGE PLUS OF AMERICA CORPORATION     940 N 10TH ST, STE 200 KALAMAZOO MI 49009
MORTGAGE PRO U.S.A. LLC                  27647 N 70TH STREET SCOTTSDALE AZ 85266
MORTGAGE PROCESS CENTER                  7921 KINGSWOOD DRIVE CITRUS HEIGHTS CA 95610
MORTGAGE PROCESSING CENTER INC.          114 PELICAN ROAD PLANTATION KEY FL 33070
MORTGAGE PROCESSING SERVICES CORP        8547 E. ARAPAHOE RD, #462 ENGLEWOOD CO 80112
MORTGAGE PROFESSIONALS                   1424 MADERA RD #101 SIMI VALLEY CA 93065
MORTGAGE PROFESSIONALS OF NC LLC         1021-C RED BANKS RD. GREENVILLE NC 27858
MORTGAGE PROS INC.                       58 MAIN STREET EAST GREENWICH RI 02818



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 48 OF 75
                                         LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876     Filed 10/05/18
                                                     ServiceEntered
                                                             List   10/05/18 17:46:40           Main Document
                                                       Pg 61 of 96
Claim Name                                Address Information
MORTGAGE PROS, INC.                      3520 EXECUTIVE CENTER DR. SUITE 250 AUSTIN TX 78731
MORTGAGE REAL ESTATE SERVICES, INC.      4155 E. JEWELL AVENUE #704 DENVER CO 80222
MORTGAGE RESOURCE GROUP, INC.            812 E. NATIONAL RD. UNIT B VANDALIA OH 45377
MORTGAGE RESOURCE GROUP, INC.            643 NE 125TH ST. UNIT B MIAMI FL 33161
MORTGAGE RESOURCES OF SOUTH FLORIDA,     745 U.S. HIGHWAY 1 SUITE 209 NORTH PALM BEACH FL 33408-4409
INC
MORTGAGE SERVICES III, LLC               502 N. HERSHEY RD. BLOOMINGTON IL 61704
MORTGAGE SERVICING INC.                  3008 ANDERSON DR. SUITE 201 RALEIGH NC 27609
MORTGAGE SOLUTIONS FINANCIAL SVCS INC.   4119 MARINER BLVD SPRING HILL FL 34609
MORTGAGE SOLUTIONS OF AMERICA INC        525 COLLEGE AVE STE 217 SANTA ROSA CA 95404
MORTGAGE SOLUTIONS-USA, INC.             6719 W. STRICKLAND STREET DOUGLASVILLE GA 30134
MORTGAGE SOURCES CORP                    7105 WEST 105TH STREET OVERLAND PARK KS 66212
MORTGAGE SPECIALISTS, LLC                8815 ADMIRALS BAY DRIVE INDIANAPOLIS IN 46236
MORTGAGE STRATEGIST INC                  610 PACIFIC COAST HWY STE 100 SEAL BEACH CA 90740
MORTGAGE TRUST COMPANY                   2345 BEE RIDGE ROAD SUITE 7-B SARASOTA FL 34239
MORTGAGE WORKS UNLIMITED                 9112 ALTERNATE A1A SUITE 210 NORTH PALM BEACH FL 33403
MORTGAGE WORLD                           516 W. FOURTH ST. ANTIOCH CA 94509
MORTGAGE WORLD BANKERS, INC.             32-74 STEINWAY STREET FLOOR 2 LONG ISLAND CITY NY 11103
MORTGAGE XPERTS OF CENTRAL FLORIDA, INC 4550 CLYDE MORRIS BLVD SUITE E PORT ORANGE FL 32129
MORTGAGEASE INC.                         3361 TAMIAMI TRAIL N NAPLES FL 34103
MORTGAGEEASE.COM, LLC                    13211 EXECUTIVE PARK TERRACE GERMANTOWN MD 20874
MORTGAGEFINDER                           6610 DAYLILY DR CARLSBAD CA 92011
MORTGAGEOPT, CORP.                       316 BLISS LANE VALLEY COTTAGE NY 10989
MORTGAGEPOINTER.COM, INC.                1875 SOUTH GRANT STREET SUITE 350 SAN MATEO CA 94402
MORTGAGES BY EASTERN FINANCIAL,INC       1602 NEW ROAD NORTHFIELD NJ 08225
MORTGAGES FOR AMERICA, INC               10191 W SAMPLE RD STE 105 CORAL SPRINGS FL 33065
MORTGAGES ON MAIN INC                    512 S MAIN ST SAUK CENTRE MN 56378
MORTGAGES, INC.                          2988 DALE DR. ATLANTA GA 30305
MORTON CAPITAL INC                       2715 27TH WAY WEST PALM BEACH FL 33407
MOSES JORDAN                             2455 E. WASHINGTON BLVD. ALTADENA CA 91104
MOUNTAIN 1ST BANK & TRUST COMPANY        203 GREENVILLE HWY HENDERSONVILLE NC 28792
MOUNTAIN AMERICA FEDERAL CREDIT UNION    7181 S. CAMPUS VIEW DR. WEST JORDAN UT 84084
MOUNTAIN AMERICA FINANCIAL SERVICES,     10670 SOUTH 1300 EAST SANDY UT 84094
LLC
MOUNTAIN EXPRESS MORTGAGE, LC            P.O. BOX 2060 PARK CITY UT 84060
MOUNTAIN FUNDING FINANCIAL, INC.         7475 N. DAKIN STREET #600 DENVER CO 80221
MOUNTAIN MORTGAGE, INC.                  225 N. MILL ST #110 ASPEN CO 81611
MOUNTAIN STATES MORTGAGE CENTERS INC     1333 EAST 9400 SOUTH SANDY UT 84093
MOUNTAIN WEST FINANCIAL, INC.            1209 NEVADA STREET SUITE 200 REDLANDS CA 92374
MPS FINANCIAL INC.                       7200 CENTER STREET 3RD FLOOR MENTOR OH 44060
MRC OF SPARTANBURG, INC.                 268 W. COLEMAN BLVD., SUITE 2-B MOUNT PLEASANT SC 29464
MSI LENDING INC.                         2700 OLD ROSEBUD WAY SUITE 310 LEXINGTON KY 40509
MT. OLIVE FINANCIAL INC                  389 ROUTE 46 EAST BUDD LAKE NJ 07828
MTN MORTGAGES, INC.                      2155 S. WADSWORTH BLVD. SUITE 550 LAKEWOOD CO 80226
MTN VIEW MTG INC                         500 108TH AVE NE #200 BELLEVUE WA 98004
MULLICA FINANCIAL SERVICES LLC           900 ROUTE 168 STE A-3 BLACKWOOD NJ 08012
MUNSON FINANCIAL INC.                    110 S. 2ND ST SUITE 206 WAITE PARK MN 56387
MUTUAL FINANCIAL SERVICES LLC            1420 N GREENFIELD RD SUITE 105 GILBERT AZ 85234
MUTUAL MORTGAGE CORP.                    33004 GRAND RIVER AVE FARMINGTON MI 48336



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 49 OF 75
                                        LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 62 of 96
Claim Name                               Address Information
MUTUAL MORTGAGE INC                      926 W OAKLAND AVE STE 210 JOHNSON CITY TN 37604
MUTUAL SECURITY MORTGAGE LTD.            2019 10TH ST BOULDER CO 80302
MVB MORTGAGE CORPORATION                 24400 NORTHWESTERN HWY. SUITE 200 SOUTHFIELD MI 48075
MVP HOME MORTGAGE, INC.                  2918 AUSTIN BLUFFS PKWY., SUITE 200 COLORADO SPRINGS CO 80918
MY MORTGAGE FUNDING LLC                  1018 W. SR 434 SUITE 210 LONGWOOD FL 32750
MY NEIGHBORHOOD MORTGAGE COMPANY, LLC    4164 MERIDIAN STREET, STE. 108 BELLINGHAM WA 98226
MYERS PARK MORTGAGE INC                  141 PROVIDENCE ROAD CHARLOTTE NC 28207
MYLAN INVESTMENTS INC.                   548 HWY 138 W JONESBORO GA 30238
NA NATIONWIDE MORTGAGE CORP.             26361 CROWN VALLEY PARKWAY STE. 200 MISSION VIEJO CA 92691
NANCY CHRISTINE CAMPAGNINO               1114 STATE STREET, SUITE 25 SANTA BARBARA CA 93101
NASCOT INDUSTRIES INC.                   215 E 50 SOUTH SUITE 2 MALAD CITY ID 83252
NASEEM INC                               14761 FRANKLIN AVE SUITE A TUSTIN CA 92780
NATION'S STANDARD MORTGAGE CORP.         150 WHITE PLAINS ROAD TARRYTOWN NY 10591
NATIONAL BANK OF ARKANSAS IN NORTH       101 S. BOWMAN SUITE 200 LITTLE ROCK AR 72211
LITTLE ROCK
NATIONAL BANK OF KANSAS CITY             10700 NALL AVENUE SUITE 300 OVERLAND PARK KS 66211
NATIONAL CITY MORTGAGE                   3232 NEWMARK DRIVE MIAMISBURG OH 45342
NATIONAL FUNDING COMPANY, LLC            4647 N. 32ND STREET SUITE 135 PHOENIX AZ 85018
NATIONAL FUTURE MORTGAGE, INC.           2 EASTWICK DRIVE SUITE 300 GIBBSBORO NJ 08026
NATIONAL MORTGAGE ACCESS CENTER LLC      545 BECKETT ROAD SUITE 103 LOGAN TWP NJ 08085
NATIONAL MORTGAGE ACCESS INC.            140 IOWA LANE #104 CARY NC 27511
NATIONAL MORTGAGE BROKERS, INC.          6163 SOUTH 700 WEST MURRAY UT 84123
NATIONAL ONE MORTGAGE BANKER LLC         15 CLYDE RD, SUITE 202 SOMMERSET NJ 08844
NATIONAL PENN BANK                       690 STOCKTON DRIVE SUITE 301 EXTON PA 19341
NATIONAL PREFERRED MORTGAGE INC          31951 DOVE CANYON DR STE C DOVE CANYON CA 92679
NATIONAL WHOLESALE MORTGAGE INC          3813 E TRACKER TRAIL PHOENIX AZ 85050
NATIONS FINANCE CORP                     31800 NORTHWESTERN HIGHWAY SUITE 380 FARMINGTON HILLS MI 48334
NATIONS FINANCIAL, INC.                  13705 BEACH BLVD. JACKSONVILLE FL 32224
NATIONS FIRST FINANCIAL, LLC             305 W. BIG BEAVER, STE 102 TROY MI 48084
NATIONS HOME FUNDING, INC.               761 OLD HICKORY BOULEVARD SUITE 303 BRENTWOOD TN 37027
NATIONS HOME FUNDING, INC.               761 OLD HICKORY BLVD. SUITE 400 SUITE 303 BRENTWOOD TN 37027
NATIONS LENDING SOURCE INC               4205 LANCASTER LN STE 105 PLYMOUTH MN 55441
NATIONSFIRST FINANCIAL INC               421 N 7TH STREET PHILADELPHIA PA 19123
NATIONWIDE EQUITIES CORP.                1 INTERNATIONAL BLVD SUITE 1202 MAHWAH NJ 07495
NATIONWIDE EQUITIES CORPORATION          100 MERRICK ROAD SUITE 226-W ROCKVILLE CENTRE NY 11570
NATIONWIDE FUNDING CORP                  4229 LAFAYETTE CENTER DRIVE SUITE 1500 CHANTILLY VA 20151
NATIONWIDE FUNDING GROUP CORP            350 S CRENSHAW BLVD A203 TORRANCE CA 90503
NATIONWIDE HOME LOANS INC                8400 E PRENTICE AVE PENTHOUSE GREENWOOD VILLAGE CO 80111
NATIONWIDE INVESTORS MORTGAGE CORP       1332 LINDEN ST LONGMONT CO 80501
NATIONWIDE MORTGAGE INC                  160 2ND ST E #112 KETCHUM ID 83340
NATURAL CAPITAL INC                      2127 GALINDO ST CONCORD CA 94520
NAVIGATOR MORTGAGE, INC.                 4905 BELFORT RD, SUITE 110 JACKSONVILLE FL 32256
NDNJ, INC                                28924 SOUTH WESTERN AVENUE RANCHO PALOS VERDES CA 90275
NEBRASKA MORTGAGE CO LLC                 4400 SOUTH 86 ST STE 101 LINCOLN NE 68526
NEIGHBOR'S FINANCIAL CORPORATION         1314 H STREET SUITE 100 SACRAMENTO CA 95814
NEIGHBORHOOD LENDING LLC                 1920 VINDICATOR DR STE 212 COLORADO SPRINGS CO 80919
NEIGHBORHOOD LOANS INC.                  215A E. LAKE STREET BLOOMINGDALE IL 60108
NEIGHBORHOOD MORTGAGE, LLC               2350 G ROAD GRAND JUNCTION CO 81505
NEIL GITNICK                             5959 TOPANGA CANYON STE 201 WOODLAND HILLS CA 91367



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                            Page 50 OF 75
                                       LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40           Main Document
                                                      Pg 63 of 96
Claim Name                               Address Information
NEIL MURPHY SQUIRES                      2423 CAMINO DEL RIO SOUTH STE., 107 SAN DIEGO CA 92108
NESTOR E. SEGUNDO                        840 WAINEE ST. SUITE C-3 LAHAINA HI 96761
NET BRANCH CAPITAL, LLC                  160 WEST MARKET ST YORK PA 17401
NET EQUITY FINANCIAL INC                 4940 CAMPBELL BLVD STE 210 NOTTINGHAM MD 21236
NET FINANCIAL GROUP INC                  301 N CANON DR #313 BEVERLY HILLS CA 90210
NET MORTGAGE INC.                        112 HAYGOOD AVENUE LEXINGTON SC 29072
NETLINE REALTY AND MORTGAGE INC          2965 GLENDALE BLVD LOS ANGELES CA 90039
NETWORK FUNDING ASSOCIATES, INC.         63 N FIRST ST CAMPBELL CA 95008
NETWORK FUNDING L.P.                     9700 RICHMOND AVENUE SUITE 320 HOUSTON TX 77042
NETWORK MORTGAGE SERVICES INC            445 SAWNEE AVE BUFORD GA 30518
NETWORK MORTGAGE SERVICES, INC.          19101 36TH AVE. WEST SUITE 103 LYNNWOOD WA 98036
NEVADA FUNDING GROUP                     225 KINGSBURY GRADE SUITE B STATELINE NV 89449
NEVADA MORTGAGE, INC.                    375 N. STEPHANIE STREET, BLDG 2 HENDERSON NV 89014
NEW AGE MORTGAGE COMPANY                 4156 WESTPORT ROAD SUITE 207 LOUISVILLE KY 40207
NEW AMERICAN MORTGAGE LLC                34 FIFTH ST STAMFORD CT 06905
NEW AMERICAN REAL ESTATE MANAGEMENT      695 TOWN CENTER DR, #120 COSTA MESA CA 92626
GROUP INC
NEW CASTLE MORTGAGE GROUP, LLC           265 POST AVE SUITE 120 WESTBURY NY 11590
NEW CENTURY FUNDING CORP                 2600 W OLIVE AVE 5TH FLR BURBANK CA 91505
NEW EQUITY DIMENSIONS LTD                2040 E. ALGONQUIN RD #501 SCHAUMBURG IL 60173
NEW FED MORTGAGE CORP                    1711 BROADWAY SAUGUS MA 01906
NEW GENERATION FUNDING LLC               108-18 QUEENS BLVD 7TH FLOOR, SUITE 5 FOREST HILLS NY 11375
NEW GENESIS MORTGAGE & FINANCE GROUP     5950 W. OAKLAND PARK BLVD #201A LAUDERHILL FL 33351
INC.
NEW HAVEN FUNDING LLC                    65 ROOSEVELT AVE. SUITE 205 VALLEY SPRINGS NY 11581
NEW HORIZON FINANCIAL, INC.              100 CHAPARRAL CT SUITE 100 ANAHEIM HILLS CA 92808
NEW HORIZONS MORTGAGE COMPANY, LLC       6343 WEST 120TH AVE. BROOMFIELD CO 80020
NEW MILLENNIUM FUNDING CORPORATION       528 E. NEW HAVEN AVE MELBOURNE FL 32901
NEW SOUTH FEDERAL SAVINGS BANK           1900 CRESTWOOD BLVD. BIRMINGHAM AL 35210
NEW SOUTH MORTGAGE CORPORATION           4975 LACROSS RD., STE 257 NORTH CHARLESTON SC 29406
NEW VISION MORTGAGE COMPANY LLC          610 S. INDUSTRIAL BLVD. STE 100 EULESS TX 76040
NEW WEST LENDING, INC.                   8424 E SHEA BLVD SUITE 101 SCOTTSDALE AZ 85260
NEW WORLD MORTGAGE INC.                  1930 CAMDEN RD SUITE 2010 CHARLOTTE NC 28203
NEWCASTLE HOME LOANS, LLC                2349 N. ELSTON AVENUE CHICAGO IL 60614
NEWDOMINION BANK                         343 E. SIX FORKS RD SUITE 110 RALEIGH NC 27609
NEWFOUNDLAND INVESTMENTS INC             251 KEARNEY #201 SAN FRANCISCO CA 94108
NEXT CENTURY FUNDING LTD                 326 BROADWAY STE A BETHPAGE NY 11714
NEXT LOAN FIANCIAL CORP                  100 HYDE PARK DOYLESTOWN PA 18901
NEXT MORTGAGE, INC.                      505 CORPORATE CENTER DRIVE SUITE 111 STOCKBRIDGE GA 30281
NEXUS FINANCIAL GROUP INC.               2540 METROCENTRE BLVD WEST PALM BEACH FL 33407
NEXUS FINANCIAL LLC                      3 POST ROAD OAKLAND NJ 07436
NEXUS MORTGAGE, LLC                      8509 BLUEGRASS CIRCLE PARKER CO 80134
NEYARD & NEYARD MORTGAGE                 334 SOUTH HANOVER STREET NATICOKE PA 18634
NFM, INC.                                505 PROGRESS DRIVE LINTHICUM MD 21090
NGUYEN, QUAN DANG                        3275 STEVENS CREEK BLVD SUITE 308 SAN JOSE CA 95117
NGUYEN, TUONG QUANG                      1877 CONCOURSE DRIVE SAN JOSE CA 95131
NICK DEONAS REALTY, INC.                 9 NORTH 14TH STREET FERNANDINA FL 32034
NINA FUNDING SOLUTIONS, INC.             6972 SPINACH DRIVE MENTOR OH 44060
NIP FINANCIAL LLC                        3090 S JAMAICA CT SUITE 303 AURORA CO 80014



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 51 OF 75
                                         LEHMAN BROTHERS HOLDINGS INC.
           08-13555-scc      Doc 58876     Filed 10/05/18
                                                     ServiceEntered
                                                             List   10/05/18 17:46:40           Main Document
                                                       Pg 64 of 96
Claim Name                                Address Information
NL, INC.                                 2175 N. CALIFORNIA BLVD. SUITE 1000 WALNUT CREEK CA 94596
NOBLE MORTGAGE AND INVESTMENTS, LLC      710 N POST OAK ROAD SUITE 206 HOUSTON TX 77024
NOLA LENDING GROUP, LLC                  11960 BRICKSOME AVENUE SUITE B BATON ROUGE LA 70816
NORCAL COMMERCIAL LENDING                202 ALTA VISTA DR SOUTH SAN FRANCISCO CA 94080
NOREAST MORTGAGE SERVICES LLC            1092 ELM STREET SUITE 203 ROCKY HILL CT 06067
NORTH AMERICAN FUNDING CORP.             952 ROUTE 146 CLIFTON PARK NY 12065
NORTH AMERICAN MORTGAGE GROUP LLC        1940 OLD TROLLEY RD. SUMMERVILLE SC 29485
NORTH AMERICAN SAVINGS BANK, FSB         949 NE COLUMBUS LEES SUMMITT MO 64086
NORTH ATLANTIC MORTGAGE CORPORATION      512 E. RANDOLPH ROAD SUITE G SILVER SPRING MD 20904
NORTH POINT FEDERATED MORTGAGE INC.      107 WEST COURTHOUSE SQ STE 283 CUMMING GA 30040
NORTH SHORE FUNDING CORP.                100 SOUTH YORK ROAD, SUITE 232 ELMHURST IL 60126
NORTH STAR MORTGAGE INC                  2465 N. MAIN ST. SUITE 12C SUNSET UT 84015
NORTH STAR MORTGAGE NETWORK INC          3063 HARDLEY RD, STE 1 JACKSONVILLE FL 32257
NORTHCITY CORPORATION                    909 S ALLANTE AVE BOISE ID 83709
NORTHERN CALIFORNIA HOME MORTGAGE INC.   3142 CLAYTON RD. CONCORD CA 94518
NORTHERN MORTGAGE SERVICES INC.          3714 28TH STREET SW GRANDVILLE MI 49418
NORTHERN VILLAGE MORTGAGE INC            83 S MAIN STREET BRIGHAM CITY UT 84302
NORTHLAND FINANCIAL GROUP, INC           26 GARDEN CENTER, #2 BROOMFIELD CO 80020
NORTHSIGHT MORTGAGE GROUP, LLC           8520 E SHEA BLVD SUITE 111 SCOTTSDALE AZ 85260
NORTHSTAR ASSOCIATES, INC                477 PALM CANYON DRIVE PALM SPRINGS CA 92262
NORTHSTAR BANK, NA                       1175 WEST KANSAS LIBERTY MO 64068
NORTHSTAR FINANCIAL SERVICES GROUP INC   5015 W LAWRENCE SUITE 202 CHICAGO IL 60630
NORTHWEST FUNDING GROUP INC              12411 SE 2ND CIRCLE VANCOUVER WA 98684
NORTHWEST HOME MORTGAGE LLC              1201 E. HOWELL ST. SEATTLE WA 98122
NORTHWEST LOAN CENTER INC.               515 116TH AVE NE SUITE 113 BELLEVUE WA 98004
NORTHWEST MORTGAGE GROUP, INC.           10260 SW GREENBURG ROAD SUITE 900 PORTLAND OR 97223
NORTHWEST MORTGAGE SERVICES INC          7116 STINSON AVENUE, SUITE A-205 GIG HARBOR WA 98335
NORTHWEST PREMIERE MORTGAGE INC.         1851 S. CENTRAL PLACE #111 KENT WA 98030
NORTHWOODS FINANCIAL LLC                 28 NORTHWOOD DR. MIDDLEBURY CT 06762
NOVA FINANCIAL & INVESTMENT CORPORATION 6245 E. BROADWAY BLVD. SUITE 400 TUCSON AZ 85711
NOVA FINANCIAL SERVICES INC              4675 STEVENS CREEK BLVD STE 101 SANTA CLARA CA 95051
NOVELTY REALTY INC.                      132-18 ROCKAWAY BLVD OZONE PARK NY 11420
NOWAK, KENNETH JEROME                    26041 ACERO MISSION VIEJO CA 92691
NP INC                                   2230 N. FEDERAL HIGHWAY BOCA RATON FL 33431
NRF FUNDING CORP.                        9 SOUTH LONG BEACH ROAD ROCKVILLE CENTRE NY 11570
NTFN, INC.                               5301 VILLAGE CREEK DR. SUITE B PLANO TX 75093
NTX MORTGAGE GROUP, LLC                  3580 PRESTON RD SUITE 107 FRISCO TX 75034
NUGENT MORTGAGE CORP                     8624 GEORGIA AVE SUITE C-3 SILVER SPRING MD 20814
NVR MORTGAGE FINANCE                     11700 PLAZA AMERICA DR RESTON VA 20190
NW LENDING INC                           7031 CASCADE AVE SE SNOQUALMIE WA 98065
O'DOWD & ASSOCIATES MORTGAGE CO INC      1819 EAST MORTEN AVEVUE, SUITE 140 PHOENIX AZ 85020
OAK MORTGAGE COMPANY L.L.C.              10000 LINCOLN DRIVE WEST SUITE 3 MARLTON NJ 08053
OAK TREE FUNDING, LLC                    620 MAIN STREET UNIT 1A EAST GREENWICH RI 02818
OAKTREE FUNDING CORPORATION              312 N. MOUNTAIN AVENUE UPLAND CA 91786
OAKWOOD MORTGAGE OF MINNESOTA LLC        15821 POTASSIUM ST. NW RAMSEY MN 55303
OCEAN PACIFIC CAPITAL                    2 CORPORATE PARK SUITE 102 IRVINE CA 92606-5151
OCEAN POINTE MORTGAGE LLC                4258 WEST MAIN ST JUPITER FL 33458
OCEANFRONT MORTGAGE, INC.                11455 EL CAMINO REAL STE 120 SAN DIEGO CA 92130
OCM INC.                                 2700 N MAIN ST #105 SANTA ANA CA 92705



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 52 OF 75
                                     LEHMAN BROTHERS HOLDINGS INC.
           08-13555-scc      Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 65 of 96
Claim Name                               Address Information
OCOTILLO HOME MORTGAGE LLC               2530 E. CHERRYWOOD PLACE CHANDLER AZ 85249
OCWEN FEDERAL BANK, FSB                  1675 PALM BEACH LAKES BLVD WEST PALM BEACH FL 33416
ODJ, INC                                 200 EAST ARROWHEAD DRIVE SUITE 0-5 CHARLOTTE NC 28213
ODYSSEY FUNDING LLC                      1206 AVENUE J BROOKLYN NY 11230
OGDEN RAGLAND MORTGAGE                   1601 WEST 6TH STREET AUSTIN TX 78703
OLD DOMINION HOME LOANS LLC              1108 EDEN WAY N CHESAPEAKE VA 23320
OLD MERCHANTS MORTGAGE INC               1983 MARCUS AVENUE SUITE 118 LAKE SUCCESS NY 11042
OLD SOUTH MORTGAGE CORPORATION           4 CARRIAGE LANE STE 403 CHARLESTON SC 29407
OLD TOWN MORTGAGE, LLC                   2216 DUNDEE ROAD LOUISVILLE KY 40205
OLDE SAVANNAH MORTGAGE                   3107 EAST VICTORY DRIVE SAVANNAH GA 31404
OLDE SOUTH MORTGAGE GROUP, INC.          235 WEST GULF BEACH DR., SUITE E ST. GEORGE ISLAND FL 32328
OLYMPIC MORTGAGE CONSULTANTS INC.        400 CARL STREET SUITE 201 WILMINGTON NC 28403
OLYMPIC MORTGAGE CORPORATION             1313 E. OSBORN ROAD PHOENIX AZ 85014
OLYMPUS FUNDING CORPORATION              11576 SOUTH STATE SUITE 202 DRAPER UT 84020
OMAS INC                                 4356 EILEEN STREET SIMI VALLEY CA 93063
OMEGA MORTGAGE CORP.                     333 BOSTON POST ROAD SUDBURY MA 01776
OMNI BANK                                4305-A CLEARVIEW PKWY METAIRIE LA 70006
OMNI CAPITAL GROUP, LLC                  6855 SOUTH HAVANA ST #500 CENTENNIAL CO 80112
OMNI-FUND, INC                           23322 PERALTA DRIVE UNIT 7 LAGUNA HILLS CA 92653
ON Q FINANCIAL, INC.                     14275 N. 87TH STREET SUITE 210 SCOTTSDALE AZ 85260
ONE MORTGAGE LLC                         101 2ND ST NW AVON MN 56310
ONE MORTGAGE NETWORK, INC.               9740 SCRANTON ROAD SUITE 340 SAN DIEGO CA 92121
ONE ON ONE MORTGAGE SERVICES LLC         5239 S. HIGHLAND DRIVE SALT LAKE CITY UT 84117
OPEN HOUSE FINANCE & REALTY INC          5180 N FRESNO #101 FRESNO CA 93710
OPEN MORTGAGE, LLC                       14101 HWY 290 WEST BLDG 800 AUSTIN TX 78737
OPES ADVISORS, INC.                      555 COLLEGE AVENUE PALO ALTO CA 94306
OPM ENTERPRISES                          2100 E. FAIRVIEW, STE. 8 MERIDIAN ID 83642
OPTIC MORTGAGE LLC                       1101 ANDOVER PARK W STE 102 TUKWILA WA 98188
OPTIMA MORTGAGE CORPORATION              15941 RED HILL AVENUE #00 TUSTIN CA 92780
OPTIMAL FUNDING INC.                     1407 ROUTE 9 CLIFTON PARK NY 12065
OPTIMAL MORTGAGE COMPANY LLC             37257 MOUND ROAD STERLING HEIGHTS MI 48310
OPTIMAX FINANCIAL INC                    100 W. BROADWAY SUITE 720 GLENDALE CA 91210
OPTIMUM HOME FUNDING INC.                112-08 JAMAICA AVENUE JAMAICA NY 11418
OPTIMUM MORTGAGE SERVICES INC            1915 PLAZA DR STE 202 EAGAN MN 55122
OPTIMUM MORTGAGE SERVICES, INC.          1720 SOUTH BELLAIRE STREET DENVER CO 80222-4333
OPTIMUS MORTGAGE                         5453 SHENANDOAH AVE LOS ANGELES CA 90056
OPTION MORTGAGE LENDING INC.             1010 NORTH CENTRAL AVENUE, STE 210 GLENDALE CA 91202
OPTION ONE                               SAND CANYON CORPORATION
ORANGE TREE LENDING CORPORATION          7479 E. SUNNYVALE DRIVE SCOTTSDALE AZ 85258
ORANGECOASTEQUITY INC.                   207 LA JOLLA DR NEWPORT BEACH CA 92663
OREGON MORTGAGE SERVICES INC             8196 SW HALL BLVD SUITE 318 BEAVERTON OR 97008
ORIPAC & ASSOCIATES INC.                 12651 S. DIXIE HWY #306 PINECREST FL 33156
ORLANDO KENT ASKINS                      2001 N. GAREY AVE #105 POMONA CA 91767
ORO REAL INC                             35465 DUMBARTON CT NEWARK CA 94560
OUTLOOK MORTGAGE, LLC                    5909 W LOOP S SUITE 490 BELLAIRE TX 77401
OVERLAND ENTERPRISES INC.                18627 TOPHAM STREET TARZANA CA 91335
OXBOW MORTGAGE COMPANY PC LLC            3560 BRIDGEPORT WAY W STE 3A UNIVERSITY PLACE WA 98466
OXFORD LENDING GROUP, LLC                1 EAST CAMPUS VIEW BOULEVARD SUITE 200 COLUMBUS OH 43235
OXFORD MORTGAGE CORPORATION LLC          8101 E PRENTICE AVE STE M-250 GREENWOOD VILLAGE CO 80111



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 53 OF 75
                                        LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40           Main Document
                                                      Pg 66 of 96
Claim Name                               Address Information
P C LENDING INCORPORATED                 2152 DUPONT DRIVE STE 101 IRVINE CA 92612
PABLO BEACH MORTGAGE INC                 2451 SOUTH 3RD STREET JACKSONVILLE BEACH FL 32250
PACIFIC ADVANTAGE                        500 SOUTH SEPULVEDA BLVD, SUITE 301 MANHATTAN BEACH CA 90266
PACIFIC ALASKA MORTGAGE LLC              2600 DENALI STREET, SUITE 702 ANCHORAGE AK 99503
PACIFIC CAPITAL BANCORP                  1002 ANACAPA ST SANTA BARBARA CA 93101
PACIFIC COAST FINANCIAL SERVICES         501 N. EL CAMINO REAL #226 SAN CLEMENTE CA 92672
PACIFIC COAST LENDING                    28720 ROADSIDE DRIVE, SUITE 300 AGOURA HILLS CA 91301
PACIFIC CREST SAVINGS BANK               3500 188TH STREET SOUTH WEST SUITE 575 LYNNWOOD WA 98037
PACIFIC ESTATES MORTGAGE INC.            5980 STONERIDGE DR #112 PLEASANTON CA 94588
PACIFIC FIRST FINANCIAL REAL ESTATE      3825 DEL AMO BLVD #120 TORRANCE CA 90503
LOANS INC
PACIFIC HORIZON BANCORP, INC.            2529 FOOTHILL BLVD SUITE 104 LA CRESCENTA CA 91214
PACIFIC INDEPENDENCE FINANCE             3832 WINFORD DRIVE TARZANA CA 91356
PACIFIC MORTGAGE CONSULTANTS INC         700 LARKSPUR LANDING CIRCLE STE 275 LARKSPUR CA 94939
PACIFIC MORTGAGE LOANS INC               3455 INGRAHAM ST SAN DIEGO CA 92109
PACIFIC NORTHWEST MORTGAGE SERVICES INC 710 NW JUNIPER ST STE 212 ISSAQUAH WA 98027
PACIFIC ONE FINANCIAL MORTGAGE CORP      1094 CUDAHY PLACE #316 SAN DIEGO CA 92110
PACIFIC PARADIGM PROPERTIES INC          16776 BERNARDO CENTER DRIVE SAN DIEGO CA 92128
PACIFIC REPUBLIC MORTGAGE CORPORATION    2150 TOWNE CENTRE PLACE, SUITE 300 ANAHEIM CA 92806
PACIFIC RESIDENTIAL MORTGAGE LLC         2 CENTERPOINTE DRIVE STE 500 LAKE OSWEGO OR 97035
PACIFIC SUNRISE CORPORATION              5776 STONERIDGE MALL RD STE 284 PLEASANTON CA 94588
PACIFIC SUNRISE MORTGAGE INC             6608 PALM AVE RIVERSIDE CA 92506
PACIFIC TRUST GROUP INC                  5455 WILSHIRE BLVD STE 2010 LOS ANGELES CA 90036
PACIFIC WEST LOAN ASSOCIATES INC         23201 LAKE CENTER DR STE 101 LAKE FOREST CA 92630
PACOR MORTGAGE CORP.                     3001 W. 111TH STREET CHICAGO IL 60655
PAL FINANCIAL CORP.                      2 ELECTRONICS AVE. DANVERS MA 01923
PALACE CAPITAL & FINANCE, INC.           36 NORTH BEDFORD SUITE 19 EAST BRIDGEWATER MA 02333
PALM BEACH HOME LENDING INC              1481 S MILITARY TRAIL #9 WEST PALM BEACH FL 33416
PALM BEACH MORTGAGE GROUP INC            5589 OKEECHOBEE BOULEVARD SUITE 105 WEST PALM BEACH FL 33417
PALMETTO CAPITAL GRP & FINC'L SVCS,      3324 HIGHWAY 153 PIEDMONT SC 29673
INC.
PALMETTO FIRST MORTGAGE LLC              4757 HIGHWAY 17 BYPASS MYRTLE BEACH SC 29577
PALMETTO SOUTH MORTGAGE CORP             830 GRACERN RD COLUMBIA SC 29210
PALMETTO STATE MORTGAGE INC              1040 CHARLOTTE AVE ROCK HILL SC 29732
PAMELA H. SISK                           701 WARREN AVE FRONT ROYAL VA 22630
PAMELA HASENAUER                         1597 RIDGE RD W, STE 202 ROCHESTER NY 14615
PAN AM MORTGAGE LLC                      PARK 80 WEST, PLAZA II SADDLE BROOK NJ 07663
PANAM MORTGAGE & FINANCIAL SERVICES,     261 MADISON AVENUE 25TH FLOOR NEW YORK NY 10016
INC
PAR EAST MORTGAGE CO., INC.              15 TOILSOME LANE EAST HAMPTON NY 11937
PARADIGM LENDING SOLUTIONS, LLC          2541 W. COUNTRY BEND DRIVE SOUTH JORDAN UT 84095
PARADISE FINANCIAL GROUP INC.            193 BLUE RAVINE RD SUITE 135 FOLSOM CA 95630
PARAGON MORTGAGE LENDING INC             28450 WINTHROP CIRCLE BONITA SPRINGS FL 34134
PARAGON MORTGAGE LLC                     1073 W. BAGLEY RD BEREA OH 44017
PARAGON MORTGAGE SERVICES, INC.          9200 E PANORAMA CIRCLE SUITE 170 ENGLEWOOD CO 80112-3491
PARAMOUNT HOME LOANS, INC                1675 LARIMER ST #310 DENVER CO 80202
PARAMOUNT INVESTMENTS, LLC               4700 LINCOLN RD NE ALBUQUERQUE NM 87109
PARAMOUNT LUXURY LENDING INC             455 N. UNIVERSITY AVE. SUITE 212 PROVO UT 84601
PARAMOUNT RESIDENTIAL MORTGAGE GROUP     2280 WARDLOW CIRCLE SUITE 220 CORONA CA 92880
INC


EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                          Page 54 OF 75
                                        LEHMAN BROTHERS HOLDINGS INC.
           08-13555-scc      Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 67 of 96
Claim Name                               Address Information
PARK PLACE FINANCIAL INC                 6150 STONERIDGE MALL RD. PLEASANTON CA 94588
PARKSIDE LENDING, LLC                    3000 LARKIN STREET SAN FRANCISCO CA 94109
PARSONS MORTGAGE GROUP, INC.             503 HILLSHIRE CT. WOODSTOCK GA 30189
PARTNERS LEND AMERICA LLC                1616 VOSS SUITE 550 HOUSTON TX 77057
PARTNERS MORTGAGE L.P.                   2810 EAST OAKLAND PARK BLVD FT. LAUDERDALE FL 33306
PASSIVE LANDLORD SERVICES, LLC           1445 MAC ARTHUR DRIVE STE 248 CARROLLTON TX 75007
PATDIANE INC                             828 FELLOWSHIP RD SANTA BARBARA CA 93109
PATRICIA B. MCCOLL                       4761 HWY 501 SUITE 8 MYRTLE BEACH SC 29579
PATRICK RODA CLEMENTE                    2550 APPIAN WAY SUITE 207 PINOLE CA 94564
PATRIOT BANK MORTGAGE INC.               3050 POST OAK BLVD SUITE 100 HOUSTON TX 77056
PATRIOT FINANCIAL INC.                   10940 NE 33RD PL SUITE 101 BELLEVUE WA 98004
PATRIOT MORTGAGE CO., INC.               4 LOWELL ROAD SUITE #11 N. READING MA 01864
PATRIOT MORTGAGE CORPORATION             8101 SANDY SPRING ROAD SUITE 250 LAUREL MD 20707
PATRIOT NATIONAL BANK                    1177 SUMMER STREET STAMFORD CT 06905
PATRIOT ONE MORTGAGE BANKERS, LLC        1 OLD COUNTRY ROAD SUITE 113 CARLE PLACE NY 11514
PAVILACK MORTGAGE CORPORATION            603 N. KINGS HWY. MYRTLE BEACH SC 29577
PAYRAY INC.                              25031 WEST AVENUE STANFORD STE 100 VALENCIA CA 91355
PB FUNDING INC.                          300 S. JACKSON ST., #100 DENVER CO 80209
PCA REAL ESTATE SERVICES INC             6233 MACK ROAD SACRAMENTO CA 95823
PCG FINANCIAL                            3500 SEPULVEDA BLVD, SUITE E MANHATTAN BEACH CA 90266
PCMG INC                                 2400 E. KATELLA SUITE 530 ANAHEIM CA 92806
PEACHTREE CORPORATION                    18321 VENTURA BLVD SUITE 815 TARZANA CA 91356
PEAK MORTGAGE CORPORATION                600 N HIATUS RD STE 209 PEMBROKE PINES FL 33026
PEAKVIEW MORTGAGE PROFESSIONALS, INC.    1465 KELLY JOHNSON BLVD #210 COLORADO SPRINGS CO 80920
PEBBLEBROOK MORTGAGE & LENDING CORP      13496 S REDWOOD ROAD RIVERTON UT 84065
PEERS MORTGAGE & INVESTMENT SERVICES     4049 N EL DORADO ST #1 STOCKTON CA 95204
INC
PEGASUS INSURANCE SERVICES INC           2603 MAIN ST STE 600 IRVINE CA 92614
PENELOPE GARCIA PINCKNEY                 17425 CHATSWORTH ST #101 GRANADA HILLS CA 91344
PENNSYLVANIA BUSINESS BANK               1401 WALNUT ST #1030 PHILADELPHIA PA 19102
PENNSYLVANIA PREFERRED MORTGAGE, INC     9401 MCKNIGHT ROAD STE 305B PITTSBURGH PA 15237
PENTAGON MORTGAGE LLC                    5296 FULTON DR NW CANTON OH 44718
PEOPLE'S CHOICE MORTGAGE CORP.           2548 W. DIVISION CHICAGO IL 60622
PEOPLE'S HOME LOAN & REALTY INC          2515 W. WOODLAND DR. ANAHEIM CA 92801
PEOPLE'S HOME MORTGAGE INC.              5110 EDINA INDUSTRIAL BLVD EDINA MN 55439
PEOPLE'S MORTGAGE CORPORATION            42 FAIRFIELD PLACE WEST CALDWELL NJ 07006
PEOPLES CHOICE MORTGAGE 1, INC           33410 33RD PL SW FEDERAL WAY WA 98023
PEOPLES CHOICE MORTGAGE CORP             3301 ROUTE 66, BUILDING B NEPTUNE NJ 07753
PEOPLES FIRST COMMUNITY BANK             1022 W. 23RD STREET PANAMA CITY FL 32404
PEOPLES FIRST FUNDING, INC.              125 NW 13TH STREET SUITE 8 & 9 BOCA RATON FL 33432
PEOPLES HOME EQUITY, INC.                12 MUSIC CIRCLE SOUTH NASHVILLE TN 37203
PEOPLES MORTGAGE, INC                    161 ST. MATTHEWS AVENUE SUITE 13 LOUISVILLE KY 40207
PEOPLES STATE BANK OF COMMERCE           7271-A NOLENSVILLE RD. NOLENSVILLE TN 37135
PEOPLES STATE BANK OF WYALUSING          201 CHURCH ST WYALUSING PA 18853
PERFORMANCE FINANCIAL, INC.              25350 MAGIC MOUNTAIN PKWY SUITE 190 VALENCIA CA 91355
PERFORMANCE PLUS MORTGAGE INC            17204 34TH AVE S SEATAC WA 98188
PERFORMANCE RESIDENTIAL CAPITAL CORP.    847 FULTON STREET FARMINGDALE NY 11735
PERL MORTGAGE, INC.                      2936 WEST BELMONT AVENUE CHICAGO IL 60618
PETER A. TUPAS                           332 RIVER BLUFF DRIVE ORMOND BEACH FL 32174



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 55 OF 75
                                        LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 68 of 96
Claim Name                               Address Information
PETER LEISSOS                            22625 VENTURA BLVD WOODLAND HILLS CA 91364
PETER NELSON ANDREWS                     7432 CIRCULO SEQUOIA CARLSBAD CA 92009
PETERSON, KENT ALLEN                     1723 S REDGATE CIRCLE DIAMOND BAR CA 91765
PETRIE MORTGAGE GROUP, INC.              3845 FM 1960 WEST SUITE 316 HOUSTON TX 77068
PFG LENDING LLC                          2733 POST ROAD WARWICK RI 02886
PFS MORTGAGE LOANS                       3150 ALMADEN EXPRESSWAY, SUITE 104 SAN JOSE CA 95118
PHAMILY CREST MORTGAGE INC               138 EAST COLONIAL DR ORLANDO FL 32801
PHANTHAVONE VANNASING                    736 BROADWAY BAYONNE NJ 07002
PHILIP THOMAS ARRIETA                    2942 N. 24TH ST. SUITE 114-393 PHOENIX AZ 85016
PHOENIX HOME LOANS, INC.                 1921 S. ALMA SCHOOL RD #101 MESA AZ 85210
PHOENIX MORTGAGE CORPORATION             49 LUCA DR CENTER CONWAY NH 03813
PHOSPHORIC LLC                           13750 MILLARD AVE SUITE 200 OMAHA NE 68137
PICASSO MANAGEMENT GROUP INC             3161 CAMERON PARK DRIVE SUITE 111 CAMERON PARK CA 95682
PIEDMONT MORTGAGE CORP.                  2900 PIEDMONT RD. ATLANTA GA 30305
PIER 51 MORTGAGE INC.                    8400 SW 40TH TERRACE MIAMI FL 33165
PIER FUNDING & FINANCE, INC              28 CASWELL ST SUITE 500 NARRANGANSETT RI 02882
PIERCE MORTGAGE INC                      4304 6TH AVENUE TACOMA WA 98406
PILLAR MORTGAGE LLC                      25 OLD KINGS RD N SUITE 5A PALM COAST FL 32137
PINNACLE BANCORP                         11400 W OLYMPIC BLVD STE 1700 LOS ANGELES CA 90064
PINNACLE FUNDING GROUP, LLC              45555 HEYDENREICH RD., STE. 103 MACOMB MI 48044
PINNACLE HILLS MORTGAGE COMPANY, INC.    5430 PINNACLE POINT DRIVE ROGERS AR 72758
PINNACLE MORTGAGE GROUP, INC.            3605 SOUTH TELLER STREET LAKEWOOD CO 80235
PINNACLE MORTGAGE SOLUTIONS INC.         7900 MATHEWS-MINT HILL ROAD STE 115 CHARLOTTE NC 28227
PINNACLE MORTGAGE, INC.                  107 YORK AVENUE WEATHERFORD TX 76086
PINPOINT MORTGAGE CORPORATION            2011 ROUTE 59 PLAINFIELD IL 60586
PIONEER MORTGAGE SERVICES, LLC           131 E. MAIN STREET SUITE A PLAIN CITY OH 43064
PJL FINANCIAL GROUP, INC                 7001 CORPORATE DRIVE SUITE 268 HOUSTON TX 77036
PLATINUM FINANCIAL GROUP CORP.           1515 SOUTH FEDERAL HWY STE 213 BOCA RATON FL 33432
PLATINUM SHORES FINANCIAL LLC            1014 LAKE AVE LAKE WORTH FL 33460
PLATTE VALLEY BANK OF MISSOURI           2400 NW PRAIRIE VIEW ROAD PLATTE CITY MO 64079
PLAZA CAPITAL FUNDING INC.               127 5TH AVENUE SUITE 200 BROOKLYN NY 11217
PMAC LENDING SERVICES, INC.              15325 FAIRFIELD RANCH ROAD SUITE 200 CHINO HILLS CA 91709
PMC BANCORP                              17800 CASTLETON STREET SUITE 488 CITY OF INDUSTRY CA 91748
PMC MORTGAGE CORP.                       6100 FRANCONIA ROAD, #D ALEXANDRIA VA 22310
PMF, INC.                                2575 ULMERTON ROAD SUITE 100-B CLEARWATER FL 33762
PMG MORTGAGE INC.                        2890 N. MAIN ST. #204 WALNUT CREEK CA 94597
POINCIANA LOAN CENTER INC                1964 NORTH JOHN YOUNG PKWY KISSIMMEE FL 34744
POINT MORTGAGE CORPORATION               10271 SW 72ND ST SUITE 102 MIAMI FL 33173
POLARIS FINANCIAL SERVICES, LTD.         13110 NE 177TH PL SUITE B102 WOODINVILLE WA 98072
POLI MORTGAGE GROUP INC                  1400 BOSTON PROVIDENCE TURNPIKE NORWOOD MA 02062
POPULAR MORTGAGE CORP                    14750 NW 77 COURT SUITE 313 MIAMI LAKES FL 33016
POTOMAC TRUST MORTGAGE COMPANY LLC       201 KING STREET SUITE 201 ALEXANDRIA VA 22314
POWERHOUSE MORTGAGE CORPORATION          8426 UPTON SAN ANTONIO TX 78254
PRAIRIE MORTGAGE INC                     507 JEWETT ST MARSHALL MN 56258
PRAIRIELAND MORTGAGE USA LLC             7324 N. UNIVERSITY AVE PEORIA IL 61614
PRANETA FINANCIAL INC.                   7545 CENTURION PKWY SUITE 401 JACKSONVILLE FL 32256
PRECISION HOME LOANS INC                 1689 E 1400 S SUITE 120 CLEARFIELD UT 84015
PRECISION MORTGAGE INC                   4425 W. OLIVE SUITE 201 GLENDALE AZ 85302
PRECISION MORTGAGE INC.                  11241 SLATER AVE NE STE 250A KIRKLAND WA 98033



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 56 OF 75
                                         LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876     Filed 10/05/18
                                                     ServiceEntered
                                                             List   10/05/18 17:46:40           Main Document
                                                       Pg 69 of 96
Claim Name                                Address Information
PREFERRED FINANCIAL SERVICES INC.        311 PETTIGREW ST GREENVILLE SC 29601
PREFERRED GROUP PROPERTIES INC           31877 DEL OBISPO SUITE 201 SAN JUAN CAPISTRANO CA 92675
PREFERRED LENDING GROUP LLC              610 MARKET ST. SUITE 201 KIRKLAND WA 98033
PREFERRED PROCESSING SERVICE INC         3137 CASTRO VALLEY BLVD SUITE 211 CASTRO VALLEY CA 94546
PREFERRED REAL ESTATE FINANCE INC        10407 LOS ALAMITOS BLVD LOS ALAMITOS CA 90720
PREM MORTGAGE INC.                       8678 W. SPRING MOUNTAIN ROAD LAS VEGAS NV 89177
PREMIER CHOICE MORTGAGE INC              16933 PARTHENIA ST #211 NORTHRIDGE CA 91343
PREMIER FINANCIAL FUNDING INC.           1000 S. POINTE DR SUITE 340 MIAMI BEACH FL 33139
PREMIER FINANCIAL GROUP, INC             200 W. SUPERIOR #410 CHICAGO IL 60610
PREMIER FINANCIAL SERVICES INC.          8330 E. HARTFORD DRIVE SUITE 101 SCOTTSDALE AZ 85255
PREMIER FUNDING, INC.                    8787 COMPLEX DRIVE SUITE 220 SAN DIEGO CA 92123
PREMIER HOME MORTGAGE SERVICES, INC.     203 AVENUE K SE WINTER HAVEN FL 33880
PREMIER HOME MORTGAGE, INC.              1220 MT. RUSHMORE RD. RAPID CITY SD 57701
PREMIER LOAN SERVICES LLC                4175 HARLAN ST SUITE 205 WHEAT RIDGE CO 80033
PREMIER MORTGAGE BANC SOLUTIONS LLC      45942 N. RIDGE RD AMHERST OH 44001
PREMIER MORTGAGE CONSULTANTS OF SW FL    13130 WESTLINKS TERRACE UNIT 11 FT MYERS FL 33913
PREMIER MORTGAGE GROUP, A LTD. LIAB.     7935 E. PRENTICE AVENUE SUITE 200 GREENWOOD VILLAGE CO 80111
CO.
PREMIER MORTGAGE LINK, INC               1330 133RD LANE NE HAM LAKE MN 55304
PREMIER MORTGAGE RESOURCES, L.L.C.       1325 NW FLANDERS UNIT 3 UNIT 3 PORTLAND OR 97209
PREMIER ONE MORTGAGE GROUP LLC           1205 MANOR DR SUITE 200 MECHANICSBURG PA 17055-4894
PREMIER RESIDENTIAL & COMM FUNDING CORP 8100 PENN AVE S STE 154 BLOOMINGTON MN 55431
PREMIER USA MORTGAGE, INC                17300 PRESTON RD E-130 DALLAS TX 75252
PREMIERE LENDING CORPORATION             4700 HOMEWOOD CT STE 310 RALEIGH NC 27609
PREMIERE MORTGAGE SOLUTIONS LLC          756 N MAIN ST SUITE A CROWN POINT IN 46307
PREMIUM HOME LOANS, INC.                 1034 WEST MAIN STREET BRANSON MO 65616
PREMIUM MORTGAGE CORPORATION             4229 LAFAYETTE CENTER DRIVE SUITE B-5 CHANTILLY VA 20151
PREMIUM MORTGAGE INC.                    9601 W. 165TH ORLAND PARK IL 60467
PRESIDENTIAL BANK, F.S.B.                4600 EAST-WEST HIGHWAY SUITE 400 BETHESDA MD 20814
PRESTIGE COMMERCIAL CORP.                1600 DEER PARK AVE DEER PARK NY 11729
PRESTIGE LENDING CORP.                   1470 SW 107TH AVE SUITE I MIAMI FL 33172
PRESTIGE MORTGAGE GROUP, INC.            3934 FM 1960 WEST SUITE 105 HOUSTON TX 77068
PRESTIGE MORTGAGE LLC                    1120 E 80TH STREET BLOOMINGTON MN 55420
PRESTIGE MORTGAGE SERVICES INC           2007 NE 138TH ST VANCOUVER WA 98686
PRICELESS LENDING INC.                   1510 HANCOCK BRIDGE PKWY #4 CAPE CORAL FL 33990
PRIME BANKER REALTY, INC.                8115 ROMAINE ST SUITE 10 LOS ANGELES CA 90046
PRIME CHOICE REALTY AND MORTGAGE INC     770 L ST #950 SACRAMENTO CA 95814
PRIME DIRECTIVE FUNDING INC              29395 AGOURA RD #205 AGOURA HILLS CA 91301
PRIME FINANCE LLC                        1055 PARSIPANNY BLVD, SUITE 101 PARSIPPANY NJ 07054
PRIME LENDERS, INC.                      3511 WEST COMMERCIAL BLVD. SUITE 401 FT. LAUDERDALE FL 33309
PRIME LENDING GROUP, INC                 3235 N STATE ROAD 7 MARGATE FL 33063
PRIME MORTGAGE RESOURCES, INC            ONE COLUMBUS CENTER SUITE 930 VIRGINIA BEACH VA 23462
PRIME PLUS MORTGAGE, INC                 275 REGENCY RIDGE DAYTON OH 45459
PRIME PLUS MORTGAGE, INC.                27832 FORD RD. GARDEN CITY MI 48135
PRIME PROPERTY EXPERTS LLC               2126-A OREGON AVENUE ST. LOUIS MO 63104
PRIME RATE FUNDING GROUP, INC.           22 WEST PADONIA ROAD, SUITE A305 TIMONIUM MD 21093
PRIME TIME MORTGAGE CORP                 275 ROUTE 22 EAST SPRINGFIELD NJ 07081-3554
PRIME TIME MORTGAGE CORP.                511 E. 1ST STREET #E TUSTIN CA 92780
PRIME VENTURE CAPITAL OF MINNESOTA INC   3010 FAIRVIEW RD SW PRIOR LAKE MN 55372



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                          Page 57 OF 75
                                        LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40          Main Document
                                                      Pg 70 of 96
Claim Name                               Address Information
PRIMEKEY MORTGAGE LLC                    11824 BRICKSOME AVE BATON ROUGE LA 70816
PRIMELENDING, A PLAINSCAPITAL COMPANY    18111 PRESTON ROAD SUITE 900 DALLAS TX 75252
PRIMELENDING, A PLAINSCAPITAL COMPANY    18111 PRESTON RD. #900 SUITE 900 DALLAS TX 75252
PRIMESOURCE FUNDING, INC.                50 NAVAHO AVENUE MANKATO MN 56001
PRINCIPAL LENDING GROUP, LLC             1705 W NORTHWEST HIGHWAY SUITE 125 GRAPEVINE TX 76051
PRIORITY CAPITAL CORPORATION             5950 CANOGA AVE #610 WOODLAND HILLS CA 91367
PRIORITY FINANCIAL INC                   2678 BISHOP DR STE 205 SAN RAMON CA 94583
PRIORITY LENDING LLC                     190 W. MAGEE ROAD SUITE #172 TUCSON AZ 85704
PRIORITY MORTGAGE CORP                   28100 US 19 N CLEARWATER FL 33761
PRIORITY ONE LENDING INC                 6300 WILSHIRE BLVD SUITE 1415 LOS ANGELES CA 90048
PRIVATE BANKERS MORTGAGE, INC.           5124 W. VICKERY FORT WORTH TX 76162-0324
PRMS ENTERPRISES INC.                    24910 LAS BRISAS ROAD #106 MURRIETA CA 92562
PRN REVITALIZATION INC.                  3109 DEANS BRIDGE ROAD AUGUSTA GA 30906
PRO AMERICAN FINANCIAL INC               2255 YGNACIO VALLEY ROAD, SUITE T WALNUT CREEK CA 94517
PRO MORTGAGE CORPORATION                 101 LAKEFOREST BLVD STE. 403 GAITHERSBURG MD 20877
PROCYON CAPITAL CORPORATION              4014 ELMWOOD DR PEARLAND TX 77584
PRODIGY HOME SERVICES INC                2035 COUNTY ROAD D EAST STE E MAPLEWOOD MN 55109
PRODIGY MORTGAGE CORPORATION             1844 ATLANTIC BLVD. JACKSONVILLE FL 32207
PRODUCTIVE MORTGAGE CORP                 5536-L OLD NATIONAL HWY, STE 100 COLLEGE PARK GA 30349
PROFESSIONAL HOME MORTGAGE INC           3401 KINGMAN BLVD DES MOINES IA 50311
PROFESSIONAL LENDING SOLUTIONS, LLC      2 SUMMIT PARK DRIVE SUITE 20 INDEPENDENCE OH 44131
PROFESSIONAL MORTGAGE & INVESTMENT,      740 FLORIDA CENTRAL PKWY. SUITE 1008 LONGWOOD FL 32750-7652
INC.
PROFESSIONAL MORTGAGE & LOAN INC.        743 LITCHFIELD LANE DUNEDIN FL 34698
PROFESSIONAL MORTGAGE BROKERS INC        5976 W. LAS POSITAS BLVD. #110 SUITE 110 PLEASANTON CA 94588
PROFESSIONAL MORTGAGE CENTER INC.        2436 SAND MINE RD DAVENPORT FL 33897
PROFESSIONAL MORTGAGE CORP OF AMERICA    5 CATAMORE BOULEVARD EAST PROVIDENCE RI 02914
PROFESSIONAL MORTGAGE CORPORATION        1255 LEE ST SE SUITE 200 SALEM OR 97302
PROFESSIONAL MORTGAGE GROUP INC          101 NELLEN AVE STE 101 CORTE MADERA CA 94925
PROFESSIONAL MORTGAGE GROUP LLC          3907 OLD WILLIAM PENN HIGHWAY MURRYSVILLE PA 15668
PROFESSIONAL MORTGAGE GROUP, INC         5182 HORRY DRIVE UNIT A MURRELLS INLET SC 29576
PROFESSIONAL MORTGAGE SOLUTIONS, INC.    2550 PLACIDA RD SUITE 400 ENGLEWOOD FL 34224
PROFESSIONAL PROCESSING NW LLC           365 WARNER MILNE ROAD, SUITE 206 OREGON CITY OR 97045
PROFOLIO HOME MORTGAGE CORP.             2500 CITYWEST BOULEVARD SUITE 525 HOUSTON TX 77042
PROGRESSIVE LENDERS, INC.                22020 CLARENDON STREET STE 200 WOODLAND HILLS CA 91367
PROGRESSIVE LENDING SOLUTIONS INC        2277 W. HWY 36 STE 304 ROSEVILLE MN 55113
PROMINENT MORTGAGE CORP.                 17042 BELLFLOWER BLVD. BELLFLOWER CA 90706
PROMISE LAND MORTGAGE LLC                36 S BROAD STREET TRENTON NJ 08608
PROSOURCE FUNDING COMPANY, INC.          645 PENN STREET, 5TH FLOOR READING PA 19601
PROVIDENCE MORTGAGE COMPANY              500 N HOMER ST LANSING MI 48912
PROVIDENCE MORTGAGE, LLC                 21089 MOSSY GLEN TERRACE ASHBURN VA 20147
PROVIDENT FINANCING GROUP INC.           8188 S HIGHLAND DRIVE #D-4 SANDY UT 84093
PROVIDENT MORTGAGE CORPORATION           736 FLORSHEIM DRIVE SUITE 10 LIBERTYVILLE IL 60048
PROVIDENT MORTGAGE CORPORATION           1800 S. CENTRAL STREET SUITE 10 VISALIA CA 93277
PROVIDENT PARTNERS MORTGAGE INC.         7830 E. EVANS RD. SCOTTSDALE AZ 85260
PROVIDENTIAL REAL ESTATE & FINANCIAL     1670 BERRYESSA RD SAN JOSE CA 95133
PROVINET MORTGAGE CORPORATION INC        3100 W LAKE ST STE 100 MINNEAPOLIS MN 55416
PUEBLO MORTGAGE, INC.                    221 S. SWAN RD. TUCSON AZ 85711
PULASKI MORTGAGE COMPANY                 12719 CANTRELL ROAD LITTLE ROCK AR 72223



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                          Page 58 OF 75
                                       LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40           Main Document
                                                      Pg 71 of 96
Claim Name                               Address Information
PURE PERFORMANCE GROUP OF NJ, INC.       490 ANDERSON AVENUE CLOSTER NJ 07624
QMC HOLDINGS, INC.                       502 W. CORDOVA ROAD SANTA FE NM 87505
QUADSTAR MORTGAGE, LLC                   6013 S ADAMS DR LITTLETON CO 80121
QUAIL HOLLOW FINANCIAL SERVICES INC      10015 PARK CEDAR DRIVE SUITE 150 CHARLOTTE NC 28210
QUAIL RIDGE FUNDING, LLC                 708 WALT WHITMAN RD. MELVILLE NY 11747
QUALITA FINANCIAL GROUP INC.             1000 BRICKELL AVENUE SUITE 610 MIAMI FL 33131
QUALITY FINANCIAL SOLUTIONS, INC.        6143 JERICHO TURNPIKE SUITE 207 COMMACK NY 11725
QUALITY LENDING CORP.                    7156 SW 47TH STREET MIAMI FL 33165
QUALITY LENDING, LLC                     7101 EXECUTIVE CENTER DR SUITE 202 BRENTWOOD TN 37027
QUALITY MORTGAGE CORPORATION             1775 THE EXCHANGE SUITE 155 ATLANTA GA 30339
QUANTUM EXPRESS INC.                     3030 PLAZA BONITA ROAD #1162 NATIONAL CITY CA 91950
QUEST FINANCIAL SERVICES, INC.           11305 DISTINCTIVE DRIVE ORLAND PARK IL 60467
QUICK MORTGAGE SERVICES, LLC             1500 W. 4TH AVENUE SUITE 410 SPOKANE WA 99201
QUICK QUOTE MORTGAGE, INC.               2503 STATE ROAD 60 EAST VALRICO FL 33594
QUIK FUND INC.                           10001 NW 50TH ST SUITE 108 SUNRISE FL 33351
QUINTET MORTGAGE LLC                     10655 NE 4TH STREET SUITE 503 BELLEVUE WA 98004
R & S MORTGAGE, INC                      96 S. PRAIRIE FALCON PARKWAY PO BOX 141 BRIGHTON CO 80601
R E PARTNERS INC.                        14536 ROSCOE BLVD #201 VAN NUYS CA 91402
R.B.I. ASSOCIATES, LTD.                  1888 BELLMORE AVENUE BELLMORE NY 11710
R.D.S. MORTGAGE CORPORATION              1430 BRANDING LN SUITE #134 DOWNERS GROVE IL 60515
R.M.L. ASSOCIATES, INC.                  91 CLINTON RD STE 2D FAIRFIELD NJ 07004
RABBIT'S FOOT INC.                       1903 N. GLENOAKS BLVD SUITE A BURBANK CA 91504
RADIANT FINANCIAL GROUP, LLC             18205 NORTH 51ST AVE #123 GLENDALE AZ 85308
RAFEH REAL ESTATE & INVESTMENTS INC      2760 TAPO CANYON RD SUITE #1 SIMI VALLEY CA 93063
RAINBOW MORTGAGE, INC                    24715 EMERALD LANE LAKEVILLE MN 55044
RALPH J BERARDI                          235 MAMARONECK AVENUE SUITE 105 WHITE PLAINS NY 10605
RAMON RIVAS                              1349 S MOONEY BLVD VISALIA CA 93277
RANCHO COASTAL REALTY, INC.              937 S. COASTAL HWY 101, SUITE #209 ENCINITAS CA 92024
RANCHO FINANCIAL INC                     16456 BERNANDO CENTER DRIVE SAN DIEGO CA 92128
RANDAL IRWIN KAUFMAN                     13220 N. 80TH PLACE SCOTTSDALE AZ 85260
RAPID FUNDING GROUP, A NEVADA CORP.      29781 SW TOWN CENTER LOOP W STE 200 WILSONVILLE OR 97070
RARICK'S ACQUISITION INC                 1534 ST MARY'S AVE FORT WAYNE IN 46808
RATE ONE FINANCIAL INC.                  922 E GREEN ST PASADENA CA 91106
RATE ONE MORTGAGE LLC                    1031 MASON DEARBORN MI 48124-2222
RATECAPITAL,INC.                         2996 GRANDVIEW AVE. NE, STE. 305 ATLANTA GA 30305
RBC CENTURA BANK                         133 SOUTH FRANKLIN STREET ROCKY MOUNT NC 27804
RBC MORTGAGE COMPANY                     13100 NORTHWEST FREEWAY, SUITE 550 SUITE 200 HOUSTON TX 77040
RDL HOLDINGS INC                         1230 N KRAEMER BLVD ANAHEIM CA 92806
REAL ESTATE FINANCIAL SERVICES, INC.     2316 ORCHARD PKWY. SUITE 210 TRACY CA 95377
REAL ESTATE MORTGAGE NETWORK, INC.       70 GRAND AVE. RIVER EDGE NJ 07661
REAL INVESTOR MORTGAGE INC               1616 SE ELLIS CT PORT ORCHARD WA 98367
REAL PROPERTY FINANCE INC                811 N CATALINA AV STE 3308 REDONDO BEACH CA 90277
REAL TRADE SERVICES INC                  2300 MIDDLE RIVER DR FT LAUDERDALE FL 33305
REALO MORTGAGE CORPORATION               5700 DEMOCRACY DR. PLANO TX 75024
REALPRO REAL ESTATE CONSULTANTS INC      4603 MISSION BLVD STE 201 SAN DIEGO CA 92109
REALTY FINANCIAL NETWORK INC.            1399 YGNACIO VALLEY ROAD SUITE 201 WALNUT CREEK CA 94598
REALTY MORTGAGE LLC                      615 LYNNHAVEN PARKWAY VIRGINIA BEACH VA 23452
REALWORKS MORTGAGE INC                   1713 S LOIS AVE STE 100 TAMPA FL 33629
RED BRICK MORTGAGE LLC                   9101 ANTARES AVENUE COLUMBUS OH 43240



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                           Page 59 OF 75
                                        LEHMAN BROTHERS HOLDINGS INC.
           08-13555-scc      Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 72 of 96
Claim Name                               Address Information
RED OAK CAPITAL INC                      1409 CHAPIN AVE MEZZANINE BURLINGAME CA 94010
RED ROCK HOME MORTGAGE INC.              3117 S. WYLIE CIR MESA AZ 85212
RED ROCK MORTGAGE                        810 S. DURANGO DR. #105 LAS VEGAS NV 89145
REDWOOD FINANCIAL SERVICES               1207 NE 7TH STREET GRANTS PASS OR 97526
REED & ASSOCIATES MORTGAGE CORP.         3628 SHAMROCK STREET WEST TALLAHASSEE FL 32309
REED STEWART MORTGAGE SERVICES LLC       7201 W SAGINAW HWY STE 315 LANSING MI 48917
REFERRAL FINANCIAL INC                   22525 SE 64TH PL STE 140 ISSAQUAH WA 98027
REFERRAL MORTGAGE, INC.                  7505 METRO BLVD SUITE 400 EDINA MN 55439
REFI LEADS INC                           1211 SE CARDINAL COURT SUITE 120 VANCOUVER WA 98683
REFIWISE INC                             355 SANTANA ROW SUITE 2020 SAN JOSE CA 95128
REGALIA MORTGAGE COMPANY INC             2102 BUSINESS CENTER DRIVE SUITE 203A IRVINE CA 92612
REGENCY MORTGAGE CORP.                   4525 S. WASATCH BLVD. SUITE 210 SALT LAKE CITY UT 84124
RELIABLE MORTGAGE CORP.                  1932 TYLER STREET HOLLYWOOD FL 33020
RELIABLE MORTGAGE, LLC                   225 MAIN ST STE 14 DESTIN FL 32541
RELIABLE SOURCE MORTGAGE INC             1525 CENTRAL AVE CHARLOTTE NC 28205
RELIANCE MORTGAGE GROUP, INC.            14420 ALBEMARLE POINT PLACE SUITE 150 CHANTILLY VA 20151
RELIANT MORTGAGE COMPANY, INC.           785 W COVELL SUITE 100 EDMOND OK 73003
RELIANT MORTGAGE COMPANY, LLC            101 EDGEWATER DRIVE SUITE 260 WAKEFIELD MA 01880
RELIANT MORTGAGE, LIMITED LIABILITY CO. 1001 NORTH HIGH STREET WORTHINGTON OH 43085
RELIANT MORTGAGE, LTD.                   16000 DALLAS PARKWAY SUITE 375 DALLAS TX 75248
REM ADVISORS LLC                         2499 GLADES RD. BOCA RATON FL 33431
REMNANT CORPORATION                      19004 1ST AVENUE SOUTHEAST MILL CREEK WA 98082
RENAISSANCE LENDING LLC                  2345 W 7TH STREET DENVER CO 80211
REPUBLIC MORTGAGE HOME LOANS LLC         5241 S STATE ST SUITE 2 MURRAY UT 84107
REPUBLIC MORTGAGE HOME LOANS LLC         5241 SOUTH STATE SUITE 2 MURRAY UT 84107
REPUBLIC STATE MORTGAGE COMPANY          2715 BISSONNET SUITE 102 HOUSTON TX 77005
RESIDENTIAL CAPITAL MORTGAGE             1291 GALLERIA DR. SUITE 230 HENDERSON NV 89014
CORPORATION
RESIDENTIAL FINANCING CONSULTANTS INC    12400 PORTLAND AVE SOUTH STE 125 BURNSVILLE MN 55337
RESIDENTIAL HOME FUNDING CORP.           520 NORTH STATE ROAD BRIARCLIFF MANOR NY 10510
RESIDENTIAL MORTGAGE ASSOCIATES, INC.    4500 CHERRY CREEK DR. DENVER CO 80246
RESIDENTIAL MORTGAGE CORPORATION         9701 APOLLO DRIVE SUITE 203 LARGO MD 20774
RESIDENTIAL MORTGAGE GROUP, INC.         30255 TOMAS RANCHO SANTA MARGARITA CA 92688
RESIDENTIAL MORTGAGE LLC                 100 CALAIS DRIVE, STE. 100 ANCHORAGE AK 99503
RESIDENTIAL MORTGAGE SERVICES, INC.      8100 MACON STATION SUITE 104 CORDOVA TN 38018
RESIDENTIAL WHOLESALE MORTGAGE INC.      11234 EL CAMINO REAL SUITE 100 SAN DIEGO CA 92130
RESOLVE LENDING, INC.                    14205 SE 36TH ST. STE 100 BELLEVUE WA 98006
RESOURCE HOME LENDING, INC.              2305 RIDGE ROAD, SUITE 102 ROCKWALL TX 75087
RESOURCE MORTGAGE BANKING, LTD.          560 WHITE PLAINS ROAD SUITE 400 TARRYTOWN NY 10591
RESOURCE ONE, INC.                       30 JERICHO EXECUTIVE PLAZA JERICHO NY 11753
RESPONSE MORTGAGE SERVICES, INC.         3380 146TH PLACE SE SUITE 450 BELLEVUE WA 98007
REVOLUTION LENDING CORP                  500 DUPREE ST. JACKSONVILLE AR 72076
REXCOR FUNDING INC                       8350 ARCHIBALD AVE SUITE 125 RANCHO CUCAMONGA CA 91730
REYNALDO ZEPEDA AGUIAO                   2550 APPIAN WAY SUITE 210 PINOLE CA 94564
RF WILSON INC                            8160 W. BAYMEADOWS WAY STE 140 JACKSONVILLE FL 32256
RFA, LLC                                 4340 VON KARMAN AVENUE SUITE 400 NEWPORT BEACH CA 92660
RG MORTGAGE CORPORATION                  1820 RIDGE ROAD SUITE 302A HOMEWOOD IL 60430
RG MORTGAGE INCORPORATED                 10 UNION AVENUE SUITE 11B LYNBROOK NY 11563
RICH BARON FINANCIAL GROUP INC           1023 N HOLLYWOOD WAY SUITE 101 BURBANK CA 91505



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 60 OF 75
                                       LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 73 of 96
Claim Name                               Address Information
RICHARD ALLEN MILLER                     16055 VENTURA BLVD #1200 ENCINO CA 91436
RICHARD AVETISYAN                        1010 N. CENTRAL AVE SUITE 450 GLENDALE CA 91202
RICHARD HANDLEY                          52240 COUNTRY ACRES DR ELKHART IN 46514
RICHLAND MORTGAGE COMPANY                3016 S. HALSTED STREET CHICAGO IL 60608
RICHLAND MORTGAGE COMPANY, LLC           10609 N. HAYDEN RD. SUITE 108 SCOTTSDALE AZ 85260
RICHMOND HOME LOAN                       43 CORPORATE PARK #100 IRVINE CA 92606
RIDER, KATHRYN GORDON                    133 BRIDGE ST #D ARROYO GRANDE CA 93420
RITTENHOUSE MORTGAGE BROKERS INC.        2101 PINE STREET 3RD FLOOR PHILADELPHIA PA 19103
RIVER OAK CAPITAL INC                    80 BLUE RAVINE RD FOLSOM CA 95630
RIVERSIDE CAPITAL MORTGAGE & FUNDING     1395 ATWOOD AVE SUITE 210 JOHNSTON RI 02919
INC
RJS FINANCIAL GROUP INC.                 423 3RD AVENUE WEST SEATTLE WA 98119
RMR GROUP, INC                           5705 N SCOTTSDALE ROAD STE. D120 SCOTTSDALE AZ 85250
RMS & ASSOCIATES                         3585 E. FLAMINGO ROAD SUITE 103 LAS VEGAS NV 89121
ROBERT ARTHUR MELLINO                    444 PEARL ST SUITE A-18 MONTEREY CA 93940
ROBERT EDWARDS                           1961 FIELDCREST DRIVE COLORADO SPRINGS CO 80921
ROBERT GOMEZ                             27600 BOUQUET CANYON RD. SUITE 208 SANTA CLARITA CA 91350
ROBERT MARC EVANS                        3039 QUARRY ROAD PALMDALE CA 93550
ROBERT R FERNANDEZ                       247 MAIN STREET SALINAS CA 93901
ROBERT TOMASSO MORTGAGE CO INC           4410 SOUTHEAST 16 PLACE CAPE CORAL FL 33904
ROCK CREEK MORTGAGE INC                  27955 SMYTH DR #105 VALENCIA CA 91355
ROCKY MOUNTAIN FUNDING INC.              1955 N. UNION BLVD. #100 COLORADO SPRINGS CO 80909
ROCKY MOUNTAIN HOME MORTGAGE             4291 S. COUNTY ROAD, #23 LOVELAND CO 80537
ROCKY MOUNTAIN MUTUAL MORTGAGE, INC      7550 W. YALE AVE # B-100 DENVER CO 80227
RODNEY R NAVARRO                         9119 CLAIREMONT MESA BLVD SUITE D SAN DIEGO CA 92123
ROGER N. KLARMANN                        201 ROUTE 17 N. SUITE 300 RUTHERFORD NJ 07070
RON MORMILE                              25283 CABOT ROAD SUITE 106 LAGUNA HILLS CA 92653
RONALD HERBERT BYRD                      30101 AGOURA CT AGOURA HILLS CA 91301
RONALD L. PRICE JR                       420 W JUBAL EARLY DRIVE SUITE 203 WINCHESTER VA 22601
ROOSEVELT, LTD                           4810 SPICEWOOD SPRINGS ROAD SUITE 150 AUSTIN TX 78759
ROSE CITY REALTY INC.                    1055 EAST COLORADO BLVD 5TH FLOOR PASADENA CA 91106
ROSS MORTGAGE CORPORATION                27862 WOODWARD AVENUE ROYAL OAK MI 48067
ROWENA THERESA TOM                       73-4330 HAKEKOU PLACE KAUKUA KONA HI 96740
ROYAL CREDIT INDUSTRIES, INC.            425 W. BROADWAY SUITE 215 GLENDALE CA 91204
ROYAL MONARCH INC.                       838 MONTCLAIRE CT. CAPE CORAL FL 33904
ROYAL PACIFIC FUNDING CORPORATION        3070 BRISTOL STREET SUITE 400 COSTA MESA CA 92626
RT FUNDING CORP.                         5341 WEST ATLANTIC AVE SUITE 303 DELRAY BEACH FL 33484
RUBEN BECERRA                            10970 ARROW ROUTE SUITE 202 RANCHO CUCAMONGA CA 91730
RUGA BAY MORTGAGE CORP                   9500 NW 77TH AVE STE 19 HIALEAH GARDENS FL 33016
RYAN MORTGAGE CO                         14750 CEDAR AVE SOUTH #100 APPLE VALLEY MN 55124
S & C FINANCIAL, LLC                     12119 BRIDGETON SQUARE DRIVE BRIDGETON MO 63044
S & D MORTGAGE INC                       191 W. WILBUR ROAD SUITE 101 THOUSAND OAKS CA 91360
S & L HOME LOANS INC                     1530 MERIDIAN AVE STE 122 SAN JOSE CA 95125
S A LIBERTY CAPITAL LLC                  9901 COLONNADE #605 SAN ANTONIO TX 78230
S ROB INC                                4343 MARCONI AVENUE SUITE 4 SACRAMENTO CA 95821
SAAB FINANCIAL CORP                      2070 CHAIN BRIDGE ROAD, #G3 VIENNA VA 22182
SACRAMENTO 1ST MORTGAGE, INC.            3626 FAIR OAKS BLVD SUITE 100 SACRAMENTO CA 95864
SAFEGUARD MORTGAGE LLC                   800 SUMMER STREET, SUITE 502 STAMFORD CT 06901
SAFETY HARBOR MORTGAGE INC               3135 SR 580 SUITE 14 SAFETY HARBOR FL 34695



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 61 OF 75
                                        LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 74 of 96
Claim Name                               Address Information
SAGEBRUSH FINANCIAL SERVICES LLC         63 KEYSTONE AVE SUITE 100 RENO NV 89503
SAI MORTGAGE INC                         6551 LOISDALE CT. SUITE 950 A SPRINGFIELD VA 22150
SALEM FIVE MORTAGE CO, LLC               210 ESSEX ST. SALEM MA 01970
SALEM FIVE MORTGAGE COMPANY, LLC         210 ESSEX STREET SALEM MA 01970
SAMER NESHEIWAT                          9172 OASIS AVE WESTMINSTER CA 92683
SAN DIEGO PARTNERSHIP REALTY INC         1009 EAST 8TH ST NATIONAL CITY CA 91950
SAN LUIS CAPITAL, INC.                   735 TANK FARM ROAD SUITE 210 SAN LUIS OBISPO CA 93401
SAN NIGUEL LENDING GROUP INC             10901 DELCO AVE CHATSWORTH CA 91311
SANTA CLARA PARTNER'S MORTGAGE CORP.     1687 EUREKA ROAD SUITE 100 ROSEVILLE CA 95661
SANTA CLARA PARTNERS MORTGAGE CORP.      1479 SARATOGA AVE. SAN JOSE CA 95129
SANTA CRUZ HOME FINANCE                  1535 SEABRIGHT AVENUE SANTA CRUZ CA 95062
SANTA CRUZ MORTGAGE COMPANY              1058 SO. GREEN VALLEY ROAD WATSONVILLE CA 95076
SARA MORTGAGE & FINANCIAL LLC            5 MARKET PLACE SUITE 3 HOLLIS NH 03049
SARO INVESTMENTS CORP                    600 N MOUNTAIN AVE STE A201 UPLAND CA 91786
SATUITO, LLC                             6320 W. UNION HILLS BLDG A STE 220 GLENDALE AZ 85308
SAUCON VALLEY MORTGAGE COMPANY           1406 MAIN STREET HELLERTOWN PA 18055
SAVANNA-LA-MAR CORP                      11420 US HWY 1 #141 NORTH PALM BEACH FL 33408
SAVINGS FIRST MORTGAGE, LLC              100 PAINTERS MILL ROAD SUITE 800 OWINGS MILLS MD 21117
SAVINGS MORTGAGE INC.                    105 SOUTH 7TH ST., 3RD FLOOR PHILADELPHIA PA 19106
SCHRAMM & CO, PC                         865 TECHNOLOGY BLVD BOZEMAN MT 59718
SCOTT ANDREW WOLMUTH                     2853 ELK LANE SANTA ROSA CA 95407
SCOTT DARIN SHERMAN                      5775 E. LOS ANGELES AVE #212 SIMI VALLEY CA 93063
SCOTT EDWARD LANDAU                      30131 TOWN CENTER DR. STE. 275 LAGUNA NIGUEL CA 92677
SCOTT MORTGAGE, LLC                      418 8TH STREET SE A-1 LOVELAND CO 80537
SEA ISLAND MORTGAGE LLC                  1100 QUEENSBOROUGH BLVD SUITE 102 MT. PLEASANT SC 29464
SEAFIRST MORTGAGE LLC                    224 SW 153RD ST STE 170 SEATTLE WA 98166
SEATTLE SAVINGS BANK                     190 QUEEN ANNE AVENUE NORTH SUITE 100 SEATTLE WA 98109
SECURE FINANCIAL SERVICES, INC.          2500 WEST LOOP SOUTH SUITE 250 HOUSTON TX 77027
SECURITY 1 MORTGAGE INC.                 2224 N. 91ST PLAZA OMAHA NE 68134
SECURITY ATLANTIC MORTGAGE CO., INC.     619 AMBOY AVENUE EDISON NJ 08837
SECURITY BANCORP                         2301 W OLIVE AVE BURBANK CA 91506
SECURITY BANK                            1801 CENTRAL AVE SUITE C HOT SPRINGS AR 71901
SECURITY FEDERAL MORTGAGE & FIN. SVCS    5126 DORSEY HALL DR SUITE 202 ELLICOTT CITY MD 21043
INC.
SECURITY FIRST MORTGAGE INC.             2900 MERIDIAN STREET BELLINGHAM WA 98225
SECURITY FUNDING HOME LOANS INC          483 S. RIVERSHORE LANE, SUITE 101 EAGLE ID 83616
SECURITY HOME MORTGAGE, LLC              576 SOUTH STATE ST. OREM UT 84058
SECURITY MORTGAGE CORP.                  34705 WEST 12 MILE ROAD #327 FARMINGTON HILLS MI 48331
SECURITY MORTGAGE GROUP INC              2949 WEST CYPRESS CREEK ROAD FT LAUDERDALE FL 33309
SECURITY NATIONAL MORTGAGE COMPANY       5300 SOUTH 360 WEST SUITE 150 MURRAY UT 84123
SECURITY PACIFIC HOME LOANS, INC.        123 N. LAKE AVENUE PASADENA CA 91101
SECURITY PACIFIC MORTGAGE CORP           1975 112TH AVE NE, STE 202 BELLEVUE WA 98004
SECURITY TRUST MORTGAGE CORP.            27293 PINECREST LN BONITA SPRINGS FL 34135
SELBY MORTGAGE & INVESTMENT, CORP.       312 S. WOODLAND BLVD. DELAND FL 32720
SELECT ONE MORTGAGE, INC.                1254 HOSFORD ST HUDSON WI 54016
SELECTION REALTY & MORTGAGE              2200 RINGWOOD AVE SAN JOSE CA 95131
SEQUOIA FINANCIAL INC.                   1750 IVY ST. DENVER CO 80220
SERVICE FIRST FINANCIAL, LLC             6227 CLYMER CIRCLE FORT COLLINS CO 80528
SFG MORTGAGE CORP.                       521 FOREST AVENUE STATEN ISLAND NY 10310



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 62 OF 75
                                      LEHMAN BROTHERS HOLDINGS INC.
           08-13555-scc      Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 75 of 96
Claim Name                               Address Information
SFM FINANCIAL SERVICES, INC.             9714 CYPRESS POINT CIRCLE LONETREE CO 80124
SFMC, LP                                 2105 WATERVIEW PKWY SUITE 102 RICHARDSON TX 75080
SGB CORP.                                5655 S. YOSEMITE STREET SUITE 460 ENGLEWOOD CO 80111
SGI MORTGAGE LLC                         1240 E 100 S STE 103 ST. GEORGE UT 84790
SHANNON TRAVIS GRAY                      15 AVENIDA FORTUNA SAN CLEMENTE CA 92673
SHARP MORTGAGES INC                      8785 PERIMETER PARK BLVD JACKSONVILLE FL 32256
SHARPE MORTGAGE LENDING SVCS OF GA INC. 115 W. PEACHTREE PLACE STE 1 ATLANTA GA 30313
SHAUN ARCENEAUX                          1616 ARK STREET SAN MATEO CA 94403
SHAUN E. F. O'NEILL                      11811 N. TATUM BLVD. SUITE 3031 PHOENIX AZ 85028
SHAUN HUNTER                             3234 QUARRY RD. PALMDALE CA 93550
SHAW MORTGAGE GROUP, INC                 142 WILLIS AVE STE 200 MINEOLA NY 11501
SHAYLOR HOME LOANS LLC                   2530 W HWY 89A SUITE B-1 SEDONA AZ 86336
SHEA MORTGAGE INC.                       130 VANTIS SUITE 110 ALISO VIEJO CA 92656
SHELLY A. EDGAR                          21241 VENTURA BLVD STE 246 WOODLAND HILLS CA 91364
SHER FINANCIAL GROUP INC                 8422 BELLONA LANE SUITE 102 TOWSON MD 21204
SHERWOOD MORTGAGE GROUP, INC.            12 MAIN STREET LEOMINSTER MA 01453
SHORELINE MORTGAGE CORPORATION           4000 HOLLYWOOD BLVD #240N HOLLYWOOD FL 33021
SHOREPOINT MORTGAGE LLC                  180 POST RD EAST WESTPORT CT 06880
SIB MORTGAGE CORPORATION                 3040 ROUTE 22 WEST BRANCHBURG NJ 08876
SIDE SYSTEMS INC                         17332 IRVINE BLVD SUITE 200 TUSTIN CA 92780
SIERRA PACIFIC MORTGAGE COMPANY INC      50 IRON POINT CIRCLE SUITE 200 FOLSOM CA 95630
SIGNATURE FINANCIAL, INC.                1997 LONGWOOD-LAKE MARY RD. UNIT 1013 LONGWOOD FL 32750
SIGNATURE FUNDING INC.                   4510 EXECUTIVE DR. STE 100 SAN DIEGO CA 92121
SIGNATURE MORTGAGE CORP.                 15000 S. CICERO AVE SUITE 300 OAK FOREST IL 60452
SILICON FINANCIAL CORPORATION            922 SARATOGA AVENUE SUITE 100 SAN JOSE CA 95129
SILICON VALLEY CAPITAL FUNDING, INC      1475 S BASCOM AVE, STE 111 CAMPBELL CA 95008
SILVER CREEK REALTY INC                  4997 GARDENSIDE PL SAN JOSE CA 95138
SILVER FALLS MORTGAGE INC.               605 CENTER ST NE STE 201 SALEM OR 97301
SILVER FIN CAPITAL GROUP LLC             185 GREAT NECK RD SUITE #304 GREAT NECK NY 11021
SILVER FUNDING CORP                      5959 BLUE LAGOON DRIVE SUITE 101 MIAMI FL 33126
SILVERGATE BANK                          4275 EXECUTIVE SQUARE #800 LA JOLLA CA 92037-1492
SIMONICH CORPORATION                     3130 CROW CANYON PLACE SUITE 170 SAN RAMON CA 94583
SIMONS & LEONI HOME LOANS LLC            307 S WILLOW AVE TAMPA FL 33606
SJ LENDING LP                            9317 113TH ST EAST STE B PUYALLUP WA 98373
SJA OTU ENTERPRISES LLC                  989 S. GRANBY WAY AURORA CO 80012
SKIHAWK FINANCIAL INC.                   2120 HOLLOW BROOK DR STE 202 COLORADO SPRINGS CO 80918
SKM MORTGAGE INC                         15726 FOX CIRCLE APPLE VALLEY MN 55124
SKY MORTGAGE INC                         14260 VENTURA BLVD SHERMAN OAKS CA 91423
SKYLIGHT MORTGAGE COMPANY, LLC           1660 W 2ND STREET, STE. 440 CLEVELAND OH 44113
SKYLINE FINANCIAL CORP.                  15928 VENTURA BLVD. SUITE 104 ENCINO CA 91436
SKYLINE FUNDING, INC.                    211 E ONTARIO #1000 CHICAGO IL 60611
SKYLINE MORTGAGE SOLUTIONS INC           770 EAST 9000 SOUTH SUITE A SANDY UT 84094
SKYLINE MORTGAGE, LLC                    65 MADISON AVE. SUITE 310 MORRISTOWN NJ 07960
SLS REAL ESTATE CORPORATION              8355 ELK GROVE BLVD SUITE 400 ELK GROVE CA 95758
SM MORTGAGE CORPORATION                  1401 EAST CHARLESTON BLVD. LAS VEGAS NV 89104
SMART ENTERPRISES LLC                    12925 WEST DODGE ROAD OMAHA NE 68154
SMART MORTGAGE CENTERS INC.              2651 WARRENVILLE ROAD SUITE 580 DOWNERS GROVE IL 60515
SMI FINANCIAL SERVICES, LLC              4835 LBJ FREEWAY SUITE 300 DALLAS TX 75244
SMITH ORTIZ FINANCIAL INC.               4309 W. FULLERTON AVE CHICAGO IL 60639



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 63 OF 75
                                         LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876     Filed 10/05/18
                                                     ServiceEntered
                                                             List   10/05/18 17:46:40          Main Document
                                                       Pg 76 of 96
Claim Name                                Address Information
SMITH, KEVIN CLAY                        2542 S BASCOM AVE STE 201 CAMPBELL CA 95008
SMITH-MYERS CORPORATION                  9200 BASIL CT. SUITE 100 UPPER MARLBORO MD 20774
SML CAPITAL INC.                         8068 W. SAHARA AVE SUITE E LAS VEGAS NV 89117
SODERLIND, INC                           785 KING GEORGE BLVD BLDG. #1, STE. H SAVANNAH GA 31419
SOHO HOLDINGS CORP.                      25 BROAD AVENUE, 2ND FLOOR PALISADES PARK NJ 07650
SOLDI FINANCIAL LLC                      11011 ANTIOCH STE 110 OVERLAND PARK KS 66210
SOLERA MORTGAGE CORPORATION              2300 M STREET, NW SUITE 800 WASHINGTON DC 20037
SOLID INVESTMENT MORTGAGE CORPORATION    8181 NW 154 STREET #205 MIAMI LAKES FL 33016
SOLOMON ZAMORA ROMASOC                   1037 REDWOOD ST VALLEJO CA 94590
SOLUTION 1 MORTGAGES, INC                4801 S UNIVERSITY DRIVE DAVIE FL 33328
SOLUTION MORTGAGE LENDING LLC            3131 TURTLE CREEK BLVD STE 1150 DALLAS TX 75219
SONOMA MARIN REALTY & FINANCE INC        121 PAUL DRIVE STE B SAN RAFAEL CA 94903
SOUND MORTGAGE LLC                       72 CHURCH STREET GUILFORD CT 06437
SOUND MORTGAGE, INC.                     33611 9TH AVE S. FEDERAL WAY WA 98003
SOURCE 1 LENDING LLC                     3003 PIEDMONT RD SUITE 200 ATLANTA GA 30305
SOURCE CAPITAL GROUP, INC.               662 CAPITOL DRIVE PEWAUKEE WI 53072
SOURCE ONE INVESTMENT, INC.              2502 ARTESIA BLVD REDONDO BEACH CA 90278
SOUTH COAST LOANS & MORTGAGE, INC.       625 THE CITY DRIVE SOUTH, # 303 SUITE 303 ORANGE CA 92868
SOUTH FLORIDA MORTGAGE CONSULTANTS,      273 ALAHAMBRA CIRCLE CORAL GABLES FL 33134
INC.
SOUTH TAMPA MORTGAGE GROUP, INC          4601 W KENNEDY BLVD. SUITE 200 TAMPA FL 33609
SOUTH WIND TOURS & EXCURSIONS, INC.      2980 SOUTH RAINBOW BLVD. #100F LAS VEGAS NV 89146
SOUTHBAY MORTGAGE GROUP, LLC             12671 EMERALD COAST PKWY 217-7 DESTIN FL 32550
SOUTHEAST CAPITAL MORTGAGE COMPANY       3475 SHERIDAN STREET HOLLYWOOD FL 33021
SOUTHEAST FUNDING ALLIANCE, INC.         2201 PEMBROOK DR. ORLANDO FL 32810
SOUTHEAST MORTGAGE BANKING CORP          3237 VIRGINIA BEACH BLVD VIRGINIA BEACH VA 23452
SOUTHEAST MORTGAGE OF GEORGIA, INC.      3496 CLUB DR. LAWRENCEVILLE GA 30044
SOUTHEASTERN MORTGAGE CORP               4001 BARRETT DRIVE SUITE 101 RALEIGH NC 27609
SOUTHEASTERN MORTGAGE PARTNERS, LLC      5607 GLENRIDGE DRIVE SUITE 150 ATLANTA GA 30342
SOUTHERN CHOICE MORTGAGE INC.            820 GREENBRIAR CIRCLE #30 CHESAPEAKE VA 23320
SOUTHERN FIDELITY MORTGAGE, LLC          500 NORTH RAINBOW BLVD. LAS VEGAS NV 89107
SOUTHERN FINANCIAL RESOURCE GROUP INC    1929 BRANDY WOODS TRAIL, SUITE 101 CONYERS GA 30013
SOUTHERN HOME LENDING CORPORATION        3901 MONUMENT ROAD STE 2 JACKSONVILLE FL 32225
SOUTHERN MORTGAGE BROKERS, INC.          400 GALLERIA PKWY SE ATLANTA GA 30339
SOUTHERN MTG LENDING GROUP, INC          3736 EXECUTIVE CENTER DR STE D MARTINEZ GA 30907
SOUTHERN NEW ENGLAND MORTGAGE GROUP LLC 146 NEW BRITAIN AVE PLAINVILLE CT 06062
SOUTHERN OAKS MORTGAGE INC               25000 W AVE STANFORD STE 95 VALENCIA CA 91355
SOUTHERN PROPERTY & FUNDING INC.         1445 MONTE CARLO DR CLEARWATER FL 33764
SOUTHERN STATE MORTGAGE GROUP INC.       26009 BUDDE ROAD SUITE A-200 THE WOODLANDS TX 77380
SOUTHERN TRUST FINANCIAL GROUP, INC      1520 LAFAYETTE ST. CAPE CORAL FL 33904
SOUTHERN UNITED LENDING, INC             18525 DORMAN RD LITHIA FL 33547
SOUTHGATE FINANCIAL GROUP FLORIDA, LLC   9950 PRINCESS PALM DR. SUITE 312 TAMPA FL 23619
SOUTHGROUP MORTGAGE, LLC                 120 GREENWICH RD. CHARLOTTE NC 28211
SOUTHPORT BANK                           20510 WATERTOWN COURT WAUKESHA WI 53186
SOUTHWEST CALIFORNIA INC.                41120 ELM STREET H208 MURRIETA CA 92562
SOUTHWEST CAPITAL CORP.                  60-82 MYRTLE AVE RIDGEWOOD NY 11385
SOUTHWEST FUNDING LP                     8848 GREENVILLE AVENUE DALLAS TX 75243
SOUTHWEST MORTGAGES CORP                 823 SHOSHONE PL MANITOU SPRINGS CO 80907
SOUTHWEST SECURITIES BANK                301 S. CENTER, SUITE 320 ARLINGTON TX 76180



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                        Page 64 OF 75
                                         LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876     Filed 10/05/18
                                                     ServiceEntered
                                                             List   10/05/18 17:46:40           Main Document
                                                       Pg 77 of 96
Claim Name                                Address Information
SOVEREIGN BANK                           1130 BERKSHIRE BLVD ROUTES 320 & 30 WYOMISSING PA 19610
SPECIALIZED MORTGAGE CO.                 331 N MAITLAND AVE SUITE B3 MAITLAND FL 32751
SPECIALTY LENDING AND LEASING, LLC       14434 S. OUTER FORTY TOWN AND COUNTRY MO 63017
SPECTRUM FUNDING CORPORATION             909 GLENROCK ROAD NORFOLK VA 23502
SPECTRUM MARKETING INC                   469 N CENTRAL AVE UPLAND CA 91786
SPECTRUM MORTGAGE SERVICES LLC           6666 EAST 75TH STREET, SUITE 110 INDIANAPOLIS IN 46250
SPEEDY MORTGAGE SOLUTIONS INC.           2950 W. CYPRESS CREEK RD SUITE 100 FT. LAUDERDALE FL 33309
SPRINGER FINANCIAL GROUP LTD             319 W MAIN ST STE 8 LANSDALE PA 19446
STAMFORD MORTGAGE CO., INC               1200 SUMMER STREET STAMFORD CT 06905-5544
STANDARD MORTGAGE INC.                   6604 CONSTITUTION DR. FORT WAYNE IN 46804
STANDARD PACIFIC MORTGAGE, INC.          26 TECHNOLOGY DR. IRVINE CA 92618
STANLEY CAPITAL MORTGAGE CO., INC.       270 SYLVAN AVE., SUITE 260 ENGLEWOOD CLIFFS NJ 07632
STANLEY H. GOODFRIEND                    20700 VENTURA BLVD #330 WOODLAND HILLS CA 91364
STAR PROFESSIONAL MORTGAGE INC           3450 LAKESIDE DRIVE #140 MIRAMAR FL 33027
STARCO CAPITAL GROUP                     3700 KATELLA AVE STE 206 LOS ALAMITOS CA 90720
STARPOINTE MORTGAGE, L.L.C.              100 WEST BIG BEAVER SUITE 500 TROY MI 48084
STARRR FUNDING INC                       4491 W SHAW AVE SUITE 200 FRESNO CA 93722
STARWOOD MORTGAGE, LLC                   5700 W. PLANO PKWY SUITE 1000 PLANO TX 75093
STATE BANC MORTGAGE CORP                 4732 S PULASKI ROAD CHICAGO IL 60632
STATE BANK OF WILEY                      101 N. MAIN STREET PUEBLO CO 81003
STATE LENDING CORP                       9835 SUNSET DR. #108 MIAMI FL 33173
STATEWIDE BANCORP INC                    12487 N MAINSTREET SUITE 240 RANCHO CUCAMONGA CA 91739
STEARNS LENDING, INC.                    4 HUTTON CENTRE DRIVE SUITE 500 SANTA ANA CA 92707-8710
STELLER MORTGAGE CORPORATION             1462 W. 9TH ST. UPLAND CA 91786-5634
STEPHEN PAUL O'MEILIA                    110 WEST AVENUE F SUITE 100 MIDLOTHIAN TX 76065
STEPHEN TAYLOR JOHNSON, INC.             8000 BUSINESS PARK DRIVE SUITE 200 AUSTIN TX 78759
STERLING ASSET & EQUITY CORP.            98 NE. 5TH AVENUE DELRAY BEACH FL 33483
STERLING CAPITAL MORTGAGE, LLC           817 NANDINO BLVD LEXINGTON KY 40511
STERLING EMPIRE FUNDING ASSOCIATES,      2307 EASTCHESTER ROAD BRONX NY 10469
LTD.
STERLING EQUITY MORTGAGE INC             6310 SAN VINCENTE BLVD #102 LOS ANGELES CA 90048
STERLING FINANCE GROUP INC.              7176 NW 65TH TERR PARKLAND FL 33067
STERLING MORTGAGE SVCS OF THE TREASURE   100 SW ALBANY AVE., SUITE 300 STUART FL 34994
COAST, INC.
STERLING NATIONAL MORTGAGE CO., INC.     981 HIGHWAY 33, BLDG. A, 2ND FLOOR MONROE TWP. NJ 08831
STERLING NATIONAL MORTGAGE COMPANY,      98 CUTTERMILL ROAD GREAT NECK NY 11021
INC.
STEVEN D KALLABAT LLC                    6878 BEVERLY CREST WEST BLOOMFIELD MI 48322
STEVEN KOWALCZYK                         2377 S. EL CAMINO REAL #204C SAN CLEMENTE CA 92672
STEVEN W. ROHNER                         392 CAMINO DE ESTRELLA SAN CLEMENTE CA 92672
STEVENS LLC                              2299 PEARL ST. #304 BOULDER CO 80302
STEWART FINANCIAL SERVICES, INC          14081 YORBA STREET SUITE 222 TUSTIN CA 92780
STEWART P. MCCRAY                        11827 BROOKHILL LANE DALLAS TX 75230
STILLWATER FINANCIAL CORP                700 W. HWY 24 STE A WOODLAND PARK CO 80863
STILLWATER MORTGAGE INC.                 135 S. JACKSON ST. CASPER WY 82601
STIRLING MORTGAGE CORPORATION            308 E 4500 SOUTH #250 MURRAY UT 84107
STM LENDING LLC                          521 NORTH AVENUE ROCK HILL SC 29732
STONEBRIAR MORTGAGE CORPORATION          5944 LUTHER LANE SUITE 700 DALLAS TX 75225
STONEBRIDGE MORTGAGE CORPORATION         2100 DRUMMOND PLAZA BUILDING 2 NEWARK DE 19713
STONEGATE MORTGAGE ASSOCIATES INC.       385 WEST STREET WEST BRIDGEWATER MA 02379


EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 65 OF 75
                                       LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 78 of 96
Claim Name                               Address Information
STONEHAVEN FINANCIAL INC                 14405 WALTERS ROAD SUITE 140 HOUSTON TX 77014
STONEHENGE FINANCIAL, INC.               4800 WADSWORTH BLVD. SUITE 303 WHEAT RIDGE CO 80033
STONEWOOD CONSULTING, INC                26273 HORSETAIL STREET MURRIETA CA 92562
STRATEGIC CAPITAL, INC.                  700 TOWER DR, 7TH FLOOR TROY MI 48098
STRATEGIC LENDING LLC                    234 WEST 540 NORTH OREM UT 84057
STRATEGIC MORTGAGE LLC                   9327 MIDLOTHIAN TURNPIKE #2G RICHMOND VA 23235
STREAMLINE EQUITY MORTGAGE SERVICES,     3 HATFIELD LANE SUITE #2C GOSHEN NY 10924
INC
STREAMLINE LOANS INC                     42023 SOUTHERN HILLS TEMECULA CA 92591
STREAMLINE MORTGAGE CORPORATION          365 ROUTE 25A MT. SINAI NY 11766
STRONGTOWER MORTGAGE                     5125 N. UNION BLVD #S-110 COLORADO SPRINGS CO 80918
STRUCTURE MORTGAGE INC                   300 CAHABA PARK CIRCLE SUITE 201 BIRMINGHAM AL 35242
STS FINANCIAL CORPORATION                7887 E. BELLEVIEW AVE SUITE 1100 ENGLEWOOD CO 80111
SUBURBAN MORTGAGE INC                    2510 W DUNLAP AVE, 5TH FLOOR PHOENIX AZ 85021
SUCCESS MORTGAGE INC.                    3312 NORTHSIDE DR. #D-215 MACON GA 31210
SUCCESS MORTGAGE PARTNERS, INC.          1200 S. SHELDON RD SUITE 150 PLYMOUTH MN 48170
SUCCESS MORTGAGE, LLC                    158 FRONT ROYAL PIKE, #303 WINCHESTER VA 22602
SUMMIT CAPITAL LENDING, INC.             185 NW SPANISH RIVER BOCA RATON FL 33431
SUMMIT CAPITAL MORTGAGE                  43494 WOODWARD AVE., #200 BLOOMFIELD HILLS MI 48302
SUMMIT FUNDING INC                       11344 COLOMA ROAD, SUITE 380 GOLD RIVER CA 95670
SUMMIT INVESTMENTS LOAN CORPORATION      1949 PALOMAR OAKS WAY SUITE A CARLSBAD CA 92009
SUMMIT MORTGAGE CORPORATION              605 N HWY. 169, STE 700 PLYMOUTH MN 55441
SUMMIT MORTGAGE CORPORATION              5290 E. YALE CIRCLE DENVER CO 80222
SUN AMERICAN MORTGAGE COMPANY            4140 E. BASELINE RD. SUITE 206 MESA AZ 85206
SUN MORTGAGE COMPANY LLC                 5545 MURRAY ROAD SUITE 206 MEMPHIS TN 38119
SUN MORTGAGE COMPANY LLC                 3925 RIVER CROSSING PARKWAY SUITE 206 INDIANAPOLIS IN 46240
SUN MORTGAGE OF SOUTHWEST FLORIDA, INC. 6385 PRESIDENTIAL PKWY #104 FT. MYERS FL 33919
SUN PACIFIC MORTGAGE & REAL ESTATE       555 FARMERS LANE SANTA ROSA CA 95405
SUN REAL ESTATE TEAM INC                 10773 LOS ALAMITOS BLVD LOS ALIMITOS CA 90720
SUN VALLEY MORTGAGE INC.                 430 WEST WARNER RD. SUITE 122 TEMPE AZ 85284
SUN WEST MORTGAGE COMPANY, INC.          18303 GRIDLEY RD CERRITOS CA 90703
SUNBIZ CAPITAL LENDING LLC               2240 N. FEDERAL HIGHWAY SUITE 4 POMPANO BEACH FL 33062
SUNDIAL MORTGAGE CORPORATION             14255 US HWY 1 STE 207 JUNO BEACH FL 33408
SUNPOINTE MORTGAGE CORPORATION           6918 STIRLING RD. HOLLYWOOD FL 33024
SUNQUEST FUNDING LLC                     20 COMMERCE STE., 130 CRANFORD NJ 07016
SUNRISE ACCEPTANCE CORP                  8141 EAST 2ND ST STE 610 DOWNEY CA 90241-3649
SUNRISE FINANCIAL, INC.                  910 SKOKIE BLVD NORTHBROOK IL 60062
SUNRISE MORTGAGE INC                     1601 BAYSHORE HWY STE 250 BURLINGAME CA 94010
SUNSET MORTGAGE COMPANY, LP              3 DICKENSON DRIVE CHADDS FORD PA 19317
SUNTRUST MORTGAGE, INC.                  1001 RIVERVIEW RICHMOND VA 23224
SUPERIOR FINANCIAL SERVICES INC.         4466 DARROW RD SUITE 17 STOW OH 44224
SUPERIOR FINANCING INC                   570 ASBURY ST STE 202 ST. PAUL MN 55104
SUPERIOR HOME LOAN INC                   1201 W HUNTINGTON DR #111 ARCADIA CA 91007
SUPERIOR HOME MORTGAGE CORPORATION       854 S WHITE HORSE PIK HAMMONTON NJ 80370
SUPERIOR LENDING ASSOCIATES L.C          3210 NORTH CANYON ROAD SUITE 207 PROVO UT 84604
SUPERIOR LOAN CENTER, INC                4535 NORMAL BOULEVARD SUITE 235 LINCOLN NE 68506
SUPERIOR MORTGAGE CORP.                  854 S WHITEHORSE PIKE HAMMONTON NJ 08034
SUPERIOR MORTGAGE SERVICES OF S.         8725 NW 18 TERR SUITE 219 DORAL FL 33172
FLORIDA



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 66 OF 75
                                         LEHMAN BROTHERS HOLDINGS INC.
          08-13555-scc       Doc 58876     Filed 10/05/18
                                                     ServiceEntered
                                                             List   10/05/18 17:46:40           Main Document
                                                       Pg 79 of 96
Claim Name                                Address Information
SUPERIOR MORTGAGE SOLUTIONS, INC.        1600 N WARSON ROAD ST. LOUIS MO 63132
SURFSIDE MORTGAGE INC                    9552 FLOWER ST BELLFLOWER CA 90706
SUSAN D. PARSONS INC.                    30011 IVY GLEN RD #212 LAGUNA NIGUEL CA 92677
SUSQUEHANNA MORTGAGE CORPORATION         10075 RED RUN BLVD OWINGS MILLS MD 21117
SUTTON BANK                              863 N. LEXINGTON-SPRINGMILL RD. MANSFIELD OH 44906
SWBC MORTGAGE CORPORATION                9311 SAN PEDRO, SUITE 100 SUITE 100 SAN ANTONIO TX 78216
SYDNEY COOPER LENDING GROUP LLC          1010 ALLANTE PLACE SUITE 110 BOISE CITY ID 83709
SYNDICA                                  39500 STEVENSON PL #108 FREMONT CA 94539
SYNERGY DIRECT MORTGAGE, INC.            9 PEDDLER'S VILLAGE CHRISTIANA DE 19702
SYNOVUS MORTGAGE CORP.                   2204 LAKESHORE DRIVE SUITE 325 BIRMINGHAM AL 35209
T M H INC                                123 W BRANCH ST ARROYO GRANDE CA 93420
T.P. ENTERPRISES, INC.                   210 SPRINGHILL DRIVE SUITE 115 SPRING TX 77386
TABLE MESA MORTGAGE                      1204 WASHINGTON AVE #5 GOLDEN CO 80401
TAILOR MADE FINANCIAL GROUP INC.         11550 SW 72ND STREET MIAMI FL 33173
TALON FINANCIAL CORP.                    3695 S. JASPER ST. AURORA CO 80013
TANDEM MORTGAGE INC                      19520 NORDHOFF ST #7 NORTHRIDGE CA 91324
TASK MORTGAGE & INVESTMENTS, INC.        8465 OLD REDWOOD HWY, STE. 230 WINDSOR CA 95492
TAX CASH TOMORROW, INC                   3212 S OGDEN APT B ENGLEWOOD CO 80113
TAYLOR MORTGAGE INC                      568 EAST 770 NORTH OREM UT 84097
TBI MORTGAGE COMPANY                     250 GIBRALTAR ROAD 1ST FLOOR, WEST WING HORSHAM PA 19044
TEAM 1 NATIONAL LENDING LLC              390 UNION BLVD., #230 LAKEWOOD CO 80228
TEAM CRUZ'N INC.                         857 ANCHORAGE PLACE CHULA VISTA CA 91914
TEAM HOME MORTGAGE INC                   16233 MIRAMAR PKWY MIRAMAR FL 33027
TEAM LENDING CONCEPTS, LLC               7430 EAST CALEY AVENUE, # 120 GREENWOOD VILLAGE CO 80111
TEAM ONE MORTGAGE INC                    124 W MAIN ST STE 240 EL CAJON CA 92020
TEAM ONE MORTGAGE SERVICES INC.          11660 ALPHARETTA HWY. SUITE 155 ROSWELL GA 30076
TERESITA CABAB REYES                     926 ADMIRAL CALLAGHAN WAY VALLEJO CA 94591
TERRAVISTA MORTGAGE LP                   8700 CROWNHILL BLVD #403 SAN ANTONIO TX 78209
TERRITORY MORTGAGE INC                   7635 MAIN STREET FISHERS NY 14453
TEWES MORTGAGE CONSULTANTS, INC.         13903 NW 67 AVE, #230 MIAMI LAKES FL 33014
TEXAS CAPITAL BANK, NA                   6060 N. CENTRAL EXPRESSWAY SUITE 718 DALLAS TX 75206
TEXAS COUNTRY BANK                       2300 LOHMANS SPUR SUITE 180 AUSTIN TX 78734
TEXAS LENDING SOLUTIONS                  5832 HIGHWAY 6 NORTH HOUSTON TX 77084
TEXAS MORTGAGE CAPITAL CORPORATION       13526 GEORGE ROAD SUITE 106 SAN ANTONIO TX 78230
TEXASBANK                                2525 RIDGMAR BLVD STE 200 FORT WORTH TX 76116
TGH REALTY & MORTGAGE INC.               42840 CHRISTY ST SUITE 102 FREMONT CA 94538
THANH MINH NGUYEN                        5201 GREAT AMERICA PKWY #320 SANTA CLARA CA 95054
THE ALTA COMPANIES                       10605 CONCORD STREET SUITE 460 KENSINGTON MD 20895
THE AMERICAN EAGLE OF OHIO, INC.         6145 PARK SQ. DR. SUITE 4 LORAIN OH 44053
THE ANDERSON FINANCIAL GROUP, INC        827 N MILWAUKEE CHICAGO IL 60622
THE BETTES COMPANY                       1163 N. PACIFIC AVENUE GLENDALE CA 91202
THE BOHL CORPORATION                     36136 N. CENTER ST. CLARKSBURG CA 95612
THE COASTAL BANK                         P.O. BOX 9585 SAVANNAH GA 31412
THE CROSSFIRE FINANCIAL NETWORK INC      30366 OLD DIXIE HIGHWAY HOMESTEAD FL 33033
THE DENVER MORTGAGE GROUP, INC.          4100 E. MISSISSIPPI, STE 825 DENVER CO 80246
THE FIRST FIDELITY MORTGAGE GROUP, LLC   9607 BELAIR ROAD BALTIMORE MD 21236-1102
THE FIRST MORTGAGE CORPORATION           19831 GOVERNORS HIGHWAY FLOSSMOOR IL 60422
THE FIRST NATIONAL BANK OF GRANBURY      3324 E. HIGHWAY 377 GRANBURY TX 76049
THE FORCE, INC.                          7755 NW 146TH STREET MIAMI LAKES FL 33016



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 67 OF 75
                                       LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 80 of 96
Claim Name                               Address Information
THE FUNDING GROUP INC.                   1815 S HIGHWAY 183 SUITE 205 LEANDER TX 78641
THE GORYEB MATHER GROUP, L.L.C.          110 SOUTH JEFFERSON ROAD WHIPPANY NJ 07981
THE GUNNISON BANK & TRUST COMPANY        232 W. TOMICHI GUNNISON CO 81230
THE HERRING GROUP, LLC                   14206 S WHISPER ROSE CIRCLE RIVERTON UT 84096
THE HOME LOAN GROUP LP                   68 E 11TH ST SUITE 104 TRACY CA 95376-4088
THE HOME MORTGAGE CO, INC                821 KENTWOOD DRIVE YOUNGSTOWN OH 44512
THE JOHN GALT MORTGAGE COMPANY           3511 NE 22ND AVE FT. LAUDERDALE FL 33308
THE LENDING COMPANY                      503 WALSH STREET AUSTIN TX 78703
THE LENDING COMPANY                      6910 E. CHAUNCEY LANE PHOENIX AZ 85054
THE LENDING PARTNERS, LTD.               5085 W. PARK BLVD. SUITE 200 PLANO TX 75093
THE LENDING SOURCE LTD.                  6 DEFOREST AVE, SUITE 7 EAST HANOVER NJ 07936
THE LIAHONA GROUP LLC                    1600 N. RIVERSIDE AVE STE 1027 MEDFORD OR 97501
THE LOAN TREE CORP.                      922 MAIN STREET ASBURY PARK NJ 07712
THE LOANLEADERS OF AMERICA INC.          2081 BUSINESS CTR DRIVE IRVINE CA 92612
THE MONEY CONNECTION INC.                94 SHIAWASSEE AVE FAIRLAWN OH 44333
THE MONEY MACHINE INC.                   2470 NORTH JERUSALEM ROAD NORTH BELLMORE NY 11710
THE MONEY PLACE, LLC                     1625 BUFFALO AVE STE 1-A NIAGARA FALLS NY 14303
THE MONEY TREE FINANCIAL CORP            21 ROBBINS STATION ROAD NORTH HUNTINGDON PA 15642
THE MONEY TREE LOAN COMPANY              2220 SUPERIOR VIADUCT SUITE 2 CLEVELAND OH 44113
THE MORTECH GROUP, INC.                  300 E. ESPLANADE DR., #820 OXNARD CA 93036
THE MORTGAGE ANSWER, INC                 134 MAIN ST WEST SPRINGFIELD MA 01089
THE MORTGAGE CLEARING HOUSE              1565 NORTHWAY ROAD WILLIAMSPORT PA 17701
THE MORTGAGE CO LLC                      2100 N. MAYFAIR WAUWATOSA WI 53226
THE MORTGAGE COMPANY, LP                 400 SOUTH SEPULVEDA SUITE 175 MANHATTAN BEACH CA 90266
THE MORTGAGE CONNECTION LLC              3040 E 17TH STREET SUITE 2 IDAHO FALLS ID 83406
THE MORTGAGE CONNEXION INC.              107 E. GEORGIA SUITE 1B GUNNISON CO 81230
THE MORTGAGE CONSULTANTS, INC.           59 AVENUES OF COMMONS SHREWSBURY NJ 07702
THE MORTGAGE CORNER LLC                  54 WOODPORT ROAD SPARTA NJ 07871
THE MORTGAGE EXPERTS OF SO. FLORIDA,     600 NW 183RD STREET MIAMI FL 33169
INC.
THE MORTGAGE FIRM, INC.                  921 DOUGLAS AVE. ALTAMONTE SPRINGS FL 32714
THE MORTGAGE GALLERY, LLC                3033 S. PARKER RD SUITE 100 AURORA CO 80014
THE MORTGAGE GROUP, LLC                  8500 EXECUTIVE PARK AVENUE SUITE 100 FAIRFAX VA 22031
THE MORTGAGE HOUSE, INC.                 1141 LAKE COOK ROAD SUITE 102 DEERFIELD IL 60015
THE MORTGAGE HOUSE, INC.                 6351 OWENSMOUTH AVENUE SUITE 102 WOODLAND HILLS CA 91367
THE MORTGAGE HUB, LLC                    3163 WALL AVENUE OGDEN UT 84403
THE MORTGAGE LINK, INC.                  800 S FREDERICK AVE GAITHERSBURG MD 20877
THE MORTGAGE MAKERS, LLC                 7815 BELLE POINTE DRIVE GREENBELT MD 20770
THE MORTGAGE PEOPLE, INC.                485 ALISAL ROAD, A-2 SOLVANG CA 93463
THE MORTGAGE PLACE, INC.                 845 W. CHICAGO AVE CHICAGO IL 60622
THE MORTGAGE PLANNERS LLC                11761 N. LA TANYA DRIVE TUCSON AZ 85737
THE MORTGAGE PROFESSIONALS, INC.         2253 E 83RD STREET CHICAGO IL 60617
THE MORTGAGE SHOP                        3483 N 800 E OGDEN UT 84414
THE MORTGAGE SOLUTION, INC.              7500 GREENWAY CENTER DR, STE 1140 GREENBELT MD 20770
THE MORTGAGE STORE                       707 WILSHIRE BLVD. 26TH FLOOR LOS ANGELES CA 90017
THE MORTGAGE SUPERCENTER, INC            451 MERIDEN RD WATERBURY CT 06705
THE MORTGAGE WAREHOUSE LLC               2011 LAKE POINT WAY SUITE 101 LOUISVILLE KY 40223
THE PATTERSON COMPANY REAL ESTATE        2412 N 30TH STREET SUITE 103 TACOMA WA 98407
LENDING



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 68 OF 75
                                        LEHMAN BROTHERS HOLDINGS INC.
           08-13555-scc      Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 81 of 96
Claim Name                               Address Information
THE PEACHTREE BANK                       9570 MEDLOCK BRIDGE ROAD DULUTH GA 30097
THE PERPETUAL FINANCIAL GROUP INC.       1838 OLD NORCROSS RD S-400 LAWRENCEVILLE GA 30044
THE POTT GROUP                           28 RUE FONTAINE FOOTHILL RANCH CA 92610
THE PRIVATE LENDING GROUP, LLC           3390 PEACHTREE RD. NE SUITE 300 ATLANTA GA 30326
THE PRIVATEBANK                          1401 S. BRENTWOOD 2ND FLOOR ST. LOUIS MO 63144
THE PROCESSING DEPOT                     2785 LAWRENCEVILLE SUITE 202 DECATUR GA 30032
THE PROPERTY NETWORK, INC.               80 E. HAMILTON AVENUE CAMPBELL CA 95008
THE SIGNATURE BANK                       3345 S. CAMPBELL AVE. SPRINGFIELD MO 65807
THE VENTURA GROUP REAL ESTATE FINANCING 22311 VENTURA BLVD SUITE 113 WOODLAND HILLS CA 91364
NETWORK
THE WATKINS GROUP, LLC                   1405 LUISA ST. #6 SANTA FE NM 87505
THOMAS J. KERRINS                        4107 CREEK POINT CT DANVILLE CA 94506
THOMAS R. CARSON INC.                    810 SILVER SPUR RD., #E ROLLINGS HILLS CA 90274
THOMAS WILLIAM FREY                      12572 WETHERSBY WAY AUSTIN TX 78753
THRESHOLD FINANCIAL CORPORATION          62 POST RD WEST WESTPORT CT 06880
TIANA DENISE OCHOA                       10101 SOUTH WEST FREEWAY SUITE 560 HOUSTON TX 77074
TIB BANK                                 6435 NAPLES BLVD. 2ND FLOOR - RESIDENTIAL DEPT. NAPLES FL 34109
TIBRO, INC.                              4420 HOTEL CIRCLE COURT #330 SAN DIEGO CA 92108
TIDEH2O RESIDENTIAL FUNDING              4176 S. PLAZA TR. #234 VIRGINIA BEACH VA 23452
TIDEWATER MORTGAGE SERVICES, INC.        200 GOLDEN OAK CT. SUITE 100 VIRGINIA BEACH VA 23452
TINA M. LATHAM                           252541 PASEO DE ALICIA SUITE 230 LAGUNA HILLS CA 92653
TITAN MORTGAGE WORKS LLC                 12710 RESEARCH BLVD #225 AUSTIN TX 78759
TITAN PROPERTY SOLUTIONS INC.            4610 S. ULSTER ST #150 DENVER CO 80237
TLC FINANCIAL SERVICES INC               1950 S BREA CANYON RD B-4 DAIMOND BAR CA 91765
TLC MORTGAGE INC                         4807 US HIGHWAY 19 STE 206 NEW PORT RICHEY FL 34652
TLC MORTGAGE SERVICES, INC.              5345 WYOMING BLVD SUITE 202 ALBUQUERQUE NM 87109
TM CAPITAL, INC.                         516 WEST AVENUE NORTH AUGUSTA SC 29841
TMC LENDING INC                          7505 WATERS AVENUE A-9 SAVANNAH GA 31406
TMG FINANCIAL SERVICES, INC.             2400 E. KATELLA AVENUE SUITE B ANAHEIM CA 92806
TMG FINANCIAL SERVICES, INC.             2433 N. EUCLID AVE. SUITE B UPLAND CA 92806-9178
TMG REAL ESTATE & FINANCIAL SERVICES     301 W LIBERTY ST. STE 100 LOUISVILLE KY 40202
LLC
TNK MORTGAGE SERVICE LLC                 3218 SW 97TH ST. SEATTLE WA 98126-4142
TODAY LENDING INC.                       12700 PARK CENTRAL DRIVE 21ST FLOOR DALLAS TX 75251
TOMORROW'S HOUSING FINANCIAL GROUP INC. 8939 SEPULVEDA BLVD SUITE 320 LOS ANGELES CA 90045
TONY MICHAEL CUSSIMANIO                  317 WATER OAK DRIVE CEDAR PARK TX 78613
TOP FLITE FINANCIAL, INC.                123 E. GRAND RIVER AVE WILLIAMSTON MI 48895
TOP QUALITY FINANCIAL INC                7995 S. COOLIDGE WAY AURORA CO 80016
TORSTEN F. JOHNSON                       1357 SANTA ANITA POCATELLO ID 83201
TOTAL FUNDING, LLC                       1755 TELESTAR DRIVE SUITE 100 COLORADO SPRINGS CO 80920
TOTAL MORTGAGE INC.                      1221 E. COLUMBUS AVE TAMPA FL 33605
TOUCHSTONE FINANCIAL SERVICES INC        10626 NE GLISAN STREET PORTLAND OR 97220
TOWER FINANCIAL, INC.                    500 E. BROWARD BLVD, SUITE 1050 FT. LAUDERDALE FL 33394
TOWER MORTGAGE CORPORATION               5880 CLEVELAND AVE COLUMBUS OH 43231
TOWN & COUNTRY BANK                      4707 W. 135TH STREET LEAWOOD KS 66224
TOWN & COUNTRY MORTGAGE, INC.            245 GARRISON BLVD SUITE A GASTONIA NC 28052
TOWN MORTGAGE LLC                        65 EAST RT 4 RIVER EDGE NJ 07661
TOWN SQUARE MORTGAGE & INVESTMENT INC    2120 LEE STREET COVINGTON GA 30014
TOWNE AND COUNTRY LENDING, INC.          1501 E. MOCKINGBIRD SUITE 107 VICTORIA TX 77903



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 69 OF 75
                                         LEHMAN BROTHERS HOLDINGS INC.
          08-13555-scc       Doc 58876     Filed 10/05/18
                                                     ServiceEntered
                                                             List   10/05/18 17:46:40           Main Document
                                                       Pg 82 of 96
Claim Name                                Address Information
TPI MORTGAGE, INC.                       754 ELDEN STREET HERNDON VA 20170
TR FINANCIAL SERVICES, INC.              656 FIFTH AVE, SUITE F SAN DIEGO CA 92101
TRADEMARK MORTGAGE COMPANY, INC.         4449 EASTON WAY 2ND FL COLUMBUS OH 43219
TRADITIONAL MORTGAGE BANC, INC.          492 SOUTH THIRD ST COLUMBUS OH 43215
TRANAH ASSET MANAGEMENT CORP.            2511 N LOOP 1604 WEST SUITE 100 SAN ANTONIO TX 78258
TRANS AMERICAN MORTGAGE CORP.            37-21 75TH ST 3RD FLOOR JACKSON HEIGHTS NY 11372
TRANS GLOBAL MORTGAGE FUNDING, INC.      10139 N.W. 31 STREET SUITE 102 CORAL SPRINGS FL 33065
TRANSAMERICA RE INV & HOME LOANS INC.    15454 GALE AVE STE A HACIENDA HEIGHTS CA 91745
TRANSATLANTIC MORTGAGE LENDING GROUP,    2240 WOOLBRIGHT RD. SUITE 353 BOYNTON BEACH FL 33426-6395
INC.
TRANSNATIONAL FINANCIAL NETWORK INC.     401 TARAVAL STREET 2ND FLOOR SAN FRANCISCO CA 94116
TRANSPAC INVESTMENT CORP                 9800 VALLEY BLVD. ROSEMEAD CA 91770
TRANSWORLD LENDERS INC                   5627 SW 107TH AVE SUITE B MIAMI FL 33173
TREATY OAK MORTGAGE, LLC                 101 WESTLAKE DRIVE SUITE 109 AUSTIN TX 78746
TRI CAP CORPORATION                      79 UVALDE ROAD HOUSTON TX 77015
TRI COAST FUNDING, LLC                   1316 W. 5TH STREET AUSTIN TX 78703
TRI COAST MORTGAGE, LLC                  1150 LAKEWAY DR #208 LAKEWAY TX 78734
TRI COUNTY FINANCIAL INC                 421 N BROOKHURST ST STE 210 ANAHEIM CA 92801
TRI-BAY FINANCIAL GROUP INC.             555 DE HARO STREET SUITE 200 SAN FRANCISCO CA 94107
TRI-CITY MORTGAGE INC                    39300 CIVIC CENTER DR #100 FREMONT CA 94538
TRI-STAR CAPITAL & TRUST CORP.           5328 TROUBLE CREEK ROAD NEW PORT RICHEY FL 34652
TRI-STATE MORTGAGE COMPANY               6090 SURETY DRIVE SUITE 101 EL PASO TX 79905
TRIAN LLC                                9211 WATERFORD CENTER AUSTIN TX 78758
TRICITY REAL ESTATE BROKERS INC          39111 PASEO PADRE PKWY SUITE 203 FREMONT CA 94538
TRIDENT CAPITAL FUNDING INC.             2655 PHILMONT AVE SUITE 204 HUNTINGDON VALLEY PA 19006
TRIDENT CONSULTANTS INC.                 11 ETHELTON PLACE WHITE PLAINS NY 10603
TRIDENT FINANCIAL GROUP INC              1001 BAYHILL DR STE 108 SAN BRUNO CA 94066
TRINITY FUNDING, INC.                    21 W. MAIN STREET BAY SHORE NY 11706
TRINITY HOME MORTGAGE INC                1775 N HICKORY WAY MERIDIAN ID 83646
TRIPOINT MORTGAGE GROUP, INC.            8899 UNVERSITY CENTER LANE SUITE 385 SAN DIEGO CA 92122
TRITON FUNDING GROUP INC                 221 MAIN STREET STE 800 SAN FRANCISCO CA 94105
TRIUMPH FUNDING CORPORATION              1000 WOODBURY RD STE 440 WOODBURY NY 11797
TROPICAL MORTGAGE & FINANCE INC.         2900 UNIVERSITY DR STE 46 CORAL SPRINGS FL 33065
TRU FINANCE INC                          40 E COLORADO BLVD PASADENA CA 91105
TRUE MARK MORTGAGE CORPORATION           780 MCARDLE DRIVE STE D CRYSTAL LAKE IL 60014
TRUST DEED OF CALIF. INC. MTG DIVISION   3575 CAHUENGA BLVD WEST STE 125 LOS ANGELES CA 90068
TRUST MORTGAGE CAPITAL INC               1761 W HILLSBORO BLVD SUITE 104 DEERFIELD BEACH FL 33442
TRUST ONE MORTGAGE CORPORATION           1010 JORIE BLVD SUITE 140 OAKBROOK IL 60523
TRUSTWORTHY MORTGAGE CORP.               1964 GALLOWS ROAD STE. 350 VIENNA VA 22182
TSM INC                                  28009 SMYTH DR VALENCIA CA 91355
TUSCANY FINANCIAL INC.                   105 FREEPORT RD. 2ND FLOOR PITTSBURGH PA 15215
TYLER NICOLE INC.                        909 ELECTRIC AVENUE, SUITE 214 SEAL BEACH CA 90740
U.S. HOME LOANS CORP.                    224 EAST ST. METHUEN MA 01844
UBN REALTY INC.                          5155 WARING RD SAN DIEGO CA 92120
ULRICH & ASSOCIATES                      9820 WILLOW CREEK RD SUITE 355 SAN DIEGO CA 92131
ULRICK PANIER                            2000 PALM BEACH LAKES BLVD #700 WEST PALM BEACH FL 33409
ULTIMATE MORTGAGE COMPANY                19 PERRY ST. EAST HANOVER NJ 07936
ULTRA MORTGAGE LLC                       1814 E. ROUTE 70 SUITE 350 CHERRY HILL NJ 08003
ULYSIS V MENSAH-BONSU                    1364 OLD BRIDGE ROAD SUITE 101 WOODBRIDGE VA 22192



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 70 OF 75
                                        LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 83 of 96
Claim Name                               Address Information
UNDERLINE INC.                           1616 E 4TH STREET SUITE 110 SANTA ANA CA 92701
UNIKO HOLDINGS INC                       1307 W 6TH STREET SUITE 139 CORONA CA 92882
UNION CENTRE MORTGAGE LLC                409 N. BROADWAY LEBANON OH 45036
UNION FEDERAL MORTGAGE CORPORATION       25 SMITH STREET NANUET NY 10954
UNION FEDERAL SAVINGS BANK               1565 MINERAL SPRING AVENUE NORTH PROVIDENCE RI 02904
UNION MORTGAGE GROUP, INC.               7619 LITTLE RIVER TURNPIKE SUITE 400 ANNANDALE VA 22003
UNION RIVER MORTGAGE LLC                 2594 RICE ST ST. PAUL MN 55113
UNION STREET INVESTMENT COMPANY          3055 W ARMITAGE AVE CHICAGO IL 60647
UNION TRUST MORTGAGE CORPORATION         5 ESSEX GREEN DRIVE PEABODY MA 01960
UNIQUE MORTGAGE CONSULTANTS, LTD         3631 S COTTAGE GROVE AVE CHICAGO IL 60653
UNIQUE MORTGAGE SOLUTIONS, INC.          14856 WACO ST. NW RAMSEY MN 55303
UNIS CAPITAL INC.                        760 N. OGDEN AVE CHICAGO IL 60622
UNITED AMERICAN MORTGAGE CORP            19782 MACARTHUR BLVD #250 IRVINE CA 92612
UNITED BANK                              2600 S. THOMPSON STREET SPRINGDALE AR 72764
UNITED CAPITAL MORTGAGE, LLC             6429 ENDURANCE HEIGHTS COLORADO SPRINGS CO 80922
UNITED COMMUNITY MORTGAGE CORP           35 BROAD STREET KEYPORT NJ 07735
UNITED CONSUMER MORTGAGE INC             811 W. EVERGREEN AVE STE 303 CHICAGO IL 60622
UNITED FINANCIAL MORTGAGE CORP           126 N. LIBERTY ST. 2ND FLOOR BALTIMORE MD 21201
UNITED FIRST MORTGAGE USA INC            435 DOUGLAS AVE., SUITE 1905 B ALTAMONTE SPRINGS FL 32714
UNITED HERITAGE BANK                     640 E STATE ROAD 434 LONGWOOD FL 32750
UNITED HOME MORTGAGE CORP                937 EMERSON PARKWAY SUITE B GREENWOOD IN 46143
UNITED HOME MORTGAGE CORPORATION         1981 N. BROADWAY SUITE 255 WALNUT CREEK CA 94596
UNITED HOME MORTGAGE INC.                175 NEWARK AVE JERSEY CITY NJ 73020
UNITED MORTGAGE BANKING, LLC.            1182 TEANECK RD. SUITE 102 TEANECK NJ 07666
UNITED MORTGAGE BROKERAGE, INC.          54C SUNNYSIDE BLVD PLAINVIEW NY 11803
UNITED MORTGAGE COMPANY LLC              39425 GARFIELD ROAD CLINTON TWP MI 48038
UNITED MORTGAGE FINANCE GROUP, INC.      37 BROADWAY NORTH HAVEN CT 06473
UNITED MORTGAGE FUNDING INC              6993 STIRLING RD DAVIE FL 33314
UNITED MORTGAGE SERVICES INC             6950 FRANCE AVE S STE 28 EDINA MN 55435
UNITED MUTUAL FUNDING CORP               128 W ROBERTSON ST BRANDON FL 33511
UNITED MUTUAL LENDING INC.               3138 N. OASIS DR. BOYTON BEACH FL 33426
UNITED NORTHERN MORTGAGE BANKERS, LTD    3017 HEMPSTEAD TURNPIKE LEVITTOWN NY 11756
UNITED PARTNERS LLC                      110 WALT WHITMAN ROAD SUITE 104 SOUTH HUNTINGTON NY 11746
UNITED RESIDENTIAL MORTGAGE LLC          7301 OHMS LANE SUITE 195 EDINA MN 55439
UNIVERSAL AMERICAN MORTGAGE COMPANY,     700 NW 107TH AVE MIAMI FL 33172
LLC
UNIVERSAL AMERICAN MORTGAGE COMPANY,     700 NW 107 AVENUE MIAMI FL 33172
LLC
UNIVERSAL LENDING CORPORATION            6775 E. EVANS AVE DENVER CO 80224
UNIVERSAL MORTGAGE & FINANCE, INC.       3158 BRAVERTON STREET, STE. 204 EDGEWATER MD 21037
UNIVERSAL MORTGAGE CONSULTING, LLC       6650 RIVERS AVENUE CHARLESTON SC 29406
UNIVERSAL MORTGAGE CORPORATION           50 W BIG BEAVER TROY MI 48084
UNIVERSAL MORTGAGE INC                   225 WEST 34ST ST NEW YORK NY 10122
UNIVERSITY MORTGAGE, INC.                3541 TEASLEY LANE SUITE 200 DENTON TX 76210
UNLIMITED MORTGAGE, LLC                  1150 QUEENSBOROUGH BLVD BLDG F, SUITE D MOUNT PLEASANT SC 29464
UPSCALE EQUITIES, INC.                   8 ROBERTS ROAD MONSEY NY 10952
UPTOWN MORTGAGE, LLC                     1444 WAZEE ST SUITE 310 DENVER CO 80202
URBAN TRUST BANK                         8230 OLD COURTHOUSE ROAD SUITE 520 VIENNA VA 22182
US FINANCIAL GROUP OF OHIO LLC           5888 CLVELAND AVE STE 104 COLUMBUS OH 43231



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 71 OF 75
                                         LEHMAN BROTHERS HOLDINGS INC.
           08-13555-scc      Doc 58876     Filed 10/05/18
                                                     ServiceEntered
                                                             List   10/05/18 17:46:40           Main Document
                                                       Pg 84 of 96
Claim Name                                Address Information
US MORTGAGE AND LENDING LLC              8475 KEENLAND WAY WELLINGTON CO 80549
US MORTGAGE GROUP LLC                    3736 HWY 54 LAKE OZARK MO 65049
USA BANK                                 800 WESTCHESTER AVE. SUITE S-300 RYE BROOK NY 10573
USA FINANCIAL GROUP INC                  18725 E GATE AVE STE 200 CITY OF INDUSTRY CA 91748
USA HOME FINANCE.COM INC                 1821 PURDY AVE MIAMI BEACH FL 33139
USA HOME MORTGAGE LLC                    2 STEELE STREET #203 DENVER CO 80206
USA LENDING INC.                         991 N. MIAMI BEACH BLVD. N. MIAMI BEACH FL 33162
USA MORTGAGE CORP                        7534 W. NORTH AVE ELMWOOD PARK IL 60707
USA MORTGAGE CORPORATION                 1760 S. 1100 EAST SALT LAKE CITY UT 84105
USA MORTGAGE FUNDING, L.L.C.             1310 RR 620 SOUTH SUITE C-15 AUSTIN TX 78734
USA MORTGAGE LENDERS INC                 258 E COMMERCIAL BLVD LAUDERDALE BY THE SEA FL 33308
UTAH FUNDING INC                         151 EAST 5600 SOUTH #300 MURRAY UT 84107
UTAH MORTGAGE LOAN CORP                  7050 S UNION PARK CTR #320 MIDVALE UT 84047
UTOPIA MANAGEMENT INC                    4617 RUFFNER STREET SAN DIEGO CA 92111
VALENTIN FEDOROVICI                      5441 FAIR OAKS BLVD SUITE C2 CARMICHAEL CA 95608
VALLEY BANK, AN ILLINOIS BANKING CORP.   12257 UNIVERSITY AVENUE CLIVE IA 50325
VALLEY MORTGAGE COMPANY, INC.            1319 NORTH 10TH STREET MCALLEN TX 78501
VALLEY MORTGAGE, INC                     3301 13TH AVE SOUTH FARGO ND 58103
VALLEY MORTGAGE, INC.                    646 MAIN STREET GRAND JUNCTION CO 81501
VALLEY VIEW STATE BANK                   7500 W 95TH STREET OVERLAND PARK KS 66212
VALLEY WIDE FINANCIAL SERVICES, INC.     3520 OAKDALE RD SUITE C MODESTO CA 95357
VALLEYWAY MORTGAGE, INC.                 303 W. NOLANA MCALLEN TX 78504
VALUE ONE MORTGAGE, LLC                  6677 W THUNDERBIRD ROAD SUITE K-182 GLENDALE AZ 85306
VANTEX MORTGAGE GROUP INC.               2011 PALOMAR AIRPORT RD. SUITE 102 CARLSBAD CA 92011
VECTRA BANK COLORADO NA                  1650 SOUTH COLORADO BLVD SUITE 204 DENVER CO 80111-8022
VENTURA & ASSOCIATES, LLC                13141 MCGREGOR BLVD, STE 6-7 FORT MYERS FL 33919
VENTURE CAPITAL MORTGAGE INC             5537 SHELDON RD STE U TAMPA FL 33615
VENTURE DEVELOPMENT INC                  6032 YORK AVE S EDINA MN 55410
VENTURE WEST FUNDING, INC.               2301 ROSECRANS AVE SUITE 3100 EL SEGUNDO CA 90245
VERDEO INC                               2999 DOUGLAS BLVD SUITE 160 ROSEVILLE CA 95661
VERITAS FUNDING, LLC                     64 EAST 6400 SOUTH SUITE 335 MURRAY UT 84107
VERITY MORTGAGE LENDING INC              140 GATEWAY CIRCLE SUITE 1 JACKSONVILLE FL 32259
VERNON SMITH                             7611 WILTON PARK DRIVE SPRING TX 77379
VERTEX FINANCIAL GROUP INC               640 PLAZA DR. SUITE 120 HIGHLANDS RANCH CO 80129
VERTICAL LEND, INC                       3 HUNTINGTON QUADRANGLE SUITE 303 MELVILLE NY 11747
VERTICAL LEND, INC.                      3 HUNTINGTON QUADRANGLE 3RD FLOOR 303N MELVILLE NY 11747
VERTICAL LENDING SERVICES, LLC           2120 EDEN PARKWAY LAKELAND FL 33803
VESTA HOLDINGS INC                       555 W 5TH ST STE 350 LOS ANGELES CA 90013
VIBRANT MORTGAGE FUNDING INC.            6005 SILVER STAR SUITE A ORLANDO FL 32808
VICKIE SUTTON                            2300 BETHARDS DR SANTA ROSA CA 95405
VICTORIA CAPITAL, INC.                   20 S. SANTA CRUZ AVE SUITE 101 LOS GATOS CA 95030
VICTORIA MORTGAGE BANKERS INC            1070 N MILWAUKEE AVE CHICAGO IL 60622
VICTORY MORTGAGE LLC                     104 NE 72ND STREET SUITE A GLADSTONE MO 64118
VIHI MORTGAGE, INC.                      5725 N. 5TH ST. PHILADELPHIA PA 19120
VIKING BANK                              5701 1ST AVE S SEATTLE WA 98108
VILLAGE CAPITAL & INVESTMENT LLC         700 EAST GATE DRIVE SUITE 310 MOUNT LAUREL NJ 08054
VILLAGE FINANCIAL GROUP INC              1212 SUNCAST LANE #1 EL DORADO HILLS CA 95762
VINCENT J. ANCONA                        220 OLD COUNTRY RD, 1ST FLOOR MINEOLA NY 11501
VINYO PHILLIP KETSAVONG                  8031 FRUITRIDGE RD SUITE F SACRAMENTO CA 95820



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 72 OF 75
                                      LEHMAN BROTHERS HOLDINGS INC.
          08-13555-scc       Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40           Main Document
                                                      Pg 85 of 96
Claim Name                               Address Information
VIP MORTGAGE GROUP, INC.                 1530 N. RANDALL RD. SUITE 202 ELGIN IL 60123
VIP MORTGAGE, INC.                       789 LONESOME DOVE TRAIL HURST TX 76054
VIRGINIA COMMERCE BANK                   4221 WALNEY ROAD CHANTILLY VA 20151
VIRGINIA MORTGAGE ASSOCIATES INC.        16044 HAMILTON STATION RD WATERFORD VA 20197
VIRGINIA MORTGAGE BANKERS, LLC           2567 HOMEVIEW DRIVE SUITE 101 RICHMOND VA 23294
VIRGINIA MORTGAGE SERVICES, INC.         1023 S. MAIN STREET BLACKSTONE VA 23824
VIRTUAL MORTGAGE INC.                    2447 HIGHWAY 17 N MT. PLEASANT SC 29466
VISION CAPITAL ASSOCIATES, LLC           819 YONKERS AVENUE SUITE #2 YONKERS NY 10704
VISION MORTGAGE GROUP INC                6724 COMMONWEALTH DRIVE LOVES PARK IL 61111
VISIONARY LENDING CORPORATION LLC        6 INVERNESS DR EAST STE 100 ENGLEWOOD CO 80112
VISTA FUNDING CORP.                      18682 BEACH BLVD #225 HUNTINGTON BEACH CA 92648
VISTA MORTGAGE CORPORATION               400 CARL STREET STE 314 WILMINGTON NC 28403
VISTA MORTGAGE INC                       217 N 2ND STREET STILLWATER MN 55082
VITEK REAL ESTATE INDUSTRIES GROUP,      2601 FAIR OAKS BLVD. 2ND FLOOR SACRAMENTO CA 95864
INC.
VITERI ENTERPRISES INC                   11925 COLLIER BLVD NAPLES FL 34116
VMD ENTERPRISES INC.                     14420 ELSWORTH ST #112 MORENO VALLEY CA 92553
VOORHEES VENTURES INC                    425 EL PINTADO ROAD SUITE 110 DANVILLE CA 94526
VP EQUITY,LLC                            3869 DARROW ROAD, SUITE 100 STOW OH 44224
VRNDA DASI                               4340 E KENTUCKY, STE 441 DENVER CO 80246
VSMP MORTGAGE BROKERS, INC.              2970 MARIA AVE SUITE 205 NORTHBROOK IL 60062
VSN LLC                                  1155 SOUTH HAVANA ST 11-371 AURORA CO 80012
W.M. HOWARD INC.                         1629 E. NORTH ST. GREENVILLE SC 29607
W/E MORTGAGE INC                         11176 NORTH MAIN STREET CINCINNATI OH 45241
WALID WADOOD                             1570 N BATAVIA ORANGE CA 92867
WALL STREET 4 LOANS, INC.                151 KALMUS DR. SUITE A103 COSTA MESA CA 92626
WALL STREET MORTGAGE BANKERS, LTD.       1111 MARCUS AVENUE SUITE 300 LAKE SUCCESS NY 11042
WALLACE KENT HAGSTROM                    27734 AVENUE SCOTT SUITE 210 SANTA CLARITA CA 91355
WANTLAND REALTY CORP.                    721 US HWY ONE, SUITE 215 NORTH PALM BEACH FL 33408
WARSHAW CAPITAL LLC                      500 SUMMER STREET SUITE 404 STAMFORD CT 06901
WASATCH CAPITAL MORTGAGE INC.            1436 S. LEGEND HILLS DR #100 CLEARFIELD UT 84015
WASHINGTON FINANCIAL FUNDING INC         165 W. CANYON CREST RD. STE 301 ALPINE UT 84004
WASHINGTON MORTGAGE INC                  14024 NORTH EAST 181ST STREET WOODINVILLE WA 98072
WATERFIELD FINANCIAL CORP                7500 W. JEFFERSON BLVD. FT. WAYNE IN 46804
WATERFORD FINANCIAL                      852 GOLD HILL RD #202 FORT MILL SC 29708
WATERSTONE MORTGAGE CORPORATION          1155 QUAIL COURT PEWAUKEE WI 53072
WATSON MORTGAGE CORP.                    4237 SALISBURY ROAD SUITE 200 JACKSONVILLE FL 32216
WAUSAU MORTGAGE CORPORATION              6700 KOLL CENTER PARKWAY SUITE 100 PLEASANTON CA 94566
WAUSAU MORTGAGE CORPORATION              6800 KOLL CENTER PARKWAY, SUITE 310 SUITE 100 PLEASANTON CA 94588
WEBSTER BANK N.A.                        609 WEST JOHNSON AVENUE CHESHIRE CT 06410
WEI MORTGAGE CORPORATION                 15200 SHADY GROVE ROAD SUITE 206 ROCKVILLE MD 20850
WELCOME HOME MORTGAGE LLC                1331 SILAS DEANE HIGHWAY SUITE A WETHERSFIELD CT 06109
WELLINGTON HOME MORTGAGE, INC.           1040 NORTH KINGS HIGHWAY CHERRY HILL NJ 08034
WENDA WANG                               3082 SILVER ESTATES SAN JOSE CA 95135
WENDY STICKLER INC.                      106 COLUMBINE RD GUNNISON CO 81230
WEST COAST CAPITAL GROUP INC             5005 200TH STREET SW STE 100 LYNNWOOD WA 98036
WEST COAST HOME AND MORTGAGE             3080 LANDESS AVE SAN JOSE CA 95132
WEST COAST REAL ESTATE GROUP INC.        4550 N. PERSHING AVE SUITE C STOCKTON CA 95207
WEST EDGE INC                            45 3RD AVE #201 CHULA VISTA CA 91910



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 73 OF 75
                                        LEHMAN BROTHERS HOLDINGS INC.
        08-13555-scc         Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40            Main Document
                                                      Pg 86 of 96
Claim Name                               Address Information
WEST HORIZON FINANCIAL INC               550 KIRKLAND WAY #101 KIRKLAND WA 98033
WEST VALLEY ENTERPRISES INC.             12511 MERIDAN E SUITE 202 PUYALLUP WA 98373
WESTCOAST HOME LOANS INC                 717 THIRD AVENUE CHULA VISTA CA 91910
WESTERN AMERICAN MORTGAGE CO INC         550 WEST VISTA WAY, SUITE 200 VISTA CA 92083
WESTERN COMMUNITY BANK                   1376 N STATE OREM UT 84057
WESTERN FINANCE, INC.                    2280 S. XANADU WAY, STE 380 AURORA CO 80014
WESTERN MASSACHUSETTS MTG EXPERTS LLC    1985 MAIN STREET 3RD FLOOR SPRINGFIELD MA 01103
WESTERN MORTGAGE CORPORATION             8101 E KASIER BLVD STE 110 ANAHEIM CA 92808
WESTERN MUTUAL MORTGAGE CORPORATION      6615 PACIFIC COAST HIGHWAY STE 180 LONG BEACH CA 90803
WESTERN STATES MORTGAGE CORP             13200 NE 20TH STREET, SUITE 1 BELLEVUE WA 98005
WESTERN STATES MORTGAGE CORP.            616 120TH AVE. SUITE 100 BELLEVUE WA 98005
WESTFIELD BANK FSB                       4511 ROCKSIDE RD INDEPENDENCE OH 44131
WESTGATE FINANCIAL SERVICES, INC.        27071 CABOT ROAD SUITE 110 LAGUNA HILLS CA 92653
WESTLAKE MORTGAGE CORPORATION            5255 W FULLERTON AVE CHICAGO IL 60639
WESTLAND FUNDING GROUP INC.              930 W. INDIANTOWN RD. SUITE 204 JUPITER FL 33458
WESTMINSTER MORTGAGE CO., A DIV. OF      8383 WILSHIRE BLVD STE 700 BEVERLY HILLS CA 90211
SHAP
WESTON FINANCIAL ENTERPRISE INC.         5450 S. STATE RD 7 SUITE 35 DAVIE FL 33314
WESTOVER MORTGAGE SERVICES, LLC          29 FIFTH STREET STANFORD CT 06905
WESTPOINTE MORTGAGE SERVICES             1901 CAMINO VIDA ROBLE STE 205 CARLSBAD CA 92008
CORPORATION
WESTSIDE MORTGAGE CORPORATION            2118 3 MILE RD. GRAND RAPIDS MI 49544
WESTSTAR MORTGAGE, INC.                  3350 COMMISSION COURT WOODBRIDGE VA 22191
WESTWOOD MORTGAGE INC.                   9706 4TH AVE NE #310 SEATTLE WA 98115
WHARTON MORTGAGE GROUP LLC               212 HADDON AVE HADDONFIELD NJ 08033
WHIPPLE FINANCIAL SERVICES, LLC          1151 WHIPPLE AVENUE NW CANTON OH 44708
WHITE, WILLIAM JOSEPH                    700 E BLITHEDALE AVE STE 1 MILL VALLEY CA 94941
WHITEHOUSE MORTGAGE CORPORATION          2818 W PETERSON CHICAGO IL 60659
WHITEPINE MORTGAGE CO INC.               3250 W. MONTROSE AVE CHICAGO IL 60618
WHITROCK MORTGAGE INC.                   606 STATION AVENUE HADDON HEIGHTS NJ 08035
WHOLESALE CAPITAL CORPORATION            23328 OLIVEWOOD PLAZA DRIVE MORENO VALLEY CA 92553
WHOLESALE LENDING, LLC                   805-A BEELINE HIGHWAY PAYSON AZ 85541
WILLAMETTE MORTGAGE SERVICES INC         1900 MCLOUGHLIN BLVD SUITE 67 #67 OREGON CITY OR 97045
WILLIAM C. PHILLIPS                      26559 GRAND RIVER REDFORD MI 48240
WILLIAM D. NICHOLS                       1114 FORESTWOOD DRIVE MATTHEWS NC 28105
WILLIAM GREGORY MORTGAGE INC             12100 WILSHIRE BLVD STE 200 LOS ANGELES CA 90025
WILLIAM HOLDEN                           3401CUSTER, SUITE 132 PLANO TX 75023
WILLIAM J HAVERLY & ASSOCIATES           550 NORTH BRAND BLVD SUITE 9TH FLOOR 950 GLENDALE CA 91203
WILLIAM TAYLOR                           526 W MT. PLEASANT AVE PHILADELPHIA PA 19119
WILLIE RIVAS                             8041 FLORENCE AVE SUITE 102 DOWNEY CA 90240
WILLOUGHBY DEQUINCY DVORAK               525 E. STREET EUREKA CA 95501
WILLOW BEND MORTGAGE COMPANY             5800 W. PLANO PARKWAY SUITE 105 PLANO TX 75093
WILMINGTON                               401 PLYMOUTH ROAD, SUITE 400 PLYMOUTH MEETING PA 19462
WIN FINANCIAL CORPORATION                2277 FAIR OAKS BLVD SACRAMENTO CA 95825
WINANS, INC.                             17734 PRESTON RD STE 100 DALLAS TX 75252
WIND RIVER MORTGAGE LLC                  920 W HERITAGE PARK BLVD, #240 LAYTON UT 84041
WINDSOR CAPITAL MORTGAGE CORPORATION     4810 EASTGATE MALL SUITE 203 SAN DIEGO CA 92121
WINSTAR MORTGAGE PARTNERS, INC.          13705 FIRST AVENUE NORTH SUITE 500 PLYMOUTH MN 55441
WINTER PARK MORTGAGE LLC                 124 E. WELBORNE AVE., #6 WINTER PARK FL 32789



EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                         Page 74 OF 75
                                       LEHMAN BROTHERS HOLDINGS INC.
           08-13555-scc      Doc 58876    Filed 10/05/18
                                                    ServiceEntered
                                                            List   10/05/18 17:46:40           Main Document
                                                      Pg 87 of 96
Claim Name                               Address Information
WISE FINANCIAL GROUP, INC.               1612 W. ALLEN STREET ALLENTOWN PA 18102
WISE GUISE, INC.                         123 S WESTWIND DR EL CAJON CA 92020
WJ CAPITAL CORPORATION                   1761 E. GARRY AVENUE 2ND FLOOR SANTA ANA CA 92705
WOODHAVEN NATIONAL BANK                  6750 BRIDGE ST FORT WORTH TX 76112
WOODWARD O'CONNOR CORPORATION            4980 CAPITOLA ROAD CAPITOLA CA 95010
WORLD MORTGAGE GROUP,INC                 4622 WEST 72ND STREET CARMEL IN 46268
WORLD MORTGAGE INTERNATIONAL LLC         3350 SW 148 AVE SUITE 110 MIRAMAR FL 33027
WORLD WIDE MORTGAGE GROUP INC.           7260 BENTON DR. FRANKFORT IL 60423
WORLDWIDE CAPITAL MORTGAGE CORP.         1472 SUNRISE HIGHWAY BAY SHORE NY 11706
WORLDWIDE MORTGAGE & FINANCE INC         4747 LINCOLN MALL DR #605 MATTESON IL 60443
WORLDWIDE MORTGAGE GROUP INC             5643 B. SAILFISH DRIVE LUTZ FL 33558
WORTHINGTON HOME LOANS LLC               7 WILLINGTON CT OWINGS MILLS MD 21117
WR STARKEY MORTGAGE LLP                  5055 PARK BLVD. SUITE 300 PLANO TX 75093
XAVIER LENDING, LLC                      5031 S ULSTER SUITE 205 DENVER CO 80237
XLN INC.                                 1601 DOVE ST. STE 195 NEWPORT BEACH CA 92660
XPRESS REALTY & LOAN SERVICES INC        333 CITY BLVD WEST SUITE 1700 ORANGE CA 92868
YALE HOME MORTGAGE CORP                  251 N MILWAUKEE AVE #131 BUFFALO GROVE IL 60089
YASKAM INC                               4705 MANGELS BLVD FAIRFIELD CA 94534
YELLOWSTONE LOAN INC.                    3508 LARAMIE DRIVE SUITE 2B BOZEMAN MT 59718
YES WE CAN MORTGAGE INC.                 1500 W. WALNUT ROGERS AR 72756
YF LIMITED INC                           556 WEST LAS TUNAS DRIVE #101 ARCADIA CA 91007
YORBA LINDA MORTGAGE                     326 W KATELLA AVE STE 4-L ORANGE CA 92867
YOUR BEST INTEREST MORTGAGE CORPORATION 1901 N. FEDERAL HIGHWAY SUITE 212 POMPANO BEACH FL 33062
YOUR LENDER FOR LIFE, P.C.               19785 W 12 MILE RD #146 SOUTHFIELD MI 48076
YOUR LOAN SOURCE, INC                    1717 NORTH MAYS SUITE 300 B ROUND ROCK TX 78664
YOUR MORTGAGE SOURCE, LLC                3030 ROYAL BLVD SOUTH SUITE 150 ALPHARETTA GA 30022
YOUR NEIGHBORHOOD REAL ESTATE            1515 BROADWAY ST. CONCORD CA 94520
SOLUTIONS,
ZACHARY J. WINNER                        3752 CARIBETH DRIVE ENCINO CA 91436
ZANADA INC                               1187 COAST VILLAGE RD STE 7 SANTA BARBARA CA 93108
ZEDKOS FINANCE SOLUTIONS INC.            13055 BIRD ROAD SUITE 206 MIAMI FL 33175
ZEUS MORTGAGE, LTD                       9219 KATY FREEWAY SUITE 200 HOUSTON TX 77024
ZITRO-ZEREP CORP                         9150 SW 80 ST MIAMI FL 33173
ZULMA CANCHOLA                           8526 VAN NUYS BLVD PANORAMA CITY CA 91402
ZYDECO CAPITAL, LLC                      150 MAIN ROAD JOHNS ISLAND SC 29455




                                 Total Creditor count 3592




EPIQ BANKRUPTCY SOLUTIONS, LLC                                                                        Page 75 OF 75
08-13555-scc   Doc 58876   Filed 10/05/18 Entered 10/05/18 17:46:40   Main Document
                                       Pg 88 of 96




                                 EXHIBIT C
08-13555-scc   Doc 58876   Filed 10/05/18 Entered 10/05/18 17:46:40   Main Document
                                       Pg 89 of 96
                       LEHMAN BROTHERS HOLDINGS INC
                         Electronic Mail – Master Service List
  aaaronson@dilworthlaw.com                asomers@rctlegal.com
  aalfonso@willkie.com                     aunger@sidley.com
  abeaumont@fklaw.com                      austin.bankruptcy@publicans.com
  abraunstein@riemerlaw.com                avenes@whitecase.com
  acaton@kramerlevin.com                   bankruptcy@goodwin.com
  adam.lanza@dlapiper.com                  bankruptcy@morrisoncohen.com
  adarwin@nixonpeabody.com                 bankruptcy@ntexas-attorneys.com
  adiamond@diamondmccarthy.com             bankruptcymatters@us.nomura.com
  adk@msf-law.com                          barbra.parlin@hklaw.com
  aeckstein@blankrome.com                  bbisignani@postschell.com
  aentwistle@entwistle-law.com             bcarlson@co.sanmateo.ca.us
  aglenn@kasowitz.com                      bdemay@hsgllp.com
  agold@herrick.com                        bdk@schlamstone.com
  aisenberg@saul.com                       benjamin.mintz@apks.com
  akadish@dtlawgroup.com                   bguiney@pbwt.com
  akolod@mosessinger.com                   bmanne@tuckerlaw.com
  alexander.lorenzo@alston.com             bmiller@mofo.com
  allison.holubis@wilsonelser.com          boneill@kramerlevin.com
  alum@ftportfolios.com                    brosenblum@jonesday.com
  amartin@sheppardmullin.com               brotenberg@wolffsamson.com
  amcmullen@boultcummings.com              broy@rltlawfirm.com
  amh@amhandlerlaw.com                     bruce.wright@sutherland.com
  andrew.brozman@cliffordchance.com        bsellier@rlrpclaw.com
  andrew.lourie@kobrekim.com               bstrickland@wtplaw.com
  andrewtenzer@paulhastings.com            btrust@mayerbrown.com
  angelich.george@arentfox.com             bturk@tishmanspeyer.com
  angie.owens@skadden.com                  bwolfe@sheppardmullin.com
  anthony_boccanfuso@aporter.com           cahn@clm.com
  aostrow@beckerglynn.com                  canelas@pursuitpartners.com
  appleby@chapman.com                      cbelisle@wfw.com
  aquale@sidley.com                        cbelmonte@ssbb.com
  arainone@bracheichler.com                cdesiderio@nixonpeabody.com
  arancier@offitkurman.com                 cfarley@mccarter.com
  arheaume@riemerlaw.com                   cgoldstein@stcwlaw.com
  arosenblatt@chadbourne.com               chad.husnick@kirkland.com
  arthur.rosenberg@hklaw.com               chammerman@paulweiss.com
  arwolf@wlrk.com                          charles@filardi-law.com
  aschwartz@homerbonner.com                charles_malloy@aporter.com
  aseuffert@lawpost-nyc.com                chemrick@thewalshfirm.com
  ashmead@sewkis.com                       chipford@parkerpoe.com
  asnow@ssbb.com                           chris.donoho@hoganlovells.com
                                        -1-
08-13555-scc   Doc 58876    Filed 10/05/18 Entered 10/05/18 17:46:40   Main Document
                                        Pg 90 of 96
                        LEHMAN BROTHERS HOLDINGS INC
                          Electronic Mail – Master Service List
  christopher.greco@kirkland.com            dfelder@orrick.com
  claude.montgomery@dentons.com             dflanigan@polsinelli.com
  clynch@reedsmith.com                      dgoldberg@hsgllp.com
  cohen@sewkis.com                          dhayes@mcguirewoods.com
  cp@stevenslee.com                         dhealy@hsgllp.com
  cpappas@dilworthlaw.com                   dheffer@foley.com
  cparyse@contrariancapital.com             dhurst@coleschotz.com
  craig.goldblatt@wilmerhale.com            dhw@dhclegal.com
  craigjustinalbert@gmail.com               diconzam@gtlaw.com
  crmomjian@attorneygeneral.gov             djcarragher@daypitney.com
  csalomon@beckerglynn.com                  djoseph@stradley.com
  cschreiber@winston.com                    dkessler@ktmc.com
  cshore@whitecase.com                      dkozusko@willkie.com
  cszyfer@stroock.com                       dlemay@chadbourne.com
  cwalsh@mayerbrown.com                     dlipke@vedderprice.com
  cward@polsinelli.com                      dmark@kasowitz.com
  cweber@ebg-law.com                        dmcguire@winston.com
  cweiss@ingramllp.com                      dmiller@steinlubin.com
  dallas.bankruptcy@publicans.com           dmurray@jenner.com
  dave.davis@isgria.com                     dneier@winston.com
  david.bennett@tklaw.com                   dodonnell@milbank.com
  david.s.cartee@delta.com                  dpegno@dpklaw.com
  david.livshiz@freshfields.com             draelson@fisherbrothers.com
  david.powlen@btlaw.com                    drosenzweig@fulbright.com
  david.tillem@wilsonelser.com              drosner@goulstonstorrs.com
  david.wender@alston.com                   drosner@kasowitz.com
  davids@blbglaw.com                        dshaffer@wtplaw.com
  davidwheeler@mvalaw.com                   dspelfogel@foley.com
  dbarber@bsblawyers.com                    dsullivan@hsgllp.com
  dbaumstein@whitecase.com                  dtatge@ebglaw.com
  dbesikof@loeb.com                         dtheising@harrisonmoberly.com
  dblack@hsgllp.com                         dwdykhouse@pbwt.com
  dcimo@gjb-law.com                         dworkman@bakerlaw.com
  dcoffino@cov.com                          easmith@venable.com
  dcrapo@gibbonslaw.com                     ebcalvo@pbfcm.com
  ddavis@paulweiss.com                      ecohen@russellinvestments.com
  ddunne@milbank.com                        edelucia@hsgllp.com
  deggermann@kramerlevin.com                edward.flanders@pillsburylaw.com
  deggert@freebornpeters.com                efisher@binderschwartz.com
  demetra.liggins@tklaw.com                 efleck@milbank.com
  dennis.tracey@hoganlovells.com            efriedman@fklaw.com

                                         -2-
08-13555-scc   Doc 58876    Filed 10/05/18 Entered 10/05/18 17:46:40    Main Document
                                        Pg 91 of 96
                        LEHMAN BROTHERS HOLDINGS INC
                          Electronic Mail – Master Service List
  efriedman@friedmanspring.com              irethy@stblaw.com
  ekbergc@lanepowell.com                    j.zelloe@stahlzelloe.com
  eleicht@whitecase.com                     jacobsonn@sec.gov
  ellen.halstead@cwt.com                    jalward@blankrome.com
  emagnelli@bracheichler.com                james.berg@piblaw.com
  emerberg@mayerbrown.com                   james.mcclammy@dpw.com
  enkaplan@kaplanlandau.com                 james.moore@morganlewis.com
  eobrien@sbchlaw.com                       james.sprayregen@kirkland.com
  etillinghast@sheppardmullin.com           jamesboyajian@gmail.com
  eweinick@otterbourg.com                   jamestecce@quinnemanuel.com
  ezujkowski@emmetmarvin.com                jar@outtengolden.com
  farrington.yates@kobrekim.com             jay.hurst@oag.state.tx.us
  fcarruzzo@kramerlevin.com                 jay@kleinsolomon.com
  ffm@bostonbusinesslaw.com                 jbeemer@entwistle-law.com
  fhenn@law.nyc.gov                         jbrody@americanmlg.com
  fhyman@mayerbrown.com                     jbromley@cgsh.com
  foont@foontlaw.com                        jcarberry@cl-law.com
  fsosnick@shearman.com                     jchristian@tobinlaw.com
  gabriel.delvirginia@verizon.net           jdoran@haslaw.com
  gary.ravertpllc@gmail.com                 jdwarner@warnerandscheuerman.com
  gavin.alexander@ropesgray.com             jdyas@halperinlaw.net
  gbray@milbank.com                         jean-david.barnea@usdoj.gov
  ggitomer@mkbattorneys.com                 jeanites@whiteandwilliams.com
  ggoodman@foley.com                        jeannette.boot@wilmerhale.com
  giddens@hugheshubbard.com                 jeff.wittig@united.com
  gkaden@goulstonstorrs.com                 jeldredge@velaw.com
  glenn.siegel@morganlewis.com              jennifer.demarco@cliffordchance.com
  gmoss@riemerlaw.com                       jennifer.gore@shell.com
  goldenberg@ssnylaw.com                    jg5786@att.com
  gspilsbury@jsslaw.com                     jgenovese@gjb-law.com
  harrisjm@michigan.gov                     jguy@orrick.com
  harveystrickon@paulhastings.com           jhiggins@fdlaw.com
  hbeltzer@chadbourne.com                   jhorgan@phxa.com
  heiser@chapman.com                        jhuggett@margolisedelstein.com
  hmagaliff@r3mlaw.com                      jim@atkinslawfirm.com
  holsen@stroock.com                        jjureller@klestadt.com
  hooper@sewkis.com                         jlamar@maynardcooper.com
  howard.hawkins@cwt.com                    jlawlor@wmd-law.com
  hseife@chadbourne.com                     jlee@foley.com
  hsnovikoff@wlrk.com                       jlevitin@cahill.com
  hsteel@brownrudnick.com                   jlscott@reedsmith.com

                                         -3-
08-13555-scc   Doc 58876    Filed 10/05/18 Entered 10/05/18 17:46:40   Main Document
                                        Pg 92 of 96
                        LEHMAN BROTHERS HOLDINGS INC
                          Electronic Mail – Master Service List
  jmaddock@mcguirewoods.com                 kdwbankruptcydepartment@kelleydrye.com
  jmazermarino@msek.com                     keckhardt@hunton.com
  jmelko@gardere.com                        keith.simon@lw.com
  jmerva@fult.com                           kek@crb-law.com
  jmr@msf-law.com                           ken.coleman@allenovery.com
  jnm@mccallaraymer.com                     kerry.moynihan@hro.com
  john.beck@hoganlovells.com                kgwynne@reedsmith.com
  john.goodchild@morganlewis.com            kiplok@hugheshubbard.com
  john.monaghan@hklaw.com                   kkelly@ebglaw.com
  john.mule@state.mn.us                     kkolbig@mosessinger.com
  jonathan.goldblatt@bnymellon.com          klyman@irell.com
  jonathan.henes@kirkland.com               klynch@formanlaw.com
  jorbach@hahnhessen.com                    kobak@hugheshubbard.com
  joseph.cordaro@usdoj.gov                  korr@orrick.com
  joshua.dorchak@morganlewis.com            kovskyd@pepperlaw.com
  jowen769@yahoo.com                        kressk@pepperlaw.com
  joy.mathias@dubaiic.com                   kreynolds@mklawnyc.com
  jpintarelli@mofo.com                      krosen@lowenstein.com
  jporter@entwistle-law.com                 ksebaski@hsgllp.com
  jprol@lowenstein.com                      kurt.mayr@bgllp.com
  jrabinowitz@rltlawfirm.com                kurt.rademacher@morganlewis.com
  jrapisardi@omm.com                        ladler@laniadlerpartners.com
  jrosenthal@mhlawcorp.com                  landon@slollp.com
  jrsmith@hunton.com                        lapeterson@foley.com
  jschiller@bsfllp.com                      lawallf@pepperlaw.com
  jschwartz@hahnhessen.com                  lawrence.gelber@srz.com
  jsheerin@mcguirewoods.com                 lberkoff@moritthock.com
  jsherman@bsfllp.com                       lee.stremba@troutmansanders.com
  jshickich@riddellwilliams.com             lee.whidden@dentons.com
  jsmairo@pbnlaw.com                        lgomez@msek.com
  jstoll@mayerbrown.com                     lgranfield@cgsh.com
  jtimko@shutts.com                         lhandelsman@stroock.com
  judy.morse@crowedunlevy.com               lisa.solomon@att.net
  jvail@ssrl.com                            ljkotler@duanemorris.com
  jwcohen@daypitney.com                     lkatz@ltblaw.com
  jwest@velaw.com                           lkiss@klestadt.com
  jwh@njlawfirm.com                         lmarinuzzi@mofo.com
  jzulack@fzwz.com                          lmcgowen@orrick.com
  kanema@formanlaw.com                      lnashelsky@mofo.com
  karen.wagner@dpw.com                      loizides@loizides.com
  karl.geercken@alston.com                  lperlman@hsgllp.com
                                         -4-
08-13555-scc   Doc 58876   Filed 10/05/18 Entered 10/05/18 17:46:40    Main Document
                                       Pg 93 of 96
                       LEHMAN BROTHERS HOLDINGS INC
                         Electronic Mail – Master Service List
  lschweitzer@cgsh.com                     michael.solow@apks.com
  lucdespins@paulhastings.com              millee12@nationwide.com
  mabrams@willkie.com                      miller@taftlaw.com
  maofiling@cgsh.com                       mimi.m.wong@irscounsel.treas.gov
  marc.roitman@ropesgray.com               mitchell.ayer@tklaw.com
  margolin@hugheshubbard.com               mitchell.berger@squirepb.com
  mark.bane@ropesgray.com                  mjedelman@vedderprice.com
  mark.ellenberg@cwt.com                   mjr1@westchestergov.com
  mark.mckane@kirkland.com                 mlahaie@akingump.com
  mark.salzberg@squirepb.com               mlandman@lcbf.com
  mark.sherrill@sutherland.com             mlichtenstein@crowell.com
  maryann.gagliardi@wilmerhale.com         mlynch2@travelers.com
  matt@willaw.com                          mmorreale@us.mufg.jp
  matthew.klepper@dlapiper.com             mneier@ibolaw.com
  maustin@orrick.com                       monica.lawless@brookfieldproperties.com
  mbenner@tishmanspeyer.com                mpage@kelleydrye.com
  mbienenstock@proskauer.com               mparry@mosessinger.com
  mbloemsma@mhjur.com                      mrosenthal@gibsondunn.com
  mbossi@thompsoncoburn.com                mruetzel@whitecase.com
  mcademartori@sheppardmullin.com          mschimel@sju.edu
  mcarthurk@sullcrom.com                   msegarra@mayerbrown.com
  mccarthyj@sullcrom.com                   mshiner@tuckerlaw.com
  mcolomar@diazreus.com                    mshuster@hsgllp.com
  mcordone@stradley.com                    msolow@kayescholer.com
  mcyganowski@oshr.com                     mspeiser@stroock.com
  mdorval@stradley.com                     mstamer@akingump.com
  meek@eaton.com                           munno@sewkis.com
  melorod@gtlaw.com                        mvenditto@reedsmith.com
  meltzere@pepperlaw.com                   mwarner@coleschotz.com
  metkin@lowenstein.com                    mwarren@mtb.com
  mfeldman@willkie.com                     nathan.spatz@pillsburylaw.com
  mgordon@briggs.com                       nbinder@binderschwartz.com
  mgreger@allenmatkins.com                 nbojar@fklaw.com
  mh1@mccallaraymer.com                    ncoco@mwe.com
  mhanin@kasowitz.com                      neal.mann@oag.state.ny.us
  mhopkins@cov.com                         ned.schodek@shearman.com
  michael.frege@cms-hs.com                 neil.herman@morganlewis.com
  michael.kelly@monarchlp.com              neilberger@teamtogut.com
  michael.krauss@faegrebd.com              ngueron@cgr-law.com
  michael.kraut@morganlewis.com            nicholas.zalany@squirepb.com
  michael.mccrory@btlaw.com                nissay_10259-0154@mhmjapan.com
                                        -5-
08-13555-scc   Doc 58876   Filed 10/05/18 Entered 10/05/18 17:46:40   Main Document
                                       Pg 94 of 96
                       LEHMAN BROTHERS HOLDINGS INC
                         Electronic Mail – Master Service List
  nlepore@schnader.com                     robert.yalen@usdoj.gov
  nlieberman@hsgllp.com                    robin.keller@lovells.com
  notice@bkcylaw.com                       roger@rnagioff.com
  nyrobankruptcy@sec.gov                   ross.martin@ropesgray.com
  otccorpactions@finra.org                 rpedone@nixonpeabody.com
  paronzon@milbank.com                     rrainer@wmd-law.com
  pbattista@gjb-law.com                    rroupinian@outtengolden.com
  pbosswick@ssbb.com                       rterenzi@stcwlaw.com
  pdublin@akingump.com                     russj4478@aol.com
  peisenberg@lockelord.com                 ryaspan@yaspanlaw.com
  peter.gilhuly@lw.com                     sabin.willett@morganlewis.com
  peter.meisels@wilsonelser.com            sabramowitz@velaw.com
  peter.simmons@friedfrank.com             sabvanrooy@hotmail.com
  peter@bankrupt.com                       sally.henry@skadden.com
  pfeldman@oshr.com                        samuel.cavior@pillsburylaw.com
  pfinkel@wilmingtontrust.com              sandyscafaria@eaton.com
  phayden@mcguirewoods.com                 scargill@lowenstein.com
  pmaxcy@sonnenschein.com                  schager@ssnylaw.com
  ppascuzzi@ffwplaw.com                    schannej@pepperlaw.com
  psp@njlawfirm.com                        schepis@pursuitpartners.com
  ptrostle@jenner.com                      schnabel.eric@dorsey.com
  raj.madan@skadden.com                    schristianson@buchalter.com
  ramona.neal@hp.com                       scott.golden@hoganlovells.com
  rbeacher@pryorcashman.com                scottj@sullcrom.com
  rbernard@foley.com                       scottshelley@quinnemanuel.com
  rbyman@jenner.com                        scousins@armstrongteasdale.com
  rdaversa@orrick.com                      sdnyecf@dor.mo.gov
  relgidely@gjb-law.com                    sehlers@armstrongteasdale.com
  rfriedman@silvermanacampora.com          sfalanga@thewalshfirm.com
  rgmason@wlrk.com                         sfelderstein@ffwplaw.com
  rgoodman@moundcotton.com                 sfineman@lchb.com
  rgraham@whitecase.com                    sfox@mcguirewoods.com
  rhett.campbell@tklaw.com                 sgordon@cahill.com
  richard.lear@hklaw.com                   sgraziano@blbglaw.com
  richard@rwmaplc.com                      sgubner@ebg-law.com
  rick.murphy@sutherland.com               sharbeck@sipc.org
  rleek@hodgsonruss.com                    shari.leventhal@ny.frb.org
  rmatzat@hahnhessen.com                   shgross5@yahoo.com
  rnetzer@willkie.com                      skatona@polsinelli.com
  robert.honeywell@klgates.com             sldreyfuss@hlgslaw.com
  robert.malone@dbr.com                    sleo@bm.net

                                        -6-
08-13555-scc    Doc 58876     Filed 10/05/18 Entered 10/05/18 17:46:40    Main Document
                                          Pg 95 of 96
                          LEHMAN BROTHERS HOLDINGS INC
                            Electronic Mail – Master Service List
  slerman@ebglaw.com                          villa@slollp.com
  slerner@ssd.com                             vmilione@nixonpeabody.com
  sloden@diamondmccarthy.com                  vrubinstein@loeb.com
  smillman@stroock.com                        wanda.goodloe@cbre.com
  smulligan@bsblawyers.com                    wbenzija@halperinlaw.net
  snewman@katskykorins.com                    wcurchack@loeb.com
  sory@fdlaw.com                              wfoster@milbank.com
  squsba@stblaw.com                           will.sugden@alston.com
  sree@lcbf.com                               william.hao@alston.com
  sschultz@akingump.com                       wisotska@pepperlaw.com
  sselbst@herrick.com                         wk@pwlawyers.com
  sstarr@starrandstarr.com                    wmaher@wmd-law.com
  stephen.cowan@dlapiper.com                  wmarcari@ebglaw.com
  stephen.hessler@kirkland.com                wmckenna@foley.com
  steve.ginther@dor.mo.gov                    wsilverm@oshr.com
  steven.usdin@flastergreenberg.com           wswearingen@llf-law.com
  streusand@slollp.com                        wtaylor@mccarter.com
  susheelkirpalani@quinnemanuel.com           yuwatoko@mofo.com
  swolowitz@mayerbrown.com
  szuber@csglaw.com
  szuch@wiggin.com
  tannweiler@greerherz.com
  tbrock@ssbb.com
  tdewey@dpklaw.com
  tgoren@mofo.com
  tgrinsell@hsgllp.com
  thenderson@americanmlg.com
  thomas.califano@dlapiper.com
  timothy.harkness@freshfields.com
  tkiriakos@mayerbrown.com
  tlauria@whitecase.com
  tmacwright@whitecase.com
  tmm@mullaw.org
  tnixon@gklaw.com
  toby.r.rosenberg@irscounsel.treas.gov
  tomwelsh@orrick.com
  tsalter@blankrome.com
  tslome@msek.com
  tunrad@burnslev.com
  uitkin@kasowitz.com
  vguldi@zuckerman.com

                                           -7-
08-13555-scc   Doc 58876   Filed 10/05/18 Entered 10/05/18 17:46:40       Main Document
                                       Pg 96 of 96
                  Lehman Brothers Holding Inc., et al. – 08-13555 (SCC)
                        Electronic Mail Additional Service List

 Stephen.moeller-sally@ropesgray.com
 zzainal@foley.com
